Execution Copy
 
U.S. Concrete, Inc.
2925 Briarpark, Suite 1050
Houston, Texas  77042


August 16, 2010



To:
The holders of U.S. Concrete, Inc.’s (the “Company”) 8.375% Senior Subordinated
Notes due 2014 (the “Existing Notes”) identified on the signature pages hereto:

 
This letter agreement (this “Agreement”) sets forth the terms and conditions on
which Monarch Capital Master Partners LP, Monarch Cayman Fund Ltd., Monarch Debt
Recovery Master Fund Ltd., Monarch Opportunities Master Fund Ltd. and Oakford MF
Limited (the “Monarch Funds”), York Credit Opportunities Master Fund, L.P. and
York Credit Opportunities Fund, L.P. (the “York Funds”) and Whitebox Convertible
Arbitrage Partners, LP, Whitebox Combined Partners, LP and Whitebox Hedged High
Yield Partners, LP (the “Whitebox Funds”) has agreed with the Company to
participate in the transactions described herein, which will include an offering
(the “Subscription Offer”) to all Eligible Holders (as defined below) of the
right to subscribe to purchase for cash a new series of convertible debt
securities to be issued by the Company known as the 9.5% Convertible Secured
Notes due 2015 of the Company (the “Convertible Notes”), the proceeds of which
will be used by the Company to repay indebtedness under that certain Revolving
Credit, Term Loan and Guarantee Agreement among the Company, certain affiliates
thereof (the “Guarantors”), JPMorgan Chase Bank, N.A. and the lenders parties
thereto (the “DIP Credit Facility”), for working capital and for general
corporate purposes.  Each of the Monarch Funds, the York Funds and the Whitebox
Funds are referred to herein as a “Put Option Party” and together as the “Put
Option Parties.”  Capitalized terms used, but not defined, herein have the
meaning given to such terms in the Supplement to the Disclosure Statement of the
Company (the form of which is attached hereto as Exhibit A, the “Supplement”).
 
In exchange for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each Put Option Party intending to
be legally bound, hereby agrees as follows:
 
1.
Subscription Offer and Put Option.

 
Section 1.01            Subscription Offer.
 
(a)           As described in the Supplement, the Company intends to commence
the Subscription Offer by offering to each holder of an Existing Note that is
(i) an institutional investor that is an “accredited investor” (as that term is
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”)), or (ii) a “qualified
institutional buyer,” or QIB, as that term is defined in Rule l44A under the
Securities Act (each, an “Eligible Holder” and, collectively, the “Eligible
Holders”), including the Put Option Parties, the opportunity to purchase an
aggregate principal amount of Convertible Notes (at par) up to the amount equal
to the product (rounded down to the nearest ($1,000)) of (x) a fraction, the
numerator of which is the aggregate principal amount of Existing Notes held by
such Eligible Holder as of the close of business on July 30, 2010 (the “Record
Date”) for the Subscription Offer, and the denominator of which is the aggregate
principal amount of all Existing Notes outstanding (other than those held by the
Company) and (y) $55.0 million, representing the aggregate principal amount of
Convertible Notes offered in the Subscription Offer (such product, the “Pro Rata
Amount”).  The portion of an Eligible Holder’s Pro Rata Amount which it
subscribes to purchase is its “Subscription Amount” and the purchase price to be
paid in respect of such Subscription Amount is the “Subscription Payment.”  An
Eligible Holder may not subscribe to purchase more than its Subscription Amount
in the Subscription Offer.

 
 

--------------------------------------------------------------------------------

 
 
(b)           The purchase and sale of the Convertible Notes will be made in
accordance with, and subject to the terms and conditions set forth in, the Note
Purchase Agreement (in the form attached hereto as Exhibit B, the “Purchase
Agreement”). The Company expressly reserves the right to waive any term or
condition of the Purchase Agreement to the extent permitted under Section 2.01
and as permitted under the Purchase Agreement.  Each Eligible Holder electing to
purchase Convertible Notes in accordance with and subject to the terms and
conditions set forth in the Purchase Agreement is referred to herein as an
“Electing Holder” and together, the “Electing Holders” and the aggregate amount
of Convertible Notes which the Electing Holders validly elect to purchase
(including the amounts to be purchased by the Put Option Parties pursuant to
Section 1.02 but excluding the amounts to be purchased by the Put Option Parties
pursuant to Section 1.03) as of the Subscription Offer Expiration Time (as
defined in the Supplement), is referred to herein as the “Aggregate
Participation Amount;” provided that  the Aggregate Participation Amount shall
not include any Subscription Amount for which an Eligible Holder (or its broker
or nominee) has not delivered its Subscription Payment on or prior to the close
of business on the business day immediately following the Subscription
Acceptance Notice in accordance with the terms of its Subscription Certificate
and the terms of the Subscription Offer described in the Supplement.  The
Company expressly reserves the right to reject any Eligible Holder’s election to
purchase Convertible Notes, as set forth on its subscription certificate (in the
form attached to the Purchase Agreement as Exhibit A thereto, the “Subscription
Certificate”).
 
Section 1.02           Put Option Party Participation.  Subject to the
satisfaction or waiver of the terms and conditions set forth herein, in the
Supplement and in the Purchase Agreement, each Put Option Party hereby agrees
to, as an Eligible Holder, purchase from the Company in connection with the
Subscription Offer an aggregate principal amount of Convertible Notes equal to
such Put Option Party’s Pro Rata Amount at a purchase price in cash equal to
100% of the aggregate principal amount of such Convertible Notes.

 
2

--------------------------------------------------------------------------------

 

Section 1.03            Put Option.
 
(a)           Subject to the satisfaction or waiver of the terms and conditions
set forth herein and in the Purchase Agreement, each Put Option Party hereby
grants to the Company a put option (collectively, the “Put Option”), pursuant to
which such Put Option Party agrees to purchase from the Company, upon the
Company’s exercise of the Put Option, an aggregate principal amount of
Convertible Notes (in addition to the Convertible Notes purchased by such Put
Option Party in accordance with Section 1.02 above) (the “Put Participation
Amount” and collectively, the “Put Participation”) equal to such Put Option
Party’s Put Percentage (as defined below) multiplied by the difference of (i)
$55.0 million and (ii) the Aggregate Participation Amount (such difference, the
“Subscription Deficiency”), at a purchase price payable in cash equal to 100% of
the aggregate principal amount of such Convertible Notes (the “Put Payment”);
provided that in the event the Put Participation Amount plus the Subscription
Amount for the York Funds equals an amount that is less than $10.0 million, the
Put Participation Amount plus the Subscription Amount for the Monarch Funds and
the Whitebox Funds shall be reduced equally between them and allocated to the
York Funds (as part of its Put Participation Amount) until such time as the York
Funds’ aggregate Put Participation Amount is at least $10.0 million.  Each Put
Option Party hereby acknowledges and agrees that it shall become a party to the
Purchase Agreement (and bound by the terms and conditions thereof) as of the
Subscription Acceptance Date (as defined below).
 
(b)           The aggregate “Put Percentage” for the Monarch Funds shall be
33.3%, the aggregate “Put Percentage” for the York Funds shall be 33.3% and the
aggregate “Put Percentage” for the Whitebox Funds shall be 33.3% (subject to
adjustment as described below), allocated among the relevant funds as set forth
on the signature pages hereto. In the event any Electing Holder or any Put
Option Party fails to purchase any portion of its allocated portion of
Convertible Notes in accordance with the terms of this Agreement and the
Purchase Agreement (whether in accordance with Section 1.01, 1.02 or 1.03(a))
(each a “Defaulting Party”), the Subscription Deficiency shall be increased to
reflect the failure of each Defaulting Party to purchase such Convertible Notes
and each Put Option Party which is not a Defaulting Party (each a
“Non-Defaulting Put Option Party”) will be obligated to purchase its pro rata
share of any such increase (the “Remaining Convertible Notes”), calculated by
multiplying a percentage (the numerator of which is such Non-Defaulting Put
Option Party’s Put Percentage and the denominator of which is the sum of the Put
Percentages for all Non-Defaulting Put Option Parties) by the number of
Remaining Convertible Notes; provided, that the Put Option Party’s Put
Percentage shall be adjusted accordingly; provided further, that in no event
shall any Put Option Party be obligated to purchase Convertible Notes (including
any Remaining Convertible Notes) in excess of such Put Option Party’s Maximum
Backstop Amount.  The “Maximum Backstop Amount” for the Monarch Funds
collectively (on a several and not joint basis) shall be $18.33 million and for
the Monarch Funds severally shall be according to the percentages set forth on
the signature pages hereto.  The “Maximum Backstop Amount” for the York Funds
collectively (on a several and not joint basis) shall be $18.33 million and for
the York Funds severally shall be according to the percentages set forth on the
signature pages hereto.  The “Maximum Backstop Amount” for the Whitebox Funds
collectively (on a several and not joint basis) shall be $18.33 million and for
the Whitebox Funds severally shall be according to the percentages set forth on
the signature pages hereto.
 
(c)           As consideration for the Put Option, the Company shall pay to the
Put Option Parties an aggregate amount of $1,100,000.00 (the “Put Fee”) payable
at the Closing (as defined below).  The Put Fee shall be allocated (the “Put Fee
Allocation”) to each Put Option Party based on such Put Option Party’s Put
Percentage.

 
3

--------------------------------------------------------------------------------

 

Section 1.04            Purchase Agreement.
 
(a)           (i) By executing and returning the Subscription Certificate to the
Wells Fargo Bank, National Association, as subscription agent (the “Subscription
Agent”) prior to the Subscription Offer Expiration Time in accordance with the
terms of the Subscription Certificate, each Electing Holder (including the Put
Option Parties) will become a party to and bound by the terms and conditions of
the Purchase Agreement as of the date on which the Company delivers the
Subscription Acceptance Notice (as defined in the Supplement), setting forth the
Company’s acceptance of such Electing Holder’s election to purchase Convertible
Notes, to the Subscription Agent and the Put Option Parties (such date, the
“Subscription Acceptance Date”); provided, that each such Electing Holder (other
than the Put Option Parties) must deliver its Subscription Payment to Wells
Fargo Bank, National Association, as escrow agent, no later than the close of
business on the business day immediately following the Subscription Acceptance
Date (the “Subscription Acceptance Deadline”).  If any Electing Holder (other
than the Put Option Parties) fails to make such payment by the Subscription
Acceptance Deadline, such Electing Holder’s subscription shall be null and void
and the Subscription Deficiency shall be increased by the amount of Convertible
Notes which such Electing Holder had elected to purchase (as set forth on such
Electing Holder’s Subscription Certificate).  Each Electing Holder shall become
obligated, as of the Subscription Acceptance Date, to purchase the Subscription
Amount of Convertible Notes provided for in such Electing Holder’s Subscription
Certificate, in accordance with the terms of the Purchase Agreement and the
Subscription Acceptance Notice.
 
(b)           In the event the Company elects not to accept any Electing
Holder’s election to purchase Convertible Notes (in accordance with the
Subscription Acceptance Notice) or fails to deliver the Subscription Acceptance
Notice by the Subscription Acceptance Deadline (as defined in the Supplement),
such Electing Holder shall not become a party to or bound by the terms and
conditions of the Purchase Agreement.
 
(c)           On the business day following the Subscription Acceptance Date, to
the extent there is a Subscription Deficiency the Company may exercise the Put
Option by delivering to each Put Option Party a notice (the “Put Election”)
setting forth (i) the Subscription Deficiency, (ii) the Put Participation
Amounts for all Put Option Parties, if any, and (iii) instructions for such Put
Option Party to deliver its Subscription Payment and Put Participation Payment,
if any, to the Subscription Agent as soon as practicable (but, in any event, no
later than the close of business on the business day prior to the Closing Date
(as defined below)) in accordance with the instructions provided in the Put
Election.  Upon delivery of the Put Election, each Put Option Party shall become
obligated, in the event of any Subscription Deficiency, to purchase Convertible
Notes in an amount equal to its Put Participation Amount calculated in
accordance with Section 1.03.  For the avoidance of doubt, each Put Option Party
shall become obligated to purchase its Pro Rata Amount of Convertible Notes in
accordance with Section 1.02 on the Subscription Acceptance Date.
 
(d)           The Company shall not obtain control over or any interest in the
funds provided (or to be provided) to the Subscription Agent pursuant to the
Subscription Offer until the closing of the Subscription Offer on the Closing
Date (the “Closing”).
 
(e)           The Closing shall occur on the date (the “Closing Date”) set forth
on the notice delivered by the Company to the Subscription Agent and the Put
Option Parties setting forth the satisfaction or waiver of all closing
conditions set forth in the Purchase Agreement (the “Closing Date Notice”). No
later than one business day prior to the Closing Date, the Put Option Parties
shall deliver to the Company notice of the names in which the Securities shall
be registered and DTC participant account information for the deposit of the
Securities and account information or wire instructions for payment of the Put
Fee.

 
4

--------------------------------------------------------------------------------

 
 
(f)           The consummation of the sale and purchase of the Convertible Notes
at the Closing will take place in accordance with the terms, conditions and
provisions of the Purchase Agreement, this Agreement (solely with respect to the
Put Option Parties), the Supplement and the Subscription Certificate.
 
2.
Documentation and Conditions

 
Section 2.01          Documentation.
 
(a)           The Company and the Put Option Parties hereby covenant to one
another to use their commercially reasonable efforts to perform their respective
obligations under this Agreement and to take such actions as may be reasonably
necessary to consummate the Subscription Offer on the terms and conditions as
set forth in the Supplement and related documentation.
 
(b)           In addition to the Supplement, the Subscription Offer shall be
effected by, and subject to the terms and conditions of, (i) the Purchase
Agreement, (ii) the Indenture (in the form attached hereto as Exhibit C, the
“Indenture”), (iii) the Security Agreement (as defined in the Supplement) (iv)
the Intercreditor Agreement (as defined in the Supplement), and (v) the
Registration Rights Agreement (in the form attached hereto as Exhibit D, the
“Registration Rights Agreement” and collectively with the Purchase Agreement,
the Indenture, the Security Agreement and the Intercreditor Agreement, as they
may be modified, waived or amended in accordance with this Agreement and the
terms thereof, the “Definitive Documentation”).  Subject to the following
sentence, the Company may modify, amend or waive any of the provisions of the
Definitive Documentation (or forms thereof), or enter into any agreement having
a similar effect, only with the prior consent of Put Option Parties.
 
(c)           The Company agrees to conduct the Subscription Offer in compliance
with the terms of the Supplement and the Subscription Certificate and reserves
the right to amend, modify or waive any of the terms and conditions of the
Supplement and the Subscription Certificate; provided, that the Company may not,
without the consent of the Put Option Parties, amend, modify or waive any of the
defined terms contained in the Supplement or the Subscription Certificate which
are also used in this Agreement, to the extent such amendment, modification or
waiver would alter the meaning of such defined term as used herein in a manner
that would be adverse to the Put Option Parties.
 
Section 2.02          Conditions.
 
The obligations of each Put Option Party to subscribe for and purchase
Convertible Notes at the Closing that constitute its share of any Subscription
Deficiency, calculated in accordance with Section 1.03, is subject to
satisfaction (or waiver by each Non-Defaulting Put Option Party) of each of the
following conditions, on or prior to the Closing:

 
5

--------------------------------------------------------------------------------

 

(a)           not later than August 18, 2010, the entry of an order by the
Bankruptcy Court in the Chapter 11 Cases, in form and substance reasonably
satisfactory to the Put Option Parties, (i) approving the letter agreement,
dated as of July 20, 2010 (the “Purchase Letter”), by and among the Company and
the Put Option Parties and (ii) otherwise authorizing the Debtors (as defined in
the Plan) to execute, perform and incur their obligations under the Purchase
Letter, including the payment of fees and expenses and the provision of
indemnities as set forth therein;
 
(b)           each of the representations set forth in Section 4.02 shall be
true and correct in all material respects, except for representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date;
 
(c)           the Company and each of the Guarantors shall have complied in all
material respects with all covenants, agreements and conditions required by this
Agreement and the Definitive Documentation to which it is a party to be
performed, satisfied or complied with by the Company or the Guarantors on or
prior to the Closing Date;
 
(d)           there not having occurred a dismissal or conversion of any Chapter
11 Case to a case under Chapter 7 of the Bankruptcy Code or the appointment of a
Chapter 11 trustee in any Chapter 11 Case;
 
(e)           no provision of the Plan (as filed with the Bankruptcy Court)
having been amended, supplemented or otherwise modified in any respect in a
manner materially adverse to the Put Option Parties without the consent of the
Put Option Parties (such consent not to be unreasonably withheld or delayed);
 
(f)           the order of the Bankruptcy Court confirming the Plan (the
“Confirmation Order”) by the Bankruptcy Court in the Cases having become a final
order, in full force and effect without reversal, modification or stay; the Plan
shall have been consummated on the terms and conditions set forth therein, as
amended and in effect as of the date of the Confirmation Order;
 
(g)           the Company shall provide evidence to the Put Option Parties, in
form and substance reasonably satisfactory to the Put Option Parties, if
available, that substantially concurrently with the issuance of the Convertible
Notes all obligations under the DIP Credit Facility (other than contingent
obligations not then due and payable) will have been repaid in full, all
commitments under the DIP Credit Facility will have been terminated and all
liens and security interests related to the DIP Credit Facility will have been
terminated or released;
 
(h)           except to the extent disclosed by the Company in any filing made
by the Company with the Securities and Exchange Commission (the “SEC”) prior to
July 20, 2010, in the Plan or in writing to the Put Option Parties on July 20,
2010, (i) there not occurring or becoming known to the Put Option Parties any
events, developments, conditions or circumstances (each, an “Event”) that,
individually or in the aggregate, have had or could reasonably be expected to
have a material adverse effect on the business, operations, property, condition
(financial or otherwise) or prospects of the Company and its direct and indirect
subsidiaries, taken as a whole (or the reorganized Company and its direct and
indirect subsidiaries, taken as a whole), and (ii) no material assets of the
Debtors having been sold or agreed to be sold outside of the ordinary course of
business from and after the date hereof;

 
6

--------------------------------------------------------------------------------

 
 
(i)            (i) the Company and the Put Option Parties having entered into
the Definitive Documentation and the Company shall have delivered executed
versions of the Definitive Documentation to the Put Option Parties on the
Closing Date and (ii) on the Effective Date (A) there not being any event or
condition which constitutes an event of default, or which upon notice, lapse of
time, or both would constitute an event of default, under the Definitive
Documentation and (B) the Definitive Documentation being in full force and
effect;
 
(j)            the payment of the fees and reimbursement of out-of-pocket costs
and expenses as set forth herein, in the Plan and pursuant to that certain
letter, dated as of February 22, 2010 (the “Expense Agreement”), between the
Company and Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul Weiss”),
regarding payment by the Company of fees and expenses to Paul Weiss as counsel
to a group formed by certain holders of the Existing Notes, in accordance with
the terms hereof and thereof; provided, that the Put Option Parties shall cause
Paul Weiss to provide the Company with an estimate of its fees and expenses
through the Closing Date at least two (2) business days prior to the Closing
Date;
 
(k)           the Effective Date and the Closing Date shall occur on or prior to
October 1, 2010;
 
(l)            as of the date of the Supplement and on the Closing Date, the
materials to be used in connection with the Subscription Offer regarding the
Company, its subsidiaries and the Convertible Notes (which include the
Supplement), for distribution to other holders of the Existing Notes, when
furnished and taken as a whole, are complete and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances under which such statements are made, not misleading;
 
(m)           the following shall be true and correct: each of the Company’s
filings with the SEC since January 1, 2010 is, as of its respective filing date,
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made, not misleading; and
 
(n)           substantially concurrently with the issuance of the Convertible
Notes (i) the Debtors and the lenders under the Company’s new revolving exit
facility, as contemplated in the Supplement (the “Revolving Facility”), will
have entered into the definitive documentation for the Revolving Facility and
any related documentation and reasonably satisfactory to the Put Option Parties,
(ii) all conditions to borrowing under the Revolving Facility will have been
satisfied or waived (provided that if such waiver could reasonably be expected
to be adverse in any material respect to the interests of the Put Option
Parties, the Put Option Parties shall have consented to such waiver) on or prior
to the Effective Date and (iii) on the Effective Date (y) there has not been any
event or condition which constitutes an event of default, or which upon notice,
lapse of time, or both would become an event of default, under the Revolving
Facility and (z) the Revolving Facility being in full force and effect.

 
7

--------------------------------------------------------------------------------

 
 
3.
Termination.

 
Section 3.01          Termination.  Unless earlier terminated in accordance with
the terms of this Agreement, this Agreement shall terminate upon the earliest to
occur of:
 
(a)           the mutual written agreement of the Company and the Put Option
Parties;
 
(b)           written notice by the Company to the Put Option Parties after
October 1, 2010 (the “Drop Dead Date”); provided that the Company shall not be
entitled to terminate this Agreement pursuant to this Section 3.01(b) if it is
then in material breach of its obligations under this Agreement;
 
(c)           written notice by the Put Option Parties after the Drop Dead Date;
provided that the Put Option Parties shall not be entitled to terminate this
Agreement pursuant to this Section 3.01(c) if the Put Option Parties are then in
material breach of their obligations under this Agreement;
 
(d)           10 days after the Put Option Parties have delivered written notice
to the Company that the Company has materially breached this Agreement, if such
breach remains uncured at the conclusion of such 10-day period; provided that in
no event shall this cure period limit the right of the Put Option Parties to
terminate after the Drop Dead Date; or
 
(e)           10 days after the Company has delivered notice to the Put Option
Parties that the Put Option Parties have materially breached this Agreement, if
such breach remains uncured at the conclusion of such 10-day period; provided
that in no event shall this cure period limit the right of the Company to
terminate after the Drop Dead Date.
 
Section 3.02          Withdrawal.  If this Agreement is terminated in accordance
with its terms at any time, including, but not limited to, following the
Subscription Offer Expiration Time, all Subscription Certificates executed and
delivered to the Subscription Agent pursuant to Section 1.04 shall automatically
and without further action be deemed to be withdrawn and cancelled and of no
further force or effect.  Each of the parties hereto agrees to execute and
deliver such further documentation as may be reasonably requested by any other
party to evidence such withdrawal and cancellation.
 
Section 3.03          Effect of Termination.
 
(a)           Except to the extent specified in this Agreement, upon termination
of this Agreement in accordance with its terms, all rights and obligations of
the parties hereunder shall terminate automatically and shall become null and
void and no party hereto shall have any liability to any other party hereto
following termination of this Agreement; provided that this Section 3.03(a)
shall in no way limit any liabilities any party may have to another party
pursuant to this Agreement, the Purchase Agreement or any other agreement or
instrument to which such party is a party or is otherwise bound); provided,
further, that no termination of this Agreement shall relieve any breaching party
for damages arising from the breach of this Agreement.
 
(b)           Notwithstanding anything to the contrary herein, the following
provisions shall survive any termination of this Agreement in accordance with
their terms: Section 3.02, Section 3.03, Section 5.02 through Section 5.09
(inclusive), Section 5.11, Section 5.13(a), and Section 5.14.

 
8

--------------------------------------------------------------------------------

 
 
4.
Representations, Warranties and Covenants.

 
Section 4.01          Representations and Warranties of the Put Option
Parties.  Each of the Put Option Parties represents and warrants, on behalf of
itself, to the other parties that the following statements are true, correct and
complete as of the date hereof:
 
(a)           Organization; Powers.  Each Put Option Party is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation, as applicable.  Each Put Option Party has all
requisite power and authority to enter into this Agreement and the Definitive
Documentation to which it is a party, and to perform and comply with all of the
terms, covenants, and conditions to be performed and complied with by it
hereunder and thereunder.
 
(b)           Authorization; Enforceability.  The entry into and performance of
this Agreement and the Definitive Documentation to which it is a party have been
duly authorized by all necessary actions on the part of such Put Option
Party.  This Agreement has been duly entered into and constitutes the legal,
valid, and binding obligation of such Put Option Party, enforceable against it
in accordance with its terms except as the enforceability of this Agreement may
be affected by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally, and by judicial discretion in the enforcement of equitable
remedies.
 
(c)           No Conflicts.  The execution, delivery and performance by such Put
Option Party of this Agreement and the Registration Rights Agreement and the
consummation by such Put Option Party of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of such Put Option Party or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Put Option
Party is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to such Put Option Party, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Put Option Party to perform its
obligations hereunder.
 
(d)           Ownership.  Each Put Option Party is, as of the Record Date, (i)
(A) the sole beneficial owner having the power to vote and dispose of the
aggregate principal amount of Existing Notes set forth opposite its name on its
signature page hereto; and (B) entitled (for its own account or for the account
of other persons or entities claiming through any of them) to all of the rights
and economic benefits of such Existing Notes; or (ii) otherwise entitled to act
on behalf of such Existing Notes and/or the beneficial owner or owners and/or
investment advisor or manager thereof.

 
9

--------------------------------------------------------------------------------

 

(e)           Accredited Investor Status.  Each Put Option Party acknowledges
that (i) it is either (A) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated by the SEC under the Securities Act or (B) an
institutional investor that is an “accredited investor,” within the meaning of
Rule 501(a)(1), (2), (3) and (7) promulgated by the SEC under the Securities
Act, (ii) it is acquiring the Convertible Notes to be issued to it hereunder for
its own account, for investment, and not with a view to or for sale in
connection with any distribution thereof in violation of the registration
provisions of the Securities Act or the rules and regulations promulgated
thereunder and (iii) it is aware that an investment in the Securities involves
economic risk and that it may lose its entire investment in the Convertible
Notes. Such Put Option Party further acknowledges that the Convertible Notes are
“restricted securities” under the federal securities laws, have not been
registered under the Securities Act or any state securities or “blue sky” laws
and may not be offered or sold except pursuant to an effective registration
statement thereunder or an exemption from registration under the Securities Act
and applicable state securities laws.  Such Put Option Party further
acknowledges that it has adequate information concerning the business and
affairs of the Company to make an informed decision regarding the purchase of
Convertible Notes contemplated hereby and has independently and without reliance
upon the Company, or the Company’s advisors, and based upon such information
such Put Option Party has deemed appropriate, made its own analysis and decision
to enter into the Definitive Documentation to which it is a party, except that
such Put Option Party has relied upon the representations, warranties,
agreements and covenants of the Company contained in this Agreement and the
information provided in the Supplement. Such Put Option Party understands that
nothing in the Supplement, Definitive Documentation or any other materials
presented by or on behalf of the Company or its subsidiaries to such Put Option
Party in connection with the purchase of the Convertible Notes constitutes
legal, tax or investment advice.  Such Put Option Party has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Convertible
Notes.
 
(f)            Legend.  Such Put Option Party understands that upon the original
issuance thereof, and until such time as the same is no longer required under
applicable requirements of the Securities Act or applicable state securities
laws, the certificates or other instruments representing the Convertible Notes
and all certificates or other instruments issued in exchange therefor or in
substitution thereof, including the shares of the common stock of the Company,
par value $0.001 per share (the “Common Stock”) issued upon conversion of the
Convertible Notes, shall bear the legend(s) set forth in the Indenture, and that
the Company will make a notation on its records and give instructions to the
trustee under the Indenture in order to implement the restrictions on transfer
of the Convertible Notes, set forth and described therein.
 
(g)           General Solicitation.  Such Put Option Party is not purchasing the
Convertible Notes as a result of any advertisement, article, notice or other
communication regarding the Convertible Notes published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.
 
(h)           Reliance on Exemptions.  Such Put Option Party understands that
the Convertible Notes are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Issuer Parties are relying in part upon the truth
and accuracy of, and such Put Option Party’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Put Option Party set forth herein in order to determine the availability of
such exemptions and the eligibility of such Buyer to acquire the Convertible
Notes.

 
10

--------------------------------------------------------------------------------

 
 
(i)            No Governmental Review.  Such Put Option Party understands that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities, nor have
such authorities passed upon or endorsed the merits of the offering of the
Convertible Notes.
 
(j)            Residency.  For purposes of U.S. securities laws, such Put Option
Party is a resident of the jurisdiction set forth on its signature page to this
Agreement.
 
Section 4.02         Representations, Warranties and Covenants of the Company.
The Company represents and warrants to the Put Option Parties that the following
statements are true, correct and complete as of the date hereof, except as has
been previously disclosed in (i) the Supplement, or (ii) any report, schedule,
form, statement or other document required to be filed by the Company with the
SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), filed with the SEC prior to the date of
this Agreement:
 
(a)           Organization; Powers.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  The Company has all requisite power and authority (i) to own, lease
and operate its properties and to conduct its business as described in the
Supplement; (ii) to execute and deliver this Agreement and the Definitive
Documentation to which it is a party and (iii) to perform and comply with all of
the terms, covenants, and conditions to be performed and complied with by the
Company hereunder and thereunder.  The Company is duly qualified to transact
business in each jurisdiction in which the nature of its business makes such
qualification necessary, except where the failure to be so qualified would not
impair or hinder the ability of the Company to perform its obligations under
this Agreement or the Definitive Documentation to which it is a party.
 
(b)           Authorization; Enforceability.  The execution, delivery, and
performance of this Agreement and the other Definitive Documentation by the
Company have been duly authorized by all necessary actions on the part of the
Company.  This Agreement and each other Definitive Document has been or will be
on the Closing Date, as applicable, duly executed and delivered by the Company
and constitutes or will constitute on the Closing Date, as applicable, the
legal, valid, and binding obligation of the Company, enforceable against it in
accordance with its terms except as the enforceability of this Agreement may be
affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally, and by judicial discretion in the enforcement of equitable remedies.

 
11

--------------------------------------------------------------------------------

 

(c)           Government Approvals; No Conflicts.  The execution and delivery by
each the Company of this Agreement and the Definitive Documentation and the
performance by the Company of its obligations under this Agreement and the
Definitive Documentation and the consummation of the Transactions, including its
issuance of the Convertible Shares (with or without the giving of notice, the
lapse of time, or both): (i) subject to the approval of the Bankruptcy Court and
approval of the Plan, do not require the consent of any third party (including
any federal, state or local governmental authority, including any court or
administrative or regulatory agency (a “Governmental Authority”)); (ii) subject
to the approval of the Bankruptcy Court and approval of the Plan, will not
conflict with any provision of the Company’s certificate of incorporation or
bylaws; (iii) subject to the approval of the Bankruptcy Court and approval of
the Plan, will not violate, result in a breach of, or contravene any applicable
common law and any applicable statute, ordinance, code, or other law, rule,
regulation, order, technical or other standard, requirement, or procedure
enacted, adopted, promulgated, or applied by any Governmental Authority,
including the terms of any license or permit and any applicable order, decree,
or judgment that may have been handed down, adopted, or imposed by any
Governmental Authority, in each case as in effect on the date of this Agreement
applicable to the Company (other than any filings required under federal or
state securities laws to be made by the Closing Date, or to the extent permitted
by applicable laws, thereafter); and (iv) except with respect to the DIP Credit
Facility, will not violate, conflict with, result in a material breach of any
terms of, constitute grounds for termination of, constitute a default under (nor
has any event occurred that, with notice or passage of time or both, would
constitute a default under), or result in the acceleration of any performance
required by the terms of, any mortgage, indenture, lease, contract, agreement,
or similar instrument to which the Company is a party or by which the Company or
its properties may be bound legally.
 
(d)           Issuance of Securities. The Convertible Notes and the shares of
Common Stock into which the Convertible Notes are convertible (the “Conversion
Shares”) to be issued under the Purchase Agreement, when issued, sold and
delivered in accordance with the terms of the Purchase Agreement, will each be
duly and validly issued, fully paid and nonassessable and will be free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws and entitled to the benefits provided by the
Indenture. The Conversion Shares, when issued, sold and delivered as provided in
the Purchase Agreement, will be free and clear of all liens, encumbrances,
equities or claims and the Company will have reserved an adequate amount of the
Common Stock for issuance of Conversion Shares upon conversion of the
Convertible Notes as of the Closing.
 
(e)           Investment Company Status.  The Company is not, and after giving
effect to the offering and sale of the Convertible Notes and the application of
the proceeds thereof, the Company will not be, an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC promulgated thereunder.
 
(f)           Margin Regulations.  Neither the issuance, sale and delivery of
the Convertible Notes nor the application of the proceeds thereof by the Company
will result in a violation of Section 7 of the  Exchange Act, Regulations T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
 
(g)           No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates (as defined in Rule 501(b) of Regulation D) or
any person or entity acting on its or their behalf, has (i) engaged directly or
indirectly in any form of general solicitation or general advertising (within
the meaning of Rule 502(c) of Regulation D) in connection with the offering of
the Convertible Notes or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S. Except for
this Agreement and the other Definitive Documentation, the Company has not
entered, and will not enter, into any arrangement or agreement with respect to
the distribution of the Convertible Notes.

 
12

--------------------------------------------------------------------------------

 
 
(h)           QIBs and Accredited Investors.  The Company has not offered or
sold any of the Convertible Notes to any person or entity whom it reasonably
believes is not (i) a “qualified institutional buyer” as defined in Rule 144A or
(ii) an institutional “accredited investor” (as defined in clauses (1), (2), (3)
and (7) of Rule 501(a) of Regulation D).
 
(i)            Untrue Statements or Omissions.  The Supplement did not, as of
the date thereof, and will not, as of the Closing Date, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  In addition, each of the Company’s filings with
the SEC since January 1, 2010 is, as of its respective filing date, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading.
 
5.
Miscellaneous Matters.

 
Section 5.01           Specific Performance.  It is understood and agreed by
each of the parties hereto that money damages would not be a sufficient remedy
for any material breach of this Agreement by any party and each non-breaching
party shall be entitled to specific performance and injunctive relief or other
equitable relief as a remedy for any such breach.  This provision is without
prejudice to any other rights or remedies, whether at law or in equity, that any
party hereto may have against any other party hereto for any failure to perform
its obligations under this Agreement.
 
Section 5.02           Entire Agreement and Severability.  This Agreement
(including the Schedules and Exhibits hereto), together with the Definitive
Documentation, constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, other than the Purchase Letter and the Expense Agreement;
provided, that the indemnification provisions contained in the Purchase Letter
are superseded by this Agreement.   If any provision of this Agreement or the
application of any such provision to any person, entity or circumstance is held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
 
Section 5.03            Amendments.  Except as set forth in Sections 2.01(b) and
2.01(c), this Agreement may not be amended except by an instrument in writing
signed by the Company and each Put Option Party.

 
13

--------------------------------------------------------------------------------

 
 
Section 5.04           Successors and Assigns.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors.  Each Put Option Party may assign its
rights and obligations hereunder (including its Put Participation Amount), in
whole or in part, to any of its affiliates (including related funds) and to any
proposed investor reasonably satisfactory to the Company; provided, that no such
assignment shall release such Put Option Party of its obligation to purchase its
respective portion of the Convertible Notes at the Closing pursuant to the Put
Option, if exercised by the Company, or pursuant to Section 1.02.
 
Section 5.05           Third Party Beneficiaries.  The parties intend that there
shall be no third party beneficiaries of or to this Agreement, and nothing in
this Agreement, express or implied, shall give to any person or entity, other
than the parties hereto, the Indemnified Parties and any successor thereto, any
benefit or any legal or equitable right, remedy, or claim under this Agreement.
 
Section 5.06           Notices.  Any notice required or desired to be served,
given or delivered under this Agreement shall be in writing, and shall be deemed
to have been validly served, given or delivered to the person set forth below
(a) if sent by registered or certified mail in the United States, return receipt
requested, upon actual receipt; (b) if sent by reputable overnight air courier
(such as United Parcel Service or Federal Express), one (1) business day after
being so sent; (c) if sent by telecopy or facsimile transmission (and receipt is
confirmed), when transmitted at or before 5:00 p.m. local time at the location
of receipt on a business day, and if received after 5:00 p.m. or on a day other
than a business day, on the next following business day, but only if also sent
by reputable overnight air courier within one (1) business day following
transmission; or (d) if otherwise actually personally delivered, when so
delivered, in the case of any of the preceding clauses, as follows:
 
 
(a)
if to the Company, to:

 
U.S. Concrete, Inc.
2925 Briarpark, Suite 500
Houston, TX  77042
Attention:       General Counsel
Facsimile:      (713) 499-6201
 
with a copy to (for informational purposes only):
 
Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, IL  60654
Attention:     Carol Anne Huff, Esq.
Facsimile:    (312) 862-2200
 
 
(b)
if to the Put Option Parties, to:

 
 
the Put Option Parties at the addresses set forth on the signature pages hereto
or as otherwise provided in writing to the Company.

 
 
14

--------------------------------------------------------------------------------

 
 
 
with a copy to (for informational purposes only):



Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention:  Tracey A. Zaccone, Esq.
Facsimile:  (212) 492-0085
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
Section 5.07          Headings.  The headings of this Agreement are for
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 5.08          Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to internal conflicts of
law principles that may apply to this Agreement in any other jurisdiction.  Each
of the parties hereto hereby irrevocably and unconditionally submits to the
nonexclusive jurisdiction and venue of the Bankruptcy Court, and in the event
that the Bankruptcy Court does not have or declines to exercise jurisdiction or
there is a reason to believe that it would not have or would decline to exercise
jurisdiction, to the nonexclusive jurisdiction and venue of any New York State
court or Federal court of the United States of America located in New York City
in the Borough of Manhattan, but solely in any action or proceedings arising out
of or relating to this Agreement or the Transactions.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(b)           Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (i) any right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Transactions and (ii) any
objection that it may now or hereafter have to the laying of venue of any such
action, proceeding or counterclaim in the Bankruptcy Court or the state or
federal courts located in New York City in the Borough of Manhattan.
 
Section 5.09          Several, Not Joint, Obligations.  The agreements,
representations, liabilities and obligations of the parties under this Agreement
are, in all respects, several and not joint.
 
Section 5.10          Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed in facsimile form or in portable document format (pdf).
 

 
15

--------------------------------------------------------------------------------

 

Section 5.11          Professional Advice.  Each of the parties hereto has
received independent legal and professional advice from advisors of its choice
with respect to the provisions hereof and the advisability of entering into the
agreements set forth herein.  Prior to the execution hereof, each of the parties
hereto and their applicable advisors reviewed this Agreement and the Exhibits
hereto.
 
Section 5.12          Further Assurances.  The parties hereto shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver such other agreements, certificates, instruments and
documents as any other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the Transactions in accordance with the terms and conditions hereof.
 
Section 5.13          Costs, Fees and Expenses; Indemnification; Limitation on
Damages.
 
(a)           In consideration of the Put Option, the Company agrees to
reimburse the Put Option Parties (promptly following written demand, including
documentation reasonably supporting such request) for all reasonable and
out-of-pocket costs, fees and expenses incurred by or on behalf of the Put
Option Parties in connection with the negotiations, preparation, executing and
delivery of the Definitive Documentation and the consummation of the
Transactions, including but not limited to, the reasonable out-of-pocket fees
and expenses of one primary counsel for the Put Option Parties and necessary
local counsel.
 
(b)           The Company further agrees to indemnify and hold harmless the Put
Option Party, each of their affiliates and each of their and their affiliates’
respective officers, directors, partners, shareholders, trustees, controlling
persons, employees, agents, advisors, attorneys and representatives (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and related reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable fees and disbursements of one counsel for the
Indemnified Parties, except to the extent an actual conflict exists among them)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or relating to the Transactions,
this Agreement or the transactions contemplated hereby, any use made or proposed
to be made with the proceeds of the Convertible Notes, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Party is a party thereto, and shall reimburse (promptly
following written demand, including documentation reasonably supporting such
request) each Indemnified Party on demand for all reasonable legal and other
out-of-pocket expenses incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including, without
limitation, in connection with the enforcement of the indemnification
obligations set forth herein), irrespective of whether the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability, or expense is (i) found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or any of its affiliates or its or
its affiliates’ respective officers, directors, partners, shareholders,
trustees, controlling persons, employees, agents, advisors, attorneys or
representatives or (ii) solely relating to or arising from a dispute between or
among the Indemnified Parties.

 
16

--------------------------------------------------------------------------------

 
 
(c)           If any Indemnified Party shall receive an indemnification payment
in respect of any claim, damage, loss, liability or expense pursuant to Sections
5.13(a) and 5.13(b) and such claim, damage, loss, liability or expense is found
by a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or any of its affiliates or its or its affiliates’ respective officers,
directors, partners, shareholders, trustees, controlling persons, employees,
agents, advisors, attorneys or representatives, then such Indemnified Party
shall refund the amount received by it in respect of such indemnification in
excess of that amount to which it is entitled under the terms of Sections
5.13(a) and 5.13(b).  In no event, however, shall any Indemnified Party be
liable to the Company or any of the Company’s affiliates on any theory of
liability for any special, indirect, consequential or punitive damages.
 
(d)           The Company will not enter into any settlement of any lawsuit,
claim or other proceeding arising out of the Transactions without the consent of
the Put Option Parties unless such settlement (i) includes an explicit and
unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties and (ii) does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Party.  No Indemnified Party shall be liable to the Company or
any of its affiliates for any damages arising from the use by unauthorized
persons of any information made available to the Put Option Parties by the
Company or any of its representatives through electronic, telecommunications or
other information transmission systems that is intercepted by such persons.
 
(e)           Notwithstanding the foregoing, neither the Company nor any of its
affiliates shall have any liability for any settlement of any lawsuit, claim or
other proceeding arising out of this Agreement or the transactions contemplated
hereby if such settlement is entered into without the prior written consent of
the Company, not to be unreasonably withheld.
 
Section 5.14          Time of Essence.  Time is of the essence with respect to
all provisions of this Agreement.
 
*     *     *     *     *

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.




 
U.S. CONCRETE, INC.
     
By:
/s/ Michael W. Harlan
   
Name: Michael W. Harlan
 
Its: CEO and President

 
Signature Page to the U.S. Concrete, Inc. Support Agreement

 

--------------------------------------------------------------------------------

 



 
MONARCH DEBT RECOVERY MASTER
FUND LTD
 
MONARCH OPPORTUNITIES MASTER
FUND LTD
 
MONARCH CAPITAL MASTER PARTNERS
LP
 
MONARCH CAYMAN FUND LTD
 
OAKFORD MF LIMITED
     
By: Monarch Alternative Capital LP, its
Investment Advisor
     
By:
/s/ Michael A. Weinstock
   
Name: Michael A. Weinstock
 
Its: Principal
Address:
 
Monarch Alternative Capital LP
535 Madison Ave.
New York, NY 10022
Attention:  Michael Gillin
Phone:  212-554-1743
Fax:  866-741-3564
E-mail:  michael.gillin@monarchlp.com
 
$12,273,000        
Aggregate Principal Amount of Existing Notes held
by the Monarch Funds as of the Record Date
 
The Put Participation Amount shall be allocated among
the Monarch Funds as follows (percentages represent
percentages of the aggregate commitment of the
Monarch Funds):



Monarch Debt Recovery Master Fund Ltd.
    47.4 %
Monarch Opportunities Master Fund Ltd.
    27.1 %
Monarch Capital Master Partners LP
    19.7 %
Monarch Cayman Fund Ltd.
    1.9 %
Oakford MF Limited
    3.9 %

 
Signature Page to the U.S. Concrete, Inc. Support Agreement

 

--------------------------------------------------------------------------------

 



 
WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS, LP
 
WHITEBOX COMBINED PARTNERS, LP
 
WHITEBOX HEDGED HIGH YIELD PARTNERS, LP
     
By: Whitebox Advisors, LLC, its Investment
Advisor
     
By:
/s/ Mark Strefling    
Name: Mark Strefling
 
Its: Chief Legal Officer

Address:
 
Whitebox Advisors, LLC
3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416
Attention: Jake Mercer
Phone:  612-253-6049
Fax:  612-253-6149
E-mail:  jmercer@whiteboxadvisors.com
 
$13,230,000        
Aggregate Principal Amount of Existing Notes held
by the Whitebox Funds as of the Record Date
 
The Put Participation Amount shall be allocated among
the Whitebox Funds as follows (percentages represent
percentages of the aggregate commitment of the
Whitebox Funds):



Whitebox Convertible Arbitrage Partners, LP
    23.5 %
Whitebox Combined Partners, LP
    53.1 %
Whitebox Hedged High Yield Partners, LP
    23.4 %

 
Signature Page to the U.S. Concrete, Inc. Support Agreement

 

--------------------------------------------------------------------------------

 



 
YORK CREDIT OPPORTUNITIES MASTER
FUND, L.P.
     
By:  York Credit Opportunities Domestic
Holdings, LLC, its General Partner
         
By:
/s/ Adam J. Semler    
Name: Adam J. Semler
 
Its: Chief Operating Officer
     
YORK CREDIT OPPORTUNITIES FUND,
L.P.
     
By:  York Credit Opportunities Domestic
Holdings, LLC, its General Partner
         
By:
/s/ Adam J. Semler    
Name: Adam J. Semler
 
Its: Chief Operating Officer

Address:
 
York Capital Management Global Advisors, LLC
767 Fifth Ave., 17th Floor
New York, NY 10153
Attention:  CFO/Chief Investment Counsel
Phone:  212-710-6595
Fax:  212-300-1355
E-mail:  operations@yorkcapital.com
 
$29,325,000        
Aggregate Principal Amount of Existing Notes held
by the York Funds as of the Record Date
 
The Put Participation Amount shall be allocated
among the York Funds as follows (percentages represent
percentages of the aggregate commitment of the York Funds):
 



York Credit Opportunities Master Fund, L.P.
    65.22 %
York Credit Opportunities Fund, L.P.
    34.78 %

 
Signature Page to the U.S. Concrete, Inc. Support Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Supplement

 


CONFIDENTIAL
 
OFFERING SUPPLEMENT TO THE DISCLOSURE STATEMENT
 
U.S. CONCRETE, INC.
 
Subscription Offer to Purchase $55,000,000 of
9.5% Convertible Secured Notes due 2015



--------------------------------------------------------------------------------

 
The Subscription Offer will expire at 5:00 p.m., New York City time, on August
26, 2010, unless extended by us, which time we refer to herein as the
“Subscription Offer Expiration Time.”  The Subscription Offer is also subject to
certain other significant conditions.

 
Upon the terms and subject to the conditions set forth in this Supplement (this
“Supplement”) to the Disclosure Statement Relating to the Joint Plan of
Reorganization of U.S. Concrete, Inc., et al., pursuant to Chapter 11 of the
United States Bankruptcy Code (the “Disclosure Statement”), we are offering to
eligible holders of our 8.375% Senior Subordinated Notes due 2014 (the “Existing
Notes”) as of July 30, 2010 (the “Record Date”) the opportunity to subscribe to
purchase an aggregate of $55,000,000 in principal amount of our 9.5% Convertible
Secured Notes due 2015 (the “Convertible Notes”), convertible into shares of the
common stock of our successor, par value $0.001 per share (the “Common Stock”),
at an offering price of 100.0% (the “Subscription Offer”), in connection with
our joint plan of reorganization (the “Plan”).  We will use proceeds from the
Subscription Offer to repay indebtedness under our Revolving Credit, Term Loan
and Guarantee Agreement with certain of our affiliates, JPMorgan Chase Bank,
N.A. and the lenders parties thereto (the “DIP Credit Facility”), for working
capital and for general corporate purposes.  Eligible holders of the Existing
Notes that subscribe to purchase Convertible Notes (each, an “electing holder”)
may elect to subscribe to purchase up to the amount (with a minimum subscription
of $1,000 and in minimum incremental multiples of $1,000 above $1,000 or if
less, the full amount) equal to their pro rata portion of the Convertible Notes
(the principal amount of Existing Notes held by such electing holder as of the
Record Date as a percentage of the $272,567,000 principal amount of outstanding
Existing Notes as of the Record Date, excluding the principal amount of Existing
Notes owned by the Company as of such date).  The amount of Convertible Notes
that an electing holder subscribes to purchase is its “Subscription
Amount.”  The Subscription Amount of any electing holder may not be greater than
its pro rata portion of the Convertible Notes.
 
By causing its broker, dealer or other nominee to return a fully completed
subscription certificate, in the form attached hereto as Exhibit A (the
“Subscription Certificate”), to Wells Fargo Bank, National Association, as
subscription agent (in such capacity, the “Subscription Agent”), each electing
holder will agree to participate in the Subscription Offer and become party to
and be bound by, as of the Subscription Acceptance Date (as defined below), the
Note Purchase Agreement, in the form attached hereto as Exhibit B (the “Purchase
Agreement”), under which such electing holder will agree to purchase its
Subscription Amount of Convertible Notes, and the Registration Rights Agreement,
in the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the holders of the Convertible Notes will have certain
registration rights with respect to the Convertible Notes and the Common Stock
into which the Convertible Notes may be converted.  Three (3) holders of
Existing Notes (each a “Purchasing Party”) and certain of their affiliates are
parties to the Support Agreement, pursuant to which the Purchasing Parties have
agreed to purchase their pro rata share of the Convertible Notes and have
granted a put option (the “Put Option”) to U.S. Concrete, Inc. (“U.S.
Concrete”), as described below.
 
We have negotiated the terms of the Subscription Offer with the Purchasing
Parties, who collectively represent approximately 20% of the aggregate principal
amount of the outstanding Existing Notes as of the Record Date.  The Purchasing
Parties granted the Put Option to U.S. Concrete pursuant to the terms of a
Support and Backstop Agreement, dated August 16, 2010 (the “Support Agreement”),
by and among U.S. Concrete and the Purchasing Parties.  Upon U.S. Concrete’s
exercise of the Put Option, each Purchasing Party and its designated affiliates
will be required to purchase up to $18.33 million in aggregate principal amount
of the Convertible Notes in the event that $55.0 million of Convertible Notes
are not otherwise subscribed for purchase by eligible holders of the Existing
Notes.
 
(cover continued on next page)
 
 

--------------------------------------------------------------------------------

 

See “Risk Factors” beginning on page 14 of this Supplement to read about
important factors you should consider before participating in the Subscription
Offer.
 
We have not registered the Convertible Notes under the Securities Act of 1933,
as amended (the “Securities Act”), or the securities laws of any other
jurisdiction.  We are relying on Section 4(2) of the Securities Act and
Regulation D Rule 506 promulgated thereunder to exempt the Subscription Offer
from the registration requirements of the Securities Act and applicable state
securities laws.  We have distributed to each holder of Existing Notes an
eligibility questionnaire (each an “Eligibility Questionnaire”) requesting
certification that it is a “qualified institutional buyer,” or QIB, as that term
is defined in Rule l44A under the Securities Act, or that it is an institutional
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act.
 
Only holders of Existing Notes who have completed and returned the Eligibility
Questionnaire, certifying that they are QIBs or institutional accredited
investors (whom we refer to herein as eligible holders), are authorized to
receive and review this Supplement and to participate in the Subscription Offer.
 
Neither the Securities and Exchange Commission (the “SEC”) nor any state
securities commission has approved or disapproved of the Convertible Notes or
this transaction, passed upon the merits or fairness of this transaction or
passed upon the adequacy or accuracy of this Supplement.  Any representation to
the contrary is a criminal offense.
 
Neither we, nor Wells Fargo Bank, National Association, in its capacity as
Subscription Agent or as escrow agent (in such capacity, the “Escrow Agent”),
nor U.S. Bank National Association, as settlement agent (in such capacity, the
“Settlement Agent”) or as trustee under the indenture governing the Convertible
Notes (in such capacity, the “Trustee”), nor any of their affiliates makes any
recommendation as to whether or not you should participate in the Subscription
Offer.  You must make your own decision as to whether to participate in the
Subscription Offer, and if so, the principal amount of Convertible Notes to
subscribe for purchase, if any.
 
Any questions or requests for assistance or for additional copies of this
Supplement or the letter of transmittal or any related documents, may be
directed to the Subscription Agent, at its telephone number or address set forth
below and on the back cover of this Supplement.  You may also contact your
broker, dealer, commercial bank, trust company or other nominee for assistance
concerning the Subscription Offer.
 
(cover continued on next page)
 
 

--------------------------------------------------------------------------------

 

The Subscription Agent and the Escrow Agent for the Subscription Offer is:
 
Wells Fargo Bank, National Association
 
45 Broadway, 14th Floor
Attention:  Corporate Trust Services; Matthew Sherman - Vice President
New York, New York  10006
Matthew.Sherman@wellsfargo.com and Lindsey.Widdis@wellsfargo.com


Call Direct: (212) 515-1565


By Facsimile (for Eligible Institutions only): (212) 509-1716
Confirm Facsimile Transmission:  (212) 515-1573

 
The Settlement Agent for the Subscription Offer is:
 
U.S. Bank National Association
 
150 Fourth Avenue North, 2nd Floor
Nashville, Tennessee 37219
Attention: Corporate Trust Services


Call Direct:  (615) 251-0733


The date of this Supplement is August 16, 2010.

 

--------------------------------------------------------------------------------

 
 
IMPORTANT DATES
 
Holders of Existing Notes should take note of the following important dates in
connection with the Subscription Offer:
 
Date or Time
 
Calendar Date and Time
 
Event
         
Subscription Offer Expiration Time
 
5:00 p.m., New York City time, on August 26, 2010, unless extended by us.
 
 
The time by which each eligible holder that wishes to purchase Convertible Notes
must have caused its broker, custodian bank or other nominee to validly deliver
its Subscription Certificate designating its Subscription Amount to the
Subscription Agent, which Subscription Certificate must be completed by such
broker, custodian bank or other nominee.
 
You will not be able to revoke, withdraw or otherwise cancel a previously
delivered Subscription Certificate after the Subscription Offer Expiration Time;
provided that the Purchasing Parties may not revoke, withdraw or otherwise
cancel their Subscription Materials at any time, except to the extent permitted
by the Support Agreement.
 
Subscription Acceptance Date
 
The date on which we deliver notice of acceptance of  all, any or none of the
Subscription Certificates (the “Subscription Acceptance Notice”) to the
Subscription Agent, which date shall be August 26, 2010 unless you are otherwise
notified (the “Subscription Acceptance Date”); provided, that we shall provide
notice on the Subscription Acceptance Date to any holder who has validly
submitted and not withdrawn a Subscription Certificate as of the Subscription
Offer Expiration Time if we do not accept such Subscription Certificate.
 
If we have not earlier terminated the Subscription Offer, we will deliver the
Subscription Acceptance Notice to the Subscription Agent on the Subscription
Acceptance Date setting forth the Subscription Certificates which we have
accepted.  Upon the delivery of the Subscription Acceptance Notice to the
Subscription Agent, each eligible holder that has submitted and not withdrawn a
Subscription Certificate as of the Subscription Offer Expiration Time shall
(unless otherwise notified by us on the Subscription Acceptance Date) (i)
automatically become a party to the Purchase Agreement as of the Subscription
Acceptance Date and thereafter be bound by the terms and conditions thereof,
(ii) become obligated to purchase the Convertible Shares which it subscribed to
purchase, as set forth on its Subscription Certificate and (iii) will agree to
be bound by the terms and conditions of the Registration Rights Agreement on the
Convertible Notes Closing Date (as defined below).

 
 
i

--------------------------------------------------------------------------------

 
 
Date or Time
 
Calendar Date and Time
 
Event
       
 
Furthermore, upon our delivery of a Put Election (as defined below) to the
Purchasing Parties on the business day following the Subscription Acceptance
Date, each Purchasing Party shall become obligated, upon delivery of the Put
Election, to purchase its Put Participation Amount (as defined below), if any.
 
Subscription Payment Deadline
 
5:00 p.m., New York City time on the business day immediately following the
Subscription Acceptance Date, which date shall be August 27, 2010 unless you are
otherwise notified about a change to the Subscription Acceptance Date.
 
Each eligible holder participating in the Subscription Offer must cause its
broker, dealer or custodian bank to deliver full payment for such eligible
holder’s Subscription Amount (the “Subscription Payment” and collectively with
the Subscription Certificate, the “Subscription Materials”) to the Escrow Agent
on the business day immediately following the Subscription Acceptance Date (the
“Subscription Payment Deadline”); provided that the Purchasing Parties shall
deliver their Subscription Payment and full payment for their Put Participation
Amount (the “Put Participation Payment”), if any, as soon as practicable (but,
in any event, no later than 5:00 p.m., New York City time on the business day
immediately prior to the Convertible Notes Closing Date (the “Purchasing Party
Payment Deadline”)).
 
Convertible Notes Closing Date
 
The closing date for the Subscription Offer set forth on the notice (the
“Closing Date Notice”) of the waiver or satisfaction of the closing conditions
set forth in the Purchase Agreement (other than those that by their terms will
be fulfilled at the closing of the Subscription Offer), which we deliver to the
Subscription Agent and the Purchasing Parties on or after the Subscription
Acceptance Date.
 
 
On or after the Subscription Acceptance Date, we shall deliver the Closing Date
Notice to the Subscription Agent and the Purchasing Parties, setting forth the
closing date for the Subscription Offer (the “Convertible Notes Closing Date”),
which shall be the same date as the date on which the Plan becomes effective
(the “Effective Date”) and which shall occur at least two (2) business days
after our delivery of the Closing Date Notice to the Subscription Agent and the
Purchasing Parties.  The Convertible Notes Closing Date is expected to occur on
August 31, 2010.


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
SUPPLEMENT SUMMARY
 
1
RISK FACTORS
 
14
USE OF PROCEEDS
 
32
CAPITALIZATION
 
33
MANAGEMENT
 
34
DESCRIPTION OF CAPITAL STOCK
 
38
THE SUBSCRIPTION OFFER
 
42
DESCRIPTION OF CERTAIN OTHER INDEBTEDNESS
 
50
THE SUPPORT AGREEMENT
 
52
THE REGISTRATION RIGHTS AGREEMENT
 
55
THE INTERCREDITOR AGREEMENT
 
57
CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS
 
62
TRANSFER RESTRICTIONS
 
67
BOOK-ENTRY; DELIVERY AND FORM
 
69
LEGAL MATTERS
 
72
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
 
72
FORM OF SUBSCRIPTION CERTIFICATE
 
A-1
FORM OF PURCHASE AGREEMENT
 
B-1
FORM OF REGISTRATION RIGHTS AGREEMENT
 
C-1
FORM OF CONVERTIBLE NOTES INDENTURE
 
D-1



In making your investment decision, you should rely only on the information
contained in this Supplement or to which this Supplement refers you.  We have
not authorized anyone to provide you with different information.  We are not
making an offer of the Convertible Notes in any state or other jurisdiction
where the offers are not permitted.  You should not assume that the information
provided in this Supplement is accurate as of any date other than the date on
the front cover of this Supplement.
 
This Supplement is submitted on a confidential basis to QIBs and to
institutional accredited investors, based on certifications made and submitted
to the Subscription Agent on their Eligibility Questionnaires, for informational
use solely in connection with the consideration of the Subscription Offer.  Its
use for any other purpose is not authorized.  Distribution of this Supplement to
any person other than the offeree and any person retained to advise such offeree
with respect to its participation in the Subscription Offer is unauthorized, and
any disclosure of any of its contents, without our prior written consent, is
prohibited.  Each prospective participant in the Subscription Offer, by
accepting delivery of this Supplement, agrees to the foregoing and to make no
copies or reproductions of this Supplement or any documents referred to in this
Supplement in whole or in part (other than publicly available documents).
 
In making an investment decision, prospective participants in the Subscription
Offer must rely on their own examination of us and the terms of the Subscription
Offer, including the merits and risks involved.  Prospective participants in the
Subscription Offer should not construe anything in this Supplement as legal,
business or tax advice.  Each prospective participant in the Subscription Offer
should consult its own advisors as needed to make its investment decision and to
determine whether it is legally permitted to participate in the Subscription
Offer under applicable laws and regulations.  Participants in the Subscription
Offer should be aware that they may be required to bear the financial risks of
an investment in the Convertible Notes for an indefinite period of time.
 
This Supplement contains summaries which we believe to be accurate with respect
to certain documents, but reference is made to the actual documents themselves
for complete information.  All such summaries are qualified in their entirety by
such reference.  Copies of documents referred to in this Supplement and attached
hereto will be made available to prospective participants in the Subscription
Offer at no cost upon request to us.  We urge you to request and review such
documents because it is these documents, and not the summaries provided herein,
that will define your rights and obligations to the extent you become a party
thereto in connection with the transactions contemplated hereby.

 
iii

--------------------------------------------------------------------------------

 

We and other sources identified herein have provided the information contained
in this Supplement.  Although the Purchasing Parties have agreed to the terms of
the Subscription Offer, the Purchasing Parties make no representation or
warranty, express or implied, as to the accuracy or completeness of the
information contained in this Supplement.
 
NON-GAAP FINANCIAL MEASURES
 
The information in this Supplement relates to an offering that is exempt from
registration under the Securities Act. We believe that our financial statements
and other financial data contained or incorporated by reference in this
Supplement have been prepared in a manner that complies, in all material
respects, with the regulations published by the SEC and are consistent with
current practice with the exception of the presentation of certain non-GAAP
financial measures (as defined below), including EBITDA (as defined below) and
free cash flow.  SEC rules regulate the use in filings with the SEC of “non-GAAP
financial measures” such as EBITDA and free cash flow that are derived on the
basis of methodologies other than in accordance with accounting principles
generally accepted in the United States of America (“GAAP”).
 
EBITDA and free cash flow are not measurements recognized under GAAP.  EBITDA is
defined as earnings before income taxes, interest and depreciation.  We define
free cash flow as net cash provided by operating activities less purchases of
property, plant and equipment (net of disposals).  EBITDA and free cash flow
should not be considered as alternatives to revenues, net earnings (loss) or any
other performance measures derived in accordance with GAAP, or as alternatives
to cash flow from operating activities as measures of our liquidity. Our
management uses free cash flow in managing our business because we consider it
to be an important indicator of our ability to service our debt and generate
cash for acquisitions and other strategic investments.  We believe free cash
flow may provide users of our financial information an additional meaningful
comparison between current results and results in prior operating periods.
 
EBITDA and free cash flow have limitations as analytical tools and you should
not consider them in isolation, or as substitutes for analysis of our results of
operations under GAAP.
 
OUR CHAPTER 11 REORGANIZATION
 
On April 29, 2010 (the “Petition Date”), U.S. Concrete and 43 of its
subsidiaries (collectively with U.S. Concrete, the “Debtors”) filed voluntary
petitions for reorganization under Chapter 11 of the United States Bankruptcy
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”).  The Bankruptcy Court confirmed
the Plan on July 29, 2010.  We currently anticipate that the Debtors will emerge
from Chapter 11 of the Bankruptcy Code by October 1, 2010 and the closing of the
Subscription Offer will occur on the Effective Date.  We expect that our balance
sheet will be deleveraged significantly, including as a result of the
satisfaction in full of all outstanding indebtedness under our
debtor-in-possession financing (the “DIP Credit Facility”) through the issuance
of the Convertible Notes and borrowings under our new $75.0 million asset-based
revolving credit facility (the “Revolving Facility”), the exchange of the
Existing Notes for equity in Reorganized U.S. Concrete and a full recovery to
holders of General Unsecured Claims (as defined in the Plan), once the Plan
becomes effective.  When we use the term “Old U.S. Concrete” in this Supplement,
we are referring to U.S. Concrete prior to the Effective Date and when we use
the terms “Reorganized U.S. Concrete” and “Reorganized Debtors” in this
Supplement, we are referring to U.S. Concrete and the Debtors, respectively, on
and after the Effective Date.
 
WHERE YOU CAN FIND MORE INFORMATION
 
We file annual, quarterly and current reports, information statements and other
information with the SEC.  The public may read and copy any materials we file
with the SEC at the SEC’s Public Reference Room at 100 F Street, N.E.,
Washington, D.C. 20549.  The public may obtain information on the operation of
the Public Reference Room by calling the SEC at 1-800-SEC-0330.  The SEC also
maintains an Internet site that contains reports, proxy and information
statements, and other information regarding issuers that file electronically
with the SEC.  The address of that site is http://www.sec.gov.

 
iv

--------------------------------------------------------------------------------

 

We make available free of charge our Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to those
reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) on the Investor Relations
section of our website at www.us-concrete.com.  Such material is made available
through our website as soon as reasonably practicable after we electronically
file the material with, or furnish it to, the SEC.  The information contained on
our website does not constitute part of this Supplement.
 
In addition, we have agreed that so long as the Convertible Notes constitute
restricted securities within the meaning of Rule 144(a)(3) under the Securities
Act and we are not subject to the information requirements of the Exchange Act,
we will make available, upon request, to any beneficial owner and any
prospective purchaser of Convertible Notes the information required pursuant to
Rule 144A.
 
INCORPORATION BY REFERENCE
 
This Supplement “incorporates by reference” information that we have filed with
the SEC under the Exchange Act.  This means that we are disclosing important
information to you by referring you to those documents.  Information contained
in any subsequently filed document, to the extent it modifies information in
this Supplement or in any document incorporated by reference in this Supplement,
will automatically update and supersede the information originally in this
Supplement or incorporated by reference in this Supplement.
 
We incorporate by reference the documents listed below (filed under SEC File
Number 000-26025) and any future filings by it with the SEC under Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act (other than portions of these
documents that are furnished under item 2.02 or Item 7.01 of a Current Report on
Form 8-K, unless otherwise indicated therein) after the date of this Supplement
and prior to the termination of the Subscription Offer:
 
 
•
the Disclosure Statement;

 
 
•
Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed on
March 16, 2010 (the “2009 10-K);

 
 
•
Definitive Proxy Statement on Schedule 14A for the 2010 Annual Meeting, filed on
March 23, 2010;

 
 
•
Current Reports on Form 8-K filed on May 12, 2010, July 22, 2010, July 28, 2010,
July 29, 2010, July 30, 2010 and August 6, 2010; and

 
 
•
Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2010, filed
on August 9, 2010 (the “June 2010 10-Q”).

 
Any statement contained herein or contained in a document incorporated by
reference herein shall be deemed to be modified or superseded for purposes of
this Supplement to the extent that a statement contained herein or in any other
subsequently filed document which also is incorporated by reference herein
modifies or supersedes such statement.
 
You should rely only on the information contained in this document or to which
we have referred you.  We have not authorized anyone to provide you with
information that is inconsistent with information contained in this document or
any document incorporated herein.  The statements made in this Supplement are
current as of the date of this Supplement, and delivery of this Supplement or
the related materials at anytime does not imply that the information herein or
therein is correct as of any subsequent date.  If any material change occurs
during the period that this Supplement is required to be delivered, we will
disclose such material change by means of a supplement or amendment to this
Supplement, SEC filing or press release.

 
v

--------------------------------------------------------------------------------

 

You may request a copy of these filings at no cost, by contacting our Investor
Relations Department:
 
U.S. Concrete, Inc.
Attn: Investor Relations
2925 Briarpark, Suite 1050
Houston, TX  77042
 
FORWARD-LOOKING STATEMENTS
 
This Supplement contains (and incorporates by reference) various statements,
including those that express a belief, expectation or intention and those that
are not statements of historical fact, that are “forward-looking statements”
under the Private Securities Litigation Reform Act of 1995.  These statements
may include projections, analyses and estimates (including those set forth in
the Disclosure Statement) concerning our business strategies, revenues, income,
cash flows, capital requirements and enterprise value. Forward-looking
statements generally use words such as “estimate,” “project,” “predict,”
“believe,” “expect,” “anticipate,” “plan,” “forecast,” “budget,” “goal” or other
words that convey the uncertainty of future events or outcomes. In addition,
sometimes we will specifically describe a statement as being a forward-looking
statement and refer to this cautionary statement.
 
Those forward-looking statements speak only as of the date on the front cover of
this Supplement. We expressly disclaim any obligation to update or revise those
statements, whether as a result of new information, future events or otherwise,
except as applicable law may require us to do so, and we caution you not to rely
unduly on them. We have based those forward-looking statements on our current
expectations and assumptions about future events, which may prove to be
inaccurate.  Furthermore, the estimated enterprise value for the Reorganized
Debtors (as set forth in the Disclosure Statement) does not purport to be an
estimate of the post-reorganization market value.  Such trading value, if any,
may be materially different from the valuations set forth in the Disclosure
Statement.
 
While our management considers those expectations and assumptions to be
reasonable, they are inherently subject to significant business, economic,
competitive, regulatory and other risks, contingencies and uncertainties, most
of which are difficult to predict and many of which are beyond our control.
Therefore, actual results may differ materially and adversely from those
expressed in any forward-looking statements.  Factors that might cause or
contribute to such differences include, but are not limited to, those we discuss
in this Supplement under the heading “Risk Factors” and in other reports we file
with the SEC.  The factors we discuss in this Supplement are not necessarily all
the important factors that could affect us.  Unpredictable or unknown factors we
have not discussed in this Supplement also could have material adverse effects
on actual results of matters that are the subject of our forward-looking
statements.  We do not intend to update our description of important factors
each time a potential important factor arises.  We advise our existing and
potential security holders that they should (1) be aware that important factors
to which we do not refer in this Supplement could affect the accuracy of our
forward-looking statements and (2) use caution and common sense when considering
our forward-looking statements.

 
vi

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

SUPPLEMENT SUMMARY
 
The following summary is qualified in its entirety by the more detailed
information included in this Supplement and incorporated into this Supplement by
reference.  Because this is a summary, it may not contain all the information
that may be important to you.  You should read the entire Supplement, as well as
the information incorporated by reference, before making an investment
decision.  Except as otherwise stated or required by the context, the terms
“we,” “us,” “the Company” and “our” and refer to U.S. Concrete and its
consolidated subsidiaries, whether before or after the Effective Date, as
applicable.
 
The Company
 
We are a major producer of ready-mixed concrete, precast concrete products and
concrete-related products in select markets in the United States.  We operate
our business through our ready-mixed concrete and concrete-related products
segment and our precast products concrete segment.  We are a leading producer of
ready-mixed concrete or precast concrete products in substantially all the
markets in which we have operations.  Ready-mixed and precast concrete products
are important building materials that are used in a vast majority of commercial,
residential and public works construction projects.
 
All of our operations are in (and all of our sales are made within) the United
States.  We operate principally in Texas, California, New Jersey/New York and
Michigan, with those states representing 35%, 30%, 15% and 9%, respectively, of
our consolidated revenues from continuing operations for the year ended December
31, 2009.  According to publicly available industry information, those states
represented an aggregate of 31.4% of the consumption of ready-mixed concrete in
the United States in 2009 (Texas, 13.7%, California, 10.4%,  New Jersey/New
York, 5.3% and Michigan, 2.0%).  Our consolidated revenues from continuing
operations for the year ended December 31, 2009 were $534.5 million, of which we
derived approximately 89.3% from our ready-mixed concrete and concrete-related
products segment and 10.7% from our precast concrete products segment.  For
more  information on our consolidated revenues and results of operations for the
years ended December 31, 2009, 2008 and 2007 and our consolidated total assets
as of December 31, 2009 and 2008, see our Consolidated Financial Statements
included in this report.
 
As of March 15, 2010, we had 125 fixed and 11 portable ready-mixed concrete
plants, seven precast concrete plants and seven producing aggregates facilities
(including 27 fixed ready-mixed concrete plants operated by our 60%-owned
Michigan subsidiary).  During 2009, these plants and facilities produced
approximately 4.5 million cubic yards of ready-mixed concrete and 3.0 million
tons of aggregates.  We also own two aggregates facilities that we lease to
third parties and retain a royalty on production from those facilities.
 
Our ready-mixed concrete and concrete-related products segment engages
principally in the formulation, preparation and delivery of ready-mixed concrete
to the job sites of our customers.  We also provide services intended to reduce
our customers’ overall construction costs by lowering the installed, or
“in-place,” cost of concrete. These services include the formulation of mixtures
for specific design uses, on-site and lab-based product quality control, and
customized delivery programs to meet our customers’ needs. Our marketing efforts
primarily target concrete sub-contractors, general contractors, governmental
agencies, property owners and developers and home builders whose focus extends
beyond the price of ready-mixed concrete to product quality, on-time delivery
and reduction of in-place costs.  To a lesser extent, this segment is also
engaged in the mining and sale of aggregates and the resale of building
materials, primarily to our ready-mixed concrete customers.  These businesses
are generally complementary to our ready-mixed concrete operations and provide
us opportunities to cross-sell various products in markets where we sell both
ready-mixed concrete and concrete-related products.  We provide our ready-mixed
concrete and concrete-related products from our continuing operations in north
and west Texas, northern California, New Jersey, New York, Washington, D.C.,
Michigan and Oklahoma.
 
Our precast concrete products segment produces precast concrete products at
seven plants in three states, with five plants in California, one in Arizona and
one in Pennsylvania.  Our customers choose precast technology for a variety of
architectural applications, including free-standing walls used for landscaping,
soundproofing and security walls, panels used to clad a building façade and
storm water drainage.  Our operations also specialize in a variety of finished
products, among which are utility vaults, manholes, catch basins, highway
barriers, curb inlets, pre-stressed bridge girders, concrete piles and
custom-designed architectural products.
 
 
1

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

For financial information regarding our reporting segments, including revenue
and operating income (loss) for the years ended December 31, 2009, 2008 and
2007, see Note 14 to our Consolidated Financial Statements included in the 2009
10-K.
 
U.S. Concrete is a Delaware corporation which was incorporated in 1997.  We
began operations in 1999, which is the year we completed our initial public
offering.
 
The Restructuring
 
On April 29, 2010, the Debtors filed voluntary petitions in the Bankruptcy Court
seeking relief under the provisions of Chapter 11 of Title 11 of the Bankruptcy
Code.  The Chapter 11 cases are being jointly administered under the caption In
re U.S. Concrete, Inc., et al., Case No. 10-11407 (the “Chapter 11 Cases”).  The
Debtors continue to operate their businesses and manage their properties as
debtors in possession under the jurisdiction of the Bankruptcy Court and in
accordance with the applicable provisions of the Bankruptcy Code.
 
The Bankruptcy Court confirmed the Plan on July 29, 2010.  We currently
anticipate that the Debtors will emerge from Chapter 11 of the Bankruptcy Code
(the “Emergence”) by October 1, 2010.  We will issue the Convertible Notes
substantially concurrently with the Emergence, on the Effective Date.  We expect
that our balance sheet will be deleveraged significantly, including as a result
of the satisfaction in full of all outstanding indebtedness under the DIP Credit
Facility through the issuance of the Convertible Notes and borrowings under the
Revolving Facility, the exchange of the Existing Notes for equity in Reorganized
U.S. Concrete and a full recovery to holders of General Unsecured Claims (as
defined in the Plan), once the Plan becomes effective.
 
For additional information regarding the events leading to the filing of the
Chapter 11 Cases with the Bankruptcy Court, the Plan and the restructuring of
the Debtors pursuant to the Chapter 11 Cases (the “Restructuring”), please see
the Disclosure Statement (which is incorporated by reference herein).  Please
also see “Description of Certain Other Indebtedness” for a description of the
Revolving Facility, which we will enter into in connection with the Emergence,
as part of the Restructuring.
 
The Subscription Offer
 
We are offering to eligible holders of the Existing Notes the opportunity to
subscribe to purchase an aggregate of $55,000,000 in principal amount of the
Convertible Notes.  Pursuant to the Support Agreement (and subject to the terms
contained therein), the Purchasing Parties have granted the Put Option to U.S.
Concrete pursuant to which U.S. Concrete has the right, upon notice to the
Purchasing Parties, to require each Purchasing Party and its designated
affiliates to purchase up to $18.33 million in aggregate principal amount of the
Convertible Notes in the event that $55.0 million of Convertible Notes are not
otherwise subscribed for purchase by eligible holders of the Existing Notes.  If
no Convertible Notes are subscribed for by eligible holders, the Purchasing
Parties, upon notice by U.S. Concrete in connection with exercise of the Put
Option, will be required to purchase $55.0 million in aggregate principal amount
of the Convertible Notes in accordance with the Support Agreement.
 
Recent Developments
 
As described in our Current Report on Form 8-K filed with the SEC on August 6,
2010, we entered into a redemption agreement with Superior Materials Holdings,
LLC, our Michigan joint venture (“Superior”), and Edw. C. Levy Co. on August 5,
2010 (the “Redemption Agreement”) providing for the redemption of our interest
in Superior upon the satisfaction of the conditions set forth in the Redemption
Agreement.
 
 
2

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Summary of Subscription Offer
 
The following is a summary of the terms of the Subscription Offer.
 
Subscription Offer
 
Upon the terms and subject to the conditions set forth in this Supplement, we
are offering eligible holders of Existing Notes the opportunity to subscribe to
purchase an aggregate of $55,000,000 in principal amount of Convertible Notes at
an offering price of 100%.  Eligible holders of Existing Notes that subscribe to
purchase Convertible Notes may elect to subscribe to purchase up to the amount
(with a minimum subscription of $1,000 and in minimum incremental multiples of
$1,000 above $1,000 or if less, the full amount) equal to the product (rounded
down to the nearest $1,000) of (a) a fraction, the numerator of which is the
aggregate principal amount of Existing Notes held by such eligible holder as of
the Record Date, and the denominator of which is $272,567,000, which is the
aggregate principal amount of all Existing Notes outstanding as of the Record
Date (excluding the aggregate principal amount of Existing Notes owned by the
Company as of such date) and (b) $55,000,000, which is the aggregate principal
amount of Convertible Notes to be offered in the Subscription Offer (such
product, the “Pro Rata Portion”).  You may not subscribe for more than your Pro
Rata Portion.
     
Holders Eligible to Participate in Subscription Offer
 
We will conduct the Subscription Offer in accordance with the applicable
requirements of the Securities Act, and the rules and regulations of the SEC
thereunder.  Prior to distribution of this Supplement, we distributed to each
holder of Existing Notes an Eligibility Questionnaire requesting certification
that it is a QIB or an institutional accredited investor.  Only holders of
Existing Notes that are QIBs or institutional accredited investors, based on
certifications made in their Eligibility Questionnaires, are eligible to receive
this Supplement and participate in the Subscription Offer by completing their
Subscription Certificates, in accordance with the directions set forth thereon.



Purchase Agreement
 
The purchase of Convertible Notes by electing holders will be made pursuant to
the Purchase Agreement.  The issuance and sale of the Convertible Notes under
the Purchase Agreement is subject to certain significant conditions, as
described in “Subscription Offer—Purchase Agreement”
 
As of the Subscription Acceptance Date (as defined below), each eligible holder
that submitted a Subscription Certificate which we accepted (as set forth on the
Subscription Acceptance Notice) shall automatically become a party to and bound
by the terms and conditions of the Purchase Agreement and shall be obligated to
purchase the Convertible Shares which it subscribed to purchase, as set forth on
its Subscription Certificate.  We shall provide notice on the Subscription
Acceptance Date to any holder that validly submitted and did not withdraw a
Subscription Certificate as of the Subscription Offer Expiration Time if we
elect not to accept such Subscription Certificate.  We currently expect to
deliver the Subscription Acceptance Notice on Thursday, August 26, 2010 (the
“Subscription Acceptance Date”).
 
Except as described below in “—Purchasing Party Specific Subscription
Instructions,” each eligible holder set forth on the Subscription Acceptance
Notice shall also be responsible for causing its broker, dealer or other nominee
to deliver its Subscription Payment to the Escrow Agent in accordance with the
directions set forth in the Subscription Certificate on or prior to 5:00 p.m.
New York City time on the business day immediately following the Subscription
Acceptance Date (the “Subscription Payment Deadline”).  We currently expect for
the Subscription Payment Deadline to occur on Friday, August 27, 2010.  All
eligible holders participating in the Subscription Offer that are not Purchasing
Parties shall be obligated to cause their broker, dealer or other nominee to
deliver their Subscription Payment by the Subscription Payment Deadline.  We
currently expect for the Convertible Notes Closing Date to occur on Tuesday,
August 31, 2010.

 
 
3

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Any subscription for which the Escrow Agent does not receive the related
Subscription Payment on or prior to the Subscription Payment Deadline shall be
null and void as such time.
 
Prior to U.S. Concrete’s delivery of the Subscription Acceptance Notice to the
Subscription Agent, (i) the Purchase Agreement shall not constitute a binding
obligation of U.S. Concrete, the guarantors, or any eligible holder and (ii)
none of U.S. Concrete, the guarantors, nor any eligible holder shall have any
rights or obligations under the Purchase Agreement.
     
Support Agreement
 
Pursuant to the terms of the Support Agreement, the Purchasing Parties have
agreed to purchase their Pro Rata Portion of the Convertible Notes and have
granted the Put Option to U.S. Concrete.  Upon exercise by U.S. Concrete of the
Put Option, each Purchasing Party and its designated affiliates will be required
to purchase up to $18.33 million in aggregate principal amount of the
Convertible Notes in the event that eligible holders of the Existing Notes have
not subscribed to purchase $55.0 million of Convertible Notes.  We have agreed
to pay an aggregate commitment fee of $1,100,000 to the Purchasing Parties for
their grant of the Put Option, with such fee earned, due and payable upon the
issuance of the Convertible Notes on the Convertible Notes Closing Date.  See
“The Support Agreement.”
     
Subscription Offer Expiration Time; Extensions
 
The Subscription Offer will expire at 5:00 p.m. New York City time on Thursday,
August 26, 2010 (the “Subscription Offer Expiration Time”), unless extended or
earlier terminated by us.  We may extend or terminate the Subscription Offer
Expiration Time at any time and for any reason in our sole discretion.  We are
under no obligation to accept any subscriptions made during the Subscription
Offer.
     
Subscription Acceptance Date; Extensions
 
Upon or following the Subscription Offer Expiration Time, we may accept any, all
or none of the Subscription Certificates delivered to the Subscription Agent by
the Subscription Offer Expiration Time in accordance with the terms of the
Subscription Certificate, by delivering a Subscription Acceptance Notice to the
Subscription Agent.  Upon delivery of the Subscription Acceptance Notice, the
eligible holders associated with the accepted Subscription Certificates (as set
forth on the Subscription Acceptance Notice) shall (i) automatically become
parties to and bound by the terms and conditions of the Purchase Agreement and
the Registration Rights Agreement and (ii) become obligated to purchase the
Convertible Shares which they subscribed to purchase, as set forth on the
related Subscription Certificates.  U.S. Concrete will not be under any
obligation to accept any Subscription Certificates; provided, that we shall
notify the eligible holder associated with any Subscription Certificate validly
delivered and not withdrawn as of the Subscription Offer Expiration Time if we
do not accept such Subscription Certificate on the Subscription Acceptance Date.

 
 
4

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Revocation and Withdrawal Rights
 
You may not revoke, withdraw or otherwise cancel previously delivered
Subscription Materials after the Subscription Offer Expiration Time.   The
Subscription Parties may not revoke, withdraw or otherwise cancel previously
delivered Subscription Materials at any time, except to the extent permitted by
the Support Agreement.
     
Method of Subscription
 
Except as set forth below in “—Purchasing Party Specific Subscription
Instructions,” you may subscribe to purchase Convertible Notes by causing your
broker, custodian bank or other nominee to deliver the following materials: (i)
to the Subscription Agent, your properly completed and executed Subscription
Certificate with any required signature guarantees or other supplemental
documentation, for actual receipt prior to the Subscription Offer Expiration
Time and (ii) to the Escrow Agent, your Subscription Payment in accordance with
the instructions accompanying the Subscription Certificate, for actual receipt
prior to the Subscription Payment Deadline.  You must deliver your Subscription
Certificate and your Subscription Payment to your broker, custodian bank or
other nominee in accordance with instructions provided by such entity so that
such broker, custodian bank or other nominee has sufficient time to complete
your Subscription Certificate and deliver it, on your behalf, to the
Subscription Agent on or prior to the Subscription Offer Expiration Time and to
deliver such amounts on your behalf to the Escrow Agent prior to the applicable
deadline.
 
By having its broker, custodian bank or other nominee deliver its Subscription
Certificate in accordance with the instructions set forth herein, on the
Subscription Certificate and with the instructions previously delivered to such
broker, custodian bank or other nominee, each electing holder for which U.S.
Concrete has accepted its subscription will, at the Subscription Acceptance
Date, become party to and be bound by the terms and conditions of (i) the
Purchase Agreement and (ii) the Registration Rights Agreement.  If such broker,
custodian bank or other nominee, however, fails to deliver any portion of the
Subscription Payment or the Put Participation Payment, if applicable, for any
such electing holder on or prior to the applicable deadline, the related
subscription shall be void as of such deadline.   As discussed below, U.S.
Concrete shall be able to exercise all of its rights and remedies under the
Support Agreement in the event the Escrow Agent does not receive the full
Subscription Payment and full Put Participation Payment, if any, for each
Purchasing Party by the Purchasing Party Payment Deadline.
 
We provide more details on how to exercise subscription rights under “The
Subscription Offer.”
     
Purchasing Party Specific Subscription Instructions
 
If you are a Purchasing Party, you shall cause your broker, custodian bank or
other nominee to deliver the following materials: (i) to the Subscription Agent,
your properly completed and executed Subscription Certificate with any required
signature guarantees or other supplemental documentation, for actual receipt
prior to the Subscription Offer Expiration Time and (ii) to the Escrow Agent,
your Subscription Payment and Put Participation Payment, if any, in accordance
with the instructions accompanying the Subscription Certificate, for actual
receipt prior to 5:00 p.m. New York City time on the business day immediately
prior to the Convertible Notes Closing Date (the “Purchasing Party Payment
Deadline”).  We currently expect for the Purchasing Party Payment Deadline to
occur Monday, August 30, 2010.   U.S. Concrete shall be able to exercise all of
its rights and remedies under the Support Agreement in the event any Purchasing
Party fails to deliver any portion of its Subscription Payment or Put
Participation Payment, if any, by the Purchasing Party Payment Deadline.
 
We provide more details about the Subscription Offer and the related mechanics
under “The Subscription Offer.”

 
 
5

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Subscription Agent; Escrow Agent
 
The Subscription Agent and Escrow Agent for the Subscription Offer is Wells
Fargo Bank, National Association.  The address for delivery to Wells Fargo Bank,
National Association is: Wells Fargo Bank, National Association, 45 Broadway,
14th Floor, New York, New York  10006.  Your must instruct your broker,
custodian bank or other nominee to (i) complete your Subscription Certificate
and deliver such Subscription Certificate to the Subscription Agent and (ii)
deliver your Subscription Payment and Put Participation Payment, if applicable,
to the Escrow Agent, in each case in accordance with the instructions set forth
herein, in the Subscription Certificate and in the instructions previously
delivered to your broker, custodian bank or other nominee.
     
Settlement Agent
 
The Settlement Agent for the Subscription Offer is U.S. Bank National
Association.  You should call U.S. Bank National Association at (615) 251-0733
with any questions regarding delivery of the Convertible Notes..


 
6

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Summary of Terms of the Convertible Notes
 
The following is a summary of some of the terms of the Convertible Notes.
 
Issuer
 
U.S. Concrete, Inc.
     
Securities Offered
 
$55,000,000 in aggregate principal amount of the Convertible Notes.
     
Maturity Date
 
The fifth anniversary of the original date of issuance (the “Maturity Date”).
     
Interest Rates and Payment Dates
 
The Convertible Notes will bear interest at 9.5% per year (calculated using a
360-day year consisting of twelve 30-day months), payable quarterly in cash in
arrears.
     
Use of Proceeds
 
We intend to use the proceeds from the issuance and sale of Convertible Notes to
repay the DIP Credit Facility, for working capital and for general corporate
purposes.
     
Conversion Rights
 
The Convertible Notes will be convertible, at the option of the holder, at any
time on or prior to maturity, into shares of Common Stock, at an initial
conversion rate of 95.23809524 shares of Common Stock per $1,000 principal
amount of Convertible Notes (as may be adjusted from time to time, the
“conversion rate”).  Holders of Convertible Notes shall have the right to
convert all or any portion of their Convertible Notes into the number of shares
of Common Stock equal to the principal amount of the Convertible Notes to be
converted divided by the conversion rate then in effect.
 
The conversion rate is subject to adjustment to prevent dilution resulting from
stock splits, stock dividends, combinations or similar events.  There will be no
limitation as to the principal amount of the Convertible Notes you can convert
at any time.
 
In connection with any such conversion, holders of the Convertible Notes to be
converted shall also have the right to receive accrued and unpaid interest on
such Convertible Notes to the date of conversion (the “Accrued Interest”).  We
may elect to pay the Accrued Interest in cash or in shares of Common Stock.  If
we elect to satisfy our obligation to pay the Accrued Interest in shares, the
number of shares issuable shall be determined by dividing the Accrued Interest
by 95% of the trailing 10-day volume-weighted average price of the Common Stock.
 
See “Description of Common Stock” for information regarding certain terms of the
Common Stock.

 
 
7

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Additional Conversion Rights
 
If the closing price of the Common Stock exceeds 150% of the Conversion Price
(as defined below) then in effect for at least 20 trading days during any
consecutive 30-day trading period (the “Conversion Event”), we may provide, at
our option,  written notice (the “Conversion Event Notice”) of the occurrence of
the Conversion Event to each holder of Convertible Notes in accordance with the
indenture governing the Convertible Notes (in the form attached hereto as
Exhibit D, the “Convertible Notes Indenture”) and file a press release or Form
8-K with the SEC regarding the occurrence of the Conversion Event.  “Conversion
Price” means, per share of Common Stock, $1,000 divided by the applicable
conversion rate, subject to adjustment.  As of the date of the Convertible Notes
Indenture, the Conversion Price will be approximately $10.50.  Except as set
forth in an Election Notice (as defined below), the right to convert Convertible
Notes with respect to the occurrence of the Conversion Event shall terminate on
the date that is 46 days following the date of the Conversion Event Notice (the
“Conversion Termination Date”), such that you shall have a 45-day period in
which to convert your Convertible Notes up to the amount of the Conversion Cap
(as defined below).  Any Convertible Notes not converted prior to the Conversion
Termination Date as a result of the Conversion Cap shall be, at your election
and upon written notice to U.S. Concrete (the “Election Notice”), converted into
shares of Common Stock on a date or dates prior to the date that is 180 days
following the Conversion Termination Date (such date or dates to be specified in
your Election Notice).  A holder shall deliver an Election Notice specifying its
election with respect to the Conversion Event on or prior to the Conversion
Termination Date.  As used herein, “Conversion Cap” means the number of shares
of Common Stock into which the Convertible Notes are convertible and that would
cause the related holder to “beneficially own” (as such term is used in the
Exchange Act) more than 9.9% of the Common Stock at any time outstanding.
 
Any Convertible Notes not otherwise converted prior to the Conversion
Termination Date or specified for conversion in an Election Notice shall be
redeemable, in whole or in part, at U.S. Concrete’s election at any time prior
to maturity at par plus accrued and unpaid interest thereon to the Conversion
Termination Date.
 
Interest on all Convertible Notes shall cease to accrue on the Conversion
Termination Date and the covenants and related events of default contained in
the Convertible Notes Indenture shall cease to be of any force and effect on the
Conversion Termination Date (other than U.S. Concrete’s obligation to covert,
redeem or pay at maturity Convertible Notes).  The collateral securing the
Convertible Notes and the guarantees of U.S. Concrete’s obligations thereunder
and under the Convertible Notes Indenture shall be released on the Conversion
Termination Date.
 
If the Conversion Event occurs on or prior to the second anniversary of the
original issue date of the Convertible Notes (the “Issue Date”), in addition to
the shares issuable upon conversion or amounts received upon redemption, as
applicable, the holders of the Convertible Notes shall have a right to receive
upon conversion, redemption or maturity, as applicable, the lesser of: (i) the
aggregate amount of interest that would be payable from the Conversion
Termination Date through the second anniversary of the Issue Date (including any
accrued and unpaid interest on such Convertible Notes to the Conversion
Termination Date (or conversion date, if earlier)) and (ii) an aggregate amount
equal to 15 months of interest (including any accrued and unpaid interest on
such Convertible Notes to the Conversion Termination Date (or conversion date,
if earlier)) (the amounts in clauses (i) and (ii), the “Cash Conversion
Amount”).  We may elect to pay the Cash Conversion Amount in cash or in shares
of Common Stock.  If we elect to satisfy our obligation to pay the Cash
Conversion Amount in shares, the number of shares issuable shall be determined
by dividing the Cash Conversion Amount by 95% of the trailing 10-day
volume-weighted average price of the Common Stock from the Conversion
Termination Date.
 
We shall pay the Cash Conversion Amount as follows:  (i) on the Conversion
Termination Date for all Convertible Notes converted prior to such date, (ii) on
the date or dates specified in the Election Notice, if any, and (iii) on the
date of the redemption or at maturity, as applicable, for all other Convertible
Notes.

 
 
8

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fundamental Change of Control Make Whole; Repurchase Right
 
Upon the occurrence of a Fundamental Change of Control (as defined below), in
addition to any conversion rights the holders of Convertible Notes may have,
each holder of Convertible Notes will have (i) a make-whole provision calculated
as provided in Schedule I to the draft Convertible Notes Indenture attached
hereto as Exhibit D pursuant to which each holder may be entitled to additional
shares of Common Stock upon conversion (the “Make Whole Premium”), and (ii) an
amount equal to the interest on such Convertible Notes that would have been
payable from the date of the occurrence of such Fundamental Change of Control
(the “Fundamental Change of Control Date”) through the third anniversary of the
Issue Date, plus any accrued and unpaid interest from the Issue Date to the
Fundamental Change of Control Date (the amount in this clause (ii), the “Make
Whole Payment” and collectively with the Make Whole Premium, the “Fundamental
Change of Control Make Whole”).  We may elect to pay the Make Whole Payment in
cash or in shares of Common Stock.  If we elect to satisfy our obligation to
make the Make Whole Payment in Common Stock, the number of shares issuable shall
be determined by (A) if the Fundamental Change of Control is a merger or
consolidation described in clause (i) of the related definition (as set forth
below) and all of the Common Stock as of such Fundamental Change of Control Date
is exchanged for stock of the acquirer, dividing the Make Whole Payment by the
implied price per share for the Common Stock in connection with such Fundamental
Change of Control, with such shares being treated the same as all other shares
of Common Stock in such Fundamental Change of Control and (B) in all other
cases, dividing the Make Whole Payment by 95% of the trailing 10-day
volume-weighted average price of the Common Stock immediately prior to such
Fundamental Change of Control.
 
In lieu of the foregoing, upon the occurrence of a Fundamental Change of
Control, the holders of Convertible Notes shall have the right to require us to
repurchase their Convertible Notes in cash at par plus accrued and unpaid
interest thereon.
 
A “Fundamental Change of Control” shall be deemed to occur at such time as: (i)
Reorganized U.S. Concrete consolidates with or merges with or into another
person (other than any subsidiary of Reorganized U.S. Concrete or a merger for
the purpose of changing Reorganized U.S. Concrete’s jurisdiction of
incorporation) and its outstanding voting securities are reclassified into,
converted for or converted into the right to receive any other property or
security, or Reorganized U.S. Concrete sells, conveys, transfers or leases all
or substantially all of its properties and assets to any person (other than its
subsidiary); provided that the foregoing shall not constitute a fundamental
change of control: (A) if persons that beneficially own Reorganized U.S.
Concrete’s voting securities immediately prior to the transaction own, directly
or indirectly, a majority of the voting securities of the surviving or
transferee person immediately after the transaction in substantially the same
proportion as their ownership of Reorganized U.S. Concrete’s voting securities
immediately prior to the transaction or (B) if (1) at least 90% of the
consideration paid for the Common Stock (and cash payments pursuant to
dissenter’s appraisal rights) in the merger or consolidation consists of common
stock of a U.S. or non-U.S. company traded on a national securities exchange (or
which will be traded or quoted when issued or exchanged in connection with such
transaction) and (2) the market capitalization of the acquirer is at least equal
to or greater than the market capitalization of Reorganized U.S. Concrete on the
trading day immediately preceding the day on which such merger or consolidation
is publicly announced; (ii) any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable), other than Reorganized U.S. Concrete or any of its subsidiaries or
any employee benefit plan of it or such subsidiary, is or becomes the
“beneficial owner,” directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of Reorganized U.S. Concrete’s capital
stock then outstanding and entitled to vote generally in elections of directors;
or (iii) during any period of 12 consecutive months after the date of Issue
Date, persons who at the beginning of such 12 month period constituted
Reorganized U.S. Concrete’s Board of Directors (the “Board”), together with any
new persons whose election was approved by a vote of a majority of the persons
then still comprising the Board who were either members of the Board at the
beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board.

 
 
9

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
A Purchaser Party (as defined below) shall not be entitled to receive a
Fundamental Change of Control Make Whole upon the occurrence of a Fundamental
Change of Control if (i) such Fundamental Change of Control is a merger,
consolidation or sale with or into such Purchaser Party or any member of any
“group” of which such Purchaser Party is a member or any of their respective
affiliates; (ii) such Fundamental Change of Control is a transaction specified
in clause (ii) of the Fundamental Change of Control definition and such
Purchaser Party or any of its affiliates is a “person” or member of a “group”
for purposes of such clause (ii); or (iii) the nominees of any such Purchaser
Party or any member of any “group” which such Purchaser Party is a member or any
of their respective affiliates constitute one or more of the new board members
effecting such Fundamental Change of Control.  A “Purchaser Party” means any
beneficial owner who acquired Convertible Notes from the issuer on the Issue
Date.
     
Redemption
 
Other than as provided under “Additional Conversion Rights” with respect to the
Conversion Event, we will not have the right to redeem the Convertible Notes.
     
Ranking
 
The Convertible Notes and the guarantees thereof will be the issuer’s and the
guarantors’ senior secured obligations and will:
 
·     rank senior in right of payment to any of the issuer’s and the guarantors’
existing and future subordinated indebtedness,
 
·     rank equally in right of payment with all of the issuer’s and the
guarantors’ existing and future senior indebtedness;
 
·     be effectively subordinated to all of our obligations under the Revolving
Facility, to the extent of the value of collateral securing those obligations on
a first-priority basis;
 
·     rank effectively senior in right of payment to any of the issuer’s and the
guarantors’ unsecured indebtedness to the extent of the value of the collateral
for the Convertible Notes; and
 
·    be structurally subordinated in right of payment to all existing and future
indebtedness and other liabilities of the issuer’s non-guarantor subsidiaries.
     
Guarantees
 
The Convertible Notes will be guaranteed by each of our existing and future
direct or indirect domestic restricted subsidiaries (other than certain
immaterial restricted subsidiaries) and any other of our subsidiaries that
guarantee the Revolving Facility (collectively, the “guarantors”).

 
 
10

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Collateral
 
The Convertible Notes and related guarantees will be secured by first-priority
liens on certain of the property and assets directly owned by U.S. Concrete and
each of the guarantors, including material owned real property, fixtures,
intellectual property, capital stock of subsidiaries and certain equipment,
subject to permitted liens (including a second-priority lien in favor of the
administrative agent under the Revolving Facility (the “Revolving Facility
Agent”)) and certain exceptions (as described in the security documents
governing the Convertible Notes (collectively, the “Convertible Notes Security
Documents”)).  Obligations under the Revolving Facility and those in respect of
hedging and cash management obligations owed to the lenders (and their
affiliates) a party to the Revolving Facility (collectively, the “Revolving
Facility Obligations”) will be secured by a second-priority lien on such
collateral.
 
The Convertible Notes and related guarantees will also be secured by a
second-priority lien on the assets of the issuer and the guarantors securing the
Revolving Facility Obligations on a first-priority basis, including, inventory
(including as extracted collateral), accounts, certain specified mixture trucks,
chattel paper, general intangibles (other than collateral securing the
Convertible Notes on a first-priority basis), instruments, documents, cash,
deposit accounts, securities accounts, commodities accounts, letter of credit
rights and all supporting obligations and related books and records and all
proceeds and products of the foregoing, subject to permitted liens and certain
exceptions, as described in the Convertible Notes Security Documents.
 
A material portion of the collateral which secures the Convertible Notes will
secure the Revolving Facility Obligations on a first-priority basis and will
secure the Convertible Notes on a second-priority basis.  The remaining
collateral which secures the Convertible Notes (on a first-priority basis) will
secure obligations under the Revolving Facility Obligations on a second-priority
basis.  See “Risk Factors—Risks Related to the Convertible Notes and the Common
Stock—There may not be sufficient collateral to pay all or any of the
Convertible Notes.”
     
Intercreditor Agreement
 
Upon the issuance of the Convertible Notes, U.S. Concrete and the guarantors
will enter into an intercreditor agreement with the collateral agent under the
Convertible Notes Security Documents (the “Collateral Agent”) and the Revolving
Facility Agent (the “Intercreditor Agreement”).
 
The Intercreditor Agreement will set forth the terms on which the Revolving
Facility Agent and the Collateral Agent are permitted to receive, hold,
administer, maintain, enforce and distribute the proceeds of their respective
liens upon the collateral.  The Intercreditor Agreement grants (i) to the
Revolving Facility Agent, the exclusive right to enforce rights, exercise
remedies (including setoff) and make determinations regarding the release,
disposition, or restrictions of the collateral which secures the Revolving
Facility Obligations on a first-priority basis and (ii) to the Collateral Agent
under the Convertible Notes Security Documents, the exclusive right to enforce
rights, exercise remedies (including setoff) and make determinations regarding
the release, disposition, or restrictions of the collateral which secures the
Convertible Notes on a first-priority basis, in each case subject to limitations
described therein, which limitations shall include an access right of the
Revolving Facility Agent to exercise remedies in respect of its assets located
on real property on which the Collateral Agent has a first-priority lien under
the Convertible Notes Security Documents.



 
11

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
See “Description of Intercreditor Agreement” for information regarding certain
terms of the Intercreditor Agreement.
     
Certain Covenants
 
The Convertible Notes Indenture will, among other things, limit the issuer’s
ability and the ability of the issuer’s restricted subsidiaries to, among other
things:
 
·     incur additional indebtedness or issue disqualified stock or preferred
stock;
 
·     pay dividends or make other distributions or repurchase or redeem the
issuer’s stock or subordinated indebtedness or make investments;
 
·     sell assets and issue capital stock of the issuer’s restricted
subsidiaries;
 
·     incur liens;
 
·     enter into agreements restricting the issuer’s restricted subsidiaries’
ability to pay dividends;
 
·     enter into transactions with affiliates;
 
·     consolidate, merge or sell all or substantially all of our assets; and
 
·     designate the issuer’s subsidiaries as unrestricted subsidiaries.
 
These covenants are subject to important exceptions and qualifications, which
are described in the Convertible Notes Indenture.
     
Registration Rights
 
Under the Registration Rights Agreement, we will agree to use our commercially
reasonable efforts to:
 
·         file a registration statement for a shelf registration on Form S-1
with the SEC covering the resale by the Electing Holders (as defined below) of
Convertible Notes that are Registrable Securities (as defined below) as of such
date, on a delayed or continuous basis (the “Notes Form S-1 Shelf”), by the
first business day following the date that is 366 days following the Issue Date
(the “Notes Registration Deadline”);
 
·         cause the Notes Form S-1 Shelf to be declared effective by the SEC as
soon as practicable following the filing of such registration statement;
 
·         file a registration statement for a shelf registration on Form S-1
with the SEC covering the resale of shares of Common Stock that constitute
Registrable Securities by the Electing Holders, on a delayed or continuous basis
(the “Common Stock Form S-1 Shelf” and collectively with the Notes Form S-1
Shelf, the “Form S-1 Shelf Registration Statements”), within 180 days of the
Issue Date (the “Common Stock Registration Deadline”); and
 
·         convert each of the Registration Statements on Form S-1 (or similar
long form) into a registration statement for a shelf registration on Form S-3 (a
“Form S-3 Shelf Registration Statement” and collectively with the Form S-1 Shelf
Registration Statements, the “Shelf Registration Statements”) as soon as
practicable after U.S. Concrete becomes eligible to use Form S-3.

 
 
12

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
As used herein, “Registrable Securities” means any and all (i) Convertible
Notes, (ii) shares of Common Stock issued upon conversion of the Convertible
Notes and (iii) shares of Common Stock which may be issued by U.S. Concrete in
order to pay interest and/or premiums and/or other amounts to the Holders (as
defined below) in accordance with the provisions of the Convertible Notes
Indenture.  Registrable Securities will cease to be Registrable Securities when
(w) a registration statement covering such Registrable Securities has been
declared effective under the Securities Act by the SEC and such Registrable
Securities have been disposed of pursuant to such effective registration
statement, (x) such securities (other than Registrable Securities that are
Convertible Notes) have been disposed of in accordance with Rule 144 promulgated
under the Securities Act, (y) the entire amount of Registrable Securities held
by any Holder may be sold by such Holder, in the opinion of counsel reasonably
satisfactory to U.S. Concrete, without any limitation as to volume, manner of
sale or information requirements pursuant to Rule 144 promulgated under the
Securities Act or (z) they have ceased to be outstanding.    See “The
Registration Rights Agreement.”
 
As used herein, “Holder” means each person for so long as it holds any
Registrable Securities and each of its successors and assigns and direct and
indirect transferees who beneficially own (as such term is defined under and
determined pursuant to Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
Registrable Securities. “Electing Holder” means a Holder of Registrable
Securities who provided U.S. Concrete with a “Notice and Questionnaire” (in the
form attached as Annex A to the Registration Rights Agreement and in accordance
with the terms and conditions of the Registration Rights Agreement).
 
We are required to pay special interest if we fail to file the Notes Form S-1
Shelf by the Notes Registration Deadline or the Common Stock Form S-1 Shelf by
the Common Stock Registration Deadline, with respect to any Registrable
Securities that are Convertible Notes and are Restricted Securities (as defined
in the Convertible Notes Indenture).  See “The Registration Rights Agreement.”
     
Transfer Restrictions
 
The Convertible Notes have not been registered under the Securities Act and may
not be offered or sold in the U.S. or to, or for the account or benefit of, U.S.
persons, except in accordance with an applicable exemption from the registration
requirements of the Securities Act.  The Convertible Notes are being offered and
issued only to QIBs and institutional accredited investors.  See “Transfer
Restrictions.”
     
Absence of Public Market
 
The Convertible Notes are a new issue of securities for which there is no
established public market.  We do not intend to have the Convertible Notes
listed on a national securities exchange.
     
Book-Entry Form
 
The Convertible Notes will be issued only in book-entry form, which means that
they are represented by one more permanent global securities registered in the
name of The Depositary Trust Company or its nominee.  The global securities are
deposited with the Trustee as custodian for the depositary.  See “Book-Entry;
Delivery and Form.”
     
Trustee/Collateral Agent
 
U.S. Bank National Association

 
 
13

--------------------------------------------------------------------------------

 

RISK FACTORS
 
Participating in the Subscription Offer involves risks.  You should carefully
consider the following risks.  You should also consider the other information
contained in this Supplement and the documents incorporated by reference into
this Supplement (including the risk factors contained in the Disclosure
Statement, the 2009 10-K and the June 2010 10-Q and any other documents we file
with the SEC after the date of this Supplement) before purchasing any
Convertible Notes.  The risks described below and in these other documents are
not the only ones we face.  Additional risks and uncertainties not presently
known to us or that we currently believe to be immaterial could also impair our
business, operating results or financial condition.
 
Risks Related to US Concrete’s Recently Completed Reorganization
 
Substantially concurrently with the issuance of the Convertible Notes, we will
emerge from Chapter 11 reorganization.
 
We sought protection under Chapter 11 of the Bankruptcy Code on April 29,
2010.  The Bankruptcy Court approved the Plan on July 29, 2010 and we will have
emerged from bankruptcy immediately prior to issuing the Convertible
Notes.  Notwithstanding this anticipated emergence, we have incurred operating
and net losses in connection with operating our business, and may continue to
experience losses. We realized a net loss from continuing operations of
$94.9 million for the fiscal year ended December 31, 2009, a net loss from
continuing operations of $135.9 million for the fiscal year ended December 31,
2008 and a net loss of $65.1 million for the fiscal year ended December 31,
2007.  Notwithstanding our anticipated emergence from Chapter 11, we may not be
able to achieve or sustain operating profitability in the future.
 
We continue to be highly leveraged and to have substantial indebtedness relative
to our cash flow.
 
Once the Plan becomes effective, our balance sheet will be significantly
deleveraged, including as a result of the satisfaction in full of all
outstanding indebtedness under the DIP Credit Facility through the issuance of
the Convertible Notes and borrowings under the Revolving Facility and the
exchange of the Existing Notes for equity in Reorganized U.S. Concrete.
 
Despite the anticipated satisfaction of these claims, we will remain highly
leveraged. This amount of leverage may have important consequences for us,
including:
 
 
•
placing us at a competitive disadvantage compared to our competitors that have
less debt; and

 
 
•
making it difficult for us to obtain additional financing in the future for
working capital, capital expenditures and other purposes.

 
We cannot assure you that we will be able to reduce our level of indebtedness or
generate sufficient cash flow to service our debt (including with respect to the
Convertible Notes) and meet our capital expenditure requirements. To the extent
we are unable to do so, we would need to seek additional financing, reduce our
level of capital expenditures or take other steps, such as disposing of assets.
We cannot assure you that any such financing would be available on acceptable
terms or that asset sales could be accomplished in a manner acceptable to us.
 
Our adoption of “fresh start” accounting makes comparisons of our financial
position and results of operations with those of prior periods more difficult.
 
We will implement “fresh start” accounting and reporting in accordance with SOP
90−7 upon our emergence from Chapter 11 on the Effective Date.  “Fresh start”
accounting requires us to re−value our assets and liabilities based upon their
estimated fair values. Adopting “fresh start” accounting will result in material
adjustments to the historical carrying amount of U.S. Concrete’s assets and
liabilities. We engaged an independent expert to compute the fair market value
of our assets and to assist in the allocation of our reorganization value and in
determining the fair market value of our property and equipment and intangible
assets. The fair values of the assets as determined for “fresh start” reporting
are based on estimates of anticipated future cash flow as generated from each
market and applying business valuation techniques. Liabilities existing on the
Effective Date are stated at the present values of amounts to be paid discounted
at appropriate rates. The determination of fair values of assets and liabilities
is subject to significant estimation and assumptions. As a result, the
consolidated financial statements for periods after our emergence from
bankruptcy are not comparable to our consolidated financial statements for the
periods prior to our emergence from bankruptcy, which were prepared on an
historical cost basis. The application of “fresh start” accounting will make it
more difficult to compare our post−emergence operations and results to those in
pre−emergence periods and could therefore adversely affect trading in and the
liquidity of our securities.

 
14

--------------------------------------------------------------------------------

 

Business Risks
 
Further tightening of mortgage lending or mortgage financing requirements could
adversely affect the residential construction market and prolong the downturn
in, or further reduce, the demand for new home construction which began in 2006
and has had a negative effect on our sales volumes and revenues.
 
Since 2006, the mortgage lending and mortgage finance industries experienced
significant instability due to, among other things, defaults on subprime loans
and adjustable rate mortgages.  In light of these developments, lenders,
investors, regulators and other third parties have questioned the adequacy of
lending standards and other credit requirements for several loan programs made
available to borrowers in recent years.  This has led to reduced investor demand
for mortgage loans and mortgage-backed securities, reduced market values for
those securities, tightened credit requirements, reduced liquidity, increased
credit risk premiums and regulatory actions.  Deterioration in credit quality
among subprime and other loans has caused many lenders to eliminate subprime
mortgages and other loan products that do not conform to Fannie Mae, Freddie
Mac, FHA or VA standards.  Fewer loan products and tighter loan qualifications
in turn make it more difficult for some categories of borrowers to finance the
purchase of new homes.  In general, these developments have been a significant
factor in the downturn of, and have delayed any general improvement in, the
housing market.
 
Approximately 19% of our 2009 revenue was from residential construction
contractors.  Further tightening of mortgage lending or mortgage financing
requirements could adversely affect the availability to obtain credit for some
borrowers and prolong the downturn in, or further reduce the demand for, new
home construction, which could have a material adverse effect on our business
and results of operations in 2010.  A further downturn in new home construction
could also adversely affect our customers focused in this industry segment,
possibly resulting in slower payments, higher default rates in our accounts
receivable, and an overall increase in working capital.
 
The global financial crisis may impact our business and financial condition in
ways that we currently cannot predict.
 
The unprecedented and continuing credit crisis and related turmoil in the global
financial system may have an impact on our business and our financial
condition.  In particular, the cost of capital has increased substantially while
the availability of funds from the capital markets has diminished
significantly.  Accordingly, our ability to access the capital markets may be
restricted or be available only on unfavorable terms.  Limited access to the
capital markets could adversely impact our ability to take advantage of business
opportunities or react to changing economic and business conditions and could
adversely impact our ability to execute our long-term growth
strategy.  Ultimately, we may be required to reduce our future capital
expenditures substantially.  Such a reduction could have a material adverse
effect on our revenues, income from operations and cash flows.
 
If one or more of the lenders under the Revolving Facility were to become unable
or unwilling to perform their obligations under that facility, our borrowing
capacity could be reduced.  Our inability to borrow additional amounts under our
senior secured credit facility could limit our ability to fund our future
operations and growth.
 
The current economic situation could have an impact on our suppliers and our
customers, causing them to fail to meet their obligations to us, which could
have a material adverse effect on our revenues, income from operations and cash
flows.  The uncertainty and volatility of the global financial crisis may have
further impacts on our business and financial condition that we currently cannot
predict or anticipate.
 
There are risks related to our internal growth and operating strategy.
 
Our ability to generate internal growth will be affected by, among other
factors, our ability to:
 
 
•
attract new customers; and

 
 
15

--------------------------------------------------------------------------------

 

 
•
differentiate ourselves in a competitive market by emphasizing new product
development and value added sales and marketing; hiring and retaining employees;
and reducing operating and overhead expenses.

 
One key component of our operating strategy is to operate our businesses on a
decentralized basis, with local or regional management retaining responsibility
for day-to-day operations, profitability and the internal growth of the
individual business.  If we do not implement and maintain proper overall
business controls, this decentralized operating strategy could result in
inconsistent operating and financial practices and our overall profitability
could be adversely affected.
 
Our inability to achieve internal growth could materially and adversely affect
our business, financial condition, results of operations and cash flows.
 
Our operating results may vary significantly from one reporting period to
another and may be adversely affected by the seasonal and cyclical nature of the
markets we serve.
 
The ready-mixed concrete and precast concrete businesses are seasonal.  In
particular, demand for our products and services during the winter months are
typically lower than in other months because of inclement winter weather.  In
addition, sustained periods of inclement weather or permitting delays could
postpone or delay projects over geographic regions of the United States, and
consequently, could adversely affect our business, financial condition, results
of operations and cash flows.  The relative demand for our products is a
function of the highly cyclical construction industry.  As a result, our
revenues may be adversely affected by declines in the construction industry
generally and in our local markets.  Our results also may be materially affected
by:
 
 
•
the level of residential and commercial construction in our regional markets,
including reductions in the demand for new residential housing construction
below current or historical levels;

 
 
•
the availability of funds for public or infrastructure construction from local,
state and federal sources;

 
 
•
unexpected events that delay or adversely affect our ability to deliver concrete
according to our customers’ requirements;

 
 
•
changes in interest rates and lending standards;

 
 
•
the changes in mix of our customers and business, which result in periodic
variations in the margins of jobs performed during any particular quarter;

 
 
•
the timing and cost of acquisitions and difficulties or costs encountered when
integrating acquisitions;

 
 
•
the budgetary spending patterns of customers;

 
 
•
increases in construction and design costs;

 
 
•
power outages and other unexpected delays;

 
 
•
our ability to control costs and maintain quality;

 
 
•
employment levels; and

 
 
•
regional or general economic conditions.

 
As a result, our operating results in any particular quarter may not be
indicative of the results that you can expect for any other quarter or for the
entire year.  Furthermore, negative trends in the ready-mixed concrete industry
or in our geographic markets could have material adverse effects on our
business, financial condition, results of operations and cash flows.

 
16

--------------------------------------------------------------------------------

 

We may be unsuccessful in continuing to carry out our strategy of growth through
acquisitions.
 
One of our principal growth strategies has been to increase our revenues and the
markets we serve and to continue selectively entering new geographic markets
through the acquisition of additional ready-mixed concrete, precast concrete
products, aggregates products and related businesses.  We may be unable to grow
through acquisitions due to constraints in the Revolving Facility and the
Convertible Notes, including restrictions on our ability to make investments and
incur debt to fund acquisitions.  Even if we are able to conduct acquisitions,
we may not be able to acquire suitable acquisition candidates at reasonable
prices and on other reasonable terms for a number of reasons, including the
following:
 
 
•
the acquisition candidates we identify may be unwilling to sell;

 
 
•
we may not have sufficient capital to pay for acquisitions; and

 
 
•
competitors in our industry may outbid us.

 
In addition, there are risks associated with the acquisitions we complete.  We
may face difficulties integrating the newly acquired businesses into our
operations efficiently and on a timely basis.  We also may experience unforeseen
difficulties managing the increased scope, geographic diversity and complexity
of our operations or mitigating contingent or assumed liabilities, potentially
including liabilities we do not anticipate.
 
We may lose business to competitors who underbid us, and we may be otherwise
unable to compete favorably in our highly competitive industry.
 
Our competitive position in a given market depends largely on the location and
operating costs of our plants and prevailing prices in that market.  Generally,
our products are price-sensitive.  Our prices are subject to changes in response
to relatively minor fluctuations in supply and demand, general economic
conditions and market conditions, all of which are beyond our control.  Because
of the fixed-cost nature of our business, our overall profitability is sensitive
to minor variations in sales volumes and small shifts in the balance between
supply and demand.  Price is the primary competitive factor among suppliers for
small or simple jobs, principally in residential construction.  However,
timeliness of delivery and consistency of quality and service, as well as price,
are the principal competitive factors among suppliers for large or complex
jobs.  Concrete manufacturers like us generally obtain customer contracts
through local sales and marketing efforts directed at general contractors,
developers, governmental agencies and homebuilders.  As a result, we depend on
local relationships.  We generally do not have any long-term sales contracts
with our customers.
 
Our competitors range from small, owner-operated private companies to
subsidiaries or operating units of large, vertically integrated manufacturers of
cement and aggregates.  Our vertically integrated competitors generally have
greater manufacturing, financial and marketing resources than we have, providing
them with competitive advantages.  Competitors having lower operating costs than
we do or having the financial resources to enable them to accept lower margins
than we do will have competitive advantages over us for jobs that are
particularly price-sensitive.  Competitors having greater financial resources or
less financial leverage than we do to invest in new mixer trucks, build plants
in new areas or pay for acquisitions also will have competitive advantages over
us.
 
We depend on third parties for concrete equipment and supplies essential to
operate our business.
 
We rely on third parties to sell or lease property, plant and equipment to us
and to provide supplies, including cement and other raw materials, necessary for
our operations.  We cannot assure you that our favorable working relationships
with our suppliers will continue in the future.  Also, there have historically
been periods of supply shortages in the concrete industry, particularly in a
strong economy.
 
If we are unable to purchase or lease necessary properties or equipment, our
operations could be severely impacted.  If we lose our supply contracts and
receive insufficient supplies from other third parties to meet our customers’
needs or if our suppliers experience price increases or disruptions to their
business, such as labor disputes, supply shortages or distribution problems, our
business, financial condition, results of operations and cash flows could be
materially adversely affected.

 
17

--------------------------------------------------------------------------------

 

In 2006, cement prices rose at rates similar to those experienced in 2005 and
2004, as a result of strong domestic consumption driven largely by historic
levels of residential construction that did not abate until the second half of
2006.  During 2007, 2008 and 2009, residential construction slowed
significantly, which resulted in a decline in the demand for ready-mixed
concrete.  Cement prices remained relatively flat in 2009, while cement supplies
were at levels that indicated a very low risk of cement shortages in our
markets.  Should demand increase substantially beyond our current expectations,
we could experience shortages of cement in future periods, which could adversely
affect our operating results, through both decreased sales and higher cost of
raw materials.
 
Governmental regulations, including environmental regulations, may result in
increases in our operating costs and capital expenditures and decreases in our
earnings.
 
A wide range of federal, state and local laws, ordinances and regulations apply
to our operations, including the following matters:
 
 
•
land usage;

 
 
•
street and highway usage;

 
 
•
noise levels; and

 
 
•
health, safety and environmental matters.

 
In many instances, we must have various certificates, permits or licenses in
order to conduct our business.  Our failure to maintain required certificates,
permits or licenses or to comply with applicable governmental requirements could
result in substantial fines or possible revocation of our authority to conduct
some of our operations.  Delays in obtaining approvals for the transfer or grant
of certificates, permits or licenses, or failure to obtain new certificates,
permits or licenses, could impede the implementation of our acquisition program.
 
Governmental requirements that impact our operations include those relating to
air quality, solid waste management and water quality.  These requirements are
complex and subject to frequent change.  They impose strict liability in some
cases without regard to negligence or fault and may expose us to liability for
the conduct of or conditions caused by others, or for our acts that complied
with all applicable requirements when we performed them.  Our compliance with
amended, new or more stringent requirements, stricter interpretations of
existing requirements, or the future discovery of environmental conditions may
require us to make unanticipated material expenditures.  In addition, we may
fail to identify or obtain indemnification from environmental liabilities of
acquired businesses.  We generally do not maintain insurance to cover
environmental liabilities.
 
Our operations are subject to various hazards that may cause personal injury or
property damage and increase our operating costs.
 
Operating mixer trucks, particularly when loaded, exposes our drivers and others
to traffic hazards.  Our drivers are subject to the usual hazards associated
with providing services on construction sites, while our plant personnel are
subject to the hazards associated with moving and storing large quantities of
heavy raw materials.  Operating hazards can cause personal injury and loss of
life, damage to or destruction of property, plant and equipment and
environmental damage.  Although we conduct training programs designed to reduce
these risks, we cannot eliminate these risks.  We maintain insurance coverage in
amounts we believe are in accord with industry practice; however, this insurance
may not be adequate to cover all losses or liabilities we may incur in our
operations, and we may not be able to maintain insurance of the types or at
levels we deem necessary or adequate or at rates we consider reasonable.  A
partially or completely uninsured claim, if successful and of sufficient
magnitude, could have a material adverse effect on us.
 
The insurance policies we maintain are subject to varying levels of
deductibles.  Losses up to the deductible amounts are accrued based on our
estimates of the ultimate liability for claims incurred and an estimate of
claims incurred but not reported.  If we were to experience insurance claims or
costs above our estimates, our business, financial condition, results of
operations and cash flows might be materially and adversely affected.

 
18

--------------------------------------------------------------------------------

 

The departure of key personnel could disrupt our business.
 
We depend on the efforts of our executive officers and, in many cases, on senior
management of our businesses.  Our success will depend on retaining our
senior-level managers and officers.  We need to insure that key personnel are
compensated fairly and competitively to reduce the risk of departure of key
personnel to our competitors or other industries.  To the extent we are unable
to attract and retain qualified management personnel, our business, financial
condition, results of operations and cash flows could be materially and
adversely affected.  We do not carry key personnel life insurance on any of our
employees.
 
We may be unable to attract and retain qualified employees.
 
Our ability to provide high-quality products and services on a timely basis
depends on our success in employing an adequate number of skilled plant
managers, technicians and drivers.  Like many of our competitors, we experience
shortages of qualified personnel from time to time.  We may not be able to
maintain an adequate skilled labor force necessary to operate efficiently and to
support our growth strategy, and our labor expenses may increase as a result of
a shortage in the supply of skilled personnel.
 
Collective bargaining agreements, work stoppages and other labor relations
matters may result in increases in our operating costs, disruptions in our
business and decreases in our earnings.
 
As of March 15, 2010, approximately 36%, or 845, of our employees were covered
by collective bargaining agreements, which expire between 2010 and 2013.  Our
inability to negotiate acceptable new contracts or extensions of existing
contracts with these unions could cause work stoppages by the affected
employees.  In addition, any new contracts or extensions could result in
increased operating costs attributable to both union and nonunion employees.  If
any such work stoppages were to occur, or if other of our employees were to
become represented by a union, we could experience a significant disruption of
our operations and higher ongoing labor costs, which could materially adversely
affect our business, financial condition, results of operations and cash
flows.  In addition, the coexistence of union and nonunion employees may impede
our ability to integrate our operations efficiently.  Also, labor relations
matters affecting our suppliers of cement and aggregates could adversely impact
our business from time to time.
 
We contribute to 18 multiemployer pension plans.  During 2006, the “Pension
Protection Act of 2006” (the “PPA”) was signed into law.  For multiemployer
defined benefit plans, the PPA establishes new funding requirements or
rehabilitation requirements, creates additional funding rules for plans that are
in endangered or critical status, and introduces enhanced disclosure
requirements to participants regarding a plan’s funding status.  The Worker,
Retiree and Employer Recovery Act of 2008 (the “WRERA”) was enacted in late 2008
and provided some funding relief to defined benefit plan sponsors affected by
recent market conditions.  The WRERA allowed multiemployer plan sponsors to
elect to freeze their current fund status at the same funding status as the
preceding plan year (for example, a calendar year plan that was not in critical
or endangered status for 2008 was able to elect to retain that status for 2009),
and sponsors of multiemployer plans in endangered or critical status in plan
years beginning in 2008 or 2009 were allowed a three-year extension of funding
improvement or rehabilitation plans (extended the timeline for these plans to
accomplish their goals from 10 years to 13 years, or from 15 years to 18 years
for seriously endangered plans).  Additionally, if we were to withdraw partially
or completely from any plan that is underfunded, we would be liable for a
proportionate share of that plan’s unfunded vested benefits.  Based on the
information available from plan administrators, we believe that our portion of
the contingent liability in the case of a full or partial withdrawal from or
termination of several of these plans or the inability of plan sponsors to meet
the funding or rehabilitation requirements would be material to our business
financial condition, results of operations and cash flows.
 
Our overall profitability is sensitive to price changes and minor variations in
sales volumes.
 
Generally, our products are price-sensitive.  Prices for our products are
subject to changes in response to relatively minor fluctuations in supply and
demand, general economic conditions and market conditions, all of which are
beyond our control.  Because of the fixed-cost nature of our business, our
overall profitability is sensitive to price changes and minor variations in
sales volumes.

 
19

--------------------------------------------------------------------------------

 

We may incur material costs and losses as a result of claims our products do not
meet regulatory requirements or contractual specifications.
 
Our operations involve providing products that must meet building code or other
regulatory requirements and contractual specifications for durability,
stress-level capacity, weight-bearing capacity and other characteristics.  If we
fail or are unable to provide products meeting these requirements and
specifications, material claims may arise against us and our reputation could be
damaged.  In the past, we have had significant claims of this kind asserted
against us that we have resolved.  There currently are claims, and we expect
that in the future there will be additional claims, of this kind asserted
against us.  If a significant product-related claim or claims are resolved
against us in the future, that resolution may have a material adverse effect on
our business, financial condition, results of operations and cash flows.
 
Risks Related to the Convertible Notes and the Common Stock
 
Our substantial indebtedness could adversely affect our financial condition and
prevent us from fulfilling our obligations under the notes.
 
We will have, on an as adjusted basis giving effect to this offering and the
application of the net proceeds therefrom and the consummation of the
Restructuring, approximately $55.0 million of outstanding senior indebtedness
represented by the Convertible Notes.  The Revolving Facility will provide for
aggregate borrowings up to $75.0 million.  We anticipate that we will have
approximately $9.0 million drawn under the Revolving Facility as of the
Emergence, calculated on a pro forma basis for outstanding bankruptcy related
financing and professional fees at the Emergence.  As a result, we will be a
highly leveraged company. This level of indebtedness could have important
consequences to you, including the following:
 
 
•
it will limit our ability to borrow money or sell stock to fund our working
capital, capital expenditures, acquisitions and debt service requirements;

 
 
•
our interest expense could increase if interest rates in general increase
because a substantial portion of our indebtedness bears interest at floating
rates;

 
 
•
it may limit our flexibility in planning for, or reacting to, changes in our
business and future business opportunities;

 
 
•
we are more highly leveraged than some of our competitors, which may place us at
a competitive disadvantage;

 
 
•
it may make us more vulnerable to a downturn in our business or the economy;

 
 
•
the debt service requirements of our indebtedness could make it more difficult
for us to make payments on the Convertible Notes;

 
 
•
a substantial portion of our cash flow from operations will be dedicated to the
repayment of our indebtedness, including indebtedness we may incur in the
future, and will not be available for other purposes; and

 
 
•
there would be a material adverse effect on our business and financial condition
if we were unable to service our indebtedness or obtain additional financing, as
needed.

 
We may not be able to generate sufficient cash flows to meet our debt service
obligations.
 
Our ability to make payments on and to refinance our indebtedness, including the
Convertible Notes, and to fund planned capital expenditures will depend on our
ability to generate cash from our operations’ in the future.  This, to a certain
extent, is subject to general economic, financial, competitive, legislative,
regulatory and other factors that are beyond our control.
 
Our business may not generate sufficient cash flow from operations and future
sources of capital under the Revolving Facility or otherwise may not be
available to us in an amount sufficient to enable us to pay our indebtedness,
including the Convertible Notes, or to fund our other liquidity needs. If we
complete an acquisition, our debt service requirements could increase. We may
need to refinance or restructure all or a portion of our indebtedness, including
the Convertible Notes, on or before maturity. We may not be able to refinance
any of our indebtedness, including the Revolving Facility and the Convertible
Notes, on commercially reasonable terms, or at all. If we cannot service our
indebtedness, we may have to take actions such as selling assets, seeking
additional equity or reducing or delaying capital, expenditures, strategic
acquisitions, investments and alliances.  We may not be able to effect such
actions, if necessary, on commercially reasonable terms, or at all.

 
20

--------------------------------------------------------------------------------

 

The Convertible Notes Indenture and the Revolving Facility will restrict our
ability to operate our business and to pursue our business strategies.
 
The Revolving Facility and the Convertible Notes Indenture notes limit our
ability, among other things, to:
 
 
•
incur additional indebtedness or issue disqualified stock or preferred stock;

 
 
•
pay dividends or make other distributions or repurchase or redeem the issuer’s
stock or subordinated indebtedness or make investments;

 
 
•
with respect to the Revolving Facility, make voluntary payments on any
indebtedness;

 
 
•
sell assets and issue capital stock of the issuer’s restricted subsidiaries;

 
 
•
incur liens;

 
 
•
enter into agreements restricting the issuer’s restricted subsidiaries’ ability
to pay dividends, make loans to other U.S. Concrete entities or restrict the
ability to provide liens;

 
 
•
enter into transactions with affiliates;

 
 
•
consolidate, merge or sell all or substantially all of our assets; and

 
 
•
with respect to the Convertible Notes Indenture, designate the issuer’s
subsidiaries as unrestricted subsidiaries.

 
Our failure to comply with the covenants contained in the agreement governing
the Revolving Facility or our other debt agreements, including as a result of
events beyond our control, could result in an event of default which could
materially and adversely affect our operating results and our financial
condition.
 
The Revolving Facility contains certain financial covenants. In addition, the
Revolving Facility requires us to comply with various operational and other
covenants. If there were an event of default under any of our debt instruments
that was not cured or waived, the holders of the defaulted debt could cause all
amounts outstanding with respect to the debt to be due and payable immediately.
Our assets and cash flow may not be sufficient to fully repay borrowings under
our outstanding debt instruments, either upon maturity or if accelerated upon an
event of default. If we were required to repurchase the Convertible Notes or any
of our other debt securities upon a change of control, we may not be able to
refinance or restructure the payments on those debt securities.
 
If, as or when required, we are unable to repay, refinance or restructure our
indebtedness under, or amend the covenants contained in, the Revolving Facility,
the lenders thereunder could elect to terminate their commitments thereunder,
cease making further loans and institute foreclosure proceedings against the
collateral which secures our obligations under the Revolving Facility on a
first-priority basis, which also secures the Convertible Notes on a
second-priority basis.  Any such actions could force us into bankruptcy or
liquidation again.
 
There may not be sufficient collateral to pay all or any of the Convertible
Notes.
 
The Revolving Facility Obligations are secured by first-priority liens on
certain of our assets, including, inventory (including, as extracted
collateral), accounts, certain equipment, chattel paper, general intangibles
(other than collateral securing the Convertible Notes on a first-priority
basis), instruments, cash, deposits accounts, securities accounts, letter of
credit rights and all supporting obligations. The Convertible Notes and related
guarantees will have a second-priority lien on such assets.  The Convertible
Notes will also be secured by first-priority liens on substantially all of the
other property and assets directly owned by the Company and the guarantors,
including material owned real property, fixtures, intellectual property, capital
stock of subsidiaries and certain equipment.  The Revolving Facility Obligations
will be secured by a second-priority lien on such assets.

 
21

--------------------------------------------------------------------------------

 

With respect to the assets that secure the Revolving Facility Obligations on a
first-priority basis, the Convertible Notes will be effectively junior to these
obligations to the extent of the value of those assets. The rights of the
holders of the Convertible Notes with respect to the collateral securing the
Convertible Notes will be limited pursuant to the terms of the Intercreditor
Agreement. Under the Intercreditor Agreement, the lenders under the Revolving
Facility will have the ability to restrict your right to proceed against the
collateral over which the Revolving Facility Agent has a first-priority lien,
subject to certain limitations and exceptions.
 
The collateral that secures the Revolving Facility Obligations on a
first-priority basis secures the Convertible Notes on a second-priority basis
and will be subject to any and all exceptions, defects, encumbrances, liens and
other imperfections as may be or have been accepted by the lenders under the
Revolving Facility and any other holders of first-priority liens on such
collateral from time to time, whether existing on or after the date the
Convertible Notes are issued. The existence of such exceptions, limitations,
imperfections and liens could adversely affect the value of the collateral
securing the Convertible Notes as well as the ability of the Collateral Agent to
realize or foreclose on such collateral.
 
The value at any time of the collateral securing the Convertible Notes will
depend on market and other economic conditions, including the availability of
suitable buyers. By their nature, some or all of the pledged assets may be
illiquid and may have no readily ascertainable market value. The value of the
assets pledged as collateral for the Convertible Notes could be impaired in the
future as a result of changing economic conditions, our failure to implement our
business strategy, competition or other future trends. In the event of a
foreclosure, liquidation, bankruptcy or similar proceeding, the proceeds from
any sale or liquidation of the collateral may not be sufficient to pay our
obligations under the Convertible Notes, in full or at all, together with our
obligations under any other indebtedness that is secured on an equal and ratable
basis by a first-priority lien on the collateral.
 
Accordingly, there may not be sufficient collateral to pay all of the amounts
due on the Convertible Notes. Any claim for the difference between the amount,
if any, realized by holders of the Convertible Notes from the sale of collateral
securing the Convertible Notes and the obligations under the Convertible Notes
will rank equally in right of payment with all of our other unsecured
unsubordinated indebtedness and other obligations, including trade payables.
 
To the extent that third parties enjoy prior liens, such third parties may have
rights and remedies with respect to the property subject to such liens that, if
exercised, could adversely affect the value of the collateral.  The Convertible
Notes Indenture will not require that we maintain the current level of
collateral or maintain a specific ratio of indebtedness to asset
values.  Releases of collateral from the liens securing the Convertible Notes
will be permitted under some circumstances (as discussed below).
 
The Convertible Notes Security Documents generally allow us and our subsidiaries
to remain in possession of, retain exclusive control over, to freely operate,
and to collect, invest and dispose of any income from, the collateral securing
the Convertible Notes. In addition, to the extent we sell any assets that
constitute collateral, the proceeds from any such sale will be subject to the
first-priority or second-priority lien, as applicable, securing the Convertible
Notes to which the underlying assets were subject.  In addition, if we sell any
of our assets which constitute collateral securing the Convertible Notes and,
with the proceeds from such sale, purchase assets which would not constitute
collateral, the holders of the Convertible Notes would not receive a security
interest in such purchased assets.
 
There are circumstances, other than repayment or discharge of the Convertible
Notes, under which the collateral securing the Convertible Notes and guarantees
will be released automatically, without your consent or the consent of the
Trustee.
 
Under various circumstances, all or a portion of the collateral may be released,
including:
 
 
•
in whole or in part, as applicable, as to all or any portion of property subject
to such liens which have been taken by eminent domain, condemnation or other
similar circumstances;

 
 
•
in whole upon:

 
 
22

--------------------------------------------------------------------------------

 

 
o
satisfaction and discharge of the Convertible Notes Indenture or as otherwise
set forth in the Convertible Notes Indenture;

 
 
o
a legal defeasance or covenant defeasance of the Convertible Notes Indenture as
described in the Convertible Notes Indenture; or

 
 
o
the Conversion Termination Date;

 
 
•
in part, as to any property that (i) is sold, transferred or otherwise disposed
of by us or any subsidiary guarantor (other than to us or another subsidiary
guarantor) in a transaction not prohibited by the Convertible Notes Indenture at
the time of such sale, transfer or disposition or (ii) is owned or at any time
acquired by a subsidiary guarantor that has been released from its guarantee in
accordance with the Convertible Notes Indenture, concurrently with the release
of such guarantee; and

 
 
•
in part, in accordance with the applicable provisions of the Convertible Notes
Security Documents.

 
In addition, the guarantee of a subsidiary guarantor will be released in
connection with a sale or merger of such subsidiary guarantor in a transaction
not prohibited by the Convertible Notes Indenture.
 
The Intercreditor Agreement limits the rights of the holders of the Convertible
Notes and their control with respect to the collateral securing the Convertible
Notes.
 
Under the terms of the Intercreditor Agreement, at any time that obligations
that have the benefit of the first-priority liens are outstanding, any actions
that may be taken in respect of the related collateral, including the ability to
cause the commencement of enforcement proceedings against such collateral and to
control the conduct of such proceedings, and the approval of amendments to and
waivers of past defaults under, the collateral documents, will be at the
direction of the collateral agent for the related obligations.  The Revolving
Facility Agent will direct all such actions with respect to the collateral
securing the Revolving Facility Obligations thereunder on a first-priority
basis, for so long as such Revolving Facility Obligations are outstanding.  As a
result, the Collateral Agent under the Convertible Notes Security Documents will
not have the ability to control or direct such actions with respect to such
collateral, even if the rights of the holders of Convertible Notes are adversely
affected.  Additionally, to the extent such collateral is released from securing
the first-priority lien obligations, the second-priority liens securing the
Convertible Notes will also automatically be released to the extent the holders
of the Convertible Notes are obligated to release such liens under the
Convertible Notes Indenture.
 
The imposition of certain permitted liens will cause the assets on which such
liens are imposed to be excluded from the collateral securing the Convertibles
Notes and the guarantees.  There are also certain other categories of property
that are also excluded from the collateral.
 
The Convertible Notes Indenture will permit liens in favor of third parties to
secure additional debt, including purchase money indebtedness and capitalized
lease obligations, and any equipment subject to such liens will be automatically
excluded from the collateral securing the Convertible Notes and the guarantees
to the extent the agreements governing such indebtedness prohibit additional
liens.  Our ability to incur purchase money indebtedness and capitalized lease
obligations is subject to the limitations as described in the Convertible Notes
Indenture.  In addition, certain categories of assets are excluded from the
collateral securing the Convertible Notes and the guarantees, as described in
the Convertible Notes Security Documents.  Excluded assets include, but are not
limited to, among other things, leaseholds (except to the extent required to
perfect a security interest in as-extracted collateral included in the
collateral) and the proceeds thereof.  If an event of default occurs and the
Convertible Notes are accelerated, the Convertible Notes and the guarantees will
rank equally with the holders of other unsubordinated and unsecured indebtedness
of the relevant entity with respect to such excluded property.

 
23

--------------------------------------------------------------------------------

 

The Convertible Notes are not secured by the capital stock of Superior or its
subsidiaries and a portion of the capital stock of any foreign subsidiaries.  In
addition, the pledge of the securities of our subsidiaries that secures the
Convertible Notes will exclude capital stock or any other securities of any of
our subsidiaries in excess of the maximum amount of such capital stock or
securities that could be included in the collateral without creating a
requirement to file separate financial statements with the SEC for that
subsidiary.
 
The Convertible Notes are secured by a pledge of the stock and other securities
of our subsidiaries held by U.S. Concrete or the guarantors, other than (i)
Superior and its subsidiaries and (ii) securities in excess of 66% of the issued
and outstanding equity interests of our foreign subsidiaries.  Under the SEC
regulations in effect as of the Issue Date, if the par value, book value as
carried by us or market value (whichever is greatest) of the capital stock,
other securities or similar ownership interests of a subsidiary of U.S. Concrete
pledged as part of the collateral is greater than or equal to 20% of the
aggregate principal amount of the Convertible Notes then outstanding, such a
subsidiary would be required to provide separate financial statements to the
SEC. Therefore, the Convertible Notes Indenture and the Convertible Notes
Security Agreement will provide that any capital stock and other securities of
any of U.S. Concrete subsidiaries will be excluded from the collateral to the
extent the inclusion of such capital stock in the collateral would cause such
subsidiary to file separate financial statements with the SEC pursuant to Rule
3-16 of Regulation S-X.  It may be more difficult, costly and time consuming for
holders of the Convertible Notes to foreclose on the assets of a subsidiary than
to foreclose on its capital stock or other securities, so the proceeds realized
upon any such foreclosure could be significantly less than those that would have
been received upon any sale of the capital stock or other securities of such
subsidiary.
 
State law may limit the ability of the Collateral Agent to foreclose on the real
property and improvements and leasehold interests included in the collateral.
 
The Convertible Notes will be secured by, among other things, liens owned on
owned real property and improvements located in the States of California, New
Jersey, Pennsylvania and Texas.  The laws of those states may limit the ability
of the Trustee and the holders of the Convertible Notes to foreclose on the
improved real property collateral located in those states.  Laws of those states
govern the perfection, enforceability and foreclosure of mortgage liens against
real property interests which secure debt obligations such as the Convertible
Notes.  These laws may impose procedural requirements for foreclosure different
from and necessitating a longer time period for completion than the requirements
for foreclosure of security interests in personal property.  Debtors may have
the right to reinstate defaulted debt (even if it has been accelerated) before
the foreclosure date by paying the past due amounts and a right of redemption
after foreclosure.  Governing laws may also impose security first and one form
of action rules which can affect the ability to foreclose or the timing of
foreclosure on real and personal property collateral regardless of the location
of the collateral and may limit the right to recover a deficiency following a
foreclosure.
 
The holders of the Convertible Notes, the Trustee and the Collateral Agent also
may be limited in their ability to enforce a breach of the “no liens”
covenant.  Some decisions of state courts have placed limits on a lenders’
ability to accelerate debt secured by real property upon breach of covenants
prohibiting the creation of certain junior liens or leasehold estates may need
to demonstrate that enforcement is reasonably necessary to protect against
impairment of the lender’s security or to protect against an increased risk of
default.  Although the foregoing court decisions may have been preempted, at
least in part, by certain federal laws, the scope of such preemption, if any, is
uncertain.  Accordingly, a court could prevent the Trustee, the Collateral Agent
and the holders of the Convertible Notes from declaring a default and
accelerating the Convertible Notes by reason of a breach of this covenant, which
could have a material adverse effect on the ability of holders to enforce the
covenant.
 
Your rights in the collateral may be adversely affected by the failure to
perfect security interests in certain collateral acquired in the future.
 
Applicable law requires that certain property and rights acquired after the
grant of a general security interest can only be perfected at the time such
property and rights are acquired and identified.  The Trustee or the Collateral
Agent may not monitor and we may not inform the Trustee or the Collateral Agent
of any future acquisition of property and rights that constitute collateral and
the necessary action may not be to properly perfect the security interest in
such after acquired collateral. The Collateral Agent has no obligation to
monitor the acquisition of additional property or rights that constitute
collateral or the perfection of any security interest in favor of the
Convertible Notes against third parties.

 
24

--------------------------------------------------------------------------------

 

The collateral is subject to casualty risks and potential environmental
liabilities.
 
We intend to maintain insurance or otherwise insure against hazards in a manner
appropriate and customary for our business.  There are, however, certain losses,
including those due to fires, earthquakes, severe weather conditions and other
natural disasters, that may be uninsurable or not economically insurable, in
whole or in part.  Insurance proceeds may not compensate us fully for our
losses.  If there is a complete or partial loss of any of the pledged
collateral, the insurance proceeds may not be sufficient to satisfy all of our
secured obligations, including the Convertible Notes, the related guarantees and
the Revolving Facility.
 
In the event of a total or partial loss to any of our facilities, certain items
of equipment or inventory may not be easily replaced.  Accordingly, even though
there may be insurance coverage, the extended period needed to manufacture or
obtain replacement units or inventory could cause significant delays.
 
Moreover, the Collateral Agent or the Revolving Facility Agent, as applicable,
may need to evaluate the impact of potential liabilities before determining to
foreclose on collateral consisting of real property because secured creditors
that hold a security interest in real property may be held liable under
environmental laws for the costs of remediating the release or threatened
release of hazardous substances at such real property.  Consequently, such agent
may decline to foreclose on such collateral or exercise remedies in respect
thereof if it does not receive indemnification to its satisfaction from the
holders of the Convertible Notes and/or the creditors under the Revolving
Facility, as applicable.
 
Federal and state statutes allow courts, under specific circumstances, to void
guarantees and require holders of the Convertible Notes to return payments
received from guarantors.
 
Under the federal bankruptcy law and comparable provisions of state fraudulent
transfer laws, a guarantee could be voided, or claims in respect of a guarantee
could be subordinated to all other debts of that guarantor, if the guarantor at
the time it incurred the indebtedness evidenced by its guarantee:
 
 
•
received less than reasonably equivalent value or fair consideration for the
incurrence of its guarantee and was insolvent or rendered insolvent by reason of
such incurrence;

 
 
•
was engaged in a business or transaction for which the guarantor’s remaining
assets constituted unreasonably small capital; or

 
 
•
intended to incur, or believed that it would incur, debts beyond its ability to
pay those debts as they mature.

 
The measures of insolvency for purposes of these fraudulent transfer laws will
vary depending upon the law applied in any proceeding to determine whether a
fraudulent transfer has occurred. Generally, however, a guarantor would be
considered insolvent if:
 
 
•
the sum of its debts, including contingent liabilities, was greater than the
fair saleable value of all of its assets;

 
 
•
the present fair saleable value of its assets was less than the amount that
would be required to pay its probable liability on its existing debts, including
contingent liabilities, as they become absolute and mature; or

 
 
•
it could not pay its debts as they become due.

 
We cannot assure you as to what standard a court would apply in determining
whether a guarantor would be considered to be insolvent. If a court determined
that a guarantor was insolvent after giving effect to the guarantee, it could
void the guarantee of the Convertible Notes by a guarantor and require you to
return any payments received from such guarantor.

 
25

--------------------------------------------------------------------------------

 

Bankruptcy laws may limit your ability to realize value from the collateral.
 
The right of the Collateral Agent to repossess and dispose of the collateral
upon the occurrence of an event of default under the Convertible Notes Indenture
is likely to be significantly impaired by applicable bankruptcy law if a
bankruptcy case were to be commenced by or against us before the Collateral
Agent repossessed and disposed of the collateral. Upon the commencement of a
case under the Bankruptcy Code, a secured creditor such as the Collateral Agent
is prohibited from repossessing its security from a debtor in a bankruptcy case,
or from disposing of security repossessed from such debtor, without bankruptcy
court approval, which may not be given. Moreover, the Bankruptcy Code permits
the debtor to continue to retain and use collateral even though the debtor is in
default under the applicable debt instruments, provided that the secured
creditor is given “adequate protection.” The meaning of the term “adequate
protection” may vary according to circumstances, but it is intended in general
to protect the value of the secured creditor’s interest in the collateral as of
the commencement of the bankruptcy case and may include cash payments or the
granting of additional security if and at such times as the bankruptcy court in
its discretion determines that the value of the secured creditor’s interest in
the collateral is declining during the pendency of the bankruptcy case. A
bankruptcy court may determine that a secured creditor may not require
compensation for a diminution in the value of its collateral if the value of the
collateral exceeds the debt it secures.
 
In view of the lack of a precise definition of the term “adequate protection”
and the broad discretionary power of a bankruptcy court, it is impossible to
predict:
 
 
•
how long payments under the Convertible Notes could be delayed following
commencement of a bankruptcy case;

 
 
•
whether or when the Collateral Agent could repossess or dispose of the
collateral;

 
 
•
the value of the collateral at the time of the bankruptcy petition; or

 
 
•
whether or to what extent holders of the Convertible Notes would be compensated
for any delay in payment or loss of value of the collateral through the
requirement of “adequate protection.”

 
In addition, the Intercreditor Agreement provides that, in the event of a
bankruptcy, the Collateral Agent may not object to a number of important matters
with respect to the first-priority collateral of the lenders under the Revolving
Facility following the filing of a bankruptcy petition so long as any obligation
under the Revolving Facility is outstanding.  After such a filing, the value of
such collateral securing the Convertible Notes could materially deteriorate and
you would be unable to raise an objection. The right of the holders of
obligations secured by first-priority liens on the collateral to foreclose upon
and sell the collateral upon the occurrence of an event of default also would be
subject to limitations under applicable bankruptcy laws if we or any of our
subsidiaries become subject to a bankruptcy proceeding.
 
Any disposition of the collateral during a bankruptcy case would also require
permission from the bankruptcy court. Furthermore, in the event a bankruptcy
court determines the value of the collateral is not sufficient to repay all
amounts due in respect of the Revolving Facility Obligations and the Convertible
Notes, the holders of the Convertible Notes would hold a secured claim to the
extent of the value of the collateral to which the holders of the Convertible
Notes are entitled (after the application of proceeds of the collateral securing
Revolving Facility Obligations on a first-priority basis) and unsecured claims
with respect to such shortfall.  The Bankruptcy Code only permits the payment
and accrual of post−petition interest, costs and attorney’s fees to a secured
creditor during a debtor’s bankruptcy case to the extent the value of its
collateral is determined by the bankruptcy court to exceed the aggregate
outstanding principal amount of the obligations secured by the collateral.
 
Any future pledge of collateral may be avoidable in bankruptcy.
 
Any future pledge of collateral in favor of the Trustee or the Collateral Agent,
including pursuant to any security documents delivered after the date of the
Convertible Notes Indenture pertaining to the Convertible Notes, may be
avoidable by the pledgor (a debtor in possession) or by its trustee in
bankruptcy if certain events or circumstances exist or occur, including, among
others, if (i) the pledgor is insolvent at the time of the pledge, (ii) the
pledge permits the holders of the Convertible Notes to receive a greater
recovery than if the pledge had not been given; and (iii) a bankruptcy
proceeding in respect of the pledgor is commenced within 90 days following the
pledge, or, in certain circumstances, a longer period.

 
26

--------------------------------------------------------------------------------

 

Lien searches may not reveal all liens on the collateral.
 
We cannot guarantee that the lien searches on the collateral securing the
Convertible Notes will reveal any or all existing liens on such collateral.  Any
such existing lien, including undiscovered liens, could be significant, could be
prior in ranking to the liens securing the Convertible Notes and could have an
adverse effect on the ability of the Collateral Agent to realize or foreclose
upon the collateral securing the Convertible Notes.
 
Security over all of the collateral may not be in place upon the date of
issuance of the Second Lien Notes or may not be perfected on such date.
 
Certain security interests covering certain collateral, including mortgages on
real property and related documentation, control agreements covering deposit
accounts and securities accounts, and intellectual property security agreements
covering trademarks may not be in place on the date of issuance of the
Convertible Notes or may be not be perfected on such date.  Any issues that we
are not able to resolve in connection with the execution, delivery, filing and
recordation, as applicable, of such mortgages and documentation related to such
other security interests may negatively impact the value of the collateral. To
the extent a security interest in certain collateral is perfected following the
date of the Convertible Notes Indenture, it might be avoidable in bankruptcy.
See above “—Any future pledge of collateral might be avoidable in bankruptcy.”
 
The conversion rate of the Convertible Notes may not be adjusted for all
dilutive events.
 
The conversion rate of the Convertible Notes is subject to adjustment for
specified events, like the issuance of shares of Common Stock to the Management
Equity Incentive Plan or upon the exercise of the New Warrants or stock
dividends on the Common Stock, stock splits, combinations or similar
events.  The conversion rate will not be adjusted for other events, such as the
issuance of Common Stock for cash, that may adversely affect the trading price
of the Convertible Notes or the Common Stock.  We cannot assure you that an
event that adversely affects the value of the Convertible Notes, but does not
result in an adjustment to the conversion rate, will not occur.
 
Upon conversion of any Convertible Notes, we may pay cash in lieu of issuing
shares of Common Stock or a combination of cash and shares of Common Stock for
the Accrued Interest associated with such Convertible Notes.  Therefore, holders
of Convertible Notes may receive no shares of Common Stock or fewer shares of
Common Stock than the number of shares of Common Stock into which the Accrued
Interest is convertible.
 
We have the right to satisfy the Accrued Interest portion of our conversion
obligations to converting holders by issuing shares of Common Stock, by paying
the cash value of the Accrued Interest or a combination thereof.  Accordingly,
upon conversion of all or a portion of the Convertible Notes, holders may
receive fewer shares of Common Stock relative to the conversion value of the
Convertible Notes (including the amount of the Accrued Interest).  Further, our
liquidity may be reduced to the extent we choose to deliver cash rather than
shares of Common Stock to satisfy our Accrued Interest payment obligations, if
any, in connection with the conversion of any Convertible Notes.
 
If you do not convert your Convertible Notes following receipt of a Conversion
Event Notice, your Convertible Notes will no longer be convertible after the
45th day following the date of such Conversion Event Notice.  Any Convertible
Notes outstanding after termination of such conversion rights, will likely be
illiquid, will no longer bear interest and will be redeemable by the Company at
par plus accrued interest to the Conversion Termination Date at any time prior
to maturity.
 
Following the occurrence of the Conversion Event and the delivery of a
Conversion Event Notice to holders of the Convertible Notes, any Convertible
Notes not converted into Common Stock prior to the 45th day following the date
of such Conversion Event Notice will cease to be convertible (subject to certain
exceptions related to Convertible Notes that cannot be converted in full due to
the Conversion Cap).  After such 45th day, the Convertible Notes will cease to
accrue interest and the collateral securing the Convertible Notes and the
guarantees will be released.  The Company may, after such date, redeem any
remaining Convertible Notes at any time prior to maturity but there is no
guarantee the Company would elect to do so.    After such 45th day,
substantially all of the restrictive covenants in the Convertible Notes
Indenture and certain events of default contained therein will be
eliminated.  The elimination of these covenants and other provisions will permit
the Company to take certain actions that could increase the credit risks with
respect to the Company, adversely affect the market price and credit rating of
the remaining Convertible Notes or otherwise be materially adverse to the
interest of holders of Convertible Notes, which would otherwise not have
previously been permitted pursuant to the Convertible Notes Indenture.

 
27

--------------------------------------------------------------------------------

 

Holders who do not convert will have limited liquidity due to the small number
of Convertible Notes that are likely to remain outstanding, will no longer
receive interest on their Convertible Notes and may be required to hold their
Convertible Notes until maturity.
 
An event that adversely affects the value of the Convertible Notes may occur,
and that event may not constitute a Fundamental Change of Control.
 
Some significant restructuring transactions may not constitute a Fundamental
Change of Control, in which case we would not be obligated to repurchase the
Convertible Notes or pay the Fundamental Change of Control Make Whole.
 
Upon the occurrence of a Fundamental Change of Control, you have the right to
require us to repurchase your Convertible Notes.  Alternatively, you have the
right to receive the Fundamental Change of Control Make Whole.  However, the
definition of “Fundamental Change of Control” is limited to only certain
transactions or events.  Therefore, the fundamental change of control provisions
will not afford protection to holders of the Convertible Notes in the event of
other transactions or events that do not constitute a Fundamental Change of
Control but that could nevertheless adversely affect the Convertible Notes.  For
example, transactions such as leveraged recapitalizations, refinancings,
restructurings, or acquisitions initiated by us may not constitute a Fundamental
Change of Control requiring us to repurchase the Convertible Notes or pay the
Fundamental Change of Control Make Whole.  In the event of any such transaction,
the holders would not have the right to require us to repurchase the Convertible
Notes or to pay the Fundamental Change of Control Make Whole, even though each
of these transactions could increase the amount of our indebtedness, or
otherwise adversely affect our capital structure or any credit ratings or
otherwise adversely affect the value of the Convertible Notes.
 
We may not be able to repurchase Convertible Notes or pay in cash amounts
contemplated under the Convertible Notes Indenture upon the occurrence of
certain events.
 
Upon the occurrence of a Fundamental Change of Control, the holders of the
Convertible Notes will require us to pay the Fundamental Change of Control Make
Whole, which consists of the Make Whole Premium and the Make Whole Payment, or
to repurchase Convertible Notes, at par plus accrued and unpaid interest
thereon.  If applicable, we may elect to pay the Make Whole Payment portion of
the Fundamental Change of Control Make Whole in cash or in shares of Common
Stock.   Furthermore, upon the occurrence of a Conversion Event on or prior to
the second anniversary of the Issue Date, in addition to the shares issued upon
conversion or amounts received upon redemption, as applicable, the holders of
the Convertible Notes will have the right to receive the Cash Conversion Amount,
which we may elect to pay in cash or shares of Common Stock.
 
It is possible that we will not have sufficient funds at the time of the
occurrence of a Fundamental Change of Control or Conversion Event to make any
required repurchase of Convertible Notes or to pay the Make Whole Payment in
cash, in connection with the occurrence of a Fundamental Change of Control, or
to pay the Cash Conversion Amount in cash, in connection with the occurrence of
a Conversion Event.  In addition, we have, and may in the future incur, other
indebtedness with similar change of control provisions permitting other
creditors to accelerate or to require us to repurchase our indebtedness upon the
occurrence of similar events or on some specific dates.

 
28

--------------------------------------------------------------------------------

 

Holders of Convertible Notes will not be entitled to any rights with respect to
the Common Stock but will be subject to any changes made with respect to the
Common Stock.
 
Holders of the Convertible Notes will not be entitled to any rights with respect
to the Common Stock, including voting rights and rights to receive any dividends
or other distributions on the Common Stock (except that holders of the
Convertible Notes will have the right to have the conversion rate adjusted in
certain circumstances), but will be subject to all changes affecting the Common
Stock.  Holders of Convertible Notes will only be entitled to rights as a holder
of Common Stock if and when we deliver shares of Common Stock in connection with
conversion of the Convertible Notes.  For example, in the event that an
amendment is proposed to the Amended and Restated Certificate of Incorporation
of Reorganized U.S. Concrete (the “Charter”) or the Third Amended and Restated
Bylaws of Reorganized U.S. Concrete (the “Bylaws”) requiring stockholder
approval and the record date for determining the stockholders of record entitled
to vote on the amendment occurs prior to delivery of Common Stock on conversion,
those converting holders of Convertible Notes will not be entitled to vote on
the amendment, although they will nevertheless be subject to any changes in the
powers, preferences or special rights of holders of Common Stock effected as a
result of the amendment.
 
We anticipate that the Common Stock will be traded on an over-the-counter market
and the price of the Convertible Notes may fluctuate significantly because of
risks of trading in an over-the-counter market, which may make it difficult for
holders to resell the Convertible Notes or the Common Stock issuable upon
conversion of the Convertible Notes when desired or at attractive prices.
 
U.S. Concrete’s securities were delisted by the NASDAQ Stock Market (“NASDAQ”)
on May 10, 2010, and trading of U.S. Concrete’s common stock was suspended as of
the opening of business on such date, in accordance with NASDAQ’s Listing Rules
5101, 5110(b) and 1M-5101-1.  Shares of U.S. Concrete’s common stock are only
traded in the over-the-counter market as a result of the delisting by
NASDAQ.  We anticipate that the shares of Common Stock into which the
Convertible Notes will be convertible will only trade in the over-the-counter
market.  The market price of the Convertible Notes will be affected
significantly by the market price of the Common Stock.
 
Securities traded in the over-the-counter market generally have significantly
less liquidity than securities traded on a national securities exchange, due to
factors such as a reduction in the number of investors that will consider
investing in the securities, the number of market makers in the securities,
reduction in securities analyst and news media coverage and lower market prices
than might otherwise be obtained.  As a result, holders of shares of Common
Stock may find it difficult to resell their shares at prices quoted in the
market or at all.  Furthermore, because of the limited market and generally low
volume of trading in the Common Stock that could occur, the share price of the
Common Stock (and the market price of the Convertible Notes) could be more
likely to be affected by broad market fluctuations, general market conditions,
fluctuations in our operating results, changes in the markets perception of our
business, and announcements made by us, our competitors or parties with whom we
have business relationships.
 
Future sales and issuances of Common Stock could adversely affect its price
and/or our ability to raise capital, which could affect the trading price of the
Convertible Notes.
 
Pursuant to the Plan, all of Old U.S. Concrete’s existing equity securities,
including shares of common stock and stock options, will be extinguished upon
the Effective Date.  U.S. Concrete will issue New Warrants to the holders of all
such equity securities.  Furthermore, holders of the Existing Notes will be
issued shares of Common Stock in exchange for their Existing Notes.  As required
by the Plan:
 
 
•
Reorganized U.S. Concrete is expected to issue approximately 11.9 million shares
of Common Stock;

 
 
•
Reorganized U.S. Concrete will issue the Convertible Notes which are currently
convertible into a total of approximately 5.2 million shares of Common Stock as
of the Issue Date (subject to anti-dilution adjustments described herein and in
the Convertible Notes Indenture) at any time by the holders of the Convertible
Notes;

 
 
•
Reorganized U.S. Concrete expects to issue New Warrants to holders of Old U.S.
Concrete’s common stock in two tranches: Class A Warrants to purchase
approximately 1.5 million shares of Common Stock and Class B Warrants to
purchase approximately 1.5 million shares of Common Stock; and

 
 
•
Approximately 2.2 million shares of Common Stock are expected to be reserved for
issuance under the Management Equity Incentive Plan.

 
 
29

--------------------------------------------------------------------------------

 

The shares of Common Stock available for sale on the open market could increase
materially if a significant portion of the Convertible Notes is converted into
Common Stock.  The “market overhang” from the New Warrants may adversely affect
the market for the Common Stock.
 
In addition, we may issue additional equity securities in the future.  We are
authorized under the Charter to issue preferred stock in one or more series
without stockholder approval which may give other stockholders dividend, voting
and liquidation rights, among other rights, which may be superior to the rights
of holders of Common Stock.  Any such series of preferred stock could contain
dividend rights, conversion rights, voting rights, terms of redemption,
redemption prices, liquidation preferences or other rights superior to the
rights of holders of Common Stock.  In addition, we can issue additional Common
Stock without stockholder approval.  We are also authorized to issue, without
stockholder approval, securities convertible into either shares of Common Stock
or preferred stock.  If we issue additional equity securities, the price of the
Common Stock and, in turn, the price of the Convertible Notes may be materially
and adversely affected.
 
Our ability to pay cash dividends and repurchase Common Stock is limited.
 
The Revolving Facility and the Convertible Notes substantially restrict the
payment of cash dividends and the repurchase of Common Stock by us.
 
Applicable accounting rules relating to the conversion features of the
Convertible Notes may result in increased non-cash interest expense and may
cause volatility in our results of operations due to the requirement to adjust
any derivative liability associated with the conversion features to fair value
each quarter.
 
The conversion features contained within the Convertible Notes may be deemed to
be an embedded derivative under ASC Topic 815, Derivatives and Hedging (“ASC
815”). In accordance with ASC 815, an embedded derivative related to the
conversion features may require bifurcation from the debt component of the
Convertible Notes and a separate valuation. If bifurcation is required, we would
recognize the embedded derivative as a liability on our balance sheet, measure
it at its estimated fair value and recognize changes in its estimated fair value
within our results of operations each quarter. With the assistance of a third
party, we would estimate the fair value of the embedded derivative primarily
using the Black-Scholes model and other valuation methodologies. The
Black-Scholes model and other valuation methodologies are complex and require
significant judgments. Additionally, given the volatility of our stock price and
the stock price of other comparable retailers, which have a direct impact on our
valuation, future changes in the estimated fair value of the conversion features
of the Convertible Notes may have a material impact on our results of
operations. As a result of any required bifurcation of the embedded derivative
related to the conversion features of the Convertible Notes under ASC 815, the
carrying value of the Convertible Notes at issuance would be less than the $55
million face value of the Convertible Notes. The difference between the face
value and the carrying value of the Convertible Notes as of the date of issuance
would be reflected as an increase to our interest expense using the effective
interest rate method over the term of the Convertible Notes. This discount
accretion would result in a significantly higher rate of noncash interest
expense within our results of operations over the stated interest rate of the
Convertible Notes and a corresponding decrease to our net income.
 
 Holders of the Convertible Notes may be required to recognize income for tax
purposes without a corresponding receipt of cash.
 
Holders of the Convertible Notes may be treated as receiving a constructive
distribution (which may be taxed as a dividend or subject to U.S. withholding
taxes) as a result of certain adjustments to the conversion rate of the
Convertible Notes.  A constructive distribution may give rise to taxable income
without a corresponding receipt of cash, resulting in an out-of-pocket tax
payment for some U.S. holders of the Convertible Notes and some non-U.S.
holders.  See “Certain U.S. Federal Income Tax Considerations.”  We particularly
urge potential purchasers of Convertible Notes to consult their own tax advisor
regarding the tax consequences of adjustments to the conversion rate of the
Convertible Notes.

 
30

--------------------------------------------------------------------------------

 

 The Internal Revenue Service may challenge the status of the Convertible Notes
as debt for U.S. federal income tax purposes.
 
The status of the Convertible Notes as debt for U.S. federal income tax purposes
depends on a number of factors.  While we intend to take the position that the
Convertible Notes are debt for this purpose, there can be no assurance that the
U.S. Internal Revenue Service (the “IRS”) will not successfully challenge this
position.  If the Convertible Notes were not treated as debt for U.S. federal
income tax purposes could be materially different than those described under
“Certain U.S. Federal Income Tax Considerations.”
 
The ability to transfer the Convertible Notes may be limited by the absence of
an active trading market.
 
We will offer and sell the Convertible Notes to eligible investors in reliance
on an exemption from registration under the United States federal and applicable
state securities laws.  There is no active trading market for the Convertible
Notes and we cannot predict whether an active trading market will develop.  We
do not currently intend to list the Convertible Notes for trading on any stock
exchange or market.  Holders of the Convertible Notes may be required to bear
the risk of their investment for an indefinite period of time.  Historically,
the market for non-investment grade debt has been subject to substantial
volatility, which could adversely affect the prices at which you may sell your
Convertible Notes.  In addition, subsequent to their initial issuance, the
Convertible Notes may trade at a discount from their initial offering price,
depending upon prevailing interest rates, the market for similar notes, our
operating performance and other factors.
 
The Convertible Notes and the shares of Common Stock issuable upon conversion of
the Convertible Notes will be subject to restrictions on transfer.
 
The Convertible Notes and the shares of Common Stock issuable upon conversion of
the Convertible Notes have not be registered under the Securities Act or any
state securities laws.  Absent registration, both the Convertible Notes and the
shares of Common Stock issuable upon conversion of the Convertible Notes may be
offered or sold only in transactions that are not subject to, or that are exempt
from, the registration requirements of the Securities Act and applicable state
securities laws.
 
Under the Registration Rights Agreement, we are required to use our commercially
reasonable efforts to (i) file the Notes Form S-1 Shelf by the Notes
Registration Date, (ii) cause the Notes Form S-1 Shelf to be declared effective
by the SEC as soon as practicable following the filing of such registration
statement, (iii) file the Common Stock Form S-1 Shelf within 180 days of the
Issue Date and (iv) convert each of the Form S-1 Shelf Registration Statements
on Form S-1 (or similar long form) into the Form S-3 Shelf Registration
Statement as soon as practicable after U.S. Concrete becomes eligible to use
Form S-3.  However, we cannot assure you that we will be successful in having
any Shelf Registration Statement declared effective, and any such registration
statement may not be available to holders at all times.
 
Rating agencies may provide unsolicited ratings on the Convertible Notes that
could cause the market value or liquidity of the Convertible Notes to decline.
 
We have not requested a rating of the Convertible Notes from any rating agency
and believe it is unlikely that the Convertible Notes will be rated.  However,
if one or more rating agencies rate the Convertible Notes and assign the
Convertible Notes a rating lower than the rating expected by investors, or
reduces their rating in the future, the market price or liquidity of the
Convertible Notes could be harmed.

 
31

--------------------------------------------------------------------------------

 

USE OF PROCEEDS
 
The net proceeds of the offering of the Convertible Notes, after deducting the
$1,100,000 commitment fee to be paid to the Purchasing Parties upon issuance of
the Convertible Notes to eligible holders of the Existing Notes, will be
$53.9 million.  This amount does not include the legal and other professional
fees and expenses associated with the Subscription Offer which will further
reduce the net proceeds of the offering.   We intend to use the net proceeds
from the Subscription Offer to repay outstanding indebtedness under the DIP
Credit Facility, for working capital and for general corporate purposes.
 
The DIP Credit Facility, which enabled the Debtors, during the pendency of the
Chapter 11 Cases, to (i) pay off the Prepetition Secured Credit Agreement
Obligations (as defined in the Plan), (ii) pay vendors in the ordinary course of
business, (iii) fund fees and expenses of the Chapter 11 Cases and (iv) fund
their operational needs, provides for the entire principal amount of the loans
be repaid on the maturity date of May 3, 2011 (such date may be extended an
additional three months to August 3, 2011 at U.S. Concrete’s option subject to
the satisfaction of certain conditions precedent).   However, the DIP Credit
Facility must be repaid in full and the commitments thereunder must be
terminated upon emergence of the Debtors from Chapter 11.  Any failure to repay
such amounts or terminate such commitments, in accordance with the terms of the
DIP Credit Facility, would constitute an event of default thereunder.
 
 
32

--------------------------------------------------------------------------------

 

CAPITALIZATION
 
The following table sets forth our total debt as of June 30, 2010 on an actual
basis and on a pro forma basis to give effect to the Restructuring (including
entry into the Revolving Facility), the Subscription Offer, the issuance and
sale of the Convertible Notes, and the application of the net proceeds therefrom
as contemplated in this Supplement.  This information should be read in
conjunction with “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and the historical consolidated financial statements
and related notes included in the June 2010 10-Q and the Plan.
 

   
As of June 30, 2010
     
Actual
   
Pro Forma
     
(dollars in thousands)
     
(Unaudited)
               
Debt (including current portion):
           
Existing Credit Facilities:
           
DIP Credit Facility
  $ 48,973     $ —  
Notes payable and other financing
    1,354       1,354  
Revolving Facility(1)
    —       —  
Existing Notes(2)(3)
    285,756       —  
Convertible Notes(4)
    —       55,000  
Total debt(5)
  $ 336,083     $ 56,354  

--------------------------------------------------------------------------------


(1)
The Revolving Facility will provide for aggregate borrowings of up to
$75.0 million.  We anticipate that approximately $9.0 million will be drawn
under the Revolving Facility as of the Emergence, calculated on a pro forma
basis for outstanding bankruptcy related financing and professional fees at the
Emergence.

 
(2)
Holders of the Existing Notes will receive their Pro Rata Share (as defined in
the Plan) of the equity of Reorganized U.S. Concrete (subject to dilution by
amounts reserved under the Management Equity Incentive Plan and the New
Warrants).

 
(3)
Liabilities subject to compromise represent unsecured pre-petition Existing Note
obligations of the Debtors that are subject to impairment as part of the Plan
and as a result, are subject to settlement at lesser amounts.  Such liabilities
are classified separately from other liabilities in U.S. Concrete’s Condensed
Consolidated Balance Sheets incorporated by reference herein as “Liabilities
subject to compromise.”  The principal amount of the Existing Notes has been
deemed to be an allowed claim and, as such, the unamortized debt discounts and
deferred financing costs have been written off to adjust the debt balances to
the amount of the allowed claim.  Accrued interest on the Existing Notes has
been included through the Petition Date which is also deemed an allowed claim
and no interest has been accrued after such date.

 
(4)
Reflects the aggregate principal amount and does not give effect to the
bifurcation and separate valuation of any potential embedded derivative under
ASC 815.

 
(5)
Excludes capital leases and obligations under the Superior Materials, LLC
secured credit facility due 2010.

 
 
33

--------------------------------------------------------------------------------

 

MANAGEMENT
 
Directors and Executive Officers
 
After the consummation of the Subscription Offer and as of the Effective Date,
our directors, executive officers and other key employees are expected to be as
follows:


Name
 
Age (1)
 
Position
Michael W. Harlan
 
49
 
Director, President and Chief Executive Officer
M. Terry Green
 
62
 
Senior Vice President — Operations
Gary J. Konnie
 
56
 
Vice President — Human Resources
Curt M. Lindeman
 
39
 
Vice President, General Counsel and Corporate Secretary
Wallace H. Johnson
 
61
 
Vice President — Marketing and Sales
Douglas W. McLaughlin
 
51
 
Vice President — Precast Division
Michael L. Gentoso
 
56
 
Regional Vice President — Atlantic Region
Jeff L. Davis
 
56
 
Vice President and General Manager  — Central Concrete Supply Co., Inc.
Jeffrey D. Spahr
 
62
 
Vice President and General Manager  — Superior Materials Holdings, LLC
Jeffrey W. Roberts
 
43
 
Vice President and General Manager  — Ingram Concrete, LLC
Kent D. Cauley
 
39
 
Corporate Controller
Eugene Davis
 
55
 
Chairman of Board
Kurt M. Cellar
 
40
 
Director
Michael D. Lundin
 
50
 
Director
Robert M. Rayner
 
63
 
Director
Colin M. Sutherland
 
54
 
Director

 
(1)
As of March 23, 2010

 
Mr.  Harlan has served as U.S. Concrete’s President and Chief Executive Officers
since 2007, and as one of U.S. Concrete’s directors since 2006.  Previously, he
served as one of U.S. Concrete’s directors from 1999 to 2003.  From 2003 through
2007, Mr. Harlan served as U.S. Concrete’s Executive Vice President and Chief
Operating Officer.  Mr. Harlan served as U.S. Concrete’s Chief Financial Officer
from 1998 to 2004, as Senior Vice President from 1998 to 2003, and as Corporate
Secretary from 1998 to 1999.   Mr. Harlan is also a director and Chairman of the
audit committee of Waste Connections, Inc., a publicly traded solid waste
services firm.
 
Mr.  Green has served as our Senior Vice President — Operations since 2005, and
served as Vice President — Operational Integration from 1999 through 2005.
Mr. Green has managed the operations of ready-mixed concrete producers and other
transportation-related businesses for over 20 years. From 1998 until 1999, he
served as Vice President of Maintenance for Armellini Express Lines, Inc. From
1989 until 1998, Mr. Green served as Director of Maintenance, Equipment and
Purchasing for the concrete products division of Southdown, Inc. From 1980 until
1989, Mr. Green held various positions with Kraft, Inc., serving as Private
Fleet Operations Manager from 1988 until 1989.
 
Mr. Konnie has served as our Vice President — Human Resources since 2004.
Mr. Konnie has over 30 years of human resources management experience. From 2002
through 2004, Mr. Konnie served as Senior Vice President of Human Resources of
El Paso Corporation, a provider of natural gas and related energy products. From
1999 through 2002, he served as El Paso’s Vice President of Human Resources,
and, from 1998 through 1999, he served as El Paso’s Director of Human Resources.
From 1996 through 1998, Mr. Konnie served as Vice President of Human Resources
for Meridian Aggregates Company, a producer of construction aggregates. Prior to
1996, Mr. Konnie held various human resources positions with Rio Tinto plc,
Burlington Resources Inc., Boise Cascade, LLC and General Motors Corporation.

 
34

--------------------------------------------------------------------------------

 

Mr.  Lindeman has served as U.S. Concrete’s Vice President and General Counsel
since 2007, and as Corporate Secretary since 2006.  From 2006 to 2007,
Mr. Lindeman served as U.S. Concrete’s Assistant General Counsel.  From 2002
through 2006, Mr. Lindeman was self employed as an attorney representing various
companies, including U.S. Concrete.  From 1999 through 2002, he served as Senior
Counsel for Coach USA, Inc., a passenger transportation company.  In 1999,
Mr. Lindeman served as counsel for Coral Energy, L.P., a wholesale natural gas
and power marketing and trading company affiliated with Shell Oil Company.  From
1997 to 1999, he served as an attorney with Shook, Hardy & Bacon L.L.P.
 
Mr. Johnson has served as our Vice President — Marketing and Sales since 2004.
Mr. Johnson has over 30 years of experience in the construction supply industry.
From 2002 through 2004, Mr. Johnson served as Vice President of Sales and
Marketing of Systech Inc., a provider of software systems for the ready-mixed
concrete and aggregate industries. From 2001 through 2002, he served as Director
of Sales of Buildpoint Corp., a provider of online bid management services for
general contractors that Construction Software Technologies, Inc. acquired in
2004. From 1977 through 2001, Mr. Johnson served in various sales and sales
management positions within the construction products division of W. R. Grace &
Co., a global specialty chemicals and materials company, including from 1996
through 2001 as regional sales manager and from 1993 through 1996 as North
American sales manager.
 
Mr. McLaughlin has served as our Vice President — Precast Division since 2007.
From 1999 through 2007, he served as Vice President and General Manager of San
Diego Precast Concrete, Inc., a company we acquired in 1999. From 1996 through
1999, Mr. McLaughlin was President of San Diego Precast Concrete. With 34 years
of experience in the precast industry, Mr. McLaughlin has worked in various
operations positions. Mr. McLaughlin is a founding member of the California
Precast Concrete Association and has served on its Board of Directors for seven
years, including two terms as President. In addition, he has served on the Board
of Directors and Executive Committee for the National Precast Concrete
Association, where he has chaired several committees. He is also a founding
member of the Patrons Group for the Concrete Industry Management Program at
Arizona State University.
 
Mr. Gentoso has served as our Vice President — Atlantic Region since 2007. From
1998 through 2007, he served as Vice President and General Manager of Eastern
Concrete Materials, Inc. (“Eastern”), a company we acquired in 2001. Mr. Gentoso
has been with Eastern or its predecessors since 1991, serving as Vice President
of Operations from 1995 through September 1998, and Vice President of Finance
from March 1991 through September 1995. From 1980 through 1991, Mr. Gentoso was
employed with the BOC Group PLC, where he held various positions of increasing
responsibility in the accounting and finance departments, including Vice
President Ohmeda Medical Equipment, Controller Ohmeda Infant Care Division,
Controller Ohmeda Medical Equipment, Manager, Financial Planning & Plant
Accounting Airco Welding Equipment, and Manager Financial Accounting BOC Group
Inc. Mr. Gentoso is the current President of the New Jersey Concrete &
Aggregates Association and is a trustee on the TENJ Pension and Welfare Funds in
New Jersey.
 
Mr. Jeff Davis has served as Vice President and General Manager of Central since
2005. From 2001 to 2005, Mr. Davis served as Vice President of Operations of
Central. Prior to joining U.S. Concrete in 2001, Mr. Davis served as Vice
President Concrete for Cadman Inc., a Lehigh Heidelberg Cement Company,
operating in the Seattle, Washington market. Mr. Davis has 35 years of
experience in the ready mix concrete, aggregate and cement industry, serving in
various sales and operational roles. Mr. Davis is a past President and Board
member of the Washington Concrete and Aggregate Producers Association, past
President and Board member of the Idaho Concrete and Aggregate Producers
Association, member of the American Concrete Institute, Chairman of the 1997
American Concrete Institute Convention National, and former Chairman of the
NRMCA Environmental Task Group of the OES Committee.
 
Mr. Spahr has served as President and General Manager of Superior since 2007.
From 2003 through 2007, Mr. Spahr served as President of U.S.C. Michigan Inc., a
subsidiary of U.S. Concrete. From 1995 through 2003, he served as President of
Fendt Transit Mix, Inc., a company we acquired in 1999 as the regional platform
company for continued growth in Michigan. From 1978 through 1995, Mr. Spahr
served in various positions of increasing responsibility, including general
manager and chief executive officer of the concrete anchoring systems and parts
division of Day Industries, Inc., a manufacturer of automotive and other OEM
products. Mr. Spahr has over 20 years of management and manufacturing experience
and was past Chairman of the Michigan Concrete Association.
 
Mr. Roberts has served as the Vice President and General Manager of Ingram
Concrete, LLC since 2006. From 1994 through 2006, Mr. Roberts held various
positions of increasing responsibility for Ingram, including Vice President of
Sales and Operations from 2003 through 2006, Sales and Operations Manager from
1997 through 2003, and Quality Control Manager from 1994 through 1997. From 1993
to 1994, he served as the Quality Control Manager for Campbell Concrete. From
1990 to 1993, Mr. Roberts served as Technical Sales Representative for Cormix
Construction Chemicals (formerly Gifford Hill Chemical), with sales
responsibility in southeast Texas. From 1989 to 1990, he served as Sales
Representative and Quality Control Assistant for Gifford-Hill Concrete in Ft.
Worth, Texas. Mr. Roberts also serves as a director on the board of the Texas
Aggregate and Concrete Association.

 
35

--------------------------------------------------------------------------------

 

Mr. Cauley has served as our Corporate Controller since November 2008. From 2004
through October 2008, Mr. Cauley served as Vice President and Controller of Grey
Wolf, Inc., a provider of turnkey and contract oil and gas land drilling
services in the United States. From 2003 through 2004, he served as Assistant
Controller, and from 2000 through 2003, he served as Financial Reporting Manager
for Grey Wolf. Prior to joining Grey Wolf, Mr. Cauley was employed by Ernst &
Young LLP. Mr. Cauley is a certified public accountant.
 
Mr. Eugene Davis will begin serving as the Chairman of the Board as of the
Effective Date.  Mr. Davis has been the Chairman of the Atlas Air Worldwide
Holdings, Inc. (“Altas Air”) Board of Directors and a member of Atlas Air’s
Audit and Compensation Committees since July 2004 and of Atlas Air’s Nominating
and Governance Committee since its establishment in March 2006. Mr. Davis is
Chairman and Chief Executive Officer of PIRINATE Consulting Group, LLC, a
privately held consulting firm specializing in turnaround management, merger and
acquisition consulting and hostile and friendly takeovers, proxy contests and
strategic planning advisory services for domestic and international public and
private business entities. Since forming PIRINATE in 1997, Mr. Davis has
advised, managed, sold, liquidated and served as a Chief Executive Officer,
Chief Restructuring Officer, Director, Committee Chairman and Chairman of the
Board of a number of businesses operating in diverse sectors such as
telecommunications, automotive, manufacturing, high-technology, medical
technologies, metals, energy, financial services, consumer products and
services, import-export, mining and transportation and logistics. Previously,
Mr. Davis served as President, Vice Chairman and Director of Emerson Radio
Corporation and Chief Executive Officer and Vice Chairman of Sport Supply Group,
Inc. He began his career as an attorney and international negotiator with Exxon
Corporation and Standard Oil Company (Indiana) and as a partner in two
Texas-based law firms, where he specialized in corporate/securities law,
international transactions and restructuring advisory. Mr. Davis holds a
bachelor’s degree from Columbia College, a master of international affairs
degree (MIA) in international law and organization from the School of
International Affairs of Columbia University, and a Juris Doctorate from
Columbia University School of Law. Mr. Davis is also a member of the Board of
Directors of Knology, Inc., DEX One Corp., Ambassadors International Inc.,
Rural/Metro Corp, Spectrum Brands, Inc. and TerreStar Corporation. Within the
last five years, Mr. Davis has served as a Director of American Commercial
Lines, Inc., Delta Airlines, Inc., Haights Cross Communications, Inc., SeraCare
Life Sciences Inc., Solutia, Inc., Atari, Inc., Exide Technologies, IPCS, Inc.,
Knology Broadband, Inc., Oglebay Norton Company, Tipperary Corporation, McLeod
Communications, Footstar, Inc., PRG Schultz International, Inc., Silicon
Graphics, Inc., Foamex, Inc., Ion Broadcasting, Viskase Companies, Inc. and
Media General, Inc.  As a result of these and other professional experiences,
coupled with his strong leadership qualities, Mr. Davis possesses particular
knowledge and experience in the areas of strategic planning, mergers and
acquisitions, finance, accounting, capital structure and board practices of
other corporations.
 
Mr. Cellar will begin serving as a director on the Board as of the Effective
Date.  Since January 2008, Mr. Cellar has been a consultant and board member to
companies in a variety of industries as well as a private investor.  From 1999
to 2008 Mr. Cellar worked for the hedge fund Bay Harbour Management, L.C.  He
was partner and portfolio manager from 2003 until his departure.  During his
tenure at Bay Harbour, the fund won many investor awards including The Absolute
Return “Hedge Fund of the Year” award in 2006.  Prior to Bay Harbour, Mr. Cellar
was with the private equity firm Remy Investors.  Before that, he was a strategy
consultant at LEK/Alcar.  He is currently a director of Aventine Renewable
Energy, Hawaiian Telcom, Home Buyers Warranty, Penn Traffic, RCN (NASDAQ:RCNI)
and Six Flags Entertainment (NYSE: Six).  He previously served as the lead
director of Telcove Inc. (f/k/a Adelphia Business Solutions) and the Chairman of
its Compensation Committee from 2004 to 2006 and as the Chairman of the board of
directors of Harwood Lumber Manufacturing, Inc. from 1999 to 2007.  Mr. Cellar
has a Masters in Business Administration from the Wharton School of Business and
a BA in Economics/Business from the University of California, Los Angeles.  Mr.
Cellar is a Chartered Financial Analyst.
 
Mr. Lundin will begin serving as a director on the Board as of the Effective
Date.  He also serves as the Non-Executive Chairman and a member of the Audit
Committee of each of Broder Brothers and Euromax.  Mr. Lundin is also a director
of Rand Logistics (and a member of its Audit Committee), Avtron, Inc. (and a
member of its Compensation Committee) and the Cleveland Sight Center (and the
Chairman of its Planning Committee and a member of its Executive Committee).  He
served as a director of World Technologies, Inc. (from 2008 to 2009), Oglebay
Norton Company (from 2002 to 2008) and United Shipping Alliance (from 2001 to
2006).  Since June 2008, he has served as the Head of Operations, Chairman North
Coast Minerals with Resilience Capital Partners.  Previously, Mr. Lundin was the
President and Chief Executive Officer of Oglebay Norton Company from December
2002 to February 2008, where he also served as the Chief Operations Officer and
the President of the Great Lakes Mineral Division and the Michigan Limestone
Operations.
 
 
36

--------------------------------------------------------------------------------

 

Mr. Rayner will begin serving as a director on the Board as of the Effective
Date.  Mr. Rayner has served as the Chairman of the board of directors of
TestEquity LLC (TE), an Evercore portfolio company (“Test Equity”), since May
2010 and a member of TestEquity’s board of directors since October 2009.  Mr.
Rayner has also served as a member of the board of directors of Industrial
Insulation Group (IIG) LLC since March 2010.  Previously, he served as the
President and Chief Executive Officer of Specialty Products & Insulation Co.
(SPI), a leading national distributor of insulation and architectural products,
from March 2004 to September 2009.  Prior to joining SPI, Mr. Rayner was the
President and Chief Operating Officer of Essroc Corp. (“Essroc”), the U.S.
operations of a global cement company, from 1994 to early 2002.  He had
previously served as the Chief Financial Officer and President of the
Construction Materials Division of Essroc.  Prior to joining Essroc, for twelve
years, Mr. Rayner held various domestic and international positions in corporate
finance, treasury and international business at Pepsi Co., Inc. and before that
he was a consulting civil engineer in the U.K. for six years   In 2001, Mr.
Rayner was elected by his peers as the Chairman of the Board of the Portland
Cement Association, the non-profit organization for the cement producers in the
United States and Canada.  Mr. Rayner holds a civil engineering degree from
Bristol University, England and is a professional member of the U.K. Institution
of Civil Engineers.  He has a Masters in Business Administration in finance from
the London Business School and a Diploma in International Management from London
Business School, New York University and Hautes Etudes Commerciales, France.
 
Mr. Sutherland will begin serving as a director on the Board as of the Effective
Date.  He has been a Corporate Development Consultant with Armtec Infrastructure
Income Fund since July 2010.  Previously, Mr. Sutherland served as the Executive
Vice President of KCV Cement from March 2007 to April 2010 and as the Vice
President, Business Development, Integration & Strategy at Holcin (US) Inc. from
August 2003 to February 2007.  He also served as the Vice President,
Cementitious Materials with Lafarge S.A. from September 2001 to July 2003.  Mr.
Sutherland holds a Bachelor of Commerce degree from the Queen’s University.  He
has also pursued graduate studies at the Wharton School of Business.

 
37

--------------------------------------------------------------------------------

 

DESCRIPTION OF CAPITAL STOCK
 
Common Stock
 
As of the Emergence, the Charter will authorize the issuance of 100,000,000
shares of Common Stock, par value $0.001 per share, and 10,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”).
 
The Convertible Notes shall be convertible into shares of Common Stock, in
accordance with the terms set forth herein.  As of the Effective Date and after
consummation of the transactions contemplated in the Plan (including the
Subscription Offer), we expect to have (1) issued approximately 11.9 million
shares of Common Stock (all of which then will be outstanding and
nonassessable), (2) reserved approximately 3.0 million shares of Common Stock
for issuance pursuant to the New Warrants and (3) reserved approximately 2.2
million shares of Common Stock for issuance under the Management Equity
Incentive Plan, (4) reserved no less than 5.2 million shares of Common Stock for
issuance upon conversion of the Convertible Notes offered hereby and (5) issued
0 shares of Preferred Stock.  The Board does not intend to seek the approval of
our stockholders before we issue any of our currently authorized stock, unless
law or the applicable rules of any stock exchange or market otherwise
require.  Within 30 days of the Effective Date, we intend to issue restricted
stock units and warrants to management representing approximately 4% of the
Common Stock on a fully diluted basis (as described below under “—Management
Warrants”).
 
Each share of Common Stock (1) will have one vote on all matters voted upon by
the stockholders of Reorganized U.S. Concrete; provided, however, that, except
as otherwise required by law, holders of Common Stock, as such, shall not be
entitled to vote on any amendment to the Charter (including any certificate of
designations relating to any series of Preferred Stock) that relates solely to
the terms of one or more outstanding series of Preferred Stock if the holders of
such affected series are entitled, either separately or together with the
holders of one or more other such series, to vote thereon pursuant to the
Charter (including any certificate of designations relating to any series of
Preferred Stock), (2) affords no cumulative voting or preemptive rights and (3)
is not convertible, redeemable, assessable or entitled to the benefits of any
sinking or repurchase fund.  Holders of Common Stock will be entitled to
dividends in such amounts and at such times as the Board in its discretion may
declare out of funds legally available therefor, subject to the preferences that
may apply to any shares of preferred stock outstanding at the time.
 
Preferred Stock
 
Pursuant to the Charter, we are authorized to issue “blank check” preferred
stock, which may be issued from time to time in one or more series upon
authorization by the Board.  The Board, without further approval of the
stockholders, is authorized to fix the dividend rights and terms, conversion
rights, voting rights, redemption rights and terms, liquidation preferences, and
any other rights, preferences and restrictions applicable to each series of the
Preferred Stock.  The issuance of Preferred Stock, while providing flexibility
in connection with possible acquisitions and other corporate purposes could,
among other things, adversely affect the voting power of the holders of the
Common Stock and, under certain circumstances, make it more difficult for a
third party to gain control of us, discourage bids for the Common Stock at a
premium or otherwise affect the market price of the Common Stock.
 
Anti-takeover Effects of the Charter and the Bylaws
 
Some provisions of the Charter and the Bylaws may be deemed to have an
anti-takeover effect and may delay or prevent a tender offer or takeover attempt
that a stockholder might consider to be in its best interest, including those
attempts that might result in a premium over the market price for the shares
held by stockholders.

 
38

--------------------------------------------------------------------------------

 

These provisions include:
 
Board vacancies
 
The Charter authorizes the Board to fill vacant directorships or increase the
size of the Board, which may deter a stockholder from removing incumbent
directors and simultaneously gaining control of the Board by filling the
vacancies created by this removal with its own nominees.
 
Cumulative voting
 
The Charter does not authorize our stockholders the right to cumulative voting
in the election of directors. As a result, stockholders may not aggregate their
votes for a single director.
 
Special meeting of stockholders
 
The Charter provides that special meetings of our stockholders may be only be
called by the Chairman of the Board or by the Board pursuant to a resolution a
majority of the Board approves by an affirmative vote.
 
Authorized but unissued shares
 
Our authorized but unissued shares of Common Stock and Preferred Stock are
available for future issuance without stockholder approval. These additional
shares may be utilized for a variety of corporate purposes, including future
public offerings to raise additional capital, corporate acquisitions and
employee benefit plans. The existence of authorized but unissued shares of
Common Stock and Preferred Stock could render more difficult or discourage an
attempt to obtain control of a majority of the Common Stock by means of a proxy
contest, tender offer, merger or otherwise.
 
Section 203 of the Delaware General Corporation Law
 
On the Effective Date, we do not expect to be subject to Section 203 of the
Delaware General Corporation Law (as amended, the “DGCL”) because we do not
expect to have a class of voting stock that is listed on a national securities
exchange or held of record by more than 2,000 stockholders and we have not
elected by a provision in our original Charter or any amendment thereto to be
governed by Section 203 of the DGCL. Unless we adopt an amendment to the Charter
by action of our stockholders expressly electing not to be governed by Section
203 of the DGCL, we would generally become subject to Section 203 of the DGCL at
such time that we have a class of voting stock that is either listed on a
national securities exchange or held of record by more than 2,000 stockholders,
except that the restrictions contained in Section 203 of the DGCL would not
apply if the business combination is with an interested stockholder who became
an interested stockholder before the time that we have a class of voting stock
that is either listed on a national securities exchange or held of record by
more than 2,000 stockholders.
 
In general, Section 203 of the DGCL prohibits a publicly held Delaware
corporation from engaging in various ‘‘business combination’’ transactions with
any ‘‘interested stockholder’’ for a period of three (3) years after the date of
the transaction in which the person became an ‘‘interested stockholder,’’
unless:
 
 
•
the transaction is approved by the board of directors prior to the date the
interested stockholder obtained such status,

 
 
•
upon consummation of the transaction which resulted in the stockholder becoming
an ‘‘interested stockholder,’’ the ‘‘interested stockholder’’ owned at least 85%
of the voting stock of the corporation outstanding at the time the transaction
commenced, excluding specified shares, or

 
 
•
on or subsequent to such date the ‘‘business combination’’ is approved by the
board of directors and authorized at an annual or special meeting of the
stockholders by the affirmative vote of at least 66 2/3% of the outstanding
voting stock which is not owned by the ‘‘interested stockholder.’’

 
 
39

--------------------------------------------------------------------------------

 

A ‘‘business combination’’ includes mergers, asset sales and other transactions
resulting in financial benefit to a stockholder. An ‘‘interested stockholder’’
is a person who is the owner of 15% or more of the outstanding voting stock of
the corporation or is an affiliate or associate of the corporation and was the
owner of 15% of more of the outstanding voting stock at any time within the
three (3) years immediately prior to the date of determination, and the
affiliates and associates of any such person.  If we become subject to Section
203 of the DGCL, the statute could prohibit or delay mergers or other takeover
or change in control attempts with respect to us and, accordingly, may
discourage attempts to acquire us.
 
Transfer Agent
 
American Stock Transfer & Trust Company, LLC is the transfer agent for the
Common Stock.
 
Indemnification of Directors and Officers
 
The Bylaws provide that each person who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he,
or a person for whom he is the legal representative, is or was a director or
officer of Reorganized U.S. Concrete or, while a director or officer of
Reorganized U.S. Concrete, is or was serving at the request of Reorganized U.S.
Concrete as a director, officer, employee or agent of another corporation or of
a partnership, joint venture, trust, enterprise or nonprofit entity, including
service with respect to employee benefit plans, is indemnified and held
harmless, to the fullest extent permitted by applicable law, against all
liability and loss suffered and expenses (including attorneys’ fees) reasonably
incurred by such person.
 
The rights conferred in the Bylaws includes the right to have Reorganized U.S.
Concrete pay the expenses (including attorneys’ fees) incurred in defending any
such proceeding in advance of its final disposition, provided, however, that, to
the extent required by law, such payment of expenses in advance of the final
disposition of the proceeding shall be made only upon receipt of an undertaking
by the indemnitee to repay all amounts advanced if it should be ultimately
determined that such indemnitee is not entitled to be indemnified under the
Bylaws or otherwise.
 
The Charter provides that no director of Reorganized U.S. Concrete shall be
personally liable to the corporation or its stockholders for monetary damages
for a breach of fiduciary duty as a director, subject to certain exceptions.
 
New Warrants
 
As of the Effective Date and after consummation of the transactions contemplated
in the Plan, we expect to have issued the New Warrants in two tranches: Class A
Warrants to purchase an aggregate of approximately 1.5 million shares of Common
Stock (the “Class A Warrants”) and Class B Warrants to purchase an aggregate of
approximately 1.5 million shares of Common Stock (the “Class B
Warrants”).  Pursuant to the Plan, on the Effective Date, all existing shares of
common stock of Old U.S. Concrete outstanding prior to the Effective Date (the
“Old Common Stock”) will be cancelled pursuant to the Plan and we will issue the
Class A Warrants and Class B Warrants to holders of Old Common Stock pro rata
based on a holder’s stock ownership as of the Effective Date.
 
In connection with the issuance of the Class A Warrants, we will enter into a
Class A Warrant Agreement (the “Class A Warrant Agreement”) with American Stock
Transfer & Trust Company, LLC, as warrant agent.  Subject to the terms of the
Class A Warrant Agreement, holders of Class A Warrants will be entitled to
purchase shares of Common Stock at an exercise price of $22.69 per share.  In
connection with the issuance of the Class B Warrants, we will enter into a Class
B Warrant Agreement (the “Class B Warrant Agreement” and, together with the
Class A Warrant Agreement, the “Warrant Agreements”) with American Stock
Transfer & Trust Company, as warrant agent.  Subject to the terms of the Class B
Warrant Agreement, holders of Class B Warrants will be entitled to purchase
shares of Common Stock at an exercise price of $26.68 per share.  Subject to the
terms of the Warrant Agreements, both classes of New Warrants will have a
seven−year term and will expire at 5:00 p.m., New York City time, on the seventh
anniversary of the Effective Date.  The New Warrants may be exercised for cash
or on a net issuance basis.

 
40

--------------------------------------------------------------------------------

 

If, at any time before the expiration date of the New Warrants, we pay or
declare a dividend or make a distribution on the Common Stock payable in shares
of our capital stock, subdivide or combine our outstanding shares of Common
Stock into a greater or lesser number of shares or issue any shares of our
capital stock by reclassification of Common Stock, then the exercise price and
number of shares issuable upon exercise of the New Warrants will be adjusted so
that the holders of the New Warrants will be entitled to receive the aggregate
number and kind of shares that they would have received as a result of the event
if their New Warrants had been exercised immediately before the event.  In
addition, if we distribute to holders of the Common Stock in an Extraordinary
Distribution (defined in each Warrant Agreement to include assets, securities or
warrants to purchase securities), then the exercise price of the New Warrants
will be decreased by the amount of cash and/or the fair market value of any
securities or assets paid or distributed on each share of Common Stock; however,
no adjustment to the exercise price will be made if, at the time of an
Extraordinary Distribution, we make the same distribution to holders of New
Warrants as it makes to holders of Common Stock pro rata based on the number of
shares of Common Stock for which the New Warrants are exercisable.
 
In the event of a Fundamental Change (defined in each Warrant Agreement to
include transactions such as a mergers, consolidations, sales of assets, tender
offers, exchange officers, reorganizations, reclassifications, compulsory share
exchanges or liquidations in which all or substantially all of the outstanding
Common Stock is converted into or exchanged for stock, other securities, cash or
assets), if the consideration paid consists 90% or more of publicly traded
securities, each holder of a New Warrant will have the right upon any subsequent
exercise to receive the kind and amount of stock, other securities, cash and
assets that such holder would have received if the New Warrant had been
exercised immediately prior to such Fundamental Change.  If a Fundamental Change
occurs (other than a Fundamental Change in which the consideration paid consists
at least 90% of publicly traded securities), then each holder of a New Warrant
will be entitled to receive an amount equal to the Fair Market Value (as defined
in each of the Warrant Agreements) of their New Warrant on the date the
Fundamental Change is consummated.  For purposes of a Fundamental Change, Fair
Market Value of a New Warrant shall be determined based on such factors as the
person making the determination shall consider relevant, including but not
limited to the factors set forth in the applicable Warrant Agreement, but if the
consideration per share of Common Stock exceeds the exercise price of a New
Warrant, the fair market value of the New Warrant shall be deemed to equal the
greater of (a) the excess of such consideration per share over the exercise
price or (b) an amount equal to the fair market value of the New Warrant as
determined in accordance with the first clause of this sentence and calculated
as of the consummation of the Fundamental Change.
 
No adjustment in the exercise price of New Warrants shall be required unless
such adjustment would require an increase or decrease of at least $0.05 in the
exercise price; provided that any adjustments that are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
 
Management Warrants
 
Warrants to purchase 0.35020 shares of Common Stock will be issued in respect of
each award granted under the Management Equity Incentive Plan (whether granted
in the form of an option or restricted stock unit); provided, that the total
number of restricted stock units or options, as the case may be, receiving such
warrants shall not exceed 623,221 for the restricted stock or options issued to
management, the Board and employees within 30 days of the Effective Date
pursuant to the terms of the Management Equity Incentive Plan, assuming each
such restricted stock unit or option represents one share of Common Stock.  The
warrants will become exercisable (i) upon the delivery of a Conversion Event
Notice by U.S. Concrete, (ii) upon the occurrence of a Fundamental Change of
Control or (iii) when holders of Convertible Notes representing 25% of the
aggregate principal amount of the Convertible Notes outstanding as of the
Convertible Notes Closing Date have elected to convert their Convertible Notes
into shares of Common Stock (an “Optional Conversion Trigger Event”), and in
each case, will be exercisable by a holder thereof at an exercise price of $.01
per share (x) in connection with our delivery of a Conversion Event Notice, at
any time following the date of the Conversion Event Notice to the close of
business on the business day immediately preceding the Conversion Termination
Date, (y) in connection with the occurrence of a Fundamental Change of Control,
at any time following the Fundamental Change of Control Date to the Maturity
Date and (z) in connection with an Optional Conversion Trigger Event, at any
time following the occurrence of such Optional Conversion Trigger Event to the
Maturity Date.  The warrants shall not be detachable from such restricted stock
unit, option or other award.

 
41

--------------------------------------------------------------------------------

 

THE SUBSCRIPTION OFFER
 
Purpose of the Subscription Offer
 
In connection with the Restructuring, eligible holders of the Existing Notes as
of the Record Date will be granted the right to subscribe to purchase their pro
rata share of the Convertible Notes (calculated based on the aggregate amount of
Existing Notes outstanding as the Record Date, minus the aggregate principal
amount of Existing Notes owned by the Company as of such date).  We intend to
use net proceeds from the Subscription Offer for the issuance and sale of the
Convertible Notes to repay the DIP Credit Facility, for working capital and for
general corporate purposes.  Pursuant to and subject to the terms and conditions
of the Support Agreement, the Purchasing Parties have committed to purchase
their Pro Rata Portion of the Convertible Notes and any Convertible Notes not
otherwise purchased in the Subscription Offer, in connection with our exercise
of the Put Option, such that we shall issue and sell $55,000,000 in aggregate
principal amount of the Convertible Notes.  See “The Support Agreement.”
 
Terms of the Subscription Offer
 
Upon the terms and subject to the conditions set forth in this Supplement, we
are offering eligible holders of Existing Notes the opportunity to purchase an
aggregate of $55,000,000 in principal amount of Convertible Notes at an offering
price of 100%.  Eligible holders are those that previously certified to the
Subscription Agent their status as a QIB or institutional accredited investor on
their Eligibility Questionnaires, in accordance with the instructions set forth
on the Eligibility Questionnaire.  Only eligible holders should have received a
copy of this Supplement and a Subscription Certificate.  Eligible holders of
Existing Notes that subscribe to purchase Convertible  Notes may elect to
subscribe to purchase up to the amount (with a minimum subscription of $1,000
and in minimum incremental multiples of $1,000 above $1,000 or if less, the full
amount) equal to their respective Pro Rata Portion, which is equal to the
product (rounded down to the nearest $1,000) of (a) a fraction, the numerator of
which is the aggregate principal amount of Existing Notes held by such holder as
of the Record Date, and the denominator of which is $272,567,000, which is the
aggregate principal amount of all Existing Notes outstanding as of the Record
Date (excluding the aggregate principal amount of Existing Notes owned by the
Company as of such date) and (b) $55,000,000, which is the aggregate principal
amount of Convertible Notes to be offered in the Subscription Offer.  The
Purchasing Parties will purchase Convertible Notes in excess of their Pro Rata
Portion to the extent that the eligible holders do not subscribe to purchase
$55,000,000 of Convertible Notes in the aggregate and we exercise the Put
Election.  Eligible holders of Convertible Notes that are not a party to the
Support Agreement will not be able to subscribe to purchase Convertible Notes in
excess of their Pro Rata Portion.
 
Each electing, eligible holder (including the Purchasing Parties) must cause its
broker, custodian bank or other nominee to deliver its Subscription Certificate
to the Subscription Agent prior to the Subscription Offer Expiration Time.  At
the Subscription Acceptance Date, each electing holder of Existing Notes for
which U.S. Concrete has accepted its subscription will (i) enter into and become
bound by the terms and conditions of the Purchase Agreement pursuant to which
such holder will purchase its Subscription Amount of Convertible Notes and, if
applicable, its Put Participation Amount and (ii) agree to be bound by the terms
and conditions of the Registration Rights Agreement effective as of the
Convertible Notes Closing Date.  Each such electing holder must cause its
broker, dealer or other nominee to deliver its Subscription Payment and Put
Participation Payment, if applicable, on or prior to the Subscription Payment
Deadline or the Purchasing Party Payment Deadline, as applicable.  We are,
however, under no obligation to accept any Subscription Certificates or any
subscriptions made during the Subscription Offer; provided, that we shall notify
the electing holder associated with any Subscription Certificate validly
delivered and not withdrawn as of the Subscription Offer Expiration Time if we
do not accept such Subscription Certificate on the Subscription Acceptance Date.

 
42

--------------------------------------------------------------------------------

 

Purchase Agreement
 
Each electing holder associated with a Subscription Certificate set forth on the
Subscription Acceptance Notice will become party to and be bound by the terms
and conditions of the Purchase Agreement as of the Subscription Acceptance Date.
 
U.S. Concrete’s obligation to issue and sell Convertible Notes pursuant to the
Purchase Agreement is subject to satisfaction of the following conditions:
 
 
•
the order confirming the Plan (the “Confirmation Order”) by the Bankruptcy Court
in the Chapter 11 Cases shall have become a final order, in full force and
effect without reversal, modification or stay and the consummation of the Plan
on the terms and conditions set forth therein, as amended and in effect as of
the date of the Confirmation Order;

 
 
•
the Effective Date and the Convertible Notes Closing Date shall occur no later
than October 1, 2010;

 
 
•
the Purchasing Parties shall have deposited funds as provided in the Purchase
Agreement and in the Support Agreement sufficient to satisfy in full their
obligation under the Support Agreement and the transactions contemplated by the
Support Agreement shall occur concurrently with the closing of the Subscription
Offer;

 
 
•
the Subscription Agent shall have received a fully executed Subscription
Certificate for each eligible holder purchasing Convertible Notes in the
Subscription Offer (including the Purchasing Parties, each a “Buyer”);

 
 
•
the Trustee shall have executed and delivered the Convertible Notes Indenture
and it shall have become binding on and enforceable against the Trustee;

 
 
•
the parties to the Convertible Notes Security Documents, other than U.S.
Concrete or the guarantors, shall have executed and delivered the Convertible
Notes Security Documents and the Convertible Notes Security Documents shall be
binding on and enforceable against the parties thereto other than U.S. Concrete
and the guarantors;

 
 
•
the parties to the Intercreditor Agreement, other than U.S. Concrete or the
guarantors, shall have executed and delivered to U.S. Concrete the Intercreditor
Agreement and the Intercreditor Agreement shall be binding on and enforceable
against the parties thereto other than U.S. Concrete and the guarantors;

 
 
•
the Revolving Facility credit agreement shall have been executed and delivered
by all requisite parties (other than U.S. Concrete and the guarantors) and be
binding on and enforceable against all parties thereto (other than U.S. Concrete
and the guarantors), all conditions to funding thereunder shall have been
satisfied with the closing of the Transactions (as defined in the Purchase
Agreement), all obligations under the DIP Credit Facility (other than contingent
obligations not then due and payable) will have been repaid in full, all
commitments under the DIP Credit Facility will have been terminated and all
liens and security interests related to the DIP Credit Facility will have been
terminated or released;

 
 
•
no legal action or litigation shall have been taken or instituted, or threatened
by a third party, which seeks to (or does) restrain, prevent or otherwise impose
conditions on the Transactions which individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect (as defined in the
Purchase Agreement) or that would materially and adversely affect the
consummation of the Transactions;

 
 
•
the representations and warranties of each Buyer contained in the Transaction
Documents (as defined in the Purchase Agreement) to which such Buyer is a party
shall be true and correct in all material respects (other than those
representations and warranties that are qualified by “materiality” or “material
adverse effect”, which shall be true and correct in all respects) as of the date
when made and as of the Convertible Notes Closing Date as though made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date), and each Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Purchase Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the
Convertible Notes Closing Date;

 
 
43

--------------------------------------------------------------------------------

 

 
•
no action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority of competent jurisdiction that would, as of
the Convertible Notes Closing Date, render impossible the issuance or sale of
the Convertible Notes or the consummation of the Transactions; and

 
 
•
no injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Convertible Notes Closing Date, prevent the
issuance or sale of the Convertible Notes.

 
The obligation of each Buyer to purchase Convertible Notes at the Convertible
Notes Closing is subject to satisfaction of the following conditions:
 
 
•
the representations and warranties of U.S. Concrete and the guarantors
(collectively, the “Issuer Parties”) set forth in Section 3 of the Purchase
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are qualified by “materiality” or “material
adverse effect,” which shall be true and correct in all respects) as of the date
of the Purchase Agreement and as of the Convertible Notes Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date),

 
 
•
each of the Issuer Parties shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Purchase Agreement and the Transaction Documents to which it is a party to be
performed, satisfied or complied with by such Issuer Party at or prior to the
Convertible Notes Closing Date;

 
 
•
there shall not have occurred a dismissal or conversion of any Chapter 11 Case
to a case under chapter 7 of the Bankruptcy Code or the appointment of a chapter
11 trustee in any Chapter 11 Case;

 
 
•
no provision of the Plan (as filed with the Bankruptcy Court) shall have been
amended, supplemented or otherwise modified any respect in a manner materially
adverse to the Buyers without the consent of the Buyers (such consent not to be
unreasonably withheld or delayed);

 
 
•
the Confirmation Order by the Bankruptcy Court in the Chapter 11 Cases shall
have become a final order, in full force and effect without reversal,
modification or stay; the Plan shall have been consummated on the terms and
conditions set forth in the Purchase Agreement, as amended and in effect as of
the date of the Confirmation Order;

 
 
•
U.S. Concrete shall provide evidence to the Buyers, in form and substance
reasonably satisfactory to the Buyers that substantially concurrently with the
issuance of the Convertible Notes all obligations under the DIP Credit Facility
(other than contingent obligations not then due and payable) have been repaid in
full, all commitments under the DIP Credit Facility have been terminated and all
liens and security interests related to the DIP Credit Facility have been
terminated or released;

 
 
•
except to the extent disclosed by U.S. Concrete in any filing made by U.S.
Concrete with the SEC prior to July 20, 2010, in the Plan or in writing to the
Purchasing Parties on July 20, 2010, (i) there shall not have occurred or become
known to the Buyers any events, developments, conditions or circumstances that,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect and (ii) no material assets of the Debtors shall
have been sold or agreed to be sold outside of the ordinary course of business
from and after the date of the Purchase Agreement;

 
 
•
(i) the Issuer Parties shall have entered into the Transaction Documents and
U.S. Concrete shall have delivered the executed versions of the Transaction
Documents to the Purchasing Parties on the Convertible Notes Closing Date, and
(ii) on the Effective Date, (A) there not being any event or condition which
constitutes an event of default, or which upon notice, lapse of time, or both
would constitute an event of default, under the Transaction Documents and (B)
the Transaction Documents being in full force and effect;

 
 
44

--------------------------------------------------------------------------------

 

 
•
the payment of the fees and reimbursement of out-of-pocket costs and expenses as
set forth in the Purchaser Letter, the Plan and the letter, dated as of February
22, 2010, between U.S. Concrete and Paul, Weiss, Rifkind, Wharton & Garrison LLP
(“Paul Weiss”) regarding payment by U.S. Concrete of fees and expenses to Paul
Weiss as counsel to a group formed by certain holders of the Existing Notes (the
“Expense Agreement”), in accordance with the terms hereof and thereof; provided,
that the Purchasing Parties shall cause Paul Weiss to provide U.S. Concrete with
an estimate of its fees and expenses through the Convertible Notes Closing Date
at least two (2) business days prior to the Convertible Notes Closing Date;

 
 
•
the Effective Date and the Convertible Notes Closing Date shall occur on or
prior to October 1, 2010;

 
 
•
as of the date of this Supplement and on the Convertible Notes Closing Date, the
materials to be used in connection with the Subscription Offer regarding U.S.
Concrete, its subsidiaries and the Convertible Notes, for distribution to other
holders of the Existing Notes, when furnished and taken as a whole, shall be
complete and correct in all material respects and shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made, not misleading;

 
 
•
the following shall be true and correct: each of U.S. Concrete’s filings with
the SEC since January 1, 2010 is, as of its respective filing date, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading;

 
 
•
substantially concurrently with the issuance of the Convertible Notes, the
Debtors and the lenders under the Revolving Facility (i) having entered into the
definitive documentation for the Revolving Facility and any related
documentation and reasonably satisfactory to the Buyers and (ii) all conditions
to borrowing under the Revolving Facility shall be satisfied or waived (provided
that if such waiver could reasonably be expected to be adverse in any material
respect to the interests of the Purchasing Parties, the Purchasing Parties shall
have consented to such waiver) on or prior to the Effective Date, and (iii) on
the Effective Date (y) there shall not be any event or condition which
constitutes an event of default, or which upon notice, lapse of time, or both
would become an event of default, under the Revolving Facility and (z) the
Revolving Facility shall be in full force and effect;

 
 
•
on the Convertible Notes Closing Date, the Purchasing Parties shall have
received, and the Trustee shall be entitled to rely on, an opinion from Kirkland
& Ellis LLP, counsel to the Issuer Parties, dated as of the Convertible Notes
Closing Date and addressed to the Purchasing Parties, in form and substance
reasonably satisfactory to the Purchasing Parties;

 
 
•
on the Convertible Notes Closing Date, the Purchasing Parties shall have
received, and the Trustee shall be entitled to rely on, (i) an opinion from
Baker Botts L.L.P., Texas counsel to the Issuer Parties, dated as of the
Convertible Notes Closing Date addressed to the Purchasing Parties, in form and
substance reasonably satisfactory to the Purchasing Parties, and (ii) opinions
from any other counsel to the Issuer Parties, dated as of the Convertible Notes
Closing Date and addressed to the Purchasing Parties, as are delivered in
connection with the Revolving Facility;

 
 
•
the Purchasing Parties shall have received an officers’ certificate and
secretary certificate of each of the Issuer Parties, dated the Convertible Notes
Closing Date, signed on behalf of each Issuer Party with respect to the matters
contemplated in the Purchase Agreement;

 
 
•
on the Convertible Notes Closing Date, the Purchasing Parties shall have
received (i) the Convertible Notes Security Documents to the extent and in the
manner provided for in the Convertible Notes Indenture and the Convertible Notes
Security Documents and as described herein, in each case executed by the parties
thereto, (ii) evidence that all of the liens on the collateral other than those
liens permitted by the Convertible Notes Indenture and the applicable
Convertible Notes Security Documents have been released, terminated or
arrangements to further release or terminate have been made (which with respect
to any mortgages currently encumbering any of the collateral, shall be deemed
satisfied so long as the title insurer is irrevocably committed to issue
lender’s title insurance policies insuring that the holders of the Convertible
Notes have a first priority lien on the real estate Collateral (subject to
permitted liens as described in the Convertible Notes Indenture and Convertible
Notes Security Documents)) and (iii) all documents necessary to establish that
the Collateral Agent for the benefit of the holders of the Securities (as
defined in the Purchase Agreement) will have a perfected first-priority security
interest or lien on the Collateral (as defined in the Purchase Agreement)
(subject to permitted liens as described in the Convertible Notes Indenture and
the Convertible Notes Security Documents), as contemplated in the Purchase
Agreement and in this Supplement, shall have been delivered to the Collateral
Agent;

 
 
45

--------------------------------------------------------------------------------

 

 
•
on the Convertible Notes Closing Date, the Purchasing Parties shall have
received the Convertible Notes executed by U.S. Concrete and the Guarantees
executed by the guarantors, and the Securities shall be in full force and effect
at all times from and after the Convertible Notes Closing Date; and

 
 
•
all governmental, shareholder or third party consents, if any, necessary for the
consummation of the Transaction having been obtained.

 
This summary of the Purchase Agreement is qualified in its entirety by the full
text of the Purchase Agreement, the form of which is attached hereto as Exhibit
B.  A copy of any exhibit referred to in the Purchase Agreement may be obtained
by contacting our Investor Relations Department at the address set forth under
the caption “Incorporation by Reference.”
 
The Support Agreement
 
Pursuant to the terms of the Support Agreement, the Purchasing Parties have
agreed, subject to the terms and conditions set forth therein, to subscribe to
purchase on an aggregate basis up to $55,000,000 in principal amount of the
Convertible Notes in the event that such Convertible Notes are not otherwise
subscribed for purchase by eligible holders of the Existing Notes.  See “The
Support Agreement.”
 
Expiration and Extensions; Amendments and Termination
 
Unless otherwise provided in the Support Agreement, you may subscribe to
purchase Convertible Notes at any time prior to the Subscription Offer
Expiration Time by having your broker, custodian bank or other nominee submit
your Subscription Certificate to the Subscription Agent on or prior to the
Subscription Offer Expiration Time.  If you or your broker, custodian bank or
other nominee use mail for your Subscription Certificate, we recommend that you
use insured, registered mail, return receipt requested.  In order to participate
in the Subscription Offer, you must also cause your broker, custodian bank or
other nominee to deliver your Subscription Payment and Put Participation
Payment, if applicable, to the Escrow Agent on or prior to the Subscription
Payment Deadline or the Purchasing Party Payment Deadline, as applicable, unless
we notify you on the Subscription Acceptance Date that we have not accepted your
subscription .
 
We may extend the Subscription Offer Expiration Time or terminate the
Subscription Offer at any time in our sole discretion. We will extend the
Subscription Offer Expiration Time as required by applicable law, and may choose
to extend it if we decide to give eligible holders more time to elect to
subscribe to purchase Convertible Notes. If we elect to extend the previously
scheduled Subscription Offer Expiration Time, we will issue a press release
announcing such extension no later than 9:00 a.m., New York City time, on the
business day following the previously scheduled Subscription Offer Expiration
Time and shall provide the Subscription Agent with written notice of any such
extension.
 
We reserve the right, in our sole discretion, to amend or modify the terms of
the Subscription Offer.  If we amend the Subscription Offer in a manner that we
determine constitutes a material or significant change, we will extend the
Subscription Offer Expiration Time so that it remains open for a period that
provides the holders a reasonable time to review and evaluate the change after
it is communicated to holders.  The exact length of such extension will depend
upon the significance of the amendment.
 
Without limiting the manner in which we may choose to make a public announcement
of any delay, extension, amendment or termination of the Subscription Offer, we
will comply with applicable securities laws by disclosing any such amendment by
means of a supplement to this Supplement that we distribute to the holders of
the Existing Notes.  We will have no other obligation to publish, advertise or
otherwise communicate any such public announcement other than by making a timely
release through any appropriate news agency.

 
46

--------------------------------------------------------------------------------

 

Method of Subscription
 
You must properly complete and execute Section 1 of your Subscription
Certificate with any required signature guarantees or other supplemental
documentation and deliver your Subscription Payment and Put Participation
Payment, if applicable, to your broker, custodian bank or other nominee in
accordance with the instructions set forth herein, in the Subscription
Certificate and the instructions previously delivered by your broker, custodian
bank or other nominee.  Upon receipt of your Subscription Certificate, your
broker, custodian bank or other nominee must review and verify certain
information set forth in Section 1 of your Subscription Certificate, complete
Section 2 of your Subscription Certificate and return it to the Subscription
Agent on or prior to the Subscription Offer Expiration Time.  Your broker,
custodian bank or other nominee must actually receive your partially completed
Subscription Certificate and your Subscription Payment and Put Participation
Payment, if applicable, in sufficient time to enable such entity to complete and
deliver your Subscription Certificate prior to the Subscription Offer Expiration
Time.  Your broker, custodian bank or other nominee must deliver your
Subscription Payment and Put Participation Payment, if any, to the Escrow Agent
on or prior to the Subscription Payment Deadline or the Purchasing Party Payment
Deadline, as applicable.
 
Your subscription to purchase Convertible Notes will not be considered delivered
unless the Subscription Agent actually receives from your broker, custodian bank
or other nominee all of the required documents (including the fully completed
Subscription Certificate).  Furthermore, your subscription shall be null and
void as of the Subscription Payment Deadline or the Purchasing Party Payment
Deadline, as applicable, if your broker, custodian bank or other nominee has not
delivered your Subscription Payment and Put Participation Payment, if
applicable, to the Escrow Agent as of such time.  U.S. Concrete shall be able to
exercise all rights and remedies under the Support Agreement in the event any
Purchasing Party fails to cause the delivery of any portion of its Subscription
Amount and Put Participation Amount, if any, by the Purchasing Party Payment
Deadline.
 
Delivery of Subscription Materials
 
You should deliver your Subscription Certificate and all related documents to
your broker, custodian bank or other nominee in accordance with directions
previously provided by such entity as soon as possible in order to provide such
broker, custodian bank or other nominee with sufficient time to complete your
Subscription Certificate and deliver it, on your behalf, by one of the methods
described below prior to the Subscription Offer Expiration Time; provided, that
any subscription materials sent via electronic mail should be sent to both of
the email addresses set forth below:
 
By First Class Mail, Hand, Express Mail, Overnight Courier or Electronic Mail:


Wells Fargo Bank, National Association
45 Broadway, 14th Floor
Attention:  Corporate Trust Services; Matthew Sherman - Vice President
New York, New York  75202
Matthew.Sherman@wellsfargo.com and Lindsey.Widdis@wellsfargo.com


You should contact your broker, custodian bank or other nominee if you have not
received instructions for delivery of your Subscription Certificate or your
Subscription Payment and Put Participation Payment, if applicable, to such
broker, custodian bank or other nominee. We are not responsible if you do not
receive such directions from your broker, custodian bank or nominee or if you
receive them without sufficient time to respond.  Furthermore, we are not
responsible if your broker, custodian bank or nominee fails to complete your
Subscription Certificate or deliver it or your Subscription Payment and Put
Participation Payment, if applicable, by the applicable deadline.
 
You, your broker, custodian bank or other nominee may call the Subscription
Agent at (212) 515-1565 with questions regarding your Subscription
Materials.  You, your broker, custodian or other nominee may call the Settlement
Agent at (615) 251-0733 with questions regarding the process of settling the
Convertible Notes for which you have subscribed at the Convertible Notes
Closing.

 
47

--------------------------------------------------------------------------------

 

Delivery to an address or by any method other than as set forth above will not
constitute valid delivery.  Furthermore, your Subscription Certificate shall not
be complete until it is duly completed by your broker, custodian bank or other
nominee.
 
Calculation of Amount Subscribed for Purchase
 
If you do not indicate the aggregate principal amount of Convertible Notes that
you wish to subscribe to purchase, then you will be deemed to have subscribed to
purchase the amount of Convertible Notes into which the Subscription Payment you
delivered to the Escrow Agent is divisible.
 
SIGNATURE GUARANTEE MAY BE REQUIRED
 
 YOUR SIGNATURE ON EACH SUBSCRIPTION CERTIFICATE MUST BE GUARANTEED BY AN
ELIGIBLE INSTITUTION, NAMELY A MEMBER FIRM OF A DOMESTIC STOCK EXCHANGE OR A
COMMERCIAL BANK OR TRUST COMPANY OR A SAVINGS BANK OR CREDIT UNION, SUBJECT TO
STANDARDS AND PROCEDURES ADOPTED BY THE SUBSCRIPTION AGENT, UNLESS:
 
 
•
YOUR SUBSCRIPTION CERTIFICATE PROVIDES THAT CONVERTIBLE NOTES ARE TO BE
REGISTERED TO THE HOLDER NAMED ON YOUR ELIGIBILITY QUESTIONNAIRE; OR

 
 
•
YOU ARE AN ELIGIBLE GUARANTOR INSTITUTION (AS DEFINED UNDER RULE 17ad-15 OF THE
EXCHANGE ACT).

 
Provision of Notice to Beneficial Owners
 
If you are a broker, a trustee or a depositary for securities who holds Existing
Notes for the account of others as of 5:00 p.m., New York City time as of the
Record Date, you should notify the respective beneficial owners of such Existing
Notes of the Subscription Offer as soon as possible to find out their intentions
with respect to electing to subscribe to purchase Convertible Notes. Any
beneficial owner of Existing Notes as of the Record Date that desires to
participate in the Subscription Offer must first complete and submit (or cause
its representative or nominee to prepare and submit) an Eligibility
Questionnaire, certifying that it is a QIB or institutional accredited investor,
to the Subscription Agent in accordance with the instructions set forth thereon
before receiving this Supplement or the Subscription Certificate.  You should
obtain instructions from any eligible beneficial owner with respect to its
election to subscribe to purchase Convertible Notes and delivery of its
Subscription Payment and Put Participation Payment, if applicable, as set forth
in the instructions we have provided to you, for your distribution to beneficial
owners.  You should complete the appropriate Subscription Certificates and
submit them to the Subscription Agent and the  Subscription Payments and Put
Participation Payments, if applicable, to the Escrow Agent, in accordance with
instructions we have previously provided to you.
 
Instructions for Completing Your Subscription Certificate
 
You should read and follow the instructions accompanying the Subscription
Certificate carefully.
 
You are responsible for the method of delivery of your Subscription Certificate
to the Subscription Agent and Subscription Payment and Put Participation
Payment, if applicable, to the Escrow Agent, in each case, whether by you, your
broker, custodian bank or other nominee. If you or your broker, custodian bank
or other nominee send your Subscription Certificate by mail, we recommend that
you send them by registered mail, properly insured, with return receipt
requested. Your broker, custodian bank or other nominee should allow a
sufficient number of days to ensure delivery to the Subscription Agent prior to
the Subscription Offer Expiration Time.
 
Determinations Regarding Subscriptions to Purchase Convertible Notes
 
We will decide all questions concerning the timeliness, validity, form and
eligibility of the election of your subscription to purchase Convertible Notes
and any such determinations by us will be final and binding. We, in our sole
discretion, may waive, in any particular instance, any defect or irregularity,
or permit, in any particular instance, a defect or irregularity to be corrected
within such time as we may determine. We will not be required to make uniform
determinations in all cases. We may reject your subscription to purchase
Convertible Notes because of any defect or irregularity. We will not accept any
subscription to purchase Convertible Notes until all irregularities have been
waived by us or cured by you within such time as we decide, in our sole
discretion.

 
48

--------------------------------------------------------------------------------

 

Neither us nor the Subscription Agent will be under any duty to notify you, your
broker, custodian bank or other nominee of any defect or irregularity in
connection with your submission of Subscription Certificates nor will be liable
for failure to notify you or any such entity of any defect or irregularity. We
reserve the right to reject your subscription to purchase if your method of
subscription is not in accordance with the terms of the Subscription Offer. We
will also not accept your subscription to purchase Convertible Notes if our
issuance of the Convertible Notes to you could be deemed unlawful under
applicable law.
 
Questions about the Subscription Offer
 
If you, your broker, custodian bank or other nominee have any questions or
require assistance regarding the method of subscription or requests for
additional copies of this Supplement or the instructions as to the use of the
Subscription Certificate, please contact Wells Fargo Bank, National Association,
the Subscription Agent, at (212) 515-1565.
 
Subscription Agent, Escrow Agent and Settlement Agent
 
We have appointed Wells Fargo Bank, National Association to act as the
Subscription Agent and the Escrow Agent for the Subscription Offer. We have
appointed U.S. Bank National Association to act as the Settlement Agent for the
Subscription Offer.  We will pay certain fees and all reasonable and
out-of-pocket expenses of the Subscription Agent, the Escrow Agent and the
Subscription Agent related to their acting in such roles in connection with the
Subscription Offer and have also agreed to indemnify such agents from losses,
liabilities, costs, damages and expenses that it may incur in connection with
the Subscription Offer.  However, all commissions, fees and expenses (including
brokerage commission and fees and transfer taxes) incurred in connection with
the subscription to and the purchase of the Convertible Notes will be for the
account of the person subscribing to and purchasing the Convertible Notes, and
none of such commissions, fees or expenses will be paid by us, the Subscription
Agent, the Escrow Agent or the Settlement Agent.
 
Revocation, Withdrawal or Cancellation of Subscription Certificates
 
Unless you are a party to the Support Agreement, you may revoke, withdraw or
otherwise cancel your previously delivered Subscription Certificate at any time
prior to the Subscription Offer Expiration Time. To do so, please cause your
broker, custodian bank or other nominee to deliver a written notice of
withdrawal to the Subscription Agent stating:
 
 
•
the name of the holder; and

 
 
•
a statement that the holder is withdrawing its subscription to purchase
Convertible Notes.

 
Your notice of withdrawal must be received by the Subscription Agent no later
than the Subscription Offer Expiration Time.

 
49

--------------------------------------------------------------------------------

 

DESCRIPTION OF CERTAIN OTHER INDEBTEDNESS
 
The final terms of the Revolving Facility have not been agreed upon and may be
different from those described below.  Any such differences may be material.
 
Revolving Credit Facility
 
U.S. Concrete will enter into the Revolving Facility contemporaneously with the
consummation of the Convertible Notes offering.  Up to $30 million of the
Revolving Facility is available for the issuance of letters of credit, and any
such issuance of letters of credit will reduce the amount available for loans
under the Revolving Facility.  Advances under the Revolving Facility are limited
by a borrowing base of (a) 85% of eligible accounts receivable plus (b) the
lesser of (i) 85% of the appraised net orderly liquidation value of eligible
inventory and (ii) 50% of the eligible inventory  plus (c) the lesser of (i)
$15,000,000 and (ii) the sum of (A) 85% of the appraised net orderly liquidation
value of eligible trucks plus (B) 80% of the cost of newly acquired eligible
trucks since the date of the latest appraisal of eligible trucks minus (C) the
depreciation amount applicable to eligible trucks since the date of the latest
appraisal of eligible trucks minus (d) such reserves as JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) may
establish from time to time in its permitted discretion.  In addition, prior to
the delivery of U.S. Concrete’s financial statements for the fiscal quarter
ended September 30, 2011, there will be an availability block (the “Availability
Block”) of $15,000,000 and after such date, unless the fixed charge coverage
ratio for any trailing twelve month period is greater than or equal to
1.00:1.00, there will be an Availability Block of $15,000,000, to be increased
monthly by $1,000,000 up to a maximum of $20,000,000.  Beginning with the fiscal
month in which the Availability Block is eliminated and with respect to each
fiscal month thereafter, at any time that availability under the Revolving
Facility is less than $15,000,000, U.S. Concrete must maintain a fixed charge
coverage ratio of at least 1.00:1.00 until availability is greater than or equal
to $15,000,000 for a period of 30 consecutive days.
 
Proceeds of the loans under the Revolving Facility shall be used (i) for
operating expenses, working capital and other general corporate purposes of U.S.
Concrete and its subsidiaries, (ii) to pay transaction costs, fees and expenses
in connection with the Revolving Facility, the Plan and the transactions
contemplated thereby and to fund payments required to be made under and in
accordance with the Plan and (iii) on the Effective Date, to repay in full the
obligations outstanding under the DIP Credit Facility.
 
At U.S. Concrete’s option, loans may be maintained from time to time at an
interest rate equal to the Eurodollar-based rate (“LIBOR”) or the applicable
domestic rate (“CB Floating Rate”) which shall be the greater of (x) the
interest rate per annum publicly announced from time to time by JPMorgan Chase
Bank, N.A. as its prime rate and (y) the interest rate per annum equal to the
sum of 1.0% per annum plus the adjusted LIBOR rate for a one month interest
period, in each case plus the applicable margin. The applicable margin on loans
is 2.75% in the case of loans bearing interest at the CB Floating Rate and 3.75%
in the case of loans bearing interest at the LIBOR rate. Issued and outstanding
letters of credit are subject to a fee equal to the applicable margin then in
effect for LIBOR loans, a fronting fee equal to 0.20% per annum on the stated
amount of such letter of credit, and customary charges associated with the
issuance and administration of letters of credit.  U.S. Concrete also will pay a
commitment fee on undrawn amounts under the Revolving Facility in an amount
equal to 0.75% per annum.  Upon any event of default, at the direction of the
required lenders under the Revolving Facility, all outstanding loans and the
amount of all other obligations owing under the Revolving Facility will bear
interest at a rate per annum equal to 2.0% plus the rate otherwise applicable to
such loans or other obligations.
 
The Revolving Facility will mature four years after the Effective Date (the
“Revolving Facility Maturity Date”).  Loans are due and payable in full on the
Revolving Facility Maturity Date.  Outstanding borrowings under the Revolving
Facility are prepayable, and the commitments under the Revolving Facility may be
permanently reduced, without penalty. There are mandatory prepayments of
principal in connection with (i) the incurrence of certain indebtedness, (ii)
certain equity issuances and (iii) certain asset sales or other dispositions
(including as a result of casualty or condemnation), subject to reinvestment
provisions for asset sales, casualty and condemnation.  Mandatory prepayments
are applied to repay outstanding loans without a corresponding permanent
reduction in commitments under the Revolving Facility.

 
50

--------------------------------------------------------------------------------

 

The Revolving Facility requires U.S. Concrete and its subsidiaries to comply
with customary affirmative and negative covenants, and contains customary events
of default.
 
All obligations under the Revolving Facility (including obligations in respect
of banking services and swap agreements with the lenders and their affiliates)
will be (a) unconditionally guaranteed by the all of U.S. Concrete’s existing
and future U.S. subsidiaries (other than Superior and its direct and indirect
subsidiaries) and (b) secured by (i) a first-priority perfected lien (subject to
certain exceptions) in substantially all of U.S. Concrete’s and such guarantors’
present and after acquired inventory (including as-extracted collateral),
accounts, certain specified mixer trucks, chattel paper, deposit accounts,
securities accounts, commodities accounts, letter of credit rights, cash and
cash equivalents, general intangibles (other than intellectual property and
equity in subsidiaries), instruments, documents, supporting obligations and
related books and records and all proceeds and products of the foregoing and
(ii) a perfected second-priority lien  (subject to certain exceptions) on
substantially all other present and after acquired property (including, without
limitation, material owned real estate).

 
51

--------------------------------------------------------------------------------

 

THE SUPPORT AGREEMENT
 
We have entered into the Support Agreement with the Purchasing Parties in
connection with the Subscription Offer.  Pursuant to the terms of the Support
Agreement, the Purchasing Parties have agreed to purchase on an aggregate basis
up to $55,000,000 of the Convertible Notes not otherwise subscribed for purchase
by eligible holders of the Existing Notes.
 
Put Option
 
Subject to the terms and conditions of the Support Agreement, this Supplement
and the Purchase Agreement, each Purchasing Party has agreed to subscribe to
purchase its Pro Rata Portion of the Convertible Notes.  The Purchasing Parties
have also granted the Put Option to U.S. Concrete which U.S. Concrete may
exercise by delivering a written notice to each Purchasing Party (a “Put
Election”) setting forth the (i) the difference between $55.0 million and the
amount of Convertible Notes which eligible holders of Existing Notes have
subscribed to purchase as of the Subscription Offer Expiration Time (including
the Pro Rata Portion to be purchased by each Purchasing Party, such difference,
the “Aggregate Put Participation Amount”), (ii) each Purchasing Party’s share of
the Aggregate Put Participation Amount, if any, and (iii) instructions for such
Purchasing Party to deliver its Subscription Payment and its share of the
Aggregate Put Participation Amount, if any, to the Escrow Agent as soon as
practicable (but, in any event, no later than the Purchasing Party Payment
Deadline) in accordance with the instructions provided in the Put Election.  The
share of the Aggregate Put Participation Amount allocated to each Purchasing
Party and its designated affiliates shall equal 33.33% of the Aggregate Put
Participation Amount (the “Put Participation Amount”).
 
Our Obligations
 
We have agreed to conduct the Subscription Offer in compliance with the terms of
this Supplement and the Subscription Certificate.
 
Conditions
 
The consummation of the transactions contemplated by the Support Agreement will
be subject to the satisfaction of the following conditions:
 
 
•
not later than August 18, 2010, the entry of an order by the Bankruptcy Court in
the Chapter 11 Cases, in form and substance reasonably satisfactory to the
Purchasing Parties, (i) approving the Purchase Letter and (ii) otherwise
authorizing the Debtors to execute, perform and incur their obligations under
the Purchase Letter, including the payment of fees and expenses and the
provision of indemnities as set forth therein;

 
 
•
each of the representations set forth in Section 4.02 of the Support Agreement
shall be true and correct in all material respects, except for representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date;

 
 
•
U.S. Concrete and each of the guarantors shall have complied in all material
respects with all covenants, agreements and conditions required by the Support
Agreement and the Definitive Documentation to which they are a party to be
performed, satisfied or complied with by U.S. Concrete or the guarantors on or
prior to the Convertible Notes Closing Date;

 
 
•
there not having occurred a dismissal or conversion of any Chapter 11 Case to a
case under Chapter 7 of the Bankruptcy Code or the appointment of a Chapter 11
trustee in any Chapter 11 Case;

 
 
•
no provision of the Plan (as filed with the Bankruptcy Court) having been
amended, supplemented or otherwise modified in any respect in a manner
materially adverse to the Purchasing Parties without the consent of the
Purchasing Parties (such consent not to be unreasonably withheld or delayed);

 
 
•
the Confirmation Order by the Bankruptcy Court in the Chapter 11 Cases having
become a final order, in full force and effect without reversal, modification or
stay; the Plan shall have been consummated on the terms and conditions set forth
therein, as amended and in effect as of the date of the Confirmation Order;

 
 
52

--------------------------------------------------------------------------------

 

 
•
U.S. Concrete shall provide evidence to the Purchasing Parties, in form and
substance reasonably satisfactory to the Purchasing Parties, if available, that
substantially concurrently with the issuance of the Convertible Notes all
obligations under the DIP Credit Facility (other than contingent obligations not
then due and payable) have been repaid in full, all commitments under the DIP
Credit Facility have been terminated and all liens and security interests
related to the DIP Credit Facility have been terminated or released;

 
 
•
except to the extent disclosed by U.S. Concrete in any filing made by U.S.
Concrete with the SEC prior to July 20, 2010, in the Plan or in writing to the
Purchasing Parties on July 20, 2010, (i) there not occurring or becoming known
to the Purchasing Parties any events, developments, conditions or circumstances
that, individually or in the aggregate, have had or could reasonably be expected
to have a material adverse effect on the business, operations, property,
condition (financial or otherwise) or prospects of U.S. Concrete and its direct
and indirect subsidiaries, taken as a whole (or the Reorganized Debtors and its
direct and indirect subsidiaries, taken as a whole), and (ii) no material assets
of the Debtors having been sold or agreed to be sold outside of the ordinary
course of business from and after the date of the Support Agreement;

 
 
•
(i) U.S. Concrete and the Purchasing Parties having entered into the Definitive
Documentation (as defined in the Support Agreement) and U.S. Concrete shall have
delivered executed versions of the Definitive Documentation to the Purchasing
Parties on the Convertible Notes Closing Date and (ii) on the Effective Date
(A) there not being any event or condition which constitutes an event of
default, or which upon notice, lapse of time, or both would constitute an event
of default, under the Definitive Documentation and (B) the Definitive
Documentation being in full force and effect;

 
 
•
the payment of the fees and reimbursement of out-of-pocket costs and expenses as
set forth in the Support Agreement, in the Plan and pursuant to the Expense
Agreement; provided, that the Purchasing Parties shall cause Paul Weiss to
provide U.S. Concrete with an estimate of its fees and expenses through the
Convertible Notes Closing Date at least two (2) business days prior to the
Convertible Notes Closing Date;

 
 
•
the Effective Date and the Convertible Notes Closing Date shall occur on or
prior to October 1, 2010;

 
 
•
as of the date of this Supplement and on the Convertible Notes Closing, the
materials to be used in connection with the Subscription Offer regarding U.S.
Concrete, its subsidiaries and the Convertible Notes (which include this
Supplement), for distribution to other holders of the Existing Notes, are, when
furnished and taken as a whole, are complete and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances under which such statements are made, not misleading;

 
 
•
the following shall be true and correct: each of U.S. Concrete’s filings with
the SEC since January 1, 2010 is, as of its respective filing date, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading; and

 
 
•
substantially concurrently with the issuance of the Convertible Notes (i) the
Debtors and the lenders under the Revolving Facility will have entered into the
definitive documentation for the Revolving Facility and any related
documentation and reasonably satisfactory to the Purchasing Parties and (ii) all
conditions to borrowing under the Revolving Facility will have been satisfied or
waived (provided that if such waiver could reasonably be expected to be adverse
in any material respect to the interests of the Purchasing Parties, the
Purchasing Parties shall have consented to such waiver) on or prior to the
Effective Date, and (iii) on the Effective Date (y) there has not been any event
or condition which constitutes an event of default, or which upon notice, lapse
of time, or both would become an event of default, under the Revolving Facility
and (z) the Revolving Facility being in full force and effect.

 
 
53

--------------------------------------------------------------------------------

 

Amendments, Modifications and Waivers
 
Except at set forth in this paragraph, we may modify, amend or waive the
provisions of the Support Agreement only with the written consent of each
Purchasing Party.  Notwithstanding the foregoing, we may modify, amend or waive
any of the provisions of the forms of the Purchase Agreement, the Convertible
Notes Indenture, the Convertible Notes Security Agreement and the Registration
Rights Agreement (collectively the “Definitive Documentation”) or enter into any
agreement having a similar effect, with the prior consent of the Purchasing
Parties.  Furthermore, we may not, without the consent of the Purchasing
Parties, amend, modify or waive any of the defined terms contained in this
Supplement or the Subscription Certificate which are also used in the Support
Agreement, to the extent such amendment, modification or waiver would alter the
meaning of such defined term as used in the Support Agreement in a manner that
would be adverse to the Purchasing Parties.
 
Termination
 
The Support Agreement will terminate upon the earliest to occur of:
 
 
•
the mutual written agreement of U.S. Concrete and the Purchasing Parties;

 
 
•
written notice by U.S. Concrete to the Purchasing Parties after October 1, 2010
(the “Drop Dead Date”); provided that U.S. Concrete shall not be entitled to
terminate the Support Agreement pursuant to this provision if it is then in
material breach of its obligations under the Support Agreement;

 
 
•
written notice by the Purchasing Parties to U.S. Concrete after the Drop Dead
Date; provided that the Purchasing Parties shall not be entitled to terminate
the Support Agreement pursuant to this provision if they are then in material
breach of their obligations under the Support Agreement;

 
 
•
10 days after the Purchasing Parties have delivered written notice to U.S.
Concrete that U.S. Concrete has materially breached the Support Agreement, if
such breach remains uncured at the conclusion of such 10 day period; provided,
that in no event shall such cure period limit the right of the Purchasing
Parties to terminate after the Drop Dead Date; or

 
 
•
10 days after U.S. Concrete has delivered written notice to the Purchasing
Parties that the Purchasing Parties have materially breached the Support
Agreement, if such breach remains uncured at the conclusion of such 10 day
period; provided, that in no event shall such cure period limit the right of
U.S. Concrete to terminate after the Drop Dead Date.

 
Fees
 
As consideration for the Put Option, we are paying an aggregate amount of
$1,100,000 to the Purchasing Parties and reimbursing the Purchasing Parties for
their out-of-pocket costs and expenses, in accordance with the terms of the
Support Agreement, the Expense Agreement and the Plan.

 
54

--------------------------------------------------------------------------------

 

THE REGISTRATION RIGHTS AGREEMENT
 
The following description is a summary of the material provisions of the
Registration Rights Agreement. It does not restate such agreement in its
entirety.  A copy of the Registration Rights Agreement is attached hereto as
Exhibit C.  We urge you to read the Registration Rights Agreement in its
entirety because it, and not this description, defines your registration rights
as holders of the Convertible Notes.
 
We, the guarantors of the Convertible Notes and the eligible holders of Existing
Notes who return a Subscription Certificate to the Subscription Agent will
agree, as of the Subscription Acceptance Date, to be bound by the terms and
conditions of the Registration Rights Agreement as of the Convertible Notes
Closing Date.
 
Pursuant to the Registration Rights Agreement, we will agree to use our
commercially reasonable efforts to file with the SEC the Notes Form S-1 Shelf by
the Notes Registration Deadline covering the resale of Registrable Securities by
Electing Holders, and to cause such registration statement to become effective
as soon as practicable following such filing.  We will also agree to use our
commercially reasonable efforts to file with the SEC the Common Stock Form S-1
Shelf within 180 days following the Issue Date covering the resale of all shares
of Common Stock that constitute Registrable Securities by Electing
Holders.  Furthermore, if U.S. Concrete proposes to file any registration
statement pursuant to the Securities Act with respect to an underwritten
offering of any of its securities for its own account (other than a registration
statement on Form S-4 or S-8) (a “Piggyback Takedown”), U.S. Concrete shall give
prompt written notice to all Holders of Registrable Securities of its intention
to effect such a Piggyback Takedown.  U.S. Concrete shall include in the
Piggyback Takedown, as applicable, all Registrable Securities that constitute
Common Stock with respect to which U.S. Concrete has received written requests
for inclusion therein within five (5) days after sending such written notice;
provided, that if a Piggyback Takedown is an underwritten primary registration
on behalf of U.S. Concrete and the managing underwriters for such Piggyback
Takedown advise U.S. Concrete in their reasonable opinion that the number of
securities requested to be included in such Piggyback Takedown exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to U.S. Concrete, U.S. Concrete shall include in such Piggyback
Takedown the number which can be sold in the following order of priority: (1)
first, the securities which U.S. Concrete proposes to sell, (2) second, the
Registrable Securities requested to be included in such Piggyback Takedown (pro
rata among the Holders of such Registrable Securities on the basis of the number
of Registrable Securities requested to be included therein by each such Holder)
and (3) third, other securities requested to be included in such Piggyback
Takedown.  In connection with any Piggyback Takedown, no Holder who beneficially
owns (as such term is defined under and determined pursuant to Rule 13d-3
promulgated under the Exchange Act) 5% or more of the outstanding shares of
Common Stock on a as converted basis, shall effect any public sale or
distribution of any securities convertible into or exchangeable or exercisable
for such securities, without prior written approval from U.S. Concrete, and
subject to reasonable and customary exceptions to be agreed upon, during the
seven (7) days prior to and the 90-day period beginning on the date of pricing
such Piggyback Takedown (such period, which may be extended in accordance with
the terms of the Registration Rights Agreement, the “Lock-Up Period”), except as
a part of such Piggyback Takedown and (i) unless the underwriters managing such
Piggyback Takedown otherwise agree and (ii) only if such Lock-Up Period is
applicable on substantially similar terms to U.S. Concrete and the executive
officers and directors of U.S. Concrete.  Each Holder requesting to sell
Registrable Securities in connection with a Piggyback Takedown must execute a
lock-up agreement in favor of U.S. Concrete’s underwriters to such effect,
subject to reasonable and customary exceptions as may be agreed to by the
Holders and the underwriters.
 
Upon the effectiveness of a Shelf Registration Statement, we will, as promptly
as practicable after the date on which a proper Notice and Questionnaire is
received, and in any event within 10 business days after such Notice and
Questionnaire is received (or within 5 business days after the expiration of a
Suspension Period (as defined below) if such Notice and Questionnaire is
received during such Suspension Period), if required by applicable law, file
with the SEC a post-effective amendment to such Shelf Registration Statement or
prepare, and if required by applicable law, file a supplement to the related
prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that the Electing Holder
delivering such Notice and Questionnaire is named a selling security holder in
such Shelf Registration Statement and the related prospectus in such a manner as
to permit such Electing Holder to deliver such prospectus to purchasers of
Registrable Securities in accordance with applicable law.   If we file a
post-effective amendment to any Shelf Registration Statement and such amendment
is not automatically effective, we shall use commercially reasonable efforts to
cause such post-effective amendment to be declared or to otherwise become
effective under the Securities Act as promptly as practicable; provided, that in
no event shall we be required to make more than one such filing in any 20
business day period and if such Shelf Registration Statement is not an automatic
shelf-registration statement, we shall not be required to make more than one
such filing in any calendar quarter.  U.S. Concrete shall not be under any
obligation to name any Holder that is not an Electing Holder as a selling
securityholder in any Shelf Registration Statement.

 
55

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary, upon written notice to Holders of
Registrable Securities, (x) we may suspend, for a period of time, the use of any
Shelf Registration Statement or prospectus if the Board determines in its good
faith judgment, after consultation with counsel, that such Shelf Registration
Statement or prospectus may contain an untrue statement of a material fact or
omits any fact necessary to make the statements contained therein not misleading
and (y) we shall not be required to amend or supplement any Shelf Registration
Statement, any related prospectus or any document incorporated therein by
reference if the Board determines in its good faith judgment that such amendment
would reasonably be expected to have a material adverse effect on any proposal
or plan of U.S. Concrete to effect a merger, acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, in each case
that is material to U.S. Concrete (in case of each clause (x) and (y), a
“Suspension Period”); provided, that (i) there are no more than two Suspension
Periods in any 12-month period, (ii) the duration of all Suspension Periods may
not exceed 90 days in the aggregate in any 12-month period and (iii) we shall
use our good faith efforts to amend the applicable Shelf Registration Statement
and/or prospectus and correct such untrue statement or omission as soon as
reasonably practicable.
 
The Registration Rights Agreement will provide that, if:
 
(1) the Common Stock Form S-1 is not filed by the Common Stock Registration
Deadline or the Notes Form S-1 Shelf is not filed by the Notes Registration
Deadline; or
 
(2) any registration statement required by the Registration Rights Agreement is
filed and declared effective but shall thereafter cease to be effective or fail
to be usable for its intended purpose for more than 45 days (each such event
referred to in clauses (1) and (2) above, a “Registration Default”),
 
except as specifically permitted in the Registration Rights Agreement, including
during any applicable Suspension Period, then we will pay special interest to
each Holder of Registrable Securities for the period of occurrence of such
Registration Default(s) until such time as no Registration Default is in effect,
subject to the restrictions set forth in the following paragraph.
 
With respect to the first 90-day period immediately following the occurrence of
the first Registration Default, special interest will be paid in an amount equal
to 0.25% per annum of the principal amount of entitled securities outstanding;
provided, that the amount of the special interest will increase by an additional
0.25% per annum with respect to each subsequent 90-day period during which such
Registration Default continues, but in no event shall such increase exceed 1.0%
per annum; provided, further, that such special interest shall only be payable
with respect to such Registrable Securities that are Convertible Notes and
constitute Restricted Securities (within the meaning of Rule 144(a)(3) under the
Securities Act); provided, that the Trustee shall be entitled to request and
conclusively rely on an opinion of counsel with respect to whether any
Convertible Note constitutes a Restricted Security.  The accrual of such special
interest will be the exclusive remedy of Holders under the Registration Rights
Agreement with respect to any Registration Defaults.
 
We will pay all accrued special interest semi-annually in arrears on the next
scheduled interest payment date of the Convertible Notes set forth in the
Convertible Notes Indenture to Holders of record of the applicable Convertible
Notes on the applicable dates of record set forth in the Convertible Notes
Indenture.  We shall have no obligation to pay special interest to any person
that is not a Holder of Convertible Notes that constitute Restricted Securities
as of the applicable record date, notwithstanding whether such person was a
Holder of such securities as of the occurrence of the related Registration
Default.
 
Following the cure of all Registration Defaults, the accrual of special interest
will cease; provided, that upon the occurrence of a new Registration Default,
special interest may again commence accruing in accordance with the foregoing
provisions (as described in the Registration Rights Agreement).

 
56

--------------------------------------------------------------------------------

 

THE INTERCREDITOR AGREEMENT
 
On the date of the Convertible Notes Indenture, the issuer and the guarantors
will enter into the Intercreditor Agreement.  The Intercreditor Agreement will
set forth the terms of the relationship between the holders of the Revolving
Facility Obligations (as defined below) and the holders of Convertible Notes
Obligations (as defined below).   The final terms of the Intercreditor Agreement
have not been agreed upon and may be different from those described below.  Any
such differences may be material.


Restrictions on Claims Subject to Priority Treatment
 
The Intercreditor Agreement shall provide that the holders of the Revolving
Facility Obligations shall be entitled to a first priority lien (subject to
certain exceptions) on the ABL Priority Collateral to secure (a) up to
$86,250,000 of the principal amount of revolving loans and letters of credit,
plus (b) interest, indemnities, fees, expenses and other obligations incurred
under the Revolving Facility and the documents, agreements and instruments
governing the Revolving Facility (collectively, the “Revolving Documents”), plus
(c) cash management obligations and obligations in respect of hedging
arrangements owed to a lender under the Revolving Facility or any affiliate of a
Lender (the “Revolving Facility Obligations”).  The holders of Convertible Notes
Obligations shall be entitled to a first priority lien (subject to certain
exceptions) on the Notes Priority Collateral to secure the principal, interest,
fees and other obligations incurred by U.S. Concrete and its subsidiaries under
the Convertible Note Documents (collectively, the “Convertible Notes
Obligations”).  The holders of the Revolving Facility Obligations shall also be
entitled to a second priority lien (subject to certain exceptions) on the Notes
Priority Collateral to secure the Revolving Facility Obligations.  The holders
of the Convertible Notes Obligations shall also be entitled to a second priority
lien (subject to certain exceptions) on the ABL Priority Collateral to secure
the Convertible Notes Obligations.


Restrictions on Enforcement of Liens
 
The Intercreditor Agreement shall provide that so long as the Revolving Facility
Obligations or Convertible Notes Obligations, as applicable, remain outstanding,
whether or not any insolvency or liquidation proceeding has been commenced by or
against the issuer or any other guarantor, the Collateral Agent, the holders of
the Convertible Notes, the Revolving Facility Agent and holders of Revolving
Facility Obligations will not, as applicable, exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Collateral in respect
of which such Person does not have a first priority lien.


The Intercreditor Agreement shall provide that the Revolving Facility Agent (on
behalf of the holders of the Revolving Facility Obligations) or Collateral Agent
(on behalf of the holders of the Convertible Notes Obligations), as applicable,
shall have the exclusive right, to enforce rights, exercise remedies (including
setoff) and make determinations regarding the release and disposition with
respect to the Collateral in which the Revolving Facility Agent or the
Collateral Agent, as applicable, has a first priority secured lien, without any
consultation with or the consent of such other Person, subject to limitations
and exceptions set forth in the Intercreditor Agreement.


The Intercreditor Agreement shall provide that, until the repayment in full and
termination of the Revolving Facility Obligations has occurred, the Collateral
Agent and the holders of the Convertible Notes Obligations shall not take any
action that would hinder, delay, limit or prohibit any exercise of remedies
under the Revolving Facility or other Revolving Documents with respect to the
ABL Priority Collateral, including any collection, sale, lease, exchange,
transfer or other disposition of the ABL Priority Collateral, whether by
foreclosure or otherwise, or that would challenge or contest such lien or that
would subordinate the priority of the liens securing the Revolving Facility
Obligations in respect of the ABL Priority Collateral to the liens securing the
Convertible Notes Obligations or make the liens on the ABL Priority Collateral
securing the Convertible Notes Obligations equal ranking to the liens securing
the Revolving Facility Obligations therein.


 
57

--------------------------------------------------------------------------------

 

The Intercreditor Agreement shall provide that, until the repayment in full and
termination of the Convertible Notes Obligations has occurred, the Revolving
Facility Agent and the holders of the Revolving Facility Obligations shall not
take any action that would hinder, delay, limit or prohibit any exercise of
remedies under the Convertible Notes or other Convertible Notes Security
Documents with respect to the Notes Priority Collateral, including any
collection, sale, lease, exchange, transfer or other disposition of the Notes
Priority Collateral, whether by foreclosure or otherwise, or that would
challenge or contest such lien or that would subordinate the priority of the
liens securing the Convertible Notes Obligations in respect of the Notes
Priority Collateral to the liens securing the Revolving Facility Obligations or
make the liens on the Notes Priority Collateral securing the Revolving Facility
Obligations equal ranking to the liens securing the Convertible Notes
Obligations therein; provided, that the Intercreditor Agreement shall provide
the Revolving Facility Agent the right of access to the Notes Priority
Collateral to process and prepare the ABL Priority Collateral for sale and to
sell or remove the ABL Priority Collateral for a period of 120 days from the
earlier of (i) the Revolving Facility Agent giving written notice to the
Collateral Agent of its election to request access to any parcel or item of
Notes Priority Collateral and (ii) the Revolving Facility Agent receiving
written notice from the Collateral Agent that the Collateral Agent has acquired
control or possession of relevant Notes Priority Collateral or has, through the
exercise of remedies or otherwise, sold such Notes Priority Collateral to any
third party purchaser.
 
Insolvency or Liquidation Proceedings
 
Until the repayment in full  and termination of the Revolving Facility
Obligations has occurred, if U.S. Concrete or any other guarantor shall be
subject to any insolvency or liquidation proceeding and the Revolving Facility
Agent (acting at the direction of the requisite holders of Revolving Facility
Obligations) permits:


 
(1)
the use of cash collateral constituting ABL Priority Collateral; or



 
(2)
U.S. Concrete or any other guarantor to obtain financing, whether from the
holders of Revolving Facility Obligations or any other third party under
applicable bankruptcy law secured by the Collateral (each, a “Post-Petition ABL
Financing”);



then the Collateral Agent and the holders of Convertible Notes Obligations
agree:


 
(a)
that they will be deemed to have consented to (and will not oppose or raise any
objection to or contest (or join with or support any third party opposing,
objecting to or consenting) as a result of failure to provide adequate
protection) such use of cash collateral or Post-Petition ABL Financing, subject
to the limitations and exceptions set forth in the Intercreditor Agreement; and



 
(b)
to the extent the liens on the ABL Priority Collateral securing the Revolving
Facility Obligations are subordinated to or pari passu with such Post-Petition
ABL Financing, the liens securing the Convertible Notes Obligations on such ABL
Priority Collateral shall be deemed to be subordinated to (i) the liens securing
such Post-Petition ABL Financing (and all obligations relating thereto) to the
same extent and on the same terms and conditions as the liens securing the
Convertible Notes Obligations are subordinated to the liens securing the
Revolving Facility Obligations, (ii) any adequate protection provided to the
Revolving Facility Agent or the holders of Revolving Facility Obligations and
(iii) “carve-out” for professional and customary fees and expenses agreed to by
the Revolving Facility Agent or the holders of Revolving Facility Obligations
and approved by the relevant bankruptcy court.



Until the repayment in full and termination of the Convertible Notes Obligations
has occurred, if U.S. Concrete or any other guarantor shall be subject to any
insolvency or liquidation proceeding and the Collateral Agent (acting at the
direction of the requisite holders of Convertible Notes obligations) permits:


 
(1)
the use of cash collateral constituting Notes Priority Collateral; or



 
(2)
U.S. Concrete or any other guarantor to obtain financing, whether from the
holders of Convertible Notes Obligations or any other third party under
applicable bankruptcy law secured by the Collateral (each, a “Post-Petition
Notes Financing”);



then the Revolving Facility Agent and the holders of Revolving Facility
Obligations agree:


 
(a)
that they will be deemed to have consented to (and will not oppose or raise any
objection to or contest (or join with or support any third party opposing,
objecting to or contesting)) such use of cash collateral or Post-Petition Notes
Financing, subject to the limitations and exceptions set forth in the
Intercreditor Agreement; and

 
 
58

--------------------------------------------------------------------------------

 

 
 (b)
to the extent the liens on the Notes Priority Collateral securing the
Convertible Notes Obligations are subordinated to or pari passu with such
Post-Petition Notes Financing, the liens securing the Revolving Facility
Obligations on such Notes Priority Collateral shall be deemed to be subordinated
to (i) the liens securing such Post-Petition Notes Financing (and all
obligations relating thereto) to the same extent and on the same terms and
conditions as the liens securing the Revolving Facility Obligations are
subordinated to the loans securing the Convertible Notes Obligations, (ii) any
adequate protection provided to the Collateral Agent or the holders of
Convertible Notes Obligations and (iii) “carve-out” for professional and
customary fees and expenses agreed to by the Collateral Agent or the holders of
Convertible Notes Obligations and approved by the relevant bankruptcy court.



Each of the Revolving Facility Agent, the holders of the Revolving Facility
Obligations, the Collateral Agent and the holders of Convertible Notes agree
that they will raise no objection or oppose a sale or other disposition of any
Collateral free and clear of its second priority liens or other claims under
Section 363 of the Bankruptcy Law if the holder of the first priority secured
lien in such Collateral has consented to such sale or disposition of such assets
and the Person holding a second priority lien in the Collateral will be deemed
to have consented under Section 363 of the United States Bankruptcy Code (and
otherwise) to any sale supported by the Person holding the first priority
secured lien in such Collateral and to have released their liens in such assets;
provided, that the Revolving Facility Agent must receive at least 60 days prior
notice of any sale of real property .


Until the repayment in full of the Revolving Facility Obligations, the
Collateral Agent and holders of Convertible Notes Obligations agree that none of
them shall seek relief from the automatic stay of Section 362(a) of the
Bankruptcy Law or from any other stay in any insolvency or liquidation
proceeding in respect of the ABL Priority Collateral, without the prior written
consent of the Revolving Facility Agent and shall provide at least at least 30
days written notice prior to seeking any such relief with respect to the
Collateral (unless otherwise agreed).  Until the repayment in full of the
Convertible Notes Obligations, the Revolving Facility Agent and holders of
Revolving Facility Obligations agree that none of them shall seek relief from
the automatic stay of Section 362(a) of the Bankruptcy Law or from any other
stay in any insolvency or liquidation proceeding in respect of the Notes
Priority Collateral, without the prior written consent of the Collateral Agent
and shall provide at least at least 30 days written notice prior to seeking any
such relief with respect to the Collateral (unless otherwise agreed).


The Collateral Agent, the holders of Convertible Notes, the Revolving Facility
Agent and the holders of the Revolving Facility Obligations agree that none of
them shall oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (i) any request by such Person for
adequate protection in any insolvency or liquidation proceeding (or any granting
of such request) in respect of the Collateral in which such Person has a first
priority secured lien or (ii) any objection by the such Person to any motion,
relief, action or proceeding based on such Person claiming a lack of adequate
protection in respect of the Collateral in which such Person has a first
priority secured lien.


Order of Application
 
The Intercreditor Agreement will provide that, (i) any proceeds of any ABL
Priority Collateral pursuant to the enforcement of the Revolving Facility or any
Revolving Document or the exercise of any remedial provision thereunder, shall
be applied (in each case until such amounts are satisfied in full):  first, to
the costs and expenses of the Revolving Facility Agent and the holders of the
Revolving Facility Obligations in connection with such enforcement; second, to
the Revolving Facility Obligations in such order as specified in the Revolving
Facility (excluding any amounts in excess of the cap on Revolving Facility
Obligations); third, to the Convertible Notes Obligations; and fourth, to any
amounts in excess of the cap on Revolving Facility Obligations, and (ii) any
proceeds of any Convertible Notes Collateral pursuant to the enforcement of the
Convertible Notes or any Convertible Notes Security Document or the exercise of
any remedial provision thereunder, shall be applied (in each case until such
amounts are satisfied in full):  first, to the costs and expenses of the
Collateral Agent and the holders of the Convertible Notes Obligations in
connection with such enforcement; second, to the Convertible Notes Obligations
in such order as specified in the Convertible Notes; and third, to the Revolving
Facility Obligations (including any amounts in excess of the cap on Revolving
Facility Obligations).  To the extent any excess proceeds remain after the above
application, the Revolving Facility Agent or Collateral Agent, as applicable,
shall deliver to such other Person any proceeds of such Collateral held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.

 
59

--------------------------------------------------------------------------------

 


Release of Liens on Collateral
 
The Intercreditor Agreement will provide that the (i) second priority lien held
by the Collateral Agent, on behalf of the holders of the Convertible Notes
Obligations, on the ABL Priority Collateral shall be automatically released upon
the release, sale or disposition of the ABL Priority Collateral which results in
a release of the lien granted to the Revolving Facility Agent, on behalf of the
holders of the Revolving Facility Obligations under the Revolving Documents and
(ii) second priority lien held by the Revolving Facility Agent, on behalf of the
holders of the Revolving Facility Obligations, on the Notes Priority Collateral
shall be automatically released upon the release, sale or disposition of the
Notes Priority Collateral which results in a release of the lien granted to the
Collateral Agent, on behalf of the holders of the Convertible Notes Obligations
under the Convertible Notes Indenture and Convertible Notes Security
Documents.  In order to effect such foregoing releases, the parties shall
promptly execute and deliver any release documents and instruments as the other
shall request.


Amendment of Convertible Notes Security Documents
 
The Intercreditor Agreement shall provide that in the event the Revolving
Facility Agent or the other holders of Revolving Facility Obligations and the
relevant guarantors enter into any amendment, waiver or consent in respect of
any guarantee or any security or collateral document with respect to the
Revolving Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any guarantee or any
security or collateral document with respect to the Revolving Documents or
changing in any manner the rights of the Revolving Facility Agent, the other
holders of Revolving Facility Obligations, U.S. Concrete or any other guarantor
thereunder, then to the extent such amendment, waiver or consent is with respect
to the ABL Priority Collateral, it shall apply automatically to any comparable
provision of the Convertible Notes Indenture and the comparable Convertible
Notes Security Document without the consent of the Collateral Agent or the
holders of the Convertible Notes Obligations and without any action by the
Collateral Agent, U.S. Concrete or any other guarantor, provided, that, (i) no
such amendment, waiver or consent shall have the effect of removing assets
except to the extent that a release of such lien is permitted by the
Intercreditor Agreement; and (ii) notice of such amendment, waiver or consent
shall have been given to the Collateral Agent no later than 30 days thereafter
(although the failure to give any such notice shall in no way affect the
effectiveness of any such amendment, waiver or consent).


The Intercreditor Agreement shall provide that in the event the Collateral Agent
or the other holders of Convertible Notes Obligations and the relevant
guarantors enter into any amendment, waiver or consent in respect of any
guarantee or any security or collateral document with respect to the Convertible
Notes Indenture and/or the Convertible Notes Security Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any guarantee or any security or collateral document with
respect to the Convertible Notes Indenture and/or the Convertible Notes Security
Documents or changing in any manner the rights of the Collateral Agent, the
other holders of Convertible Notes Obligations, U.S. Concrete or any other
guarantor thereunder, then to the extent such amendment, waiver or consent is
with respect to the Notes Priority Collateral, it shall apply automatically to
any comparable provision of the Revolving Documents without the consent of the
Revolving Facility Agent or the holders of the Revolving Facility Obligations
and without any action by the Revolving Facility Agent, U.S. Concrete or any
other guarantor, provided, that, (i) no such amendment, waiver or consent shall
have the effect of removing assets except to the extent that a release of such
lien is permitted by the Intercreditor Agreement; and (ii) notice of such
amendment, waiver or consent shall have been given to the Revolving Facility
Agent no later than 30 days thereafter (although the failure to give any such
notice shall in no way affect the effectiveness of any such amendment, waiver or
consent).


“ABL Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
 
“Notes Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.

 
60

--------------------------------------------------------------------------------

 

“Collateral” shall mean collectively the ABL Priority Collateral and the Notes
Priority Collateral.
 
Purchase Option
 
If an event of default has occurred and is continuing and remains uncured or
unwaived for at least 30 days with respect to the Revolving Facility Obligation
or the Convertible Notes Obligations, as the case may be, then all or a portion
of the holders of the Revolving Facility Obligations or of  the holders of the
Convertible Notes Obligations, as the case may be, shall have the option at any
time upon 5 business days’ notice given (i) to the Collateral Agent (in the case
of the holders of the Revolving Facility Obligations) to purchase all of the
Convertible Notes Obligations or (ii) to the Revolving Facility Agent (in the
case of the holders of the Convertible Notes Obligations) to purchase all of the
Revolving Facility Obligations, such purchase to be consummated in either case
within 20 days after notice of election of such option.  The purchase price
shall be equal to the full amount of all Revolving Facility Obligations or
Convertible Notes Obligations, as applicable, then outstanding and unpaid
(including principal, interest, fees and expenses but excluding, any prepayment,
make whole payment, termination or similar fees) and, with respect to the
purchase of the Revolving Facility Obligations, shall include the delivery of
cash collateral to the Revolving Facility Agent, in a manner and in such amounts
as the Revolving Facility Agent determines is reasonably necessary to provide
security for any issued and outstanding letter of credit, hedging obligations
and cash management obligations comprising part of the Revolving Facility
Obligations.

 
61

--------------------------------------------------------------------------------

 

CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS
 
The following is a summary of certain U.S. federal income tax considerations to
U.S. Holders (as defined below) regarding the ownership and disposition
(including a conversion into Common Stock) of the Convertible Notes to the
extent acquired in connection with the Subscription Offer and the ownership and
disposition of Common Stock received upon a conversion of the Convertible Notes.
 
This summary is also not a complete analysis of all of the potential tax
considerations relevant to U.S. Holders of the Convertible Notes or the Common
Stock received upon their conversion. This summary is based on the provisions of
the Code, the applicable Treasury Regulations promulgated thereunder, judicial
authority and current administrative rulings and practice, all of which are
subject to change, possibly on a retroactive basis. There can be no assurance
that the IRS will not challenge one or more of the tax consequences described
herein, and we have not obtained, nor do we intend to obtain, a ruling from the
IRS with respect to such consequences.
 
This summary deals only with beneficial owners of Convertible Notes that hold
Convertible Notes or Common Stock (as the case may be) as “capital assets”
within the meaning of Section 1221 of the Code. This summary does not deal with
all aspects of U.S. federal income taxation that might be relevant to particular
holders in light of their personal investment circumstances or special status,
nor does it address tax considerations applicable to investors that may be
subject to special tax rules, such as banks, financial institutions, tax−exempt
organizations, S corporations, partnerships or other pass−through entities,
insurance companies, broker−dealers, dealers or traders in securities or
currencies, certain U.S. expatriates or former long−term residents of the United
States, taxpayers subject to the alternative minimum tax, individual retirement
accounts or other tax−deferred accounts, traders in securities that elect to use
a mark−to−market method of accounting for their securities holdings, insurance
companies, real estate investment trusts, regulated investment companies,
persons that hold Convertible Notes or Common Stock as a position in a
“straddle,” or as part of a synthetic security or “hedge,” “conversion
transaction,” “constructive sale” or other integrated investment, or U.S.
Holders that have a “functional currency” other than the U.S. dollar or Non−U.S.
Holders (as defined below), except as described below.  Moreover, it does not
discuss the effect of any other U.S. federal tax laws (such as estate and gift
tax laws) or applicable state, local or foreign tax laws.
 
As used herein, a “U.S. Holder,” means a beneficial owner of Convertible Notes
or Common Stock that is, for U.S. federal income tax purposes: (1) an individual
citizen or resident of the United States, (2) a corporation created or organized
under the laws of the United States, any state thereof or the District of
Columbia, (3) an estate, the income of which is subject to U.S. federal income
taxation regardless of its source, or (4) a trust if either (a) a U.S. court is
able to exercise primary supervision over the trust’s administration and one or
more United States persons have the authority to control all of the trust’s
substantial decisions or (b) it has a valid election in effect to be treated as
a United States person. A “Non−U.S. Holder” means a beneficial owner of
Convertible Notes or Common Stock that is, for U.S. federal income tax purposes,
an individual, corporation, estate or trust that is not a U.S. Holder.
 
If an entity that is classified as a partnership for U.S. federal income tax
purposes is a beneficial owner of Convertible Notes or Common Stock, the tax
treatment of a partner in the partnership generally will depend upon the status
of the partner and the activities of the partnership. Partnerships and other
entities that are classified as partnerships for U.S. federal income tax
purposes and persons holding Convertible Notes or Common Stock through a
partnership or other entity classified as a partnership for U.S. federal income
tax purposes are urged to consult their own tax advisors.
 
THE FOLLOWING DISCUSSION IS FOR GENERAL INFORMATION ONLY AND IS NOT INTENDED TO
BE TAX ADVICE. INVESTORS SHOULD CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO
THE APPLICATION OF THE U.S. FEDERAL INCOME TAX LAWS TO THEIR PARTICULAR
SITUATIONS AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER OTHER U.S. FEDERAL TAX
LAWS OR THE LAWS OF ANY STATE, LOCAL OR FOREIGN TAXING JURISDICTION OR UNDER ANY
APPLICABLE TAX TREATY.

 
62

--------------------------------------------------------------------------------

 
 
Characterization of the Convertible Notes as Debt
 
The U.S. federal income tax consequences to the holders of the Convertible Notes
will depend upon the treatment of the Convertible Notes as debt for U.S. federal
income tax purposes. The status of the Convertible Notes as debt for U.S.
federal income tax purposes depends upon a number of factors. We intend to take
the position that the Convertible Notes are debt for U.S. federal income tax
purposes, and the holders of the Convertible Notes will agree to be bound by
such treatment. The balance of this discussion assumes that the Convertible
Notes will be respected as debt for U.S. federal income tax purposes. There can
be no assurance that the IRS will not successfully challenge this position.
 
Tax Consequences to U.S. Holders
 
Interest Income on the Convertible Notes
 
Stated Interest
 
Assuming that the Convertible Notes are not treated as contingent payment debt
instruments under applicable Treasury regulations (as described under
“—Additional Interest” below), payments of interest made to a U.S. Holder in
respect of the Convertible Notes, including any accrued and unpaid interest
deemed to have been paid upon conversion, will be subject to United States
federal income tax as ordinary income when received or accrued, in accordance
with such U.S. Holder s regular method of tax accounting for United States
federal income tax purposes.  It is expected that the Convertible Notes will be
issued to investors in this offering at a price equal to their face amount, and
therefore will not be issued with “original issue discount,” or “OID,” for
United States federal income tax purposes.  If, contrary to current
expectations, the Convertible Notes are issued with OID that is equal to or
greater than a specified de minimis amount, then the Convertible Notes will be
issued with OID for United States federal income tax purposes.   If the
Convertible Notes are issued with OID, then a U.S. Holder generally will be
required to include the OID in income as ordinary interest income, on a
constant-yield basis over the term of the Convertible Notes, in advance of the
receipt of the cash attributable to that income.  The remainder of this
discussion assumes that the Convertible Notes will not be issued with OID.
 
Under certain circumstances, including upon a fundamental change in control or
upon a conversion of the Convertible Notes to Common Stock at certain times and
at certain prices, we may be required to pay additional interest on the
Convertible Notes.  Although the issue is not free from doubt, we intend to take
the position that the possibility of such additional payments does not result in
the Convertible Notes being treated as contingent payment debt instruments under
the applicable Treasury regulations.  If we become obligated to pay additional
interest, then we intend to take the position that such amounts will be treated
as ordinary interest income and taxed as described under “—Stated Interest”
above.  Our position is not binding on the IRS.  If the IRS takes a contrary
position to that described above, a U.S. Holder may be required to accrue
interest income based upon a “comparable yield,” regardless of the holder’s
method of accounting.  The “comparable yield” is the yield at which we would
issue a fixed rate non-convertible debt instrument with no contingent payments,
but with terms and conditions similar to those of the Convertible Notes; that
yield would be higher than the stated coupon on the Convertible Notes.  In
addition, any gain on the sale, exchange, retirement or other taxable
disposition of the Convertible Notes (including any gain realized on the
conversion of a Convertible Note) would be recharacterized as ordinary
income.  U.S. Holders should consult their own tax advisors regarding the tax
consequences of the Convertible Notes being treated as contingent payment debt
instruments.  The remainder of this discussion assumes that the Convertible
Notes are not treated as contingent payment debt instruments.
 
Sale, Exchange, Redemption or Retirement of the Convertible Notes
 
Upon a sale, conversion, exchange, redemption or retirement of a Convertible
Note for cash or our common stock, a U.S. Holder will generally recognize
capital gain or loss equal to the difference between the amount realized on the
sale, conversion, exchange, redemption or retirement (including the fair market
value of our common stock received, if any) and such U.S. Holder’s adjusted tax
basis in the Convertible Note. A U.S. Holder’s adjusted tax basis in a
Convertible Note will generally be equal to the U.S. Holder’s purchase price for
the Convertible Note. Such capital gain or loss will be long-term capital gain
or loss if the U.S. Holder has held the Convertible Note for more than one year
at the time of sale or exchange.  Generally, long-term capital gain for certain
non-corporate U.S. Holders, including individuals, is eligible for a reduced
rate of taxation. The amount deductible in respect of a capital loss is subject
to certain limitation.

 
63

--------------------------------------------------------------------------------

 

Conversion of Convertible Notes into Shares of Common Stock
 
A U.S. Holder should not recognize gain or loss on the exchange of Convertible
Notes for shares of Common Stock upon conversion, except to the extent of the
fair market value of any shares of Common Stock received with respect to accrued
but unpaid interest, which should be treated as ordinary interest income to the
extent not previously included in income. With respect to any cash received in
lieu of a fractional share of Common Stock, the U.S. Holder would be treated as
if the fractional share had been issued and then redeemed for cash (and would
recognize capital gain or loss in an amount equal to the difference between (i)
the amount of cash received in lieu of the fractional share and (ii) the portion
of the U.S. Holder’s adjusted tax basis in the new Convertible Notes that is
allocated to the fractional share). Gain or loss recognized should be long−term
capital gain or loss if the U.S. Holder’s holding period for the Convertible
Notes exceeds one year. In the case of certain non−corporate U.S. Holders
(including individuals), long−term capital gains are generally eligible for a
reduced rate of taxation. The deductibility of capital losses is subject to
limitation. The U.S. Holder should have an aggregate tax basis in the shares of
Common Stock received in the conversion equal to the aggregate tax basis of the
Convertible Notes converted (less any basis allocable to any fractional share
deemed received in the conversion). The holding period for shares of Common
Stock received by the U.S. Holder upon conversion of the Convertible Notes
should include the U.S. Holder’s holding period for the Convertible Notes
surrendered in the conversion. The tax treatment of the receipt of any
additional interest paid upon conversion of the new Convertible Notes is unclear
and U.S. Holders are urged to consult their own tax advisors regarding the tax
treatment of any such payment.
 
Constructive Distributions in Respect of Convertible Notes
 
The terms of the Convertible Notes allow for changes in the conversion rate of
the Convertible Notes in certain circumstances. A change in conversion rate that
allows holders to receive more shares of Common Stock on conversion may increase
the holders’ proportionate interests in our earnings and profits or assets. In
that case, the holders would be treated as though they received a distribution
in the form of shares of our Common Stock. Such a constructive stock
distribution could be taxable to the holders, although they would not actually
receive any cash or other property.  Not all changes in conversion rate that
allow holders to receive more shares of Common Stock on conversion, however,
increase the holders’ proportionate interests in Reorganized U.S. Concrete. For
instance, a change in conversion rate simply could prevent the dilution of the
holders’ interests upon a stock split or other change in capital structure.
Changes of this type, if made by a bona fide, reasonable adjustment formula, are
not treated as constructive stock distributions. Conversely, if an event occurs
that dilutes the holders’ interests and the conversion rate is not adjusted, the
resulting increase in the proportionate interests of our stockholders could be
treated as a taxable stock distribution to them. Any taxable constructive stock
distributions resulting from a change to, or failure to change, the conversion
rate generally would be treated like a distribution paid in cash or other
property.  Such constructive distribution would be treated as a taxable dividend
to the recipient to the extent of our current or accumulated earnings and
profits, with any excess treated as a non−taxable return of capital or as
capital gain.
 
Distributions on Shares of Common Stock
 
In general, any distribution in respect of the shares of Common Stock will
constitute a dividend for U.S. federal income tax purposes to the extent of our
current or accumulated earnings and profits, as determined under U.S. federal
income tax principles. If holding period requirements are met, dividends paid to
non−corporate holders (with respect to taxable years beginning no later than
December 31, 2010) generally will qualify for the reduced tax rate on qualified
dividend income. Dividends will be eligible for the dividends received deduction
if the U.S. Holder is an otherwise qualifying corporate holder that meets the
holding period and other requirements for the dividends received deduction. To
the extent that a U.S. Holder receives a distribution on shares of Common Stock
that would otherwise constitute a dividend for U.S. federal income tax purposes,
but that exceeds our current and accumulated earnings and profits, the
distribution will be treated first as a non−taxable return of capital, which
reduces the holder’s tax basis in the shares of Common Stock. Any distribution
in excess of the holder’s tax basis in the shares of Common Stock will be
treated as capital gain and as long−term capital gain if the holder’s holding
period exceeds one year.
 
 
64

--------------------------------------------------------------------------------

 

Sale, Exchange or Other Taxable Disposition of Shares of Common Stock
 
A U.S. Holder generally will recognize capital gain or loss on a sale, exchange
or other taxable disposition of shares of Common Stock. A U.S. Holder’s gain or
loss will equal the difference between the amount realized by the holder and the
holder’s adjusted tax basis in the share of Common Stock. The amount realized by
a U.S. Holder will equal the amount of any cash and the fair market value of any
other property received for the shares of Common Stock. The gain or loss
recognized by a U.S. Holder on a sale or exchange of the shares of Common Stock
will be long−term capital gain or loss if the holder’s holding period for the
shares of Common Stock exceeds one year.
 
Information Reporting and Backup Withholding
 
A U.S. Holder may be subject to information reporting and backup withholding tax
(currently at a rate of 28%) on payments of (i) interest and principal on the
Convertible Notes, (ii) proceeds (including additional interest) from the sale
or other disposition (including a redemption or conversion) of the Convertible
Notes or the shares of Common Stock and (iii) dividends on the Common Stock.
Certain holders (including, among others, corporations and certain tax−exempt
organizations) are generally not subject to information reporting and backup
withholding. A U.S. Holder generally will be subject to information reporting
and backup withholding if such holder is not otherwise exempt and such holder:
 
 
·
fails to furnish in the manner required its taxpayer identification number, or
TIN, which, for an individual, is ordinarily his or her social security number,

 
 
·
furnishes an incorrect TIN,

 
 
·
is notified by the IRS that it has failed to properly report payments of
interest or dividends, or

 
 
·
fails to certify, under penalties of perjury, that it has furnished a correct
TIN and that the IRS has not notified the U.S. Holder that it is subject to
backup withholding.

 
Backup withholding is not an additional tax. Any amounts withheld may be
credited against a holder’s U.S. federal income tax liability and may entitle
such holder to a refund, provided such holder timely furnishes certain
information to the IRS. Holders should consult with their own tax advisors
regarding the application of backup withholding to their particular situation,
the availability of an exemption from backup withholding and the procedure for
obtaining such an exemption, if available.
 
Certain Tax Consequences to Non−U.S. Holders
 
Treatment of the Convertible Notes
 
Subject to the discussion below regarding backup withholding, payments received
in respect of the Convertible Notes by a Non−U.S. Holder, including OID and
payments of interest, will be exempt from U.S. federal income or withholding
tax, provided that: (i) such Non−U.S. Holder does not own, actually or
constructively, 10% or more of the total combined voting power of all classes of
our stock entitled to vote, and is not a controlled foreign corporation related,
directly or indirectly, to us through stock ownership; (ii) such Non−U.S. Holder
certifies on an IRS Form W−8BEN (or successor form), under penalties of perjury,
that it is not a United States person and provides its name and address or
otherwise satisfies applicable documentation requirements; and (iii) such
payments are not effectively connected with the conduct by such Non−U.S. Holder
of a trade or business in the United States (or, where a tax treaty applies, are
not attributable to a U.S. permanent establishment).
 
Any gain realized upon the sale, exchange or other taxable disposition of
Convertible Notes generally will not be subject to U.S. federal income tax
unless: (i) that gain is effectively connected with the conduct of a trade or
business in the United States by the Non−U.S. Holder (and, where a tax treaty
applies, is attributable to a U.S. permanent establishment); or (ii) the
Non−U.S. Holder is an individual who is present in the United States for 183
days or more in the taxable year of that disposition and certain other
conditions are met. In addition, accrued but unpaid interest (or OID) not
previously included in income is not treated as gain subject to these rules, but
rather is subject to the rules regarding interest (and OID) described in the
preceding paragraph If a Non−U.S. Holder of the Convertible Notes is engaged in
a trade or business in the United States, and if interest (including OID) on the
Convertible Notes is effectively connected with the conduct of such trade or
business (and, where a tax treaty applies, is attributable to a U.S. permanent
establishment), the Non−U.S. Holder, although exempt from the U.S. federal
withholding tax discussed above, generally will be subject to regular U.S.
federal income tax on interest and on any gain realized on the sale, exchange,
or other taxable disposition of Convertible Notes in the same manner as if it
were a U.S. Holder. In lieu of the certificate described above, such Non−U.S.
Holder will be required to provide to the withholding agent a properly executed
IRS Form W−8ECI (or successor form) in order to claim an exemption from
withholding tax. In addition, if such Non−U.S. Holder is a foreign corporation,
it may be subject to a branch profits tax equal to 30% (or such lower rate
provided by an applicable tax treaty) of its effectively connected earnings and
profits for the taxable year, subject to certain adjustments.

 
65

--------------------------------------------------------------------------------

 

Shares of Common Stock
 
Any dividends paid to a Non−U.S. Holder with respect to the shares of Common
Stock (and any deemed dividends resulting from certain adjustments, or the
failure to make certain adjustments, to the number of shares of Common Stock to
be issued upon conversion of Convertible Notes, as discussed in “—U.S.
Holders—Constructive Distributions in Respect of Convertible Notes” above) will
be subject to U.S. federal withholding tax at a 30% rate or such lower rate as
may be specified by an applicable tax treaty. Because a constructive
distribution deemed received by a Non−U.S. Holder would not give rise to any
cash from which any applicable withholding tax could be satisfied, we may
set−off any such withholding tax against any cash payments of interest payable
on the Convertible Notes.
 
Dividends that are effectively connected with the conduct of a trade or business
within the United States (and, where a tax treaty applies, are attributable to a
U.S. permanent establishment) are not subject to U.S. federal withholding tax,
but instead are subject to U.S. federal income tax on a net income basis at
applicable graduated individual or corporate rates. Such a Non−U.S. Holder will
be required to provide to the withholding agent a properly executed IRS Form
W−8ECI (or successor form) in order for effectively connected income to be
exempt from U.S. federal withholding tax. In addition, if such a Non−U.S. Holder
is a foreign corporation, it may be subject to a branch profits tax of 30% (or
such lower rate provided by an applicable treaty) of its effectively connected
earnings and profits for the taxable year, subject to certain adjustments.
 
Any gain realized upon the sale, exchange or other taxable disposition of shares
of Common Stock generally will not be subject to U.S. federal income tax unless:
(i) that gain is effectively connected with the conduct of a trade or business
in the United States by the Non−U.S. Holder (and, where a tax treaty applies, is
attributable to a U.S. permanent establishment); or (ii) the Non−U.S. Holder is
an individual who is present in the United States for 183 days or more in the
taxable year of that disposition and certain other conditions are met.
 
Information Reporting and Backup Withholding
 
In general, a Non−U.S. Holder will not be subject to backup withholding tax and
information reporting with respect to payments made by us with respect to the
Convertible Notes or the shares of Common Stock if the Non−U.S. Holder has
provided to the withholding agent an IRS Form W−8BEN or IRS Form W−8ECI (or
successor form) described above and such withholding agent does not have actual
knowledge or reason to know that such Non−U.S. Holder is a United States person.
In addition, no backup withholding will be required regarding the proceeds of
the sale of Convertible Notes or shares of Common Stock made within the United
States or conducted through certain U.S. financial intermediaries if the payor
receives that statement described above and does not have actual knowledge or
reason to know that the Non−U.S. Holder is a United States person or the
Non−U.S. Holder otherwise establishes an exemption.

 
66

--------------------------------------------------------------------------------

 

TRANSFER RESTRICTIONS
 
The Convertible Notes have not been registered under the Securities Act and may
not be offered or sold in the U.S. or to, or for the account or benefit of, U.S.
persons, except in accordance with an applicable exemption from the registration
requirements of the Securities Act.  The Convertible Notes are being offered and
issued only to QIBs and to institutional accredited investors.
 
Each holder of Existing Notes that submits a Subscription Certificate will be
deemed to represent, warrant, and agree as follows:
 
(1)           it has received and reviewed this Supplement and the Disclosure
Statement;
 
(2)           it is not an “affiliate” (as defined under Rule 144 of the
Securities Act) of us;
 
(3)           it is the beneficial owner (as defined below) of, or a duly
authorized representative of one or more such beneficial owners of, the Existing
Notes;
 
(4)           it is, or if it is acting on behalf of a beneficial owner of the
Existing Notes, it has received a written certification from such beneficial
owner (dated as of a specific date on or since the close of such beneficial
owner’s most recent fiscal year) to the effect that such beneficial owner is (a)
a QIB and is acquiring the Convertible Notes for its own account or for a
discretionary account or accounts on behalf of one or more QIBs (as to which it
has been instructed and has the authority to make the statements contained
herein) or (b) an institutional accredited investor acquiring the Convertible
Notes for its own account or for a discretionary account or accounts on behalf
of one or more institutional accredited investors (as to which it has been
instructed and has the authority to make the statements contained herein);
 
(5)           it acknowledges that the Convertible Notes have not been
registered under the Securities Act and may not be sold except as permitted
below;
 
(6)           it understands and agrees on its own behalf and on behalf of any
beneficial owner for which it is acting (a) that the Convertible Notes are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and (b) that (1) the Convertible Notes may be
offered, resold, pledged or otherwise transferred, only (i) so long as such
security is eligible for resale pursuant to Rule 144A, in the United States to a
person whom the seller reasonably believes is a qualified institutional buyer
(as defined in Rule 144A under the Securities Act) in a transaction meeting the
requirements of Rule 144A, (ii) outside the United States in an offshore
transaction in accordance with Rule 904 under the Securities Act, (iii) pursuant
to an exemption from registration under the securities act provided by Rule 144
thereunder (if available) or (iv) pursuant to an effective registration
statement under the Securities Act, in each of cases (i) through (iv) in
accordance with any applicable securities laws of any state of the United
States, and (2) the holder will, and each subsequent holder is required to,
notify any purchaser of any Convertible Notes from it of the resale restrictions
referred to in clause (1) above;
 
(7)           it understands that each Convertible Note will bear a legend
substantially to the following effect unless we determine otherwise in
compliance with applicable law:
 
“This note (or its predecessor) was originally issued in a transaction exempt
from registration under the United States Securities Act of 1933 (the
“Securities Act”), and this note may not be offered, sold or otherwise
transferred in the absence of such registration or an applicable exemption
therefrom.  Each purchaser of this note is hereby notified that the seller of
this note may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A thereunder.

 
67

--------------------------------------------------------------------------------

 

The holder of this note agrees for the benefit of the issuer and the guarantors
that (a) this note may be offered, resold, pledged or otherwise transferred,
only (i) so long as such security is eligible for resale pursuant to Rule 144A,
in the United States to a person whom the seller reasonably believes is a
qualified institutional buyer (as defined in Rule 144A under the Securities Act)
in a transaction meeting the requirements of rule 144A, (ii) outside the United
States in an offshore transaction in accordance with Rule 904 under the
Securities Act, (iii) pursuant to an exemption from registration under the
securities act provided by Rule 144 thereunder (if available) or (iv) pursuant
to an effective registration statement under the Securities Act, in each of
cases (i) through (iv) in accordance with any applicable securities laws of any
state of the United States, and (b) the holder will, and each subsequent holder
is required to, notify any purchaser of this note from it of the resale
restrictions referred to in (a) above.
 
This note is a Global Note within the meaning of the Indenture hereinafter
referred to and is registered in the name of a Depositary or a nominee of a
Depositary or a successor Depositary.  This note is not exchangeable for notes
registered in the name of a person other than the Depositary or its nominee
except in the limited circumstances described in the indenture, and no transfer
of this note (other than a transfer of this note as a whole by the Depositary to
a nominee of the Depositary or by a nominee of the Depositary to the Depositary
or another nominee of the Depositary) may be registered except in the limited
circumstances described in the Indenture.
 
Unless this certificate is presented by an authorized representative of the
Depositary Trust Company, a New York Corporation (“DTC”), to the issuer or its
agent for registration of transfer, exchange or payment, and any certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.
 
Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of Cede & Co. or to a successor thereof or such successor’s
nominee and transfers of portions of this Global Note shall be limited to
transfers made in accordance with the restrictions set forth in Section 2.16 of
the Indenture.”
 
(8)           it acknowledges that (a) none of us, the Subscription Agent, or
any person acting on behalf of any of the foregoing has made any statement,
representation or warranty, express or implied, to it with respect to us or the
offer or sale of any securities, other than the information included in this
Supplement (as supplemented to the Subscription Offer Expiration Time), and (b)
any information it desires concerning us or any other matter relevant to its
decision to subscribe to purchase Convertible Notes (including a copy of this
Supplement and the Disclosure Statement) is or has been made available to it;
and
 
(9)           it (a) is able to act on its own behalf in the transactions
contemplated by this Supplement, (b) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Convertible Notes, and (c) (or the
account for which it is acting) has the ability to bear the economic risks of
its prospective investment in the Convertible Notes and can afford the complete
loss of such investment;
 
(10)           it understands that we, the Subscription Agent and others will
rely upon the truth and accuracy of the foregoing acknowledgement,
representations and agreements and agrees that if any of the acknowledgements,
representations and warranties made by its submission of the Subscription
Certificate are, at any time prior to the completion of the Subscription Offer,
no longer accurate, it shall promptly notify us.  If it is acquiring the
Convertible Notes as a fiduciary or agent for one or more investor accounts, it
represents that it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgements,
representations and agreements on behalf of such account.
 
The representations and warranties and agreements of a holder of Existing Notes
committing to purchase Convertible Notes, shall be deemed to be repeated and
reconfirmed on and as of the Subscription Offer Expiration Time and the
Subscription Acceptance Date.  For purposes of this section, the beneficial
owner of any Existing Notes shall mean any holder that exercises sole investment
discretion with respect to such Existing Notes.

 
68

--------------------------------------------------------------------------------

 

BOOK-ENTRY; DELIVERY AND FORM
 
General
 
The Convertible Notes are being offered and issued only:
 
 
•
to QIBs as defined by Rule 144A (“Rule 144A Notes”), or

 
 
•
to institutional accredited investors as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act (“Rule 501(a) Notes”).

 
Convertible Notes will be issued in fully registered global form in minimum
denominations of $1,000 and integral multiples of $1,000 in excess of
$1,000.  Rule 144A Notes initially will be represented by a single permanent
global note (the “Rule 144A Global Note”).  Rule 501(a) Notes will be
represented by a single permanent global note (the “501(a) Global Note” and,
together with the Rule 144A Global Notes, the “Global Notes”).
 
The Global Notes will be deposited upon issuance with the Trustee, as custodian
for The Depository Trust Company (“DTC”), in New York, New York, and registered
in the name of DTC or its nominee for credit to an account of a direct or
indirect participant in DTC (including the Euroclear System (“Euroclear”) or
Clearstream Banking, S.A. (“Clearstream”)), as described below under
“—Depository Procedures.”
 
Except as set forth below, the Global Notes may be transferred, in whole and not
in part, only to another nominee of the depository or to a successor of the
depository or its nominee.  Beneficial interests in the Global Notes may not be
exchanged for securities in certificated form except in the limited
circumstances described below under “Exchange of Global Notes for Certificated
Notes.”
 
The Convertible Notes will be subject to certain restrictions on transfer and
will bear restrictive legends as described under “Transfer Restrictions.”  In
addition, transfers of beneficial interests in the Global Notes will be subject
to the applicable rules and procedures of DTC and its direct or indirect
participants, which may change from time to time.
 
Depository Procedures
 
The following is a description of the operations and procedures of DTC. These
operations and procedures are solely within the control of DTC and are subject
to changes by it. We take no responsibility for these operations and procedures
and urge investors to contact the system or their participants directly to
discuss these matters.
 
DTC has advised us that DTC is a limited-purpose trust company created to hold
securities for its participating organizations (collectively, the
“Participants”) and to facilitate the clearance and settlement of transactions
in those securities between the Participants through electronic book-entry
changes in accounts of its Participants. The Participants include securities
brokers and dealers, banks, trust companies, clearing corporations and certain
other organizations. Access to DTC’s system is also available to other entities
such as banks, brokers, dealers and trust companies that clear through or
maintain a custodial relationship with a Participant, either directly or
indirectly (collectively, the “Indirect Participants”). Persons who are not
Participants may beneficially own securities held by or on behalf of DTC only
through the Participants or the Indirect Participants. The ownership interests
in, and transfers of ownership interests in, each security held by or on behalf
of DTC are recorded on the records of the Participants and Indirect
Participants.
 
DTC has also advised us that, pursuant to procedures established by it:
 
 
•
upon deposit of the Global Notes, DTC will credit the accounts of the
Participants designated by the registrar with portions of the principal amount
of the Global Notes; and

 
 
•
ownership of these interests in the Global Notes will be shown on, and the
transfer of ownership of these interests will be effected only through, records
maintained by DTC (with respect to the Participants) or by the Participants and
the Indirect Participants (with respect to other owners of beneficial interest
in the Global Notes).

 
 
69

--------------------------------------------------------------------------------

 

All interests in a Global Note may be subject to the procedures and requirements
of DTC.
 
The laws of some states require that certain Persons take physical delivery in
definitive form of securities that they own. Consequently, the ability to
transfer beneficial interests in a Global Note to such Persons will be limited
to that extent. Because DTC can act only on behalf of the Participants, which in
turn act on behalf of the Indirect Participants, the ability of a Person having
beneficial interests in a Global Note to pledge such interests to Persons that
do not participate in the DTC system, or otherwise take actions in respect of
such interests, may be affected by the lack of a physical certificate evidencing
such interests.
 
EXCEPT AS DESCRIBED BELOW, OWNERS OF INTEREST IN THE GLOBAL NOTES WILL NOT HAVE
SECURITIES REGISTERED IN THEIR NAMES, WILL NOT RECEIVE PHYSICAL DELIVERY OF
SECURITIES IN CERTIFICATED FORM AND WILL NOT BE CONSIDERED THE REGISTERED OWNERS
OR “HOLDERS” THEREOF UNDER THE INDENTURE FOR ANY PURPOSE.
 
Payments in respect of the principal of, and interest and premium, if any, on a
Global Note registered in the name of DTC or its nominee will be payable to DTC
in its capacity as the registered holder under the respective indenture. Under
the terms of the Convertible Notes Indenture, we and the Trustee will treat the
Persons in whose names the Convertible Notes, including the Global Notes, are
registered as the owners of the Convertible Notes for the purpose of receiving
payments and for all other purposes. Consequently, neither we, nor the Trustee
nor any agent of us or the Trustee has or will have any responsibility or
liability for:
 
 
•
any aspect of DTC’s records or any Participant’s or Indirect Participant’s
records relating to or payments made on account of beneficial ownership interest
in the Global Notes or for maintaining, supervising or reviewing any of DTC’s
records or any Participant’s or Indirect Participant’s records relating to the
beneficial ownership interests in the Global Notes; or

 
 
•
any other matter relating to the actions and practices of DTC or any of its
Participants or Indirect Participants.

 
DTC has advised us that its current practice, upon receipt of any payment in
respect of securities such as the Convertible Notes (including principal and
interest), is to credit the accounts of the relevant Participants with the
payment on the payment date unless DTC has reason to believe it will not receive
payment on such payment date. Each relevant Participant is credited with an
amount proportionate to its beneficial ownership of an interest in the principal
amount of the relevant security as shown on the records of DTC. Payments by the
Participants and the Indirect Participants to the beneficial owners of
Convertible Notes will be governed by standing instructions and customary
practices and will be the responsibility of the Participants or the Indirect
Participants and will not be the responsibility of DTC, the Trustee or us.
Neither we nor the trustee will be liable for any delay by DTC or any of the
Participants or the Indirect Participants in identifying the beneficial owners
of the Convertible Notes, and we and the trustee may conclusively rely on and
will be protected in relying on instructions from DTC or its nominee for all
purposes.
 
Transfers between the Participants will be effected in accordance with DTC’s
procedures, and will be settled in same-day funds.
 
DTC has advised us that it will take any action permitted to be taken by a
holder of Convertible Notes only at the direction of one or more Participants to
whose account DTC has credited the interests in the Global Notes and only in
respect of such portion of the aggregate principal amount of the Convertible
Notes as to which such Participant or Participants has or have given such
direction. However, if there is an Event of Default under the Convertible Notes
Indenture, DTC reserves the right to exchange the Global Notes for legended
notes in certificated form, and to distribute such notes to its Participants.

 
70

--------------------------------------------------------------------------------

 

Although DTC has agreed to the preceding procedures to facilitate transfers of
interests in the Global Notes among participants in DTC, it is under no
obligation to perform or to continue to perform such procedures, and may
discontinue such procedures at any time. Neither we nor the Trustee nor any of
their respective agents will have any responsibility for the performance by DTC
or its participants or indirect participants of its obligations under the rules
and procedures governing its operations.
 
Exchange of Global Notes for Certificated Securities
 
A Global Note is exchangeable for definitive Convertible Notes in registered
certificated form (“Certificated Securities”) if:
 
 
•
DTC (a) notifies us that it is unwilling or unable to continue as depository for
the Global Notes or (b) has ceased to be a clearing agency registered under the
Exchange Act and, in either case, we fail to appoint a successor depository;

 
 
•
we, at our option and subject to the procedures of DTC, elect to exchange the
Global Notes (in whole but not in part) for definitive securities and deliver a
written notice to such effect to the Trustee; or

 
 
•
there has occurred and is continuing a Default or Event of Default with respect
to the Convertible Notes (each as defined in the Convertible Notes Indenture).

 
•
In addition, beneficial interests in a Global Note may be exchanged for
Certificated Securities upon prior written notice given to the Trustee by or on
behalf of DTC in accordance with the respective indenture. In all cases,
Certificated Securities delivered in exchange for any Global Note or beneficial
interests in Global Notes will be registered in the names, and issued in any
approved denominations, requested by or on behalf of the depository (in
accordance with its customary procedures) and will bear the applicable
restrictive legend referred to in “Transfer Restrictions,” unless that legend is
not required by applicable law.

 
 
71

--------------------------------------------------------------------------------

 

LEGAL MATTERS
 
The validity of the Convertible Notes will be passed upon on our behalf by
Kirkland & Ellis LLP, a limited liability partnership that includes professional
corporations, Chicago, Illinois.
 
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
 
The consolidated financial statements incorporated in this Supplement by
reference to the 2009 10-K, and the effectiveness of internal control over
financial reporting as of December 31, 2009 have been audited by
PricewaterhouseCoopers LLP, an independent registered public accounting firm, as
stated in their report incorporated herein by reference to the 2009 10-K, which
contains an explanatory paragraph relating to the Company’s ability to continue
as a going concern as described in Note 1 to the financial statements to the
2009 10-K.

 
72

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Subscription Certificate
 
See the Attached


Pursuant to the terms of the Support Agreement, we are permitted to amend,
modify or waive any of the terms and conditions of the Subscription Certificate,
the form of which is attached hereto; provided, that we must obtain the prior
consent of Purchasing Parties to amend, modify or waive any of the terms
contained in the Support Certificate that are also used in the Support
Agreement, to the extent such amendment, modification or waiver would alter the
meaning of such defined term as used in the Support Agreement in a manner that
would be adverse to the Purchasing Parties.

 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Purchase Agreement
 
See the Attached

 

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Registration Rights Agreement


See the Attached

 

--------------------------------------------------------------------------------

 

Exhibit D
 
Form of Convertible Notes Indenture


See the Attached

 

--------------------------------------------------------------------------------

 

SUPPLEMENT TO THE DISCLOSURE STATEMENT
 
U.S. CONCRETE, INC.
 
Subscription Offer to Purchase $55,000,000 of
9.5% Convertible Secured Notes due 2015

 

--------------------------------------------------------------------------------

 
Questions, requests for assistance and requests for additional copies of this
Supplement, any documents incorporated by reference into this Supplement or the
accompanying attachments should be directed to the Subscription Agent at the
telephone number or the email addresses set forth below.  Questions regarding
the settlement mechanics for the issuance of the Convertible Notes should be
directed to the Settlement Agent at the telephone number set forth below.  No
Subscription Materials should be sent to the Settlement Agent.  You may also
contact your broker, dealer, commercial bank, trust company or other nominee for
assistance concerning the Subscription Offer.
 

--------------------------------------------------------------------------------

 
The Subscription Agent for the Subscription Offer is:
 
Wells Fargo Bank, National Association
 
45 Broadway, 14th Floor
New York, New York  10006
Attention: Corporate Trust Services; Matthew Sherman - Vice President
Matthew.Sherman@wellsfargo.com and Lindsey.Widdis@wellsfargo.com


Call Direct:  (212) 515-1565


By Facsimile (for Eligible Institutions only): (212) 509-1716
Confirm Facsimile Transmission:  (212) 515-1573

 
The Settlement Agent for the Subscription Offer is:
 
U.S. Bank National Association
 
150 Fourth Avenue North, 2nd Floor
Nashville, Tennessee 37219
Attention: Corporate Trust Services


Call Direct:  (615) 251-0733
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Purchase Agreement
 


NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”), dated as of the Subscription
Acceptance Date (as defined in herein), is by and among U.S. Concrete, Inc., a
Delaware corporation with its principal executive offices currently located at
2925 Briarpark, Suite 1050, Houston, TX 77042 (the “Company”), the direct and
indirect domestic subsidiaries of the Company signatory hereto (individually, a
“Guarantor,” and collectively, the “Guarantors;” the Guarantors and the Company
are sometimes referred to herein collectively as the “Issuer Parties” and each,
an “Issuer Party”) and the investors listed on the Schedule of Subscription
Parties attached as Annex I (the “Subscription Parties”) that have properly
completed and returned a Subscription Certificate (a “Subscription Certificate”)
in the form attached as Exhibit A hereto and each of the investors set forth on
Annex II (the “Put Option Parties,” and together with the Subscription Parties,
the “Buyers”) party to that certain Support Agreement (as defined below).  The
Company, the Buyers and the Guarantors are sometimes referred to herein
collectively as the “Parties” and each of them, individually, as a “Party.”
 
Whereas:
 
A.           The Company and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”), each the subject of a voluntary case (the
“Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) will be reorganized pursuant to a joint plan of
reorganization (the “Plan”).
 
B.           The Company and each Buyer are entering into and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
C.           The Company has authorized a new series of convertible secured
notes of the Company titled 9.5% Convertible Secured Notes due 2015 (the
“Convertible Notes”) convertible into shares of the common stock of the Company,
par value $0.001 per share (the “Common Stock”; and the shares of Common Stock
into which the Convertible Notes are convertible are sometimes referred to
herein as the “Conversion Shares”), in connection with the Plan. The Convertible
Notes will be issued in accordance with the terms of that certain indenture (as
may be amended, modified or supplemented from time to time, the “Convertible
Notes Indenture”) to be entered into among the Company, the Guarantors, U.S.
Bank National Association, as trustee (in such capacity, the “Trustee”) and
collateral agent (in such capacity, the “Collateral Agent”).
 
D.           Each Guarantor will fully and unconditionally guarantee the
Convertible Notes, pursuant to the terms of the Convertible Notes Indenture, as
the purchase of the Convertible Notes by the Buyers will benefit the Company and
Guarantors, both individually and as a whole.  The guarantees to be entered into
by the Guarantors pursuant to the Convertible Notes Indenture are referred to
herein as the “Guarantees,” and the Convertible Notes, the Conversion Shares and
the Guarantees are sometimes referred to herein collectively as the
“Securities.”

 
 

--------------------------------------------------------------------------------

 

E.           The Company and the Put Option Parties have entered into (i) a
letter agreement dated July 20, 2010 (the “Purchaser Letter”) with respect to
the initial terms and conditions of the Convertible Notes and (ii) an agreement
dated August 16, 2010 (the “Support Agreement”) pursuant to which each such Put
Option Party has agreed to, among other things, purchase (or cause its
designated affiliates to purchase) up to one-third of the Aggregate Principal
Amount (as defined below) upon the exercise by the Company of the Put Option (as
defined therein).
 
F.           The Issuer Parties have prepared an Offering Supplement to the
Disclosure Statement, dated as of August 16, 2010 (including all documents
incorporated by reference therein, the “Offering Memorandum”), with respect to
the offering of the Securities (the “Subscription Offer” and, together with the
transactions contemplated hereby and by the Support Agreement, the
“Transactions”).
 
G.           Each Buyer wishes to purchase, and the Company wishes to sell, upon
and subject to the terms and conditions set forth in this Agreement, the
Subscription Amount (as such term is defined in the Offering Memorandum) of the
Securities. The Subscription Amount of any Buyer shall not be greater than its
pro rata portion of the Convertible Notes, although the Put Option Parties may
be required to purchase additional Securities in accordance with terms of the
Support Agreement.  The aggregate principal amount of the Securities to be
issued in the Subscription Offer shall be $55,000,000 (the “Aggregate Principal
Amount”).
 
H.           Each Buyer, by virtue of the execution and delivery of its
Subscription Certificate by such Buyer and its dealer, broker or other nominee
to the Subscription Agent (as defined below) by the Subscription Offer
Expiration Time, will, upon the Company’s acceptance of such Subscription
Certificate, become a party to this Agreement and the Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Issuer Parties will
agree to file with the SEC, under the circumstances set forth therein, one or
more shelf registration statements pursuant to Rule 415 of the Securities Act
relating to the sale by certain holders of the Convertible Notes and Conversion
Shares.
 
I.            Concurrently with the closing of the purchase and sale of the
Securities hereunder, the Issuer Parties will enter into a revolving credit
facility among the Company, certain affiliates thereof, JPMorgan Chase Bank,
N.A. as administrative agent (“Administrative Agent”) and the lenders party
thereto and any related documents (the “Revolving Facility”).
 
J.            The Issuer Parties will secure their obligations under the
Securities by (i) first-priority liens on substantially all of the assets of the
Company and each of the Guarantors, including material owned real property and
material owned quarries and related assets, subject to permitted liens
(including a second-priority lien in favor of the collateral agent under the
Revolving Facility) and certain exceptions as described in the Convertible Notes
Security Agreement (the “First Lien Collateral”); and (ii) a second-priority
lien on the assets of the Company and the Guarantors securing the Revolving
Facility on a first-priority basis, subject to permitted liens and certain
exceptions, as described in the Convertible Notes Security Agreement (the
“Second Lien Collateral,” and together with the First Lien Collateral, the
“Collateral”).  In connection with the Transactions, (a) the Issuer Parties and
the Collateral Agent will enter into the Convertible Notes Security Agreement to
be dated as of the Closing Date (the “Convertible Notes Security Agreement”),
providing for, among other things, the grant of a security interest in the
Collateral as security for the Issuer Parties’ obligations under the Securities
and other documents and instruments (including, for the avoidance of doubt,
mortgages) evidencing or creating or purporting to create a security interest in
favor of the Trustee and the Collateral Agent (the “Other Security Documents”)
and, together with the Convertible Notes Security Agreement, the “Security
Documents”) and (b) the Administrative Agent under the Revolving Facility and
the Collateral Agent will enter into an Intercreditor Agreement to be dated the
Closing Date, which Intercreditor Agreement shall be acknowledged by the Company
(the “Intercreditor Agreement”).

 
-2-

--------------------------------------------------------------------------------

 

K.           This Agreement, the Convertible Notes, the Guarantees, the
Convertible Notes Indenture, the Registration Rights Agreement, the Security
Documents, the Support Agreement, the Intercreditor Agreement, and the
Subscription Certificates as each of them may be amended, modified or
supplemented from time to time, are sometimes referred to herein collectively as
the “Transaction Documents” and each, a “Transaction Document.”
 
L.            Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Offering Supplement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties hereby agree as follows:
 
1.           PURCHASE AND SALE OF THE SECURITIES
 
(a)           Purchase and Sale of the Securities at Closing.  Subject to the
satisfaction (or waiver, as provided herein) of the conditions set forth in
Section 5 and Section 6 below, on the Closing Date (as defined below), the
Company agrees to issue and sell to each Buyer and each Buyer severally, but not
jointly, agrees to purchase from the Company, the respective aggregate principal
amount of Convertible Notes set forth in the Subscription Certificate executed
by such Buyer (subject to reduction as described in the Offering Memorandum);
provided that, to the extent the Company does not receive Subscription
Certificates providing for the purchase of at least the Aggregate Principal
Amount on or prior to the Subscription Offer Expiration Time, each of the Put
Option Parties also agrees to purchase its respective Put Percentage (as defined
in the Support Agreement) of Convertible Notes (subject to the provisions of the
Support Agreement).  The purchase and sale of the Securities on the terms and
subject to the conditions set forth in this Agreement is referred to herein as
the “Closing.”  The Guarantors agree to execute, and deliver to the Trustee, the
Guarantees on account of the Convertible Notes issued and sold on the Closing
Date.
 
(b)           Purchase Price.  Each Buyer shall pay $1,000 for each $1,000 of
principal amount of the Securities to be purchased (the “Purchase Price”) by
such Buyer at the Closing.

 
-3-

--------------------------------------------------------------------------------

 

(c)           Closing Date.  The Closing shall take place at the offices of
Kirkland & Ellis LLP, 300 N. LaSalle, Chicago, Illinois 60654, at 9:00 a.m.,
Chicago time, on the date (the “Closing Date”) set forth on the notice (the
“Closing Date Notice”) delivered by the Company to Wells Fargo Bank, National
Association, as subscription agent for the Subscription Offer (the “Subscription
Agent”) and the Put Option Parties setting forth the satisfaction or waiver of
all closing conditions set forth in this Agreement (other than those that by
their terms will be satisfied on the Closing Date).  The Closing Date shall
occur on the effective date (the “Effective Date”) of the Plan and shall occur
no earlier than the second business day after the Company’s delivery of the
Closing Date Notice.
 
(d)           Form of Payment.  Upon the satisfaction (or waiver, as provided
herein) of the conditions set forth in Section 5 and Section 6 below, the
Securities shall be delivered by the Issuer Parties to the Buyers through the
facilities of The Depository Trust Company (“DTC”) against payment of the
Purchase Price therefor.  Each Buyer (other than the Put Option Parties) shall
deliver its Subscription Payment to its broker or nominee, who shall deliver
such payment to Wells Fargo Bank, National Association, as escrow agent for the
Subscription Offer (the “Escrow Agent”) not later than one business day
following the Subscription Acceptance Date in accordance with the terms of its
Subscription Certificate and the terms of the Subscription Offer described in
the Offering Memorandum.  Each Put Option Party shall deliver its Subscription
Payment and the applicable Put Participation Amount (as defined in the Support
Agreement) to the Escrow Agent as soon as practicable after the Company’s
delivery of the Put Election, in accordance with the terms of the Support
Agreement, but in no event later than the business day immediately preceding the
Closing Date.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE BUYERS.
 
Each Buyer represents and warrants, on behalf of itself only and not with
respect to any other Parties, to the other Parties that the following statements
are true, correct and complete as of the date hereof:
 
(a)           Organization; Powers.  Such Buyer is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization or formation, as applicable.  Such Buyer has all requisite power
and authority to enter into this Agreement and the Transaction Documents to
which it is a party, and to perform and comply with all of the terms, covenants,
and conditions to be performed and complied with by it hereunder and thereunder.
 
(b)           Authorization; Enforceability.  The entry into and performance of
this Agreement and the Transaction Documents to which it is a party by it have
been duly authorized by all necessary actions on the part of such Buyer.  This
Agreement has been duly entered into and constitutes the legal, valid, and
binding obligation of such Buyer, enforceable against it in accordance with its
terms except as the enforceability of this Agreement may be affected by
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally,
and by judicial discretion in the enforcement of equitable remedies.
 
(c)           No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the Registration Rights Agreement and the
consummation by such Buyer of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of such Buyer
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 
-4-

--------------------------------------------------------------------------------

 

(d)           Ownership.  Such Buyer is, as of the Record Date, (i) (A) the sole
beneficial owner and/or the investment advisor, authorized representative, or
manager for the beneficial owner of Existing Notes having the power to vote and
dispose of the Existing Notes indicated on such Buyer’s Subscription Certificate
on behalf of such beneficial owner; and (B) entitled (for its own account or for
the account of other persons or entities claiming through any of them) to all of
the rights and economic benefits of such Existing Notes; or (ii) otherwise
entitled to act on behalf of such Existing Notes and/or the beneficial owner or
owners and/or investment advisor or manager thereof.
 
(e)           Accredited Investor Status.  Such Buyer acknowledges that (i) it
is either (A) a “qualified institutional buyer” within the meaning of Rule 144A
promulgated by the SEC under the Securities Act or (B) an institutional investor
that is an “accredited investor,” within the meaning of Rule 501(a)(1), (2), (3)
and (7) promulgated by the SEC under the Securities Act, (ii) it is acquiring
the Securities to be issued to it hereunder for its own account, for investment,
and not with a view to or for sale in connection with any distribution thereof
in violation of the registration provisions of the Securities Act or the rules
and regulations promulgated thereunder and (iii) it is aware that an investment
in the Securities involves economic risk and that it may lose its entire
investment in the Securities. Such Buyer further acknowledges that the
Securities are “restricted securities” under the federal securities laws, have
not been registered under the Securities Act or any state securities or “blue
sky” laws and may not be offered or sold except pursuant to an effective
registration statement thereunder or an exemption from registration under the
Securities Act and applicable state securities laws.  Such Buyer further
acknowledges that it has adequate information concerning the business and
affairs of the Company to make an informed decision regarding the purchase of
Securities contemplated hereby and has independently and without reliance upon
the Company, or the Company’s advisors, and based upon such information such
Buyer has deemed appropriate, made its own analysis and decision to enter into
the Transaction Documents to which it is a party, except that such Buyer has
relied upon the representations, warranties, agreements and covenants of the
Issuer Parties contained in this Agreement and the information provided in the
Offering Memorandum. Such Buyer understands that nothing in the Offering
Memorandum, Transaction Documents or any other materials presented by or on
behalf of the Company or its subsidiaries to such Buyer in connection with the
purchase of the Securities constitutes legal, tax or investment advice.  Such
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 
(f)           Legend.  Such Buyer understands that upon the original issuance
thereof, and until such time as the same is no longer required under applicable
requirements of the Securities Act or applicable state securities laws, the
certificates or other instruments representing the Convertible Notes and all
certificates or other instruments issued in exchange therefor or in substitution
thereof, including the Common Stock issued upon conversion of the Convertible
Notes, shall bear the legend(s) set forth in the Convertible Notes Indenture,
and that the Company will make a notation on its records and give instructions
to the Trustee in order to implement the restrictions on transfer of the
Convertible Notes, set forth and described therein.

 
-5-

--------------------------------------------------------------------------------

 

(g)           General Solicitation.  Such Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general advertisement.
 
(h)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Issuer Parties are relying in part upon the truth and accuracy
of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.
 
(i)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(j)           Residency.  For purposes of U.S. securities laws, such Buyer is a
resident of the jurisdiction specified on such Buyer’s Eligibility
Questionnaire, which it previously submitted to the Subscription Agent in
accordance with the terms of the Offering Memorandum.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE ISSUER PARTIES.
 
The Issuer Parties jointly and severally represent and warrant to each Buyer as
set forth below, except as has been previously disclosed in (i) the Offering
Memorandum or (ii) any report, schedule, form, statement or other document
required to be filed by the Company with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended, filed with the
SEC prior to the date of this Agreement:
 
(a)           Organization; Powers.  Such Issuer Party is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation, as applicable.  Such Issuer Party has all requisite
power and authority (i) to own, lease and operate its properties and to conduct
its business as described in the Offering Memorandum; (ii) to execute and
deliver this Agreement and the Transaction Documents to which it is a party and
(iii) to perform and comply with all of the terms, covenants, and conditions to
be performed and complied with by such Issuer Party hereunder and
thereunder.  Such Issuer Party is duly qualified to transact business in each
jurisdiction in which the nature of its business makes such qualification
necessary, except where the failure to be so qualified would not impair or
hinder the ability of such Issuer Party to perform its obligations under this
Agreement or the Transaction Documents to which it is a party.

 
-6-

--------------------------------------------------------------------------------

 

(b)           Authorization; Enforceability.  The execution, delivery, and
performance of this Agreement and the other Transaction Documents by such Issuer
Party have been duly authorized by all necessary actions on the part of such
Issuer Party.  This Agreement and each other Transaction Document has been or
will be on the Closing Date, as applicable, duly executed and delivered by such
Issuer Party and constitutes or will constitute on the Closing Date, as
applicable, the legal, valid, and binding obligation of such Issuer Party,
enforceable against it in accordance with its terms except as the enforceability
of this Agreement may be affected by bankruptcy, insolvency, or similar laws
affecting creditors’ rights generally, and by judicial discretion in the
enforcement of equitable remedies.
 
(c)           Government Approvals; No Conflicts.  The execution and delivery by
each Issuer Party of this Agreement and the Transaction Documents and the
performance by each Issuer Party of its obligations under this Agreement and the
Transaction Documents and the consummation of the Transactions, including its
issuance of the Convertible Shares (with or without the giving of notice, the
lapse of time, or both): (i) subject to the approval of the Bankruptcy Court and
approval of the Plan, do not require the consent of any third party (including
any federal, state or local governmental authority, including any court or
administrative or regulatory agency (a “Governmental Authority”); (ii) subject
to the approval of the Bankruptcy Court and approval of the Plan, will not
conflict with any provision of such Issuer Party’s certificate of incorporation,
certificate of formation, bylaws, operating agreement or other organizational
documents; (iii) subject to the approval of the Bankruptcy Court and approval of
the Plan, will not violate, result in a breach of, or contravene any applicable
common law and any applicable statute, ordinance, code, or other law, rule,
regulation, order, technical or other standard, requirement, or procedure
enacted, adopted, promulgated, or applied by any Governmental Authority,
including the terms of any license or permit and any applicable order, decree,
or judgment that may have been handed down, adopted, or imposed by any
Governmental Authority, in each case as in effect on the date of this Agreement
applicable to such Issuer Party (other than any filings required under federal
or state securities laws to be made by the Closing Date, or to the extent
permitted by applicable laws, thereafter); and (iv) except with respect to the
revolving credit, term loan and guarantee agreement, effective as of May 3, 2010
among the Company, the Guarantors, JPMorgan Chase Bank and the lenders party
thereto (the “DIP Facility”), will not violate, conflict with, result in a
material breach of any terms of, constitute grounds for termination of,
constitute a default under (nor has any event occurred that, with notice or
passage of time or both, would constitute a default under), or result in the
acceleration of any performance required by the terms of, any mortgage,
indenture, lease, contract, agreement, or similar instrument to which such
Issuer Party is a party or by which such Issuer Party or its properties may be
bound legally.
 
(d)           Issuance of Securities. The Securities, when issued, sold and
delivered as provided herein, will each be duly and validly issued, fully paid
and nonassessable and will be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws and
entitled to the benefits provided by the Convertible Notes Indenture.  The
Conversion Shares, when issued, sold and delivered as provided herein, will be
free and clear of all liens, encumbrances, equities or claims and the Company
will have reserved an adequate amount of the Common Stock for issuance of
Conversion Shares upon conversion of the Convertible Notes as of the Closing.

 
-7-

--------------------------------------------------------------------------------

 

(e)           Investment Company Status.  Each of the Issuer Parties is not, and
after giving effect to the offering and sale of the Convertible Notes and the
application of the proceeds thereof, each of the Issuer Parties will not be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC promulgated thereunder.
 
(f)           Margin Regulations.  Neither the issuance, sale and delivery of
the Convertible Notes nor the application of the proceeds thereof by the Company
will result in a violation of Section 7 of the  Exchange Act, Regulations T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
 
(g)           No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates (as defined in Rule 501(b) of Regulation D) or
any person or entity acting on its or their behalf, has (i) engaged directly or
indirectly in any form of general solicitation or general advertising (within
the meaning of Rule 502(c) of Regulation D) in connection with the offering of
the Securities or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.  Except for this
Agreement and the other Transaction Documents, the Company has not entered, and
will not enter, into any arrangement or agreement with respect to the
distribution of the Securities.
 
(h)          QIBs and Accredited Investors.  The Company has not offered or sold
any of the Securities to any person or entity whom it reasonably believes is not
(i) a “qualified institutional buyer” as defined in Rule 144A or (ii) an
institutional “accredited investor” (as defined in clauses (1), (2), (3) and (7)
of Rule 501(a) of Regulation D).
 
(i)            Untrue Statements or Omissions.  The Offering Memorandum did not,
as of the date thereof, and will not, as of the Closing Date, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  In addition, each of the Company’s filings with
the SEC since January 1, 2010 is, as of its respective filing date, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which such statements are
made, not misleading.
 
4.           COVENANTS OF THE PARTIES.
 
(a)           Reasonable Best Efforts.  Each Party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 and Section 6, as applicable, of this Agreement.
 
(b)           Form D and Blue Sky.  The Company shall file a Form D with respect
to the Securities as required under Regulation D.  The Company shall take all
necessary action in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification).

 
-8-

--------------------------------------------------------------------------------

 

(c)           Reservation of Shares. The Company shall take all actions
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than one hundred five percent (105%) of the number of shares
of Common Stock (the “Reservation Amount”) issuable upon conversion of all of
the Convertible Notes without regard to any limitations on conversions or
exercise.
 
(d)           Use of Proceeds.  The proceeds of the Securities shall be used
only (i) to pay off indebtedness under the DIP Facility and (ii) for working
capital and for general corporate purposes
 
(e)           DTC. The Company shall cause the Securities to be eligible for
clearance and settlement through the facilities of DTC.
 
(f)           No Resales by the Company.  The Company shall not, and shall use
its reasonable best efforts to not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities that have
been acquired by any of them, except for Securities purchased by the Company or
any of its affiliates and resold in a transaction registered under the
Securities Act.
 
(g)           No Stabilization.  None of the Issuer Parties will take, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
 
(h)           Offering Memorandum. The Company shall prepare an Offering
Memorandum in a form approved by the Put Option Parties (such approval not to be
unreasonably withheld) and shall not make any amendment or supplement to the
Offering Memorandum which shall reasonably be disapproved by the Put Option
Parties.
 
 
5.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL, AND THE GUARANTORS’ OBLIGATION
TO GUARANTEE, THE CONVERTIBLE NOTES.

 
The obligation of the Company hereunder to issue and sell the Convertible Notes
to each Buyer at the Closing, and the Guarantors’ obligations to guarantee the
Convertible Notes, are subject to the satisfaction, at or before the Closing, of
each of the following conditions, provided that these conditions are for the
sole benefit of the Issuer Parties and may be waived by the Issuer Parties at
any time in their sole discretion by providing each Buyer with prior written
notice thereof:
 
(a)           the order confirming the Plan (the “Confirmation Order”) by the
Bankruptcy Court in the Chapter 11 Cases shall have become a final order, in
full force and effect without reversal, modification or stay and the Plan shall
have been consummated on the terms and conditions set forth therein, as amended
and in effect as of the date of the Confirmation Order;
 
(b)           the Effective Date and the Closing Date shall occur no later than
October 1, 2010;

 
-9-

--------------------------------------------------------------------------------

 

(c)           the Put Option Parties shall have deposited funds as provided
herein and in the Support Agreement sufficient to satisfy in full their
obligation under the Support Agreement and the transactions contemplated by the
Support Agreement shall occur concurrently with the Closing of the Subscription
Offer;
 
(d)           the Subscription Agent shall have received a fully executed
Subscription Certificate for each Buyer;
 
(e)           the Trustee shall have executed and delivered the Convertible
Notes Indenture and it shall have become binding on and enforceable against the
Trustee;
 
(f)           the parties to the Security Documents, other than the Company and
the Guarantors, shall have executed and delivered the Security Documents and the
Security Documents shall be binding on and enforceable against the parties
thereto other than the Company and the Guarantors;
 
(g)          the parties to the Intercreditor Agreement, other than the Company
and the Guarantors, shall have executed and delivered to the Company the
Intercreditor Agreement and the Intercreditor Agreement shall be binding on and
enforceable against the parties thereto other than the Company and the
Guarantors;
 
(h)          the Revolving Facility credit agreement shall have been executed
and delivered by all requisite parties (other than the Company and the
Guarantors) and be binding on and enforceable against all parties thereto (other
than the Company and the Guarantors), all conditions to funding thereunder shall
have been satisfied with the closing of the Transactions, all obligations under
the DIP Facility (other than contingent obligations not then due and payable)
will have been repaid in full, all commitments under the DIP Facility will have
been terminated and all liens and security interests related to the DIP Facility
will have been terminated or released;
 
(i)           no legal action or litigation shall have been taken or instituted,
or threatened by a third party, which seeks to (or does) restrain, prevent or
otherwise impose conditions on the Transactions which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect
(as defined below) or that would materially and adversely affect the
consummation of the Transactions;
 
(j)           the representations and warranties of each Buyer contained in the
Transaction Documents to which such Buyer is a party shall be true and correct
in all material respects (other than those representations and warranties that
are qualified by “materiality” or “material adverse effect”, which shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such
specified date), and each Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Buyer at or
prior to the Closing Date;
 
(k)           no action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority of competent jurisdiction that
would, as of the Closing Date, render impossible the issuance or sale of the
Securities or the consummation of the Transactions; and

 
-10-

--------------------------------------------------------------------------------

 

(l)           no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date, prevent the issuance
or sale of the Securities.
 
 
6.
CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE THE SECURITIES AT THE CLOSING.

 
The obligation of each Buyer hereunder to purchase the Securities at the Closing
is subject to the satisfaction, at or before the Closing, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:
 
(a)           each of the representations set forth in Section 3 shall be true
and correct in all material respects (other than those representations and
warranties that are qualified by “materiality” or “material adverse effect”,
which shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing Date as though made at that time (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date);
 
(b)           each of the Issuer Parties shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Transaction Documents to which it is a party
to be performed, satisfied or complied with by such Issuer Party at or prior to
the Closing Date;
 
(c)           there shall not have occurred a dismissal or conversion of any
Case to a case under chapter 7 of the Bankruptcy Code or the appointment of a
chapter 11 trustee in any Case;
 
(d)           no provision of the Plan (as filed with the Bankruptcy Court)
shall have been amended, supplemented or otherwise modified in any respect in a
manner materially adverse to the Buyers without the consent of the Buyers (such
consent not to be unreasonably withheld or delayed);
 
(e)           the Confirmation Order by the Bankruptcy Court in the Cases shall
have become a final order, in full force and effect without reversal,
modification or stay; the Plan shall have been consummated on the terms and
conditions set forth herein, as amended and in effect as of the date of the
Confirmation Order;
 
(f)           the Company shall provide evidence to the Buyers, in form and
substance reasonably satisfactory to the Buyers, that substantially concurrently
with the issuance of the Convertible Notes all obligations under the DIP
Facility (other than contingent obligations not then due and payable) will have
been repaid in full, all commitments under the DIP Facility will have been
terminated and all liens and security interests related to the DIP Facility will
have been terminated or released;

 
-11-

--------------------------------------------------------------------------------

 

(g)           except to the extent disclosed by the Company in any filing made
by the Company with the Securities and Exchange Commission (the “SEC”) prior to
July 20, 2010, in the Plan or in writing to the Put Option Parties on July 20,
2010, (i) there shall not have occurred or become known to the Buyers any
events, developments, conditions or circumstances that, individually or in the
aggregate, have had or could reasonably be expected to have a material adverse
effect on the business, operations, property, condition (financial or otherwise)
or prospects of the Company and its direct and indirect subsidiaries, taken as a
whole (or the reorganized Company and its direct and indirect subsidiaries,
taken as a whole) (a “Material Adverse Effect”) and (ii) no material assets of
the Debtors shall have been sold or agreed to be sold outside of the ordinary
course of business from and after the date hereof;
 
(h)           (i) the Company and the Guarantors shall have entered into the
Transaction Documents and the Company shall have delivered the executed
versions  of the Transaction Documents to the Put Option Parties on the Closing
Date and (ii) on the Effective Date, (A) there not being any event or condition
which constitutes an event of default, or which upon notice, lapse of time, or
both would constitute an event of default, under the Transaction Documents and
(B) the Transaction Documents being in full force and effect;
 
(i)           the payment of the fees and reimbursement of out-of-pocket costs
and expenses as set forth in the Purchaser Letter, the Plan and the letter,
dated as of February 22, 2010, between the Company and Paul, Weiss, Rifkind,
Wharton & Garrison LLP (“Paul Weiss”) regarding payment by the Company of fees
and expenses to Paul Weiss as counsel to a group formed by certain holders of
the Existing Notes (the “Expense Agreement”), in accordance with the terms
hereof and thereof; provided, that the Put Option Parties shall cause Paul Weiss
to provide the Company with an estimate of its fees and expenses through the
Closing Date at least two (2) business days prior to the Closing Date;
 
(j)            the Effective Date and the Closing Date shall occur on or prior
to October 1, 2010;
 
(k)          as of the date of the Offering Memorandum and on the Closing Date,
the materials to be used in connection with the Subscription Offer regarding the
Company, its subsidiaries and the Convertible Notes, for distribution to
eligible holders of the Existing Notes, when furnished and taken as a whole,
shall be complete and correct in all material respects and shall not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances under
which such statements are made, not misleading;
 
(l)           the following shall be true and correct: each of the Company’s
filings with the SEC since January 1, 2010 is, as of its respective filing date,
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made, not misleading;

 
-12-

--------------------------------------------------------------------------------

 

(m)         substantially concurrently with the issuance of the Convertible
Notes, the Debtors and the lenders under the Revolving Facility (i) having
entered into the definitive documentation for the Revolving Facility and any
related documentation and reasonably satisfactory to the Buyers and (ii) all
conditions to borrowing under the Revolving Facility shall be satisfied or
waived (provided that if such waiver could reasonably be expected to be adverse
in any material respect to the interests of the Put Option Parties, the Put
Option Parties shall have consented to such waiver) on or prior to the Effective
Date, and (iii) on the Effective Date (y) there shall not be any event or
condition which constitutes an event of default, or which upon notice, lapse of
time, or both would become an event of default, under the Revolving Facility and
(z) the Revolving Facility shall be in full force and effect;
 
(n)          on the Closing Date, the Put Option Parties shall have received and
the Trustee shall be entitled to rely on an opinion from Kirkland & Ellis LLP,
counsel to the Issuer Parties, dated as of the Closing Date and addressed to the
Put Option Parties, in form and substance reasonably satisfactory to the Put
Option Parties;
 
(o)          on the Closing Date, the Put Option Parties shall have received and
the Trustee shall be entitled to rely on (i) an opinion from Baker Botts L.L.P.,
Texas counsel to the Issuer Parties, dated as of the Closing Date and addressed
to the Put Option Parties, in form and substance reasonably satisfactory to the
Put Option Parties and (ii) opinions from any other counsel to the Issuer
Parties, dated as of the Closing Date and addressed to the Put Option Parties,
as are delivered in connection with the Revolving Facility;
 
(p)           the Put Option Parties shall have received a certificate of each
of the Issuer Parties, dated the Closing Date, signed on behalf of each Issuer
Party by, in the case of the Company, its Chairman of the Board, President or
any Vice President, or in the case of each other Issuer Party by an authorized
officer of such Issuer Party, to the effect that:
 
(i)           the representations and warranties of such Issuer Party contained
in this Agreement are true and correct in all material respects on and as of the
date hereof and on and as of the Closing Date (unless such representations and
warranties relate to a specified date), and such Issuer Party has performed all
covenants and agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date (unless
otherwise waived);
 
(ii)          at the Closing Date, since the date hereof or since the date of
the most recent financial statements in the Offering Memorandum (exclusive of
any amendment or supplement thereto after the date hereof), no event or
development has occurred, and no information has become known to such officer,
that, individually or in the aggregate, has or would be reasonably likely to
have a Material Adverse Effect; and
 
(iii)          the sale of the Securities hereunder has not been enjoined
(temporarily or permanently);
 
(q)           the Put Option Parties shall have received a certificate of each
of the Issuer Parties, dated the Closing Date, signed on behalf of each Issuer
Party by a respective Secretary or Assistant Secretary, which shall include,
among other things, (x) charter or by-laws or similar constitutive documents of
such Issuer Party, (y) resolutions authorizing the issuance of the Convertible
Notes or the Guarantees, as applicable, and (z) such other information as the
Put Option parties may reasonably require;

 
-13-

--------------------------------------------------------------------------------

 

(r)           on the Closing Date, the Put Option Parties shall have received
(i) the Security Documents to the extent and in the manner provided for in the
Convertible Notes Indenture and the Security Documents and as described in the
Offering Memorandum, in each case executed by the parties thereto, (ii) evidence
that all of the liens on the Collateral other than those liens permitted by the
Convertible Notes Indenture and the applicable Security Documents have been
released, terminated or arrangements to further release or terminate have been
made (which with respect to any mortgages currently encumbering any of the
Collateral, shall be deemed satisfied so long as the title insurer is
irrevocably committed to issue lender’s title insurance policies insuring that
the holders of the Securities have a first priority lien on the real estate
Collateral (subject to permitted liens as described in the Convertible Notes
Indenture and Security Documents)) and (iii) all documents necessary to
establish that the Collateral Agent for the benefit of the holders of the
Securities will have a perfected first priority security interest or lien on the
Collateral (subject to permitted liens as described in the Convertible Notes
Indenture and the Security Documents), as contemplated herein and in the
Offering Memorandum, shall have been delivered to the Collateral Agent;
 
(s)           on the Closing Date, the Put Option Parties shall have received
the Convertible Notes executed by the Company and the Guarantees executed by the
Guarantors, and the Securities shall be in full force and effect at all times
from and after the Closing Date; and
 
(t)           all governmental, shareholder or third party consents, if any,
necessary for the consummation of the Transaction having been obtained.
 
7.           EFFECTIVENESS AND TERMINATION.
 
(a)           This Agreement shall become effective only upon the Company’s
acceptance of the applicable Subscription Certificates following the
Subscription Offer Expiration Time (such time, the “Subscription Acceptance
Time”) and in accordance with the terms and conditions set forth in the Offering
Memorandum.  Prior to the Company’s acceptance of a Subscription Certificate
with respect to such Buyer, other than with respect to a Put Option Party, (i)
this Agreement shall not constitute a binding obligation of the Company, the
Guarantors or such Buyer and (ii) none of the Company, the Guarantors or such
Buyer shall have any rights or obligations under this Agreement.  Each Buyer
agrees that upon the Company’s acceptance of such Buyer’s Subscription
Certificate following the Subscription Offer Termination Date, such Buyer
(including the Put Option Parties) shall automatically become a party to this
Agreement and thereafter be bound by the terms and conditions of hereof.  The
Company’s acceptance of a Subscription Certificate shall be evidenced solely by
the Company providing the Subscription Agent notice that such Subscription
Certificate has been accepted, and the Company shall not be deemed to have
accepted a Subscription Certificate in absence of such notice.
 
(b)           This Agreement shall terminate:
 
(i)           upon the mutual written agreement of the Company and the Buyers
who have collectively subscribed to purchase a majority of the aggregate
principal amount of Convertible Notes offered pursuant to the Subscription Offer
(the “Requisite Buyers”), provided that such Requisite Buyers shall include each
of the Put Option Parties;

 
-14-

--------------------------------------------------------------------------------

 

(ii)          upon written notice by the Company to the Buyers after October 1,
2010 (the “Drop Dead Date”); provided that the Company shall not be entitled to
terminate this Agreement pursuant to this Section 7(b)(iii) if it is then in
material breach of its obligations under this Agreement;
 
(iii)         upon written notice by the Put Option Parties after the Drop Dead
Date; provided that the Put Option Parties shall not be entitled to terminate
this Agreement pursuant to this Section 7(b)(iv) if the Put Option Parties are
then in material breach of their obligations under this Agreement;
 
(iv)         10 days after the Requisite Buyers have delivered written notice to
the Company that the Company has materially breached this Agreement, if such
breach remains uncured at the conclusion of such 10-day period; provided that in
no event shall this cure period limit the right of the Requisite Buyers to
terminate after the Drop Dead Date; provided further that such Requisite Buyers
shall include each of the Put Option Parties; or
 
(v)          10 days after the Company has delivered notice to the Buyers that
the Buyers have materially breached this Agreement, if such breach remains
uncured at the conclusion of such 10-day period; provided that in no event shall
this cure period limit the right of the Company to terminate after the Drop Dead
Date.
 
(c)           Except to the extent specified in this Agreement, upon termination
of this Agreement in accordance with its terms, all rights and obligations of
the Parties shall terminate automatically and shall become null and void and no
Party shall have any liability to any other Party following termination of this
Agreement; provided that this Section 7(c) shall in no way limit any liabilities
or obligations any Party may have to another Party pursuant to the Support
Agreement or any other agreement or instrument to which such Party is a party or
is otherwise bound); provided, further, that no termination of this Agreement
shall relieve any Party in breach of its obligations under this Agreement for
damages arising from the breach of this Agreement.
 
(d)           Notwithstanding anything to the contrary herein, the provisions of
Section 8, Section 9 and Section 10 shall survive termination.
 
8.           EXPENSES.
 
Whether or not the transactions contemplated in this Agreement are consummated
or this Agreement is terminated, the Company agrees to pay or cause to be paid
all expenses incident to the performance of its respective obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants; (ii) all costs and expenses incurred by the
Company or its subsidiaries in connection with the issuance and delivery of the
Securities, including any necessary issue, transfer or other stamp taxes payable
thereon; (iii) the costs and charges of any transfer agent, registrar or
depositary; (iv) the fees and expenses of the Trustee, including the reasonable
fees and disbursements of counsel for the Trustee in connection with the
Convertible Notes Indenture and the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company in connection
with approval of the Convertible Notes by DTC for “book entry” transfer and (vi)
all other costs and expenses incurred by the Company in connection with the
performance of the its obligations hereunder for which provision is not
otherwise made in this Section 8. It is understood that, except as provided in
Section 9, the Company shall have no obligation under this Agreement to pay any
of the Buyers’ costs and expenses, including fees and disbursements of their
counsel, or any issue, transfer or other stamp taxes payable on resale of any of
the Securities by the Buyers; provided, that the Company shall be required to
pay certain expenses and fees to the Put Option Parties and their counsel
pursuant to the Expense Agreement and the Purchaser Letter.

 
-15-

--------------------------------------------------------------------------------

 

9.           INDEMNIFICATION.
 
(a)           The Issuer Parties, jointly and severally, agree to indemnify and
hold harmless the Buyers, each of their affiliates and each of their and their
affiliates’ respective officers, directors, partners, shareholders, trustees,
controlling persons, employees, agents, advisors, attorneys and representatives
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities and related reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable fees and disbursements of one counsel
for the Indemnified Parties, except to the extent an actual conflict exists
among them) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to the Transactions, this Agreement or the transactions contemplated hereby, any
use made or proposed to be made with the proceeds of the Convertible Notes, or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Party is a party thereto, and
shall reimburse (promptly following written demand, including documentation
reasonably supporting such request) each Indemnified Party on demand for all
reasonable legal and other out-of-pocket expenses incurred by it in connection
with investigating, preparing to defend or defending, or providing evidence in
or preparing to serve or serving as witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including, without limitation, in connection with the enforcement of the
indemnification obligations set forth herein), irrespective of whether the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability, or expense is (i) found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party or any
of its affiliates or its or its affiliates’ respective officers, directors,
partners, shareholders, trustees, controlling persons, employees, agents,
advisors, attorneys or representatives or (ii) solely relating to or arising
from a dispute between or among the Indemnified Parties.
 
(b)           If any Indemnified Party shall receive an indemnification payment
in respect of any claim, damage, loss, liability or expense pursuant to Section
9 and such claim, damage, loss, liability or expense is found by a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party or any
of its affiliates or its or its affiliates’ respective officers, directors,
partners, shareholders, trustees, controlling persons, employees, agents,
advisors, attorneys or representatives, then such Indemnified Party shall refund
the amount received by it in respect of such indemnification in excess of that
amount to which it is entitled under the terms of Section 9.  In no event,
however, shall any Indemnified Party be liable to the Issuer Parties or any of
an Issuer Party’s affiliates on any theory of liability for any special,
indirect, consequential or punitive damages.

 
-16-

--------------------------------------------------------------------------------

 

(c)           The Issuer Parties will not enter into any settlement of any
lawsuit, claim or other proceeding arising out of the Transactions without the
consent of a majority of the Buyers unless such settlement (i) includes an
explicit and unconditional release from the party bringing such lawsuit, claim
or other proceeding of all Indemnified Parties and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.  No Indemnified Party shall be liable to the
Issuer Parties or any of their affiliates for any damages arising from the use
by unauthorized persons of any information made available to the Buyers by the
Issuer Parties or any of their representatives through electronic,
telecommunications or other information transmission systems that is intercepted
by such persons.
 
(d)           Notwithstanding the foregoing, no Issuer Party nor any of its
affiliates shall have any liability for any settlement of any lawsuit, claim or
other proceeding arising out of this Agreement or the transactions contemplated
hereby if such settlement is entered into without the prior written consent of
such Issuer Party, not to be unreasonably withheld.
 
10.         MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(i)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to internal conflicts of
law principles that may apply to this Agreement in any other jurisdiction.  Each
of the Parties hereby irrevocably and unconditionally submits to the
nonexclusive jurisdiction and venue of the Bankruptcy Court, and in the event
that the Bankruptcy Court does not have or declines to exercise jurisdiction or
there is a reason to believe that it would not have or would decline to exercise
jurisdiction, to the nonexclusive jurisdiction and venue of any New York State
court or Federal court of the United States of America located in New York City
in the Borough of Manhattan, but solely in any action or proceedings arising out
of or relating to this Agreement or the Transactions.  Each of the Parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(ii)          Each Party irrevocably waives, to the fullest extent permitted by
applicable law, (A) any right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Transactions and (B) any objection that it may
now or hereafter have to the laying of venue of any such action, proceeding or
counterclaim in the Bankruptcy Court or the state or federal courts located in
New York City in the Borough of Manhattan.
 
(b)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed in facsimile form or in portable document format (pdf).

 
-17-

--------------------------------------------------------------------------------

 

(c)           Professional Advice.  Each of the Parties has received independent
legal and professional advice from advisors of its choice with respect to the
provisions hereof and the advisability of entering into the agreements set forth
herein.  Prior to the execution hereof, each of the Parties and their applicable
advisors reviewed this Agreement and the Exhibits hereto.
 
(d)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(e)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(f)           Entire Agreement; Amendments.  This Agreement (including the
recitals, annexes, exhibits and schedules hereto), the other Transaction
Documents, the Support Agreement and the Expense Agreement supersede all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and persons or entities acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents,
the Support Agreement and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the Aggregate Principal Amount, and any
amendment to this Agreement made in conformity with the provisions of this
Section 10(f) shall be binding on all Buyers and holders of Securities as
applicable; provided, however, that any amendment or modification to this
Agreement which would (i) amend the Purchase Price shall require the consent of
each Buyer or (ii) materially and adversely affect a Buyer in a manner
disproportionate to the other Buyers shall require the consent of such
Buyer.  No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought.
 
(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 
-18-

--------------------------------------------------------------------------------

 

If to the Company or to a Guarantor, to:
 
U.S. Concrete, Inc.
2925 Briarpark, Suite 1050
Houston, Texas  77042
 
Telephone:
(713) 499-6200

 
Facsimile:
(713) 499-6201

 
Attention:
General Counsel

 
With a copy to (for information purposes only):
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois  60654
 
Telephone:
(312) 862-2163

 
Facsimile:
(312) 862-2200

 
Attention:
Carol Anne Huff, Esq.

 
If to a Buyer:
 
To its address and facsimile number set forth on the Schedule of Buyers, with
copies to such Buyer’s representatives as set forth in Column (5) of the
Schedule of Buyers.
 
In each case, with a copy to (for informational purposes only):
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
 
Telephone:
(212) 373-3085

 
Facsimile:
(212) 757-3990

 
Attention:
Tracey Zaccone, Esq.

 
or to such other address, facsimile number and/or email address to the attention
of such other person or entity as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 
-19-

--------------------------------------------------------------------------------

 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities pursuant to this Agreement.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of at least a majority of the
Aggregate Principal Amount.  A Buyer may assign some or all of its rights
hereunder to an affiliate of such Buyer with the prior written consent of the
Company or as otherwise provided in the Support Agreement, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.
 
(i)            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity other than the Indemnified Parties.
 
(j)            Further Assurances.  The Parties shall do and perform or cause to
be done and performed all such further acts and things and shall execute and
deliver such other agreements, certificates, instruments and documents as any
other party hereto may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
Transactions in accordance with the terms and conditions hereof.
 
(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(l)           Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any person or entity having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, each Issuer Party recognizes that in the event that it fails
to perform, observe or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers.  Each Issuer Party therefore agrees that the Buyers shall be
entitled to temporary and permanent injunctive relief in any such case,
including specific performance, without the necessity of proving actual damages
and without posting a bond or other security, and that the Issuer Parties shall
pay or reimburse the Buyers for all costs and expenses, including reasonable
attorneys’ fees, incurred by the Buyers (or their agents or representatives) in
connection therewith.
 
(m)          Several, Not Joint, Obligations. The agreements, representations,
liabilities and obligations of the parties under this Agreement are, in all
respects, several and not joint.
 
(n )         Time of Essence.  Time is of the essence with respect to all
provisions of this Agreement.
 
*  *  *  *  *  *

 
-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and each Guarantor has caused its respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above.
 

 
COMPANY:
     
U.S. CONCRETE, INC.
     
By:
     
Name:
   
Title:

 
Signature Page to Note Purchase Agreement

 
 

--------------------------------------------------------------------------------

 



 
GUARANTORS:
     
ALBERTA INVESTMENTS, INC.
 
ALLIANCE HAULERS, INC.
 
AMERICAN CONCRETE PRODUCTS, INC.
 
ATLAS REDI-MIX, LLC
 
ATLAS-TUCK CONCRETE, INC.
 
BEALL CONCRETE ENTERPRISES, LLC
 
BEALL INDUSTRIES, INC.
 
BEALL MANAGEMENT, INC.
 
BUILDERS’ REDI-MIX, LLC
 
BWB, INC. OF MICHIGAN
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
CENTRAL PRECAST CONCRETE, INC.
 
HAMBURG QUARRY LIMITED LIABILITY
 
COMPANY
 
INGRAM CONCRETE, LLC
 
MG, LLC
 
REDI-MIX CONCRETE, L.P.
 
REDI-MIX GP, LLC
 
REDI-MIX, LLC
 
SAN DIEGO PRECAST CONCRETE, INC.
 
SIERRA PRECAST, INC.
 
SMITH PRE-CAST, INC.
 
SUPERIOR CONCRETE MATERIALS, INC.
 
U.S. CONCRETE ON-SITE, INC.
 
USC MANAGEMENT CO., LLC
 
USC PAYROLL, INC.
 
USC TECHNOLOGIES, INC.
     
By:
     
Name:
   
Title:
     
BRECKENRIDGE READY MIX, INC.
     
By:
     
Name:
   
Title:



Signature Page to Note Purchase Agreement

 
 

--------------------------------------------------------------------------------

 



 
KURTZ GRAVEL COMPANY
 
SUPERIOR HOLDINGS, INC.
 
TITAN CONCRETE INDUSTRIES, INC.
     
By:
     
Name:
   
Title:
     
RIVERSIDE MATERIALS, LLC
     
By:
     
Name:
   
Title:
     
EASTERN CONCRETE MATERIALS, INC.
     
By:
     
Name:
   
Title:
     
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
 
MASTER MIX CONCRETE, LLC
 
MASTER MIX, LLC
 
NYC CONCRETE MATERIALS, LLC
 
PEBBLE LANE ASSOCIATES, LLC
     
By:
     
Name:
   
Title:
     
USC ATLANTIC, INC.
     
By:
     
Name:
   
Title:



Signature Page to Note Purchase Agreement

 
 

--------------------------------------------------------------------------------

 



 
USC MICHIGAN, INC.
     
By:
     
Name:
   
Title:
     
CONCRETE XXXIII ACQUISITION, INC.
 
CONCRETE XXXIV ACQUISITION, INC.
 
CONCRETE XXXV ACQUISITION, INC.
 
CONCRETE XXXVI ACQUISITION, INC.
     
By:
     
Name:
   
Title:
     
CONCRETE ACQUISITION III, LLC
 
CONCRETE ACQUISITION IV, LLC
 
CONCRETE ACQUISITION V, LLC
 
CONCRETE ACQUISITION VI, LLC
     
By:
     
Name:
   
Title:



Signature Page to Note Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

Annex I


SCHEDULE OF SUBSCRIPTION PARTIES

 
 

--------------------------------------------------------------------------------

 

Annex II
SCHEDULE OF PUT OPTION PARTIES


The Monarch Funds


Monarch Capital Master Partners LP


Monarch Cayman Fund Ltd.


Monarch Debt Recovery Master Fund Ltd.


Monarch Opportunities Master Fund Ltd.


Oakford MF Limited


The Whitebox Funds


Whitebox Convertible Arbitrage Partners, LP


Whitebox Combined Partners, LP


Whitebox Hedged High Yield Partners, LP


The York Funds


York Credit Opportunities Master Fund, L.P.


York Credit Opportunities Fund, L.P.

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF SUBSCRIPTION CERTIFICATE


[Attached]

 
 

--------------------------------------------------------------------------------

 

Exhibit B


FORM OF REGISTRATION RIGHTS AGREEMENT


[Attached]

 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Indenture
 
 
  

 
U.S. CONCRETE, INC.
as Issuer,
 
the GUARANTORS named herein,
as Guarantors,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Noteholder Collateral Agent
 

--------------------------------------------------------------------------------

 
INDENTURE
 

--------------------------------------------------------------------------------

Dated as of [                ], 2010

--------------------------------------------------------------------------------



9.5% Convertible Secured Notes due 2015
 
Reference is made to the Intercreditor Agreement dated as of [              ],
2010, among JPMorgan Chase Bank, N.A. as Bank Collateral Agent, U.S. Bank
National Association, as Trustee and Noteholder Collateral Agent, U.S. Concrete,
Inc. and each Guarantor (the “Intercreditor Agreement”).  Notwithstanding
anything to the contrary contained herein, each Holder, by its acceptance of a
Note, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement,
(c) authorizes and instructs the Trustee and Noteholder Collateral Agent to
enter into the Intercreditor Agreement as Trustee and Noteholder Collateral
Agent and on behalf of such Holder and (d) agrees that this Indenture and the
other Note Documents are subject to the terms, conditions and provisions of the
Intercreditor Agreement.  The foregoing provisions are intended as an inducement
to the lenders under the Credit Agreement to extend credit and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

 
 

--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE
 
Trust Indenture Act
 
Indenture
Section
 
Section
       
310
(a)(1)
 
9.10
 
(a)(2)
 
9.10
 
(a)(3)
 
N.A.
 
(a)(4)
 
N.A.
 
(a)(5)
 
9.08; 9.10
 
(b)
 
9.08; 9.10; 14.02
 
(c)
 
N.A.
311
(a)
 
9.11
 
(b)
 
9.11
 
(c)
 
N.A.
312
(a)
 
2.05
 
(b)
 
14.03
 
(c)
 
14.03
313
(a)
 
9.06
 
(b)(1)
 
9.06; 12.02
 
(b)(2)
 
9.06; 12.02
 
(c)
 
9.06; 14.02
 
(d)
 
9.06
314
(a)
 
6.06; 6.18; 14.02
 
(b)
 
N.A.
 
(c)(1)
 
9.02; 14.04; 14.05
 
(c)(2)
 
9.02; 14.04; 14.05
 
(c)(3)
 
N.A.
 
(d)
 
12.02; 12.03; 12.05
 
(e)
 
N.A.
 
(f)
 
N.A.
315
(a)
 
9.01(b); 9.02(a)
 
(b)
 
9.05; 14.02
 
(c)
 
9.01
 
(d)
 
8.05; 9.01(c)
 
(e)
 
8.11
316
(a)(last sentence)
 
2.09
 
(a)(1)(A)
 
8.05
 
(a)(1)(B)
 
8.04
 
(a)(2)
 
11.02
 
(b)
 
8.07
 
(c)
 
11.05
317
(a)(1)
 
8.08
 
(a)(2)
 
8.09
 
(b)
 
2.04
318
(a)
 
14.01
 
(c)
 
14.01

 

--------------------------------------------------------------------------------

N.A. means Not Applicable
 
Note:     This Cross-Reference Table shall not, for any purpose, be deemed to be
a part of this Indenture.

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
   
ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE
1
SECTION 1.01.
 
Definitions
1
SECTION 1.02.
 
Other Definitions
37
SECTION 1.03.
 
Incorporation by Reference of Trust Indenture Act
39
SECTION 1.04.
 
Rules of Construction
39
   
ARTICLE TWO THE NOTES
40
SECTION 2.01.
 
Form and Dating
40
SECTION 2.02.
 
Execution, Authentication and Denomination
41
SECTION 2.03.
 
Registrar and Paying Agent
42
SECTION 2.04.
 
Paying Agent to Hold Assets in Trust
43
SECTION 2.05.
 
Holder Lists
43
SECTION 2.06.
 
Transfer and Exchange
43
SECTION 2.07.
 
Replacement Notes
44
SECTION 2.08.
 
Outstanding Notes
44
SECTION 2.09.
 
Treasury Notes
45
SECTION 2.10.
 
Temporary Notes
45
SECTION 2.11.
 
Cancellation
45
SECTION 2.12.
 
Defaulted Interest
45
SECTION 2.13.
 
Cusip Numbers
46
SECTION 2.14.
 
Deposit of Moneys
46
SECTION 2.15.
 
Book-Entry Provisions for Global Notes
46
SECTION 2.16.
 
Special Transfer and Exchange Provisions
47
   
ARTICLE THREE PURCHASE AT OPTION OF HOLDERS UPON  A FUNDAMENTAL CHANGE OF
      CONTROL 52
SECTION 3.01.
 
Purchase at the Option of Holders upon a Fundamental Change of Control
52
SECTION 3.02.
 
Fundamental Change of Control Issuer Notice
54
SECTION 3.03.
 
Effect of Fundamental Change of Control Purchase Notice; Withdrawal
56
SECTION 3.04.
 
Deposit of Fundamental Change of Control Purchase Price
57
SECTION 3.05.
 
Notes Purchased in Whole or in Part; Repayment to the Issuer
57
   
ARTICLE FOUR REDEMPTION
58
SECTION 4.01.
 
Redemption at the Option of the Issuer
58
SECTION 4.02.
 
Payment of Cash Conversion Amount in Shares of Common Stock
60
SECTION 4.03.
 
No other Redemption Rights
60
   
ARTICLE FIVE CONVERSION
60
SECTION 5.01.
 
Right to Convert
60
SECTION 5.02.
 
Conversion Procedure
60


 
-ii-

--------------------------------------------------------------------------------

 


SECTION 5.03.
 
Settlement upon Conversion
62
SECTION 5.04.
 
Adjustment of Conversion Rate
63
SECTION 5.05.
 
Effect of Reclassification, Consolidation, Merger or Sale
73
SECTION 5.06.
 
Adjustments of Prices
74
SECTION 5.07.
 
Adjustment Upon Fundamental Change of Control
74
SECTION 5.08.
 
Conversion Event; Termination of Conversion Rights
77
SECTION 5.09.
 
Taxes on Shares Issued
82
SECTION 5.10.
 
Reservation of Shares; Shares to be Fully Paid; Compliance with Governmental
Requirements
82
SECTION 5.11.
 
Responsibility of Trustee
83
SECTION 5.12.
 
Notice to Holders Prior to Certain Actions
84
SECTION 5.13.
 
Conversion Cap
85
SECTION 5.14.
 
General Provisions Applicable to Conversion
85
   
ARTICLE SIX COVENANTS
86
SECTION 6.01.
 
Payment of Notes
86
SECTION 6.02.
 
Maintenance of Office or Agency
86
SECTION 6.03.
 
Corporate Existence
86
SECTION 6.04.
 
Payment of Taxes
87
SECTION 6.05.
 
Maintenance of Properties
87
SECTION 6.06.
 
Compliance Certificate; Notice of Default
87
SECTION 6.07.
 
Waiver of Stay, Extension or Usury Laws
88
SECTION 6.08.
 
Limitations on Additional Indebtedness
88
SECTION 6.09.
 
Limitations on Restricted Payments
92
SECTION 6.10.
 
Limitations on Liens
95
SECTION 6.11.
 
Limitations on Asset Sales
95
SECTION 6.12.
 
Limitations on Transactions with Affiliates
99
SECTION 6.13.
 
Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries
101
SECTION 6.14.
 
Additional Note Guarantees
103
SECTION 6.15.
 
Further Assurances
104
SECTION 6.16.
 
Reports to Holders
105
SECTION 6.17.
 
Limitations on Designation of Unrestricted Subsidiaries
106
SECTION 6.18.
 
Limitation on the Issuance or Sale of Equity Interests of Restricted
Subsidiaries
107
SECTION 6.19.
 
Information Regarding Collateral
107
SECTION 6.20.
 
Impairment of Security Interest
107
SECTION 6.21.
 
Insurance
108
SECTION 6.22.
 
Consolidated Secured Debt Ratio
108
   
ARTICLE SEVEN SUCCESSOR CORPORATION
109
SECTION 7.01.
 
Mergers, Consolidations, Etc
109
   
ARTICLE EIGHT DEFAULT AND REMEDIES
111
SECTION 8.01.
 
Events of Default
111
SECTION 8.02.
 
Acceleration
113
SECTION 8.03.
 
Other Remedies
114


 
-iii-

--------------------------------------------------------------------------------

 


SECTION 8.04.
 
Waiver of Past Defaults
114
SECTION 8.05.
 
Control by Majority
114
SECTION 8.06.
 
Limitation on Suits
115
SECTION 8.07.
 
Rights of Holders to Receive Payment
115
SECTION 8.08.
 
Collection Suit by Trustee
115
SECTION 8.09.
 
Trustee May File Proofs of Claim
116
SECTION 8.10.
 
Priorities
116
SECTION 8.11.
 
Undertaking for Costs
116
   
ARTICLE NINE TRUSTEE
117
SECTION 9.01.
 
Duties of Trustee
117
SECTION 9.02.
 
Rights of Trustee
118
SECTION 9.03.
 
Individual Rights of Trustee
119
SECTION 9.04.
 
Trustee’s Disclaimer
119
SECTION 9.05.
 
Notice of Default
120
SECTION 9.06.
 
Reports by Trustee to Holders
120
SECTION 9.07.
 
Compensation and Indemnity
120
SECTION 9.08.
 
Replacement of Trustee
121
SECTION 9.09.
 
Successor Trustee by Merger, Etc
122
SECTION 9.10.
 
Eligibility; Disqualification
122
SECTION 9.11.
 
Preferential Collection of Claims Against the Issuer
123
SECTION 9.12.
 
Notice of Payment of Additional Interest
123
   
ARTICLE TEN DISCHARGE OF INDENTURE; DEFEASANCE
123
SECTION 10.01.
 
Termination of the Issuer’s Obligations
123
SECTION 10.02.
 
Legal Defeasance and Covenant Defeasance
124
SECTION 10.03.
 
Conditions to Legal Defeasance or Covenant Defeasance
125
SECTION 10.04.
 
Application of Trust Money
127
SECTION 10.05.
 
Repayment to the Issuer
127
SECTION 10.06.
 
Reinstatement
127
   
ARTICLE ELEVEN AMENDMENTS, SUPPLEMENTS AND WAIVERS
128
SECTION 11.01.
 
Without Consent of Holders
128
SECTION 11.02.
 
With Consent of Holders
129
SECTION 11.03.
 
Compliance with the Trust Indenture Act
131
SECTION 11.04.
 
Revocation and Effect of Consents
131
SECTION 11.05.
 
Notation on or Exchange of Notes
131
SECTION 11.06.
 
Trustee to Sign Amendments, Etc.
132
   
ARTICLE TWELVE SECURITY DOCUMENTS
132
SECTION 12.01.
 
Collateral and Security Documents
132
SECTION 12.02.
 
Recordings and Opinions
133
SECTION 12.03.
 
Release of Collateral
134
SECTION 12.04.
 
Certificates of the Trustee
136
SECTION 12.05.
 
Suits to Protect the Collateral
136
SECTION 12.06.
 
Authorization of Receipt of Funds by the Trustee Under the Security Documents
136


 
-iv-

--------------------------------------------------------------------------------

 


SECTION 12.07.
 
Purchaser Protected
137
SECTION 12.08.
 
Powers Exercisable by Receiver or Trustee
137
SECTION 12.09.
 
Release Upon Termination of the Issuer’s Obligations
137
SECTION 12.10.
 
Noteholder Collateral Agent
138
SECTION 12.11.
 
Compensation and Indemnity
142
SECTION 12.12.
 
Intercreditor Agreement, Collateral Agreement and Other Security Documents
142
   
ARTICLE THIRTEEN NOTE GUARANTEE
143
SECTION 13.01.
 
Unconditional Guarantee
143
SECTION 13.02.
 
Subordination
144
SECTION 13.03.
 
Limitation on Guarantor Liability
144
SECTION 13.04.
 
Execution and Delivery of Note Guarantee
144
SECTION 13.05.
 
Release of a Guarantor
145
SECTION 13.06.
 
Waiver of Subrogation
146
SECTION 13.07.
 
Immediate Payment
146
SECTION 13.08.
 
No Set-Off
147
SECTION 13.09.
 
Guarantee Obligations Absolute
147
SECTION 13.10.
 
Note Guarantee Obligations Continuing
147
SECTION 13.11.
 
Note Guarantee Obligations Not Reduced
147
SECTION 13.12.
 
Note Guarantee Obligations Reinstated
147
SECTION 13.13.
 
Note Guarantee Obligations Not Affected
148
SECTION 13.14.
 
Waiver
149
SECTION 13.15.
 
No Obligation to Take Action Against the Issuers
149
SECTION 13.16.
 
Dealing with the Issuer and Others
149
SECTION 13.17.
 
Default and Enforcement
150
SECTION 13.18.
 
Acknowledgment
150
SECTION 13.19.
 
Costs and Expenses
150
SECTION 13.20.
 
No Merger or Waiver; Cumulative Remedies
150
SECTION 13.21.
 
Survival of Note Guarantee Obligations
150
SECTION 13.22.
 
Note Guarantee in Addition to Other Guarantee Obligations
151
SECTION 13.23.
 
Severability
151
SECTION 13.24.
 
Successors and Assigns
151
   
ARTICLE FOURTEEN MISCELLANEOUS
151
SECTION 14.01.
 
Trust Indenture Act Controls
151
SECTION 14.02.
 
Notices
151
SECTION 14.03.
 
Communications by Holders with Other Holders
152
SECTION 14.04.
 
Certificate and Opinion as to Conditions Precedent
152
SECTION 14.05.
 
Statements Required in Certificate or Opinion
153
SECTION 14.06.
 
Rules by Paying Agent or Registrar
153
SECTION 14.07.
 
Legal Holidays
153
SECTION 14.08.
 
Governing Law
153
SECTION 14.09.
 
No Adverse Interpretation of Other Agreements
154
SECTION 14.10.
 
No Recourse Against Others
154
SECTION 14.11.
 
Successors
154
SECTION 14.12.
 
Duplicate Originals
154


 
-v-

--------------------------------------------------------------------------------

 


SECTION 14.13.
 
Severability
154
SECTION 14.14.
 
Senior Indebtedness
154
SECTION 14.15.
 
Intercreditor Agreement Governs
154
SECTION 14.16.
 
Intercreditor Agreement, Collateral Agreement and Security Documents
155
SECTION 14.17.
 
Calculations
155
SECTION 14.18.
 
Waiver of Jury Trial
155
SECTION 14.19.
 
Force Majeure.
155
       
Signatures
S-1



Exhibit A
 
-
Form of Note
Exhibit B
 
-
Form of Notation of Subsidiary Guarantee
Exhibit C
 
-
Form of Legends
Exhibit D
 
-
Form of Certificate To Be Delivered in Connection with Transfers of Temporary
Regulation S Global Note
Exhibit E
 
-
Form of Certificate To Be Delivered in Connection with Transfers to Non-QIB
Accredited Investors
Exhibit F
 
-
Form of Certificate To Be Delivered in Connection with Transfers Pursuant to
Regulation S
Exhibit G
 
-
Common Stock Legend
Exhibit H
 
-
Form of Conversion Event Notice
Exhibit I
 
-
Form of Fundamental Change of Control Purchase Notice
Exhibit J
 
-
Form of Election Notice
Schedule I
 
-
Reference Table for Calculation of Additional Shares
Schedule II
 
-
Net Book Values of Real Properties

 
Note:
This Table of Contents shall not, for any purpose, be deemed to be part of this
Indenture.


 
-vi-

--------------------------------------------------------------------------------

 

INDENTURE dated as of [           ], 2010 among U.S. Concrete, Inc., a Delaware
corporation (the “Issuer”), and each of the guarantors named herein and from
time to time a party hereto (each, a “Guarantor” and together, the
“Guarantors”), and U.S. Bank National Association, a national banking
association, as Trustee (the “Trustee”).
 
The Issuer has duly authorized the creation of an issue of 9.5% Convertible
Secured Notes due 2015 and, to provide therefor, the Issuer and the Guarantors
have duly authorized the execution and delivery of this Indenture.  All things
necessary to make the Notes, when duly issued and executed by the Issuer and
authenticated and delivered hereunder, the valid and binding obligations of the
Issuer and to make this Indenture a valid and binding agreement of the Issuer
and the Guarantors has been done.
 
For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:
 
ARTICLE ONE
 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.01.
Definitions.

 
Set forth below are certain defined terms used in this Indenture.
 
“10-day VWAP” means the average of the daily volume weighted average price of
the Issuer’s Common Stock on the national securities exchange or
over-the-counter market (e.g., OTC Bulletin Board or Pink OTC Markets Inc.) on
which the Common Stock is then listed or quoted for trading as reported by
Bloomberg L.P. (based on the Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)) for the relevant 10 consecutive Trading Days
when such formula is used.
 
“144A Global Note” has the meaning given to such term in Section 2.01.
 
“ABL Collateral” means “ABL Priority Collateral” as defined in the Intercreditor
Agreement.
 
“ABL Debt” means all Indebtedness and letters of credit of the Issuer or any
Subsidiary of the Issuer outstanding under any ABL Facility and all other
Obligations under any ABL Facility (including interest accruing on or after the
filing of any petition in bankruptcy or for reorganization of the Issuer or any
Subsidiary of the Issuer, regardless of whether or not a claim for post-filing
interest is allowed in such proceedings).
 
“ABL Facility” means one or more debt facilities (including the Credit
Agreement), indentures or commercial paper facilities or other agreements, in
each case with banks or other lenders or investors providing for credit loans,
notes, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, amended and restated, modified, supplemented, renewed, refunded,
replaced, restructured or refinanced in whole or in part from time to time
(including any agreement extending the maturity thereof or increasing the amount
of available borrowings thereunder or adding additional borrowers or guarantors
thereunder), whether by the same or any other agent, lender or group of lenders
(or any affiliate of such agent, lender or group of lenders).

 
 

--------------------------------------------------------------------------------

 
 
“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Restricted Subsidiary after the Issue Date, Indebtedness of such Person and its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary
whether or not incurred in connection with, or in contemplation of, such Person
becoming a Restricted Subsidiary and (2) with respect to the Issuer or any
Restricted Subsidiary, any Indebtedness of a Person (other than the Issuer or a
Restricted Subsidiary) existing at the time such Person is merged with or into
the Issuer or a Restricted Subsidiary, or Indebtedness expressly assumed by the
Issuer or any Restricted Subsidiary in connection with the acquisition of an
asset or assets from another Person, whether or not such Indebtedness was
incurred by such other Person in connection with, or in contemplation of, such
merger or acquisition.
 
“Additional Interest” has the meaning set forth in the Registration Rights
Agreement.
 
“Additional Shares” has the meaning specified in Section 5.07.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person.  For purposes of Section 6.12 only, Affiliates shall
be deemed to include, with respect to any Person, any other Person (1) which
beneficially owns 10% or more of any class of the Voting Stock of the referent
Person or (2) of which 10% or more of the Voting Stock is beneficially owned by
the referenced Person.  For purposes of this definition and the definition of
“Permitted Holder,” “control” of a Person shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agent” means any Registrar or Paying Agent.
 
“amend” means to amend, supplement, restate, amend and restate, renew , replace
or otherwise modify; and “amendment” shall have a correlative meaning.
 
“asset” means any asset or property.
 
“Asset Acquisition” means
 
(1)           An Investment by the Issuer or any Restricted Subsidiary of the
Issuer in any other Person if, as a result of such Investment, such Person shall
become a Restricted Subsidiary of the Issuer, or shall be merged with or into
the Issuer or any Restricted Subsidiary of the Issuer, or

 
-2-

--------------------------------------------------------------------------------

 
 
(2)           The acquisition by the Issuer or any Restricted Subsidiary of the
Issuer of all or substantially all of the assets of any other Person or any
division or line of business of any other Person.
 
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Issuer or any Restricted Subsidiary to any Person
other than the Issuer or any Restricted Subsidiary (including by means of a sale
and leaseback transaction or a merger or consolidation or sale of Equity
Interests of any Restricted Subsidiary (other than directors’ qualify shares))
(collectively, for purposes of this definition, a “transfer”), in one
transaction or a series of related transactions, of any assets of the Issuer or
any of its Restricted Subsidiaries other than in the ordinary course of
business.  For purposes of this definition, the term “Asset Sale” shall not
include:
 
(1)           Transfers of cash or Cash Equivalents;
 
(2)           Transfers of assets (including Equity Interests) that are governed
by, and made in accordance with, Section 7.01 or any transfer that constitutes a
Fundamental Change of Control under this Indenture;
 
(3)           Permitted Investments and Restricted Payments permitted under
Section 6.09;
 
(4)           The creation or realization of any Lien permitted under this
Indenture;
 
(5)           Transfers of surplus, damaged, worn-out or obsolete equipment or
assets that, in the Issuer’s reasonable judgment, are no longer used or useful
in the business of the Issuer or its Restricted Subsidiaries;
 
(6)           Sales or grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Issuer or any Restricted Subsidiary to the
extent not materially interfering with the business of the Issuer and the
Restricted Subsidiaries;
 
(7)           Any transfer or series of related transfers that, but for this
clause, would be Asset Sales, if after giving effect to such transfers, the
aggregate Fair Market Value of the assets transferred in such transaction or any
such series of related transactions does not exceed $5.0 million;
 
(8)           To the extent allowable under Section 1031 of the Internal Revenue
Code of 1986, any exchange of assets for like property (excluding any boot
thereon) for use in a business similar to that of the Issuer or any Restricted
Subsidiary; provided, that if any property that is so disposed is Collateral,
the Issuer or the applicable Restricted Subsidiary will provide Liens on such
exchanged for like property under and in accordance with this Indenture and the
Security Documents;
 
(9)           The unwinding of any Hedging Obligations;
 
(10)         Any sale and leaseback transactions permitted by this Indenture;

 
-3-

--------------------------------------------------------------------------------

 
 
(11)         Any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;
 
(12)         The lease or sublease of any real or personal property in the
ordinary course of business;
 
(13)         The transfer, sale or other disposition resulting from any
condemnation or other taking of, any property or assets of the Issuer or any
Restricted Subsidiary;
 
(14)         Any sale or transfer of any interest in the Excluded Joint Venture;
and
 
(15)         Termination of leases and subleases.
 
“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts holding the proceeds of any sale or disposition of any Notes
Collateral.
 
“Attributable Debt” means in respect of a sale and leaseback transaction means,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capitalized
Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligations.”
 
“Bank Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor under
the Credit Agreement, or if there is no Credit Agreement, the “Collateral Agent”
designated pursuant to the terms of any ABL Facility.
 
“Banking Services” means each and any of the following bank services provided to
the Issuer or any Subsidiary by any lender under an ABL Facility or any of its
Affiliates:  (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
 
“Banking Services Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
 “Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 
-4-

--------------------------------------------------------------------------------

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing
or, in each case, other than for purposes of the definition of “Fundamental
Change of Control,” any duly authorized committee of such body.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the City of New York are authorized or required by law
to close.
 
“Capital Stock” means, with respect to any Person, any and all shares of stock
of a corporation, partnership interests or other equivalent interests (however
designated, whether voting or non-voting and in such Person’s equity, entitling
the holder to receive a share of the profits and losses, and a distribution of
assets, after liabilities, of such Person).
 
“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Cash Equivalents” means:
 
(1)          Marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided,
that the full faith and credit of the United States is pledged in support
thereof), maturing within 360 days of the date of acquisition thereof;
 
(2)          Demand and time deposits and certificates of deposit or
acceptances, maturing within 360 days of the date of acquisition thereof, of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than $500 million
and is assigned at least a “B” rating by Thomson Financial BankWatch;
 
(3)          Readily marketable direct obligations (or certificates representing
an ownership interest in such obligations) of any state of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of such state is pledged and which are not
callable or redeemable at the issuer’s option, provided that:
 
(i)           the long-term debt of such state is rated, at the time of the
Investment, “A-3” or “A-” or higher according to Moody’s or S&P (or such similar
equivalent rating by at least one “nationally recognized statistical rating
organization” (as defined in Rule 436 under the Securities Act)); and
 
(ii)          such obligations mature not more than one year from the date of
acquisition thereof;

 
-5-

--------------------------------------------------------------------------------

 
 
(4)           Commercial paper maturing no more than 270 days from the date of
creation thereof issued by a corporation that is not the Issuer or an Affiliate
of the Issuer, and is organized under the laws of any State of the United States
or the District of Columbia and rated at least A-1 by S&P or at least P-1 by
Moody’s;
 
(5)           Repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with any commercial bank meeting the specifications of clause (2) above; and
 
(6)           Investments in money market or other mutual funds substantially
all of whose assets comprise securities of the types described in clauses (1)
through (5) above.
 
“Close of Business” means 5:00 p.m. New York City time.
 
“Collateral” means all the assets and properties subject to the Liens created by
the Security Documents (which shall not include Excluded Assets).
 
“Collateral Agreement” means the Collateral Agreement dated the Issue Date (as
amended, amended and restated, supplemented renewed, refunded, replaced,
restructured or otherwise modified from time to time, whether by the same or any
other agent, lender or group of lenders (or any affiliate of such agent, lender
or group of lenders) among the Issuer, the Guarantors party thereto and the
Noteholder Collateral Agent.
 
“Common Stock” means the common stock, $0.001 par value per share, of the Issuer
as it exists on the date of this Indenture or any other shares of capital stock
of the Issuer into which the Common Stock shall be reclassified or changed or,
in the event of a merger, consolidation or other similar transaction involving
the Issuer that is otherwise permitted hereunder in which the Issuer is not the
surviving corporation, the common stock, common equity interests or depositary
shares or other certificates representing common equity interests of such
surviving corporation or its direct or indirect parent corporation.
 
“Consolidated Amortization Expense” for any period means the amortization
expense and depletion expense of the Issuer and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Cash Flow” for any period means, without duplication, the sum of
the amounts for such period of
 
(1)           Consolidated Net Income, plus
 
(2)           In each case only to the extent (and in the same proportion)
deducted in determining Consolidated Net Income and with respect to the portion
of Consolidated Net Income attributable to any Restricted Subsidiary only if a
corresponding amount would be permitted at the date of determination to be
distributed to the Issuer by such Restricted Subsidiary without prior approval
(that has not been obtained), pursuant to the terms of its charter and all
agreements (other than any municipal loan or related agreements entered into in
connection with the incurrence of industrial revenue bonds), instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Restricted Subsidiary or its stockholders,

 
-6-

--------------------------------------------------------------------------------

 
 
(a)          Consolidated Income Tax Expense,
 
(b)          Consolidated Amortization Expense (but only to the extent not
included in Consolidated Interest Expense),
 
(c)          Consolidated Depreciation Expense,
 
(d)          Consolidated Interest Expense,
 
(e)          Restructuring Expenses, and
 
(f)           All other non-cash items reducing the Consolidated Net Income
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period) for such period,
 
in each case determined on a consolidated basis in accordance with GAAP, minus
 
(3)           The aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period (excluding (i) the accrual of revenue consistent with past
practice and (ii) reversals of prior accruals on reserves for cash items
previously included in the calculation of Consolidated Cash Flow, in each case
in accordance with GAAP).
 
“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Issuer and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Income Tax Expense” for any period means the provision for taxes
of the Issuer and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense (less interest income) of the Issuer
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and including without duplication,
 
(1)           Imputed interest on Capitalized Lease Obligations,
 
(2)           Commissions, discounts and other fees and charges owed with
respect to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings,
 
(3)           The net costs associated with Hedging Obligations,
 
(4)           The interest portion of any deferred payment obligations,

 
-7-

--------------------------------------------------------------------------------

 
 
(5)           All other non-cash interest expense,
 
(6)           Capitalized interest,
 
(7)           The product of (a) all dividend payments on any series of
Disqualified Equity Interests of the Issuer or any Preferred Stock of any
Restricted Subsidiary (other than any such Disqualified Equity Interests or any
Preferred Stock held by the Issuer or a Wholly Owned Restricted Subsidiary or to
the extent paid in Qualified Equity Interests), multiplied by (b) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Issuer and
the Restricted Subsidiaries, expressed as a decimal,
 
(8)           All interest payable with respect to discontinued operations, and
 
(9)           All interest on any Indebtedness described in clause (7) or (8) of
the definition of “Indebtedness”; provided, that such interest shall be included
in Consolidated Interest Expense only to the extent that the amount of the
related Indebtedness is reflected on the balance sheet of the Issuer or any
Restricted Subsidiary,
 
less, to the extent included in such total interest expense, (A) the
amortization during such period of capitalized financing costs associated with
the Transactions and (B) the amortization during such period of other
capitalized financing costs.
 
Consolidated Interest Expense shall be calculated excluding unrealized gains and
losses with respect to Hedging Obligations.
 
“Consolidated Net Income” for any period means the net income (or loss) of the
Issuer and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded from such net income (or loss) (to the extent otherwise included
therein), without duplication:
 
(1)           The net income (or loss) of any Person (other than a Restricted
Subsidiary) in which any Person other than the Issuer and the Restricted
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by the Issuer or any
of its Wholly Owned Restricted Subsidiaries during such period;
 
(2)           Except to the extent includible in the consolidated net income of
the Issuer pursuant to the foregoing clause (1) or otherwise in accordance with
the definition of Consolidated Secured Debt Ratio, the net income (or loss) of
any Person that accrued prior to the date that (a) such Person becomes a
Restricted Subsidiary or is merged into or consolidated with the Issuer or any
Restricted Subsidiary or (b) the assets of such Person are acquired by the
Issuer or any Restricted Subsidiary;

 
-8-

--------------------------------------------------------------------------------

 

(3)           The net income of any Restricted Subsidiary during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary of that income at the date of determination is not
permitted, directly or indirectly by operation of the terms of its charter or
any agreement (other than any municipal loan or related agreements entered into
in connection with the incurrence of industrial revenue bonds), instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or its stockholders during such period, unless otherwise waived,
except that the Issuer’s equity in a net loss of any such Restricted Subsidiary
for such period shall be included in determining Consolidated Net Income;
 
(4)           Net income (loss) from disposed or discontinued operations and any
gain (or loss) in disposal of discontinued operations;
 
(5)           Any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by the Issuer or any Restricted Subsidiary upon (a) the acquisition of
any securities, or the extinguishment of any Indebtedness, of the Issuer or any
Restricted Subsidiary or (b) any Asset Sale (including for purposes of this
clause (5) any asset sale contemplated by clause (14) of the definition of Asset
Sale) by the Issuer or any Restricted Subsidiary;
 
(6)           Gains and losses due solely to fluctuations in currency values and
the related tax effects according to GAAP;
 
(7)           Unrealized gains and losses with respect to Hedging Obligations;
 
(8)           The cumulative effect of any change in accounting principles;
 
(9)           Any amortization or write-offs of debt issuance or deferred
financing costs, premiums and prepayment penalties, and all other costs and
expenses, in each case, paid or charged during such period to the extent
attributable to the Transactions;
 
(10)         Gains and losses realized upon the refinancing of any Indebtedness
of the Issuer or any Restricted Subsidiary;
 
(11)         Any extraordinary, nonrecurring or unusual gain (or extraordinary,
nonrecurring or unusual loss), together with any related provision for taxes on
any such extraordinary, nonrecurring or unusual gain (or the tax effect of any
such extraordinary, nonrecurring or unusual loss) (including, other than for
purposes of Section 6.09, any Restructuring Expenses, any expenses or charges
related to any issuance of Equity Interests, Investments, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness) realized by the Issuer or any Restricted
Subsidiary during such period;
 
(12)         Non-cash compensation charges or other non-cash expenses or charges
arising from the grant of or issuance or repricing of Equity Interests or other
equity-based awards or any amendment or substitution of any such Equity
Interests or other equity-based awards;
 
(13)         Any goodwill or asset impairment charges or write-offs subsequent
to the Issue Date or amortization of other intangibles, in each case in
accordance with GAAP;

 
-9-

--------------------------------------------------------------------------------

 
 
(14)         Any expenses or reserves for liabilities to the extent that the
Issuer or any Restricted Subsidiary is entitled to indemnification therefor
under binding agreements; provided, that any liabilities for which the Issuer or
such Restricted Subsidiary is not actually indemnified shall reduce Consolidated
Net Income in the period in which it is determined that the Issuer or such
Restricted Subsidiary will not be indemnified;
 
(15)         Any restoration to income of any contingency reserve, except to the
extent that provisions for such reserve was made out of Consolidated Net Income
accrued at any time following the Issue Date;
 
(16)         Any charges or credits relating to the adoption of fresh start
accounting principles;
 
(17)         Without duplication of clause (5) above, any net after-tax gains or
losses (less all fees and expenses or charges relating thereto) attributable to
the early extinguishment of Indebtedness, Hedging Obligations or other
derivative instruments entered in relation to the Indebtedness extinguished; and
 
(18)         Any gain or loss resulting from mark-to-market requirement of any
derivative security, including the Notes.
 
In addition, any return of capital with respect to an Investment that increased
the Restricted Payments Basket pursuant to Section 6.09(a)(ii)(4) or decreased
the amount of Investments outstanding pursuant to clause (16) the definition of
“Permitted Investments” shall be excluded from Consolidated Net Income for
purposes of calculating the Restricted Payments Basket.
 
“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Issuer (less applicable reserves and other properly deductible items) after
deducting therefrom (to the extent otherwise included therein) (a) all current
liabilities (other than the obligations under this Indenture or current
maturities of long-term Indebtedness), and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the books and records of the Issuer and the
Restricted Subsidiaries on a consolidated basis and in accordance with GAAP.
 
“Consolidated Secured Debt Ratio” means, as of any date of determination, the
ratio of (a) consolidated total Indebtedness of the Issuer and its Restricted
Subsidiaries on the date of determination that constitutes the Notes, any Other
Pari Passu Lien Obligations and any indebtedness incurred under the Credit
Agreement (including any letters of credit issued thereunder) to (b) the
aggregate amount of Consolidated Cash Flow for the then most recent four fiscal
quarters for which internal financial statements of the Issuer and its
Restricted Subsidiaries are available (the “Four-Quarter Period”) ending on or
prior to the relevant date of determination (the “Relevant Determination
Date”).  For purposes of this definition, Consolidated Cash Flow shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 
-10-

--------------------------------------------------------------------------------

 
 
(1)           The incurrence of any Indebtedness or the issuance of any
Preferred Stock of the Issuer or any Restricted Subsidiary (and the application
of the proceeds thereof) and any repayment, repurchase, redemption, defeasance
or other discharge of Indebtedness or redemption of other Preferred Stock (and
the application of the proceeds therefrom) (other than the incurrence or
repayment of Indebtedness in the ordinary course of business for working capital
purposes pursuant to any revolving credit arrangement) occurring during the
Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Relevant Determination Date, as if
such incurrence, repayment, repurchase or redemption, defeasance or other
discharge of or issuance, as the case may be (and the application of the
proceeds thereof), occurred on the first day of the Four-Quarter Period; and
 
(2)           Any Asset Sale or Asset Acquisition (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Issuer or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition) incurring Acquired Indebtedness and also including any Consolidated
Cash Flow occurring during the Four-Quarter Period or at any time subsequent to
the last day of the Four-Quarter Period and on or prior to the Relevant
Determination Date, as if such Asset Sale or Asset Acquisition (including the
incurrence of, or assumption or liability for, any such Indebtedness or Acquired
Indebtedness) occurred on the first day of the Four-Quarter Period.
 
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations will be made on a basis that is
consistent with Article 11 of Regulation S-X under the Securities Act and shall
include, for the avoidance of doubt, synergies, operating improvements,
operating expense reductions and other cost savings to the extent allowable,
calculated in accordance with Article 11 of Regulation S-X under the Securities
Act.  If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness will be calculated as if the
rate in effect on the Relevant Determination Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness if such Hedging Obligations have a remaining term in excess of
12 months as of the Relevant Determination Date).
 
“Contribution Indebtedness” means Indebtedness of the Issuer or any Restricted
Subsidiary in an aggregate principal amount equal to the product of (i) the
aggregate amount of cash contributions (other than Excluded Contributions,
Restricted Payments made pursuant to Section 6.09(b)(ii) or Disqualified Stock)
or cash contributed by the Issuer or a Restricted Subsidiary of the Issuer) made
to the common equity capital of the Company or any Restricted Subsidiary after
the Issue Date multiplied by (ii) 0.50.
 
“Conversion Agent” means the Trustee or such other office or agency designated
by the Issuer where the Notes may be presented for conversion.
 
“Conversion Event” shall be deemed to occur on the first Trading Day following
the date that the closing price of the Issuer’s Common Stock (as reported by
Bloomberg L.P.) for at least 20 Trading Days in a period of 30 consecutive
Trading Days exceeds 150% of the Conversion Price.

 
-11-

--------------------------------------------------------------------------------

 
 
“Conversion Price” means, per share of Common Stock, $1,000 divided by the
applicable Conversion Rate, subject to adjustment as set forth herein.
 
“Conversion Rate” means initially 95.23809524 shares of Common Stock per $1,000
principal amount of Notes, subject to adjustment as set forth herein.
 
“Corporate Trust Office” means the corporate trust office of the Trustee located
at 150 Fourth Avenue North, 2nd Floor, Nashville, Tennessee 37219, Attention:
Corporate Trust Department, or such other office, designated by the Trustee by
written notice to the Issuer, at which at any particular time its corporate
trust business shall be administered.
 
“Credit Agreement” means the Credit Agreement dated the Issue Date by and among
the Issuer, as Borrower, JPMorgan Chase Bank, N.A, as administrative agent, and
JPMorgan Securities Inc., as Sole Book-runner and Lead Arranger, Wells Fargo
Capital Finance, LLC, as Documentation Agent and Lead Arranger, the lenders
named therein, including any notes, guarantees, collateral and security
documents, instruments and agreements executed in connection therewith, and in
each case as amended, restated, amended and restated, supplemented, extended,
renewed, refunded, replaced, restructured or refinanced in whole or in part from
time to time.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Default” means (1) any Event of Default or (2) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.
 
“Depositary” means The Depository Trust Company, New York, New York, or a
successor thereto registered under the Exchange Act or other applicable statute
or regulation.
 
“Designated Preferred Stock” means preferred stock of the Issuer (other than
Disqualified Equity Interests) that is issued for cash (other than to the Issuer
or any of its Subsidiaries or an employee stock plan or trust established by the
Issuer or any of its Subsidiaries) and is so designated as Designated Preferred
Stock, pursuant to an Officers’ Certificate, on the date of issuance thereof,
the cash proceeds of which are excluded from the calculation set forth in
Section 6.09(a)(ii)(2) hereof.
 
“Discharge of ABL Debt” means (a) the payment in cash of all obligations
outstanding and unpaid under the ABL Facility (including, without limitation,
principal, interest, break-funding and increased cost reimbursement, fees and
expenses) and the cash collateralization or other satisfactory arrangement of
letters of credit then outstanding thereunder, in each case, contemporaneously
with or after the termination or expiration of commitments under such ABL
Facility and (b) the payment in cash or cash collateralization of Swap
Obligations and Banking Services Obligations that are secured by a Lien on ABL
Collateral.

 
-12-

--------------------------------------------------------------------------------

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final Maturity Date of the Notes; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the Issuer to
redeem such Equity Interests upon the occurrence of a change in control or an
asset sale occurring prior to the 91st day after the final Maturity Date of the
Notes shall not constitute Disqualified Equity Interests if the change in
control or asset sale provisions applicable to such Equity Interests are no more
favorable to such holders than the provisions set forth in Article Three and
Section 6.11 respectively, and such Equity Interests provide that the Issuer
will not redeem any such Equity Interests pursuant to such provisions prior to
the Issuer’s purchase of the Notes as required pursuant to the provisions set
forth in Article Three and 6.11 respectively.
 
“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” means (a) Excluded Equity, (b) those assets that would
constitute ABL Collateral but as to which the Bank Collateral Agent shall not
have required a lien or security interest (other than such forbearance by the
Bank Collateral Agent after the Discharge of ABL Debt, (c) any Trademark (as
defined in the Collateral Agreement) applications filed in the United States
Patent and Trademark Office on the basis of any Grantor’s, as applicable,
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark (as defined in the Collateral Agreement) has been filed with the
United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), provided that any such
Trademark (as defined in the Collateral Agreement) applications shall
automatically be included in the Collateral upon the filing of acceptable
evidence of use of such Trademark (as defined in the Collateral Agreement),
(d) Equipment (as defined in the Collateral Agreement) and the related
accessions and proceeds owned by any Grantor that is subject to a purchase money
Lien or a Capital Lease to the extent such purchase money Lien or Capital Lease
is a Permitted Lien if the contract to other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease or purchase
money lien) prohibits or requires the consent of any Person other than a Grantor
as a condition to the creation of any other Lien on such Equipment, (e) any
interest in any real property (other than Material Real Property), including
without limitation any leasehold interests (other than solely to the extent
required to create and perfect a security interest in as-extracted collateral
which is part of the ABL Collateral), (f) any assets the perfection of which
would require notation of a lien on a certificate of title (other than solely to
the extent such assets are part of the ABL Collateral) and (g) Special Property
other than the following:

 
-13-

--------------------------------------------------------------------------------

 
 
(a)           The right to receive any payment of money (including Accounts,
General Intangibles and Payment Intangibles) or any other rights referred to in
Sections 9-406, 9-407, 9-408, 9-409 of the UCC to the extent that such
Sections of the UCC are effective to limit the prohibitions or restrictions
which make such property “Special Property”; and
 
(b)           Any Proceeds, substitutions or replacements of any Special
Property (unless such Proceeds, substitutions or replacements would constitute
Special Property).
 
“Excluded Contributions” means the net cash proceeds or Cash Equivalents
received by the Issuer after the Issue Date from:
 
(1)           contributions to its common equity capital; and
 
(2)           the sale (other than to the Issuer or to a Subsidiary of the
Issuer or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Issuer or any Subsidiary
of the Issuer) of Qualified Equity Interests (other than Disqualified Stock and
Designated Preferred Stock) of the Issuer;
 
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate, the proceeds of which are excluded from the calculation set forth
in Section 6.09(a)(ii)(2) hereof.
 
“Excluded Equity” means Equity Interests solely to the extent:
 
(a)           In excess of 66% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary;
 
(b)           Equity Interests issued by the Excluded Joint Venture; or
 
(c)           The inclusion of such Equity Interests in the Collateral would
require separate financial statements for a Subsidiary of the Issuer to be filed
with the SEC (or any successor federal agency) pursuant to Rule 3-16 of
Regulation S-X (or any successor law or regulation), as in effect from time to
time.
 
“Excluded Joint Venture” means Superior Materials Holdings LLC and its direct
and indirect Subsidiaries.
 
“Ex-Dividend Date” means the first date on which the Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the relevant issuance or distribution.

 
-14-

--------------------------------------------------------------------------------

 
 
“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such asset) that would be negotiated in
an arm’s-length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction.  Fair Market Value (other than of any asset with a public trading
market) in excess of $5.0 million shall be determined by the Board of Directors
of the Issuer acting reasonably and in good faith and shall be evidenced by a
board resolution delivered to the Trustee.  Fair Market Value (other than of any
asset with a public trading market) in excess of $20.0 million shall be
determined by an Independent Financial Advisor, which determination shall be
evidenced by an opinion addressed to the Board of Directors of the Issuer and
delivered to the Trustee.
 
“Foreign Subsidiary” means any Restricted Subsidiary of the Issuer which is not
organized under the laws of (x) the United States or any state thereof or
(y) the District of Columbia.
 
“Four-Quarter Period” has the meaning given to such term in the definition of
“Consolidated Secured Debt Ratio.”
 
“Fundamental Change of Control” will be deemed to occur at such time as:
 
(i)            The Issuer consolidates with or merges with or into another
Person (other than any Subsidiary of the Issuer and its outstanding Voting Stock
is reclassified into, converted for or converted into the right to receive any
other property or security, or the Issuer sells, conveys, transfers or leases
all or substantially all of its properties and assets to any Person (other than
its Subsidiary); provided, that the foregoing shall not constitute a Fundamental
Change of Control if (x) Persons that beneficially own the Issuer’s Voting Stock
immediately prior to the transaction own, directly or indirectly, a majority of
the Voting Stock of the surviving or transferee Person immediately after the
transaction in substantially the same proportion as their ownership of the
Issuer’s Voting Stock immediately prior to the transaction or (y) such
transaction is a consolidation, merger or sale, lease, conveyance or other
disposition the purpose of which is to effect the Issuer’s redomiciling;
 
(ii)           Any “person” or “group”, other than the Issuer or any of its
Subsidiaries or any employee benefit plan of the Issuer or such Subsidiary, is
or becomes the “beneficial owner,” directly or indirectly, of more than 50% of
the total voting power in the aggregate of all classes of the Issuer’s capital
stock then outstanding and entitled to vote generally in elections of directors;
or
 
(iii)          During any period of 12 consecutive months after the Issue Date,
Persons who at the beginning of such 12 month period constituted the Issuer’s
Board of Directors, together with any new Persons whose election was approved by
a vote of a majority of the Persons then still comprising its Board of Directors
who were either members of the Board of Directors at the beginning of such
period or whose election, designation or nomination for election was previously
so approved, cease for any reason to constitute a majority of the Issuer’s Board
of Directors.

 
-15-

--------------------------------------------------------------------------------

 
 
For purposes of this definition, (i) ”beneficial owner” is used as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, (ii) ”group” has the meaning it
has in Sections 13(d) and 14(d) of the Exchange Act and (iii) ”person” is used
with the same meaning as that used within Rule 13d-3 under the Exchange Act, in
each case whether or not applicable.
 
A “Fundamental Change of Control” shall be deemed not to have occurred in the
case of a merger or consolidation described in clause (i) of the definition of
Fundamental Change of Control if (x) at least 90% of the consideration paid for
the Issuer’s Common Stock (other than cash payments for fractional shares and
cash payments pursuant to dissenter’s appraisal rights) in the merger or
consolidation consists of common stock of a United States or non-United States
company traded on a United States national securities exchange (or which will be
so traded or quoted when issued or exchanged in connection with such
transaction) and (y) the market capitalization of the acquiror in such merger or
consolidation is at least equal to or greater than the market capitalization of
the Issuer on the Trading Day immediately preceding the day on which such merger
or consolidation is publicly announced.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Issue Date.
 
“Grantors” means the Issuer and the Guarantors.
 
“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person:  (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.
 
“Guarantors” means (1) each Restricted Subsidiary of the Issuer on the Issue
Date (other than any Foreign Subsidiaries and the Excluded Joint Venture) and
(2) each other Person that is required to, or at the election of the Issuer
does, become a Guarantor by the terms of this Indenture after the Issue Date, in
each case, until such Person is released from its Note Guarantee in accordance
with the terms of this Indenture.
 
“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 
-16-

--------------------------------------------------------------------------------

 
 
“Holder” means any registered holder, from time to time, of the Notes.
 
“incur” means, with respect to any Indebtedness or Obligation, incur, create,
issue, assume, guarantee or otherwise become directly or, indirectly liable,
contingently or otherwise, with respect to such Indebtedness or Obligation;
provided, that (1) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary shall be deemed to have been incurred by such
Restricted Subsidiary and (2) the accrual of interest, the accretion of original
issue discount or the accretion or accumulation of dividends on any Equity
Interests shall not be deemed to be an incurrence of Indebtedness.
 
“Indebtedness” of any Person at any date means, without duplication:
 
(1)           All liabilities, contingent or otherwise, of such Person for
borrowed money;
 
(2)           All obligations of such Person evidenced by bonds, debentures,
notes, other similar instruments or letters of credit (or reimbursement
obligations with respect thereto);
 
(3)           All reimbursement obligations of such Person in respect of letters
of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;
 
(4)           All obligations of such Person to pay the deferred and unpaid
purchase price of property or services due more than 60 days after such property
is acquired or services completed, except trade payables and accrued expenses
incurred by such Person in the ordinary course of business in connection with
obtaining goods, materials or services;
 
(5)           The amount of all Disqualified Equity Interests of such Person
calculated in accordance with GAAP (whether classified as debt, equity or
mezzanine);
 
(6)           All Capitalized Lease Obligations of such Person or Attributable
Debt in respect of sale and leaseback transactions;
 
(7)           All Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person;
 
(8)           All Indebtedness of others guaranteed by such Person to the extent
of such guarantee; provided, that Indebtedness of the Issuer or its Subsidiaries
that is guaranteed by the Issuer or the Issuer’s Subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Issuer and
its Subsidiaries on a consolidated basis;
 
(9)           To the extent not otherwise included in this definition, Hedging
Obligations of such Person;
 
(10)         All obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person, except
trade payables incurred by such Person in the ordinary course of business; and

 
-17-

--------------------------------------------------------------------------------

 
 
(11)         Indebtedness of any partnership in which such Person is a general
partner (other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly provides that such Indebtedness is recourse only to
the partnership and not to the general partner).
 
The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (7), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.
 
Notwithstanding the foregoing, Indebtedness shall not include any liability for
Federal, state, local or other taxes owed or owing to any governmental entity.
 
“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.
 
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Issuer’s Board of Directors, disinterested and independent with
respect to the Issuer and its Affiliates.
 
“Institutional Accredited Investor” or “IAI” means an “accredited investor” with
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.
 
“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Issue Date among the Bank Collateral Agent, the Trustee, the Noteholder
Collateral Agent, the Issuer and each Guarantor, as it may be amended, amended
and restated, modified, supplemented, extended, renewed or replaced from time to
time in accordance with the Indenture or other intercreditor agreements among
the Trustee, the Noteholder Collateral Agent, an agent for lenders providing an
ABL Facility from time to time, in each case as it may be amended, modified,
supplemented, extended, renewed or replaced.
 
“interest” means, with respect to the Notes, unless the context requires
otherwise, interest and Additional Interest, if any, on the Notes.
 
“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes and shall mean each ____, ____, ____ and ____ of each year.
 
“Investments” of any Person means, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the form of:
 
(1)           All loans, advances or capital contributions or other credit
extensions constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

 
-18-

--------------------------------------------------------------------------------

 
 
(2)           All purchases (or other acquisitions for consideration) by such
Person of Indebtedness, Equity Interests or other securities of any other Person
(other than any such purchase that constitutes a Restricted Payment of the type
described in clause (2) of the definition thereof);
 
(3)           All other items that would be classified as investments on a
balance sheet of such Person prepared in accordance with GAAP; and
 
(4)           The Designation of any Subsidiary as an Unrestricted Subsidiary.
 
Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made.  The amount of Investment
pursuant to clause (4) shall be the Designation Amount determined in accordance
with Section 6.17.  If the Issuer or any Restricted Subsidiary sells or
otherwise disposes of any Equity Interests of any Restricted Subsidiary, or any
Restricted Subsidiary issues any Equity Interests, in either case, such that,
after giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary, the Issuer shall be deemed to have made an Investment on
the date of any such sale or other disposition equal to the Fair Market Value of
the Equity Interests of and all other Investments in such Restricted Subsidiary
retained.  Notwithstanding the foregoing, purchases or redemptions of Equity
Interests of the Issuer shall be deemed not to be Investments.
 
“Issue Date” means the date on which the Notes are originally issued.
 
“Last Reported Sale Price” of Common Stock on any Trading Day means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one, the average of the average bid and
the average ask prices) on that day as reported on the principal United States
securities exchange on which shares of Common Stock are then traded.  If the
Common Stock is not listed for trading on a United States national securities
exchange on the relevant date, the “Last Reported Sale Price” of Common Stock
will be the last quoted bid price per share of Common Stock in the
over-the-counter market on the relevant date as reported by the OTC Bulletin
Board or Pink OTC Markets Inc. or similar organization on which the Common Stock
is then quoted.  If the Common Stock is not so quoted, the “Last Reported Sale
Price” of Common Stock will be as determined by a United States nationally
recognized securities dealer retained by the Issuer for that purpose.  The “Last
Reported Sale Price” of Common Stock will be determined without reference to
extended or after hours trading.
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, charge, security interest or other encumbrance of
any kind or nature in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement.
 
“Material Real Property” means any owned real property (or any interest in owned
real property) having a net book value in excess of $700,000.
 
“Maturity Date” means [              ], 2015.

 
-19-

--------------------------------------------------------------------------------

 
 
“Maximum ABL Debt Amount” means, on any date of determination, the amount of (i)
(1) the aggregate principal amount of ABL Debt then outstanding (with letters of
credit being deemed to have a principal amount equal to the maximum potential
liability of the Issuer and the Restricted Subsidiaries thereunder) which
principal amount shall not exceed $80.0 million less (2) to the extent a
permanent repayment and/or commitment reduction is required thereunder as a
result of the application, the aggregate amount of Net Available Proceeds
applied to repayments under the Credit Agreement in accordance with
Section 6.11, plus (ii) the aggregate amount of all then outstanding Banking
Services Obligations and the then applicable net aggregate obligation amount of
all then outstanding Swap Obligations incurred with any lender under an ABL
Facility (or an affiliate of such lender), in the case of each of the
obligations under this clause (ii), to the extent secured under any ABL
Facility, plus (iii) all accrued and unpaid interest accruing in respect of or
attributable to, but only in respect of or attributable to, the aggregate
principal amount of ABL Debt at any one time not to exceed the amount referred
to in clause (i) above, fees, indemnities (other than unasserted, contingent
indemnity obligations) and other obligations (other than principal and interest)
relating to the foregoing.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgages” means mortgages, deeds of trust, leasehold mortgages, assignments of
leases and rents, modifications and other security documents delivered pursuant
to Section 6.15.
 
“Net Available Proceeds” means, with respect to any Asset Sale, the proceeds
thereof in the form of cash or Cash Equivalents, net of
 
(1)           Brokerage commissions and other fees and expenses (including fees,
discounts and expenses of legal counsel, accountants, investment banks,
consultants and placement agents) of such Asset Sale;
 
(2)           Provisions for taxes payable as a result of such Asset Sale (after
taking into account any available tax credits or deductions and any tax sharing
arrangements);
 
(3)           Amounts required to be paid to any Person (other than the Issuer
or any Restricted Subsidiary) owning a beneficial interest in the assets subject
to the Asset Sale or having a Lien thereon;
 
(4)           Payments of unassumed liabilities (not constituting Indebtedness)
relating to the assets sold at the time of, or within 30 days after the date of,
such Asset Sale;
 
(5)           Appropriate amounts to be provided by the Issuer or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any adjustment in the sale price of such asset or assets or liabilities
associated with such Asset Sale and retained by the Issuer or any Restricted
Subsidiary, as the case may be, after such Asset Sale, including pensions and
other postemployment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officers’ Certificate delivered to the
Trustee; provided, however, that any amounts remaining after adjustments,
revaluations or liquidations of such reserves shall constitute Net Available
Proceeds; and

 
-20-

--------------------------------------------------------------------------------

 
 
(6)           Any portion of the purchase price from an Asset Sale placed in
escrow (whether as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities in respect of such Asset Sale) in accordance with
GAAP; provided, however, that the termination of any such escrow, Net Available
Proceeds shall be increased by the amount of any portion of funds released from
escrow to the Issuer or any Restricted Subsidiary.
 
“Non-Recourse Indebtedness” means:
 
(1)           As to which neither the Issuer nor any Restricted Subsidiary
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
 
(2)           No default with respect to which would permit upon notice, lapse
of time or both any holder of any other Indebtedness of the Issuer or any
Restricted Subsidiary to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and
 
(3)           As to which the lenders have been notified or acknowledged in
writing that they will not have any recourse to the stock (other than the stock
of an Unrestricted Subsidiary pledged by the Issuer or any Restricted
Subsidiary) or assets of the Issuer and the Restricted Subsidiaries.
 
“Non-U.S. Person” has the meaning assigned to such term in Regulation S.
 
“Note Documents” means the Notes, the Notes Guarantees, the Indenture, the
Security Documents, the Registration Rights Agreement and the Intercreditor
Agreement.
 
“Note Guarantee” means the guarantee by each Guarantor of the Issuer’s payment
obligations under this Indenture and the Notes, executed pursuant to this
Indenture.
 
“Noteholder Collateral Agent” means U.S. Bank National Association, as
Noteholder Collateral Agent, and any successor thereto in such capacity.
 
“Noteholder Secured Parties” means the Trustee, Noteholder Collateral Agent,
each Holder and each other holder of, or obligee in respect of, any obligations
in respect of the Notes outstanding at such time and the beneficiaries of each
indemnification obligation undertaken by a Note Party under any Note Document.
 
“Note Parties” means the Issuer and the Guarantors.
 
“Notes” means, collectively, the Issuer’s 9.5% Convertible Secured Notes due
2015 issued in accordance with Section 2.02 treated as a single class of
securities under this Indenture, as amended or supplemented from time to time in
accordance with the terms of this Indenture.

 
-21-

--------------------------------------------------------------------------------

 
 
“Notes Collateral” means substantially all of the assets (excluding all Excluded
Assets) that are owned or hereafter acquired by the Issuer or by any Guarantor
to the extent pledged or required to be pledged to secure the Notes on a
first-priority basis in favor of the Noteholder Secured Parties in accordance
with the Intercreditor Agreement, this Indenture and the Security Documents,
including, to the extent constituting Collateral, all to the extent owned or
hereafter acquired by the Issuer or by any Guarantor, (i) Equity Interests in
any Subsidiary of the Issuer, (ii) Material Real Property, (iii) Equipment
(other than mixer trucks), (iv) Intellectual Property, (v) other Collateral to
the extent not constituting ABL Collateral and (v) Proceeds of Notes Collateral,
including the Asset Sale Proceeds Account; provided that after the Discharge of
ABL Debt secured by the ABL Collateral and subject to the terms, conditions and
provisions of the Intercreditor Agreement, this Indenture and the Security
Documents, all Collateral shall constitute Notes Collateral.  All capitalized
terms used in this definition and not otherwise defined in this Indenture shall
have the meaning attributed thereto in the Uniform Commercial Code for the State
of New York.
 
“Obligation” means any principal (when due, upon acceleration, upon redemption,
upon mandatory repayment or repurchase pursuant to a mandatory offer to purchase
or otherwise), premium, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness, including all interest accrued or
accruing after the commencement of any bankruptcy, insolvency or reorganization
or similar case or proceeding at the contract rate (including, without
limitation, any contract rate applicable upon default) specified in the relevant
documentation, whether or not the claim for such interest is allowed as a claim
in such case or proceeding.
 
“Offering Memorandum” means the offering memorandum of the Issuer relating to
the offering of the Notes dated August 16, 2010 (including any documents
incorporated by reference therein).
 
“Officer” means any of the following of the Issuer:  the Chairman of the Board
of Directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer or the Secretary.
 
“Officers’ Certificate” means a certificate signed by two Officers.
 
“Open of Business” means 9:00 a.m. New York City time.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee.  The counsel may be an employee of, or
counsel to, the Issuer, a Guarantor or the Trustee.

 
-22-

--------------------------------------------------------------------------------

 

“Other Pari Passu Lien Obligations” means any other Refinancing Indebtedness
that refinances or refunds (or successive refinancings and refundings) any Notes
and all Obligations with respect to such Indebtedness; provided, that such
Indebtedness shall (a) have a stated maturity date that is equal to or longer
than the Notes, (b) contain terms and covenants that are no more restrictive
than the terms and covenants under the Notes, (c) contain terms and covenants
that are more restrictive than the terms and covenants under the Notes so long
as prior to or substantially simultaneously with the issuance of any such
Indebtedness, the Notes and the Indenture are amended to contain any such more
restrictive terms and covenants and (d) be secured by an interest in the
Collateral that ranks pari passu or junior to the security interest and Liens of
the Noteholder Collateral Agent in the Collateral for the benefit of the
Noteholder Secured Parties.
 
“Pari Passu Indebtedness” means any Indebtedness of the Issuer or any Guarantor
that ranks pari passu in right of payment with the Notes or the Note Guarantees,
as applicable.
 
“Perfection Certificate” shall mean any Perfection Certificate substantially in
the form delivered on the Issue Date.
 
“Permanent Regulation S Global Note” has the meaning given to such term in
Section 2.01.
 
“Permitted Business” means the businesses engaged in by the Issuer and its
Subsidiaries on the Issue Date as described in the Offering Memorandum and
businesses that are reasonably related thereto, reasonable extensions thereof or
necessary or desirable to facilitate any such business, and any unrelated
business to the extent that it is not material in size as compared with the
Issuer’s business as a whole.
 
“Permitted Investment” means:
 
(1)           (i) Investments by the Issuer or any Guarantor in (a) any
Restricted Subsidiary that is a Guarantor or (b) any Person that will become
immediately after such Investment a Restricted Subsidiary that is a Guarantor or
that will merge or consolidate into the Issuer or any Restricted Subsidiary that
is a Guarantor and (ii) Investments by any Restricted Subsidiary that is not a
Guarantor in any other Restricted Subsidiary;
 
(2)           Investments in the Issuer by any Restricted Subsidiary;
 
(3)           Hedging Obligations incurred in compliance with Section 6.08;
 
(4)           Cash and Cash Equivalents;
 
(5)           Receivables and trade credit owing to the Issuer or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Issuer
or any such Restricted Subsidiary deems reasonable under the circumstances;
 
(6)           Investments in securities of trade creditors or customers received
upon foreclosure or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

 
-23-

--------------------------------------------------------------------------------

 
 
(7)           Investments made by the Issuer or any Restricted Subsidiary as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 6.11;
 
(8)           Lease, utility and other similar deposits in the ordinary course
of business;
 
(9)           Investments made by the Issuer or a Restricted Subsidiary for
consideration consisting only of Qualified Equity Interests;
 
(10)         Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Issuer or any
Restricted Subsidiary or in satisfaction of judgments;
 
(11)         Guarantees of Indebtedness permitted to be incurred under this
Indenture;
 
(12)         Advances, loans, rebates and extensions of credit to suppliers,
customers and vendors in the ordinary course of business in an aggregate amount,
together with the aggregate amount of Indebtedness under clause (xiii) of the
definition of “Permitted Indebtedness” not to exceed $2.5 million at any time
outstanding;
 
(13)         Payroll, travel, relocation, commission and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as operating expenses for accounting purposes and that are made in the
ordinary course of business;
 
(14)         Investments in existence on the Issue Date (including Investments
in the Excluded Joint Venture) or made pursuant to binding commitments existing
on the Issue Date and any Investment consisting of an extension, modification,
renewal, replacement, refunding or refinancing of any Investment existing on, or
made pursuant to a binding commitment existing on the Issue Date; provided that
the amount of such Investment may be increased (a) as required by the terms of
such Investment as in existence on the date of this Indenture or (b) as may
otherwise be permitted under this Indenture;
 
(15)         Prepaid expenses, negotiable instruments held for collection and
workers’ compensation, performance and other similar deposits in the ordinary
course of business;
 
(16)         Investments in an aggregate amount not to exceed, at any one time
outstanding, not to exceed the greater of $5.0 million and 2.5% of Consolidated
Net Tangible Assets at the time of such Investment (with each Investment being
valued as of the date made and without regard to subsequent changes in value);
 
(17)         Investments by the Issuer and its Restricted Subsidiaries
consisting of deposits, prepayment and other credits to suppliers or landlords
made in the ordinary course of business, including such Investments in
connection with the entry into any new hauling arrangements contemplated as
of  the date of this Indenture;

 
-24-

--------------------------------------------------------------------------------

 

(18)         Any Investment acquired by the Issuer or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Issuer or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
Issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Issuer or any of its Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;
 
(19)         Any Investment by the Issuer or a Restricted Subsidiary of the
Issuer in a Person engaged in a Permitted Business (other than an Investment in
an Unrestricted Subsidiary) having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (19) that are
at the time outstanding, not to exceed the greater of (a) $15.0 million and (b)
10% of Consolidated Net Tangible Assets at the time of such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value), at any one time outstanding;
provided, however, that if any Investment pursuant to this clause (19) is made
in any Person that is not a Restricted Subsidiary of the Issuer at the date of
the making of such Investment and such Person becomes a Restricted Subsidiary of
the Issuer after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and shall cease to have been made
pursuant to this clause (19) for so long as such Person continues to be a
Restricted Subsidiary;
 
(20)         Investments consisting of the licensing, sublicensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;
 
(21)         Investments acquired after the date of this Indenture as a result
of the acquisition by the Issuer or any Restricted Subsidiary of the Issuer of
another Person, including by way of a merger, amalgamation or consolidation with
or into the Issuer or any of its Restricted Subsidiaries in a transaction that
is not prohibited by Article Seven hereof after the date of this Indenture to
the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;
 
(22)         Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses of
intellectual property or leases, in each case, in the ordinary course of
business;
 
(23)         Any acquisition of assets or Equity Interests solely in exchange
for, or out of the net cash proceeds received from, the issuance of Equity
Interests (other than Disqualified Stock) of the Issuer or any contribution to
the common equity of the Issuer; provided that the amount of any such net cash
proceeds that are utilized for any such Investment pursuant to this clause (23)
will be excluded from Section 6.09(a)(ii)(4);
 
(24)         Investments by the Issuer or any Restricted Subsidiary in the
Excluded Joint Venture in an aggregate amount not to exceed $7.0 million; and
 
(25)         For purposes of this definition, in the event that a proposed
Investment (or portion thereof) meets the criteria of more than one of the
categories of Permitted Investments described in clause (1) through (24) above,
or is otherwise entitled to be incurred or made pursuant to Section 6.09, the
Issuer will be entitled to classify, or later reclassify, such Investment (or
portion thereof) in one or more of such categories set forth above or pursuant
to Section 6.09.

 
-25-

--------------------------------------------------------------------------------

 
 
The amount of Investments outstanding at any time pursuant to clause (16) above
shall be deemed to be reduced:
 
(a)           Upon the disposition or repayment of or return on any Investment
made pursuant to clause (16) above, as the case may be, by an amount equal to
the return of capital with respect to such Investment to the Issuer or any
Restricted Subsidiary (to the extent not included in the computation of
Consolidated Net Income); and
 
(b)           Upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the lesser of (x) the Fair Market Value of the
Issuer’s proportionate interest in such Subsidiary immediately following such
Redesignation, and (y) the aggregate amount of Investments in such Subsidiary
that increased (and did not previously decrease) the amount of Investments
outstanding pursuant to clause (16).
 
“Permitted Liens” means the following types of Liens:
 
(1)           Liens on the Collateral securing the ABL Debt not to exceed the
Maximum ABL Debt Amount and Banking Services Obligations and Swap Obligations
(whose priority shall be governed by the Intercreditor Agreement);
 
(2)           Liens for taxes, assessments or governmental charges or claims
either (a) not delinquent or (b) contested in good faith by appropriate
proceedings and as to which the Issuer or the Restricted Subsidiaries shall have
set aside on its books such reserves or other appropriate provisions as may be
required pursuant to GAAP;
 
(3)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made in respect thereof;
 
(4)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
 
(5)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 
-26-

--------------------------------------------------------------------------------

 
 
(6)           Judgment Liens not giving rise to a Default so long as such Liens
are adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which the proceedings may be initiated has not expired,
which are being contested in good faith and for which adequate reserves have
been made to the extent required by GAAP;
 
(7)           Survey exceptions, easements, rights-of-way, zoning restrictions,
non-monetary encumbrances and other similar charges, restrictions or
encumbrances in respect of real property or immaterial imperfections of title
which do not, in the aggregate, impair in any material respect the ordinary
conduct of the business of the Issuer and the Restricted Subsidiaries taken as a
whole;
 
(8)           Liens securing reimbursement obligations with respect to letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;
 
(9)           Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Issuer or any
Restricted Subsidiary, including rights of offset and setoff;
 
(10)         (A) Bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Issuer or any Restricted Subsidiary, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided, that in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness; and (B) Liens (i) of a collection bank arising under
Section 4-208 of the Uniform Commercial Code (or equivalent statutes) on items
in the course of collection and (ii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
 
(11)         Leases or subleases granted to others that do not materially
interfere with the ordinary course of business of the Issuer or any Restricted
Subsidiary;
 
(12)         Liens arising from filing precautionary Uniform Commercial Code
financing statements regarding leases;
 
(13)         Liens securing the Notes outstanding on the Issue Date, and Liens
securing Other Pari Passu Lien Obligations, the Note Guarantees relating thereto
and any Obligations with respect to such Notes, Other Pari Passu Liens
Obligations and Note Guarantees; provided, that such Liens with respect to Other
Pari Passu Lien Obligations do not extend to any additional assets not securing
the Notes;
 
(14)         Liens existing on the Issue Date securing Indebtedness outstanding
on the Issue Date;

 
-27-

--------------------------------------------------------------------------------

 
 
(15)         Liens in favor of the Issuer or a Guarantor;
 
(16)         Liens securing Indebtedness and related obligations (including
Hedging Obligations and cash management obligations incurred in the ordinary
course and not for speculative purposes) permitted pursuant to clauses (iv) or
(viii)(a) of Section 6.08(b) and Refinancing Indebtedness of such, in each case,
to the extent such Liens in respect of Hedging Obligations are subject to the
Intercreditor Agreement or another intercreditor agreement substantially
consistent with and no less favorable to the Holders in any material respect
than the Intercreditor Agreement and treated as “ABL Priority Liens” (as defined
in the Intercreditor Agreement) under the applicable intercreditor agreement;
 
(17)         Liens securing Purchase Money Indebtedness and Capitalized Lease
Obligations; provided, that such Liens shall not extend to any asset other than
the specified asset being financed and additions and improvements thereon;
 
(18)         Liens securing Indebtedness permitted to be incurred under
Section 6.08(b)(xi); provided, that the Liens securing such Indebtedness (i) are
solely on acquired property or Equity Interests of the acquired entity, and the
proceeds thereof or (ii) do not extend to assets not subject to such Lien at the
time of acquisition (other than improvements thereon) and are no more favorable
to the lienholders than those securing such Indebtedness prior to the incurrence
of such Indebtedness by the Issuer or a Restricted Subsidiary;
 
(19)         Liens, other than those securing Indebtedness permitted to be
incurred under Section 6.08, on assets of a Person existing at the time such
Person is acquired or merged with or into or consolidated with the Issuer or any
such Restricted Subsidiary (and not created in anticipation or contemplation
thereof);
 
(20)         Liens to secure Refinancing Indebtedness of Indebtedness secured by
Liens referred to in the foregoing clauses (13), (16) ,(17), (18), (19) and this
clause (20); provided, that such Liens (i) do not extend to any additional
assets (other than improvements thereon and replacements thereof and proceeds)
and (ii) are of the same priority as any such Liens prior to such refinancing;
 
(21)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(22)         Liens with respect to obligations that do not in the aggregate
exceed $5.0 million at any one time outstanding;
 
(23)         Liens encumbering property or assets under construction arising
from progress or partial payments by a customer of the Issuer or any of its
Restricted Subsidiaries relating to such property or assets;
 
(24)         Liens on property of, or on shares of stock or Indebtedness of, any
Person existing at the time (A) such Person becomes a Restricted Subsidiary of
the Issuer or (B) such Person or such property is acquired by the Issuer or any
Restricted Subsidiary; provided, that such Liens do not extend to any other
assets of the Issuer or any Restricted Subsidiary and such Lien secures only
those obligations which it secures on the date of such acquisition (and
extensions, renewals, refinancings and replacements thereof);

 
-28-

--------------------------------------------------------------------------------

 
 
(25)         Liens solely on any cash earnest money deposits made by the Issuer
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Indenture;
 
(26)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
 
(27)         Liens on insurance policies and proceeds thereof, or other
deposits, to secure insurance premium financings;
 
(28)         Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
 
(29)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;
 
(30)         Customary Liens granted in favor of a trustee (including the
Trustee) to secure fees and other amounts owing to such trustee under an
indenture or other agreement pursuant to which Indebtedness not prohibited by
this Indenture is issued including this Indenture;
 
(31)         Liens on assets or the Capital Stock of Foreign Subsidiaries
securing Indebtedness of Foreign Subsidiaries to the extent not pledged as Notes
Collateral; and
 
(32)         (i) With respect to real property owned by the Issuer or applicable
Restricted Subsidiary, Liens encumbering any leases or subleases of real
property leased to a third party and not incurred in connection with
Indebtedness, which do not materially distract from the use of the property
subject thereto and that do not, in the aggregate, impair in any material
respect the ordinary conduct of the business of the Issuer and the Restricted
Subsidiaries, taken as a whole and (ii) with respect to any real property leased
by the Issuer or any Restricted Subsidiary, any Liens on the title of such
property not created by the Issuer or the Restricted Subsidiary, as applicable.
 
For purposes of determining compliance with this definition, (a) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (b) in the event that a Lien (or any portion thereof) meets the
criteria of one or more categories of Permitted Liens described above, the
Issuer shall, in its sole discretion, classify (or later reclassify) such item
of Permitted Liens (or any portion thereof) in any manner that complies with
this definition and will only be required to include the amount and type of such
item of Permitted Liens in one of the above clauses and such Lien will be
treated as having been incurred pursuant to only one of such clauses.

 
-29-

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
 
“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or
otherwise):  (1) the sale, lease, conveyance or other disposition of all or
substantially all of the assets of such Person otherwise than as an entirety or
substantially as an entirety; and (2) the distribution of all or substantially
all of the proceeds of such sale, lease, conveyance or other disposition of all
or substantially all of the remaining assets of such Person to holders of Equity
Interests of such Person.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Issue Date.
 
“principal” means, with respect to the Notes, the principal of, and premium, if
any, on the Notes.
 
“Private Placement Legend” means the legends initially set forth on the Notes in
the form set forth in Exhibit C.
 
“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Issuer or any Restricted Subsidiary, in each case, incurred
for the purpose of financing all or any part of the purchase price, lease or
mortgage financing (including such Indebtedness as lessee) of property, plant or
equipment used in the business of the Issuer or any Restricted Subsidiary or the
cost of installation, construction or improvement thereof, and the payment of
any sales or other taxes associated therewith; provided, however, that (1) the
amount of such Indebtedness shall not exceed such purchase price or cost and
payment and (2) such Indebtedness shall be incurred within one year after such
acquisition of such asset by the Issuer or such Restricted Subsidiary or such
installation, construction or improvement.
 
“Purchaser Group” means Monarch Alternative Capital LP, Whitebox Advisors, LLC
and York Capital Management Global Advisors, LLC, in each case including any of
their respective related funds and Affiliates.
 
“Purchaser Party” means any beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act) who acquired Notes from the Issuer on the Issue
Date.
 
“Qualified Equity Interests” means Equity Interests of the Issuer other than
Disqualified Equity Interests; provided, that such Equity Interests shall not be
deemed Qualified Equity Interests to the extent sold or owed to a Subsidiary of
the Issuer or financed, directly or indirectly, using funds (1) borrowed from
the Issuer or any Subsidiary of the Issuer until and to the extent such
borrowing is repaid or (2) contributed, extended, guaranteed or advanced by the
Issuer or any Subsidiary of the Issuer (including, without limitation, in
respect of any employee stock ownership or benefit plan).

 
-30-

--------------------------------------------------------------------------------

 
 
“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A under the Securities Act.
 
“Record Date” means the applicable Record Date specified in the Notes; provided,
that if any such date is not a Business Day, the Record Date shall be the first
day immediately succeeding such specified day that is a Business Day.
 
“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning.
 
“Redemption Date,” when used with respect to any Note to be redeemed, means the
date fixed for such redemption pursuant to this Indenture and the Notes.
 
“Redemption Price,” when used with respect to any Note to be redeemed, means the
price fixed for such redemption, payable in immediately available funds,
pursuant to this Indenture and the Notes.
 
“refinance” means to refinance, repay, prepay, replace, renew, refund, redeem,
defease or retire.
 
“Refinancing Indebtedness” means Indebtedness of the Issuer or a Restricted
Subsidiary issued in exchange for, or the proceeds from the issuance and sale or
disbursement of which are used to redeem, extend, renew, replace, defease,
refund or refinance in whole or in part, any Indebtedness of the Issuer or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:
 
(1)           The principal amount (or accreted value, in the case of
Indebtedness issued at a discount) of the Refinancing Indebtedness does not
exceed the principal amount (or accreted value, as the case may be) of the
Refinanced Indebtedness plus the amount of accrued and unpaid interest on the
Refinanced Indebtedness, any premiums and defeasance costs paid to the holders
of the Refinanced Indebtedness and reasonable expenses incurred in connection
with the incurrence of the Refinancing Indebtedness;
 
(2)           The Refinancing Indebtedness is the obligation of the same Person
as that of the Refinanced Indebtedness;
 
(3)           If the Refinanced Indebtedness was subordinated in right of
payment to the Notes or the Note Guarantees, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Notes or the Note Guarantees, as the case may be, at least to the same
extent as the Refinanced Indebtedness, and if the Refinanced Indebtedness was
pari passu in right of payment with the Notes or the Note Guarantees, as the
case may be, then the Refinancing Indebtedness ranks pari passu with, or is
subordinated in right of payment to, the Notes or the Note Guarantees, as the
case may be;

 
-31-

--------------------------------------------------------------------------------

 

(4)           The Refinancing Indebtedness has a final Stated Maturity either
(a) no earlier than the Refinanced Indebtedness being repaid or amended or
(b) after the Maturity Date of the Notes; provided, that (x) if the Refinancing
Indebtedness is subordinated in right of payment to the Notes or the Note
Guarantees, then such Refinancing Indebtedness shall have a final Stated
Maturity after the Maturity Date of the Notes and (y) if the Refinancing
Indebtedness is with respect to Refinanced Indebtedness that was Subordinated
Indebtedness, then such Refinancing Indebtedness shall have a maturity date no
earlier than the Maturity Date of the Notes; and
 
(5)           The portion, if any, of the Refinancing Indebtedness that is
scheduled to mature on or prior to the Maturity Date of the Notes has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the Weighted Average Life to Maturity of the
portion of the Refinanced Indebtedness being repaid that is scheduled to mature
on or prior to the Maturity Date of the Notes; provided, that (x) if the
Refinancing Indebtedness is subordinated in right of payment to the Notes or the
Note Guarantees, then no portion of such Refinancing Indebtedness shall mature
until after the Maturity Date of the Notes and (y) if the Refinancing
Indebtedness is with respect to Refinanced Indebtedness that was Subordinated
Indebtedness, then no portion of such Refinancing Indebtedness shall mature
before the Maturity Date of the Notes.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Issue Date among the Issuer, the Guarantors and the Purchaser Parties.
 
“Regulation D” means Regulation D under the Securities Act.
 
“Regulation S” means Regulation S under the Securities Act.
 
“Relevant Determination Date” has the meaning given to such term in the
definition of “Consolidated Secured Debt Ratio.”
 
“Requirement of Law” means, collectively, any and all requirements of any
governmental authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
 
“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee to whom any corporate trust matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and shall also mean any officer who shall have direct
responsibility for the administration of this Indenture.
 
“Restricted Payment” means any of the following:
 
(1)           The declaration or payment of any dividend or any other
distribution on Equity Interests of the Issuer or any Restricted Subsidiary or
any payment made to the direct or indirect holders (in their capacities as such)
of Equity Interests of the Issuer or any Restricted Subsidiary, including,
without limitation, any payment in connection with any merger or consolidation
involving the Issuer but excluding (a) dividends or distributions payable solely
in Qualified Equity Interests or through accretion or accumulation of such
dividends on such Equity Interests, (b) in the case of Restricted Subsidiaries,
dividends or distributions payable to the Issuer or to a Restricted Subsidiary
(provided that such dividends or distributions be to the Issuer or a Guarantor
if made by a Guarantor), (c) any dividend or other distribution for which an
adjustment of the Conversion Rate is made in accordance with Article Five and
(d) any dividend, distribution or interest payment made to a Holder of Notes or
Common Stock issuable upon conversion of the Notes in accordance with this
Indenture;

 
-32-

--------------------------------------------------------------------------------

 
 
(2)           The redemption of any Equity Interests of the Issuer or any
Restricted Subsidiary, or any equity holder of the Issuer, including, without
limitation, any payment in connection with any merger or consolidation involving
the Issuer but excluding any such Equity Interests held by the Issuer or any
Restricted Subsidiary;
 
(3)           Any Investment other than a Permitted Investment; or
 
(4)           Any prepayment with respect to or redemption, repurchase,
retirement, defeasance or other acquisition for consideration of principal or
sinking fund payment, as the case may be, in respect of Subordinated
Indebtedness, in each case prior to the scheduled payment date or maturity or
prior to any scheduled repayment of principal or sinking fund payment.
 
“Restricted Security” means a Note that constitutes a “Restricted Security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely on
an Opinion of Counsel with respect to whether any Note constitutes a Restricted
Security.
 
“Restricted Subsidiary” means any Subsidiary of the Issuer other than an
Unrestricted Subsidiary.  As of the Issue Date, all Subsidiaries of the Issuer
shall be Restricted Subsidiaries.
 
“Restructuring Expenses” means losses, expenses and charges incurred in
connection with restructuring within the Issuer and/or one or more Restricted
Subsidiaries, including in connection with integration of acquired businesses or
Persons, disposition of one or more Subsidiaries or businesses, exiting of one
or more lines of businesses and relocation, disposition or consolidation of
facilities, including severance, curtailments or modifications of pension plans,
lease termination and other non-ordinary-course, non-operating costs and
expenses in connection therewith.
 
“Rule 144A” means Rule 144A under the Securities Act.
 
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secretary’s Certificate” means a certificate signed by the Secretary of the
Issuer.
 
“Securities Act” means the United States Securities Act of 1933, as amended.

 
-33-

--------------------------------------------------------------------------------

 
 
“Security Documents” means the Collateral Agreement and any security agreements,
pledge agreements, mortgages, collateral assignments and related agreements, in
each case as amended, supplemented, restated, renewed, refunded, replaced,
restructured, repaid, refinanced or otherwise modified from time to time,
creating the security interests in the property and assets (other than Excluded
Assets) of each Grantor.
 
“Shelf Registration Statement” has the meaning assigned to it in the
Registration Rights Agreement.
 
“Significant Subsidiary” means (1) any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Regulation S-X promulgated pursuant to
the Securities Act as such Regulation is in effect on the Issue Date and (2) any
Restricted Subsidiary that, when aggregated with all other Restricted
Subsidiaries that are not otherwise Significant Subsidiaries and as to which any
event described in clause (xi) or (xii) under Section 8.01 has occurred and is
continuing, or which are being released from their Note Guarantees (in the case
of clause (x) of Section 11.02(b), would constitute a Significant Subsidiary
under clause (1) of this definition.
 
“Special Property” means:
 
(a)           Any contract, General Intangible, permit, lease or license held by
any Grantor that validly prohibits the creation by such Grantor of a security
interest therein;
 
(b)           Any contract, General Intangible, permit, lease or license held by
any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a security interest therein;
 
(c)           Any contract, General Intangible, permit, lease or license held by
any Grantor to the extent that the creation by such Grantor of a security
interest therein is permitted only with the consent of another party, if the
requirement to obtain such consent is legally enforceable and such consent has
not been obtained;
 
(d)           Any property owned on the date hereof or acquired after the date
hereof by any Grantor that is subject to a Lien permitted by either clause (14),
(18), (19) or (20) of the definition of Permitted Liens if the contract or
agreement pursuant to which such Lien is granted validly prohibits the creation
of any other Lien on such property or requires the consent of another party to
create such Lien, if the requirement to obtain such consent is legally
enforceable and such consent has not been obtained.
 
provided, however, that to the extent such property constitutes Special Property
due to a prohibition on the creation of any security interest or other Lien in
the relevant permit, lease, license, contract or other agreement or by
Requirement of Law applicable thereto, then in each case described in clauses
(a), (b), (c) or (d) of this definition, such property shall constitute “Special
Property” only to the extent and for so long as such permit, lease, license,
contract or other agreement or Requirement of Law applicable thereto validly
prohibits the creation of a security interest or Lien on such property in favor
of the Noteholder Collateral Agent or such permit, lease, license, contract,
other agreement or Requirement of Law validly requires any consent not obtained
thereunder in order for the Issuer or a Guarantor to create a security interest
therein and, upon the termination or waiver of such prohibition or requirement
(howsoever occurring), such property shall cease to constitute “Special
Property.”

 
-34-

--------------------------------------------------------------------------------

 
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
 
“Subordinated Indebtedness” means Indebtedness of the Issuer or any Restricted
Subsidiary that is expressly subordinated in right of payment to the Notes or
the Note Guarantees, respectively.  For the avoidance of doubt, (i) unsecured
Indebtedness is not subordinated to secured Indebtedness merely because it is
unsecured and (ii) senior Indebtedness is not subordinated Indebtedness merely
because it has a junior lien priority with respect to the same collateral.
 
“Subsidiary” means, with respect to any Person:
 
(1)           Any corporation, limited liability company, association or other
business entity of which more than 50% of the total voting power of the Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Board of Directors thereof are at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
 
(2)           Any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).
 
Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the
Issuer.  The Excluded Joint Venture shall not be a Subsidiary of the Issuer or
any Restricted Subsidiary for purposes of this Indenture.
 
“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Issuer or any
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Swap Agreements.

 
-35-

--------------------------------------------------------------------------------

 
 
“Temporary Regulation S Global Note” has the meaning given to such term in
Section 2.01.
 
“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated total Indebtedness (excluding the Capitalized Lease
Obligations, Purchase Money Indebtedness and Non-Recourse Indebtedness) of the
Issuer and its Restricted Subsidiaries to (b) the aggregate amount of
Consolidated Cash Flow for the then most recent four fiscal quarters for which
internal financial statements of the Issuer and its Restricted Subsidiaries are
available, in each case with such pro forma and other adjustments to such
consolidated total Indebtedness and Consolidated Cash Flow as are consistent
with the adjustment provisions set forth in the definition of Consolidated
Secured Debt Ratio.
 
“Trading Day” means a day during which trading in securities generally occurs on
the principal United States securities exchange on which the Common Stock is
then listed or, if the Common Stock is not listed on a United States national
securities exchange, then on the principal other market on which the Common
Stock is then traded or quoted.
 
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Issuer and the Guarantors of the Indenture, Collateral Agreement,
Intercreditor Agreement and other related documents to which they are a party
and the issuance of the Notes thereunder, (b) the execution, delivery and
performance the Issuer and the Subsidiaries party thereto of the Credit
Agreement, Intercreditor Agreement and related security documents on the Issue
Date and borrowing thereunder, (c) restructuring of the Issuer pursuant to the
plan of reorganization to be confirmed and consummated in one or more voluntary
cases under Chapter 11 of the Bankruptcy Code to be commenced by the Issuer in
the United States Bankruptcy Court for the District of Delaware and (d) the
payment of related fees and expenses.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended.
 
“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the relevant jurisdiction from time to time.  Unless otherwise
specified, references to the Uniform Commercial Code herein refer to the
New York Uniform Commercial Code.
 
“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Issuer in accordance with Section 6.17 and (2) any Subsidiary
of an Unrestricted Subsidiary.
 
“U.S. Government Obligations” means direct non-callable obligations of, or
obligations guaranteed by, the United States of America for the payment of which
guarantee or obligations the full faith and credit of the United States of
America is pledged.

 
-36-

--------------------------------------------------------------------------------

 
 
“U.S. Legal Tender” means such coin or currency of the United States of America
that at the time of payment shall be legal tender for the payment of public and
private debts.
 
“Voting Stock” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.
 
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.
 
“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Issuer or through
one or more Wholly Owned Restricted Subsidiaries.
 
SECTION 1.02.
Other Definitions.

 
Term
 
Section
144A Global Note
 
Section 2.01
acceleration declaration
 
Section 8.02
Accrued Interest
 
Section 5.03(b)
Additional Shares
 
Section 5.07(b)
Affiliate Transaction
 
Section 6.12(a)
Authentication Order
 
Section 2.02
Cap Conversion Dates
 
Section 5.08(c)
Cash Conversion Amount
 
Section 5.08(e)
Cash Conversion Payment Date
 
Section 5.08(i)
Conversion Cap
 
Section 5.13
Conversion Date
 
Section 5.02(a)(iv)
Conversion Event
 
Section 5.08(a)
Conversion Event Notice
 
Section 5.08(a)
Conversion Notice
 
Section 5.02(a)(i)
Conversion Payment Date
 
Section 5.02(b)
Conversion Termination Date
 
Section 5.08(b)
Covenant Defeasance
 
Section 10.02(c)
Deposit Bank
 
Section 4.01(b)(vii)
Designation
 
Section 6.17(a)
Designation Amount
 
Section 6.17(a)(ii)
Distributed Assets
 
Section 5.04(d)(v)


 
-37-

--------------------------------------------------------------------------------

 


Term
 
Section
Effective Date
 
Section 5.07(c)
Election Notice
 
Section 5.08(c)
Event of Default
 
Section 8.01
Excess Proceeds
 
Section 6.11(d)(iii)
Expiration Date
 
Section 5.04(f)
Expiration Time
 
Section 5.04(f)
Four Quarter Period
 
Section 5.04(f)
Fundamental Change of Control Issuer Notice
 
Section 3.01(b)
Fundamental Change of Control Purchase Date
 
Section 3.01(a)
Fundamental Change of Control Purchase Notice
 
Section 3.01(c)(i)
Fundamental Change of Control Purchase Price
 
Section 3.01(a)
Global Notes
 
Section 2.01
Guarantee Obligations
 
Section 13.01
Guarantors
 
Preamble
IAI Global Note
 
Section 2.01
indenture securities
 
Section 1.03
indenture security holder
 
Section 1.03
indenture to be qualified
 
Section 1.03
indenture trustee
 
Section 1.03
institutional trustee
 
Section 1.03
Issuer
 
Preamble
Legal Defeasance
 
Section 10.02(b)
Make Whole Payment
 
Section 5.07(f)
Net Proceeds Offer
 
Section
Net Proceeds Payment Date
 
Section
Net Proceeds Surplus
 
Section 6.11(f)
obligor
 
Section 1.03
Offered Price
 
Section 6.11(e)(ii)
Pari Passu Indebtedness Price
 
Section 6.11(e)(ii)
Participants
 
Section 2.15(a)
Paying Agent
 
Section 2.03
Payment Amount
 
Section 6.11(e)(i)
Permanent Regulation S Global Note,
 
Section 2.01
Permitted Indebtedness
 
Section 6.08(b)
Physical Notes
 
Section 2.01
Premises
 
Section 6.15
Public Spin-Off
 
Section 5.04(d)(v)
Public Spin-Off Valuation Period
 
Section 5.04(d)(v)
Redemption Price
 
Section 4.01(a)
Redesignation
 
Section 6.17(d)
Reference Property
 
Section 5.05(b)
Registrar
 
Section 2.03
Regulation S Global Note
 
Section 2.01
Relevant Determination Date
 
Section 1.01
Remaining Notes
 
Section 5.08(g)


 
-38-

--------------------------------------------------------------------------------

 


Term
 
Section
Restricted Payments Basket
 
Section 6.09(a)(ii)
Share Price
 
Section 5.07(c)
Successor
 
Section 7.01(a)(i)(2)
Temporary Regulation S Global Note
 
Section 2.01
Trigger Event
 
Section 5.04(d)(v)
Trustee
 
Preamble



SECTION 1.03.
Incorporation by Reference of Trust Indenture Act.

 
Whenever this Indenture refers to a provision of the Trust Indenture Act, such
provision is incorporated by reference in, and made a part of, this
Indenture.  The following Trust Indenture Act terms used in this Indenture have
the following meanings:
 
“indenture securities” means the Notes.
 
“indenture security holder” means a Holder.
 
“indenture to be qualified” means this Indenture.
 
“indenture trustee” or “institutional trustee” means the Trustee.
 
“obligor” on the indenture securities means the Issuer, any Guarantor or any
other obligor on the Notes.
 
All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined by Trust Indenture Act reference to another
statute or defined by SEC rule and not otherwise defined herein have the
meanings assigned to them therein.
 
SECTION 1.04.
Rules of Construction.

 
Unless the context otherwise requires:
 
(i)           A term has the meaning assigned to it;
 
(ii)          An accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
 
(iii)         “or” is not exclusive;
 
(iv)         Words in the singular include the plural, and words in the plural
include the singular;
 
(v)          Provisions apply to successive events and transactions;
 
(vi)         “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision;

 
-39-

--------------------------------------------------------------------------------

 
 
(vii)       The words “including,” “includes” and similar words shall be deemed
to be followed by “without limitation” and
 
(viii)      Capitalized words used in the definition of Notes Collateral and
Excluded Assets shall be deemed to have the meanings attributed thereto in the
Uniform Commercial Code for the State of New York.
 
ARTICLE TWO
 
THE NOTES
 
SECTION 2.01.
Form and Dating.

 
The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto.  The Notes may have notations, legends or
endorsements required by law, stock exchange rule or usage.  The Issuer shall
approve the form of the Notes and any notation, legend or endorsement on them,
which approval can be evidenced by execution thereof.  Each Note shall be dated
the date of its issuance and show the date of its authentication.  Each Note
shall have an executed Note Guarantee from each of the Guarantors existing on
the Issue Date endorsed thereon substantially in the form of Exhibit B.
 
The terms and provisions contained in the Notes and the Note Guarantees shall
constitute, and are hereby expressly made, a part of this Indenture and, to the
extent applicable, the Issuer, the Guarantors and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.
 
Notes will be offered and sold in the United States in reliance on Regulation
D.  Notes offered and sold to “Qualified Institutional Buyers” as defined in
Rule 144A shall be issued initially in the form of one or more permanent global
Notes in registered form, substantially in the form set forth in Exhibit A (each
a “144A Global Note”), deposited with the Trustee, as custodian for the
Depositary, duly executed by the Issuer (and having an executed Note Guarantee
from each of the Guarantors endorsed thereon) and authenticated by the Trustee
as hereinafter provided and shall bear the legends set forth in Exhibit C.
 
Notes offered and sold to Institutional Accredited Investors shall be issued
initially in the form of one or more permanent global Notes in registered form,
substantially in the form set forth in Exhibit A (the “IAI Global Note”),
deposited with the Trustee, as custodian for the Depositary, duly executed by
the Issuer (and having an executed Note Guarantee from each of the Guarantors
endorsed thereon) and authenticated by the Trustee as hereinafter provided and
shall bear the legends set forth in Exhibit C.

 
-40-

--------------------------------------------------------------------------------

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of a single temporary global Note in
registered form, substantially in the form of Exhibit A (the “Temporary
Regulation S Global Note”), deposited with the Trustee, as custodian for the
Depositary, duly executed by the Issuer (and having an executed Note Guarantee
from each of the Guarantors endorsed thereon) and authenticated by the Trustee
as hereinafter provided and shall bear the legends set forth in
Exhibit C.  Reasonably promptly following the date that is 40 days after the
later of the commencement of the offering of the Notes in reliance on Regulation
S and the Issue Date, upon receipt by the Trustee and the Issuer of a duly
executed certificate certifying that the Holder of the beneficial interest in
the Temporary Regulation S Global Note is a Non-U.S. Person, substantially in
the form of Exhibit D from the Depositary, a single permanent global Note in
registered form substantially in the form of Exhibit A (the “Permanent
Regulation S Global Note,” and together with the Temporary Regulation S Global
Note, the “Regulation S Global Note” and together with the 144A Global Note and
the IAI Global Note, the “Global Notes”) duly executed by the Issuer (and having
an executed Note Guarantee from each of the Guarantors endorsed thereon) and
authenticated by the Trustee as hereinafter provided shall be deposited with the
Trustee, as custodian for the Depositary, and the Registrar shall reflect on its
books and records the cancellation of the Temporary Regulation S Global Note and
the issuance of the Permanent Regulation S Global Note.
 
The aggregate principal amount of the Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, as hereinafter provided.  Notes issued in exchange
for interests in a Global Note pursuant to Section 2.16 may be issued in the
form of permanent certificated Notes in registered form in substantially the
form set forth in Exhibit A and bearing the applicable legends, if any (the
“Physical Notes”).
 
SECTION 2.02.
Execution, Authentication and Denomination.

 
One Officer of the Issuer (who shall have been duly authorized by all requisite
corporate actions) shall sign the Notes for such Issuer by manual or facsimile
signature.  One Officer of a Guarantor (who shall have been duly authorized by
all requisite corporate actions) shall sign the Note Guarantee for such
Guarantor by manual or facsimile signature.
 
If an Officer whose signature is on a Note or Note Guarantee, as the case may
be, was an Officer at the time of such execution but no longer holds that office
at the time the Trustee authenticates the Note, the Note shall nevertheless be
valid.
 
A Note (and the Note Guarantees in respect thereof) shall not be valid until an
authorized signatory of the Trustee manually signs the certificate of
authentication on the Note.  The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.
 
The aggregate principal amount of Notes that may be authenticated and delivered
under this Indenture is limited to $55,000,000, except for Notes authenticated
and delivered upon registration of, or in exchange for, or in lieu of, other
Notes pursuant to Section 2.06, Section 2.07, and Section 2.10.
 
The Notes shall be known and designated as the “9.5% Convertible Senior Notes
due 2015” of the Issuer.  The principal amount shall be payable at the Maturity
Date.

 
-41-

--------------------------------------------------------------------------------

 

The Trustee shall authenticate the Notes on the Issue Date upon a written order
of the Company in the form of a certificate of an Officer of the Company (an
“Authentication Order”).  The Authentication Order shall specify the amount of
Notes to be authenticated and the date on which the Notes are to be
authenticated and whether the Notes are to be issued as certificated Notes or
Global Notes or such other information as the Trustee may reasonably request.
 
The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuer to authenticate Notes.  Unless otherwise provided in the appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do
so.  Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as an
Agent to deal with the Issuer and Affiliates of the Issuer.  The Trustee shall
have the right to decline to authenticate and deliver any Notes under this
Indenture if the Trustee, being advised by counsel, determines that such action
may not lawfully be taken or if the Trustee in good faith shall determine that
such action would expose the Trustee to personal liability.
 
The Notes shall be issuable only in registered form without coupons in
denominations of $1,000 and integral multiples thereof.
 
SECTION 2.03.
Registrar and Paying Agent.

 
The Issuer shall maintain or cause to be maintained an office or agency in the
Borough of Manhattan, The City of New York, where (a) Notes may be presented or
surrendered for registration of transfer or for exchange (“Registrar”),
(b) Notes may, subject to Section 2 of the Notes, be presented or surrendered
for payment (“Paying Agent”) and (c) notices and demands to or upon the Issuer
in respect of the Notes and this Indenture may be served.  The Issuer may also
from time to time designate one or more other offices or agencies where the
Notes may be presented or surrendered for any or all such purposes and may from
time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain or cause to be maintained an office or agency in the
Borough of Manhattan, The City of New York, for such purposes.  The Issuer may
act as Registrar or Paying Agent, except that for the purposes of Article Ten,
neither the Issuer nor any Affiliate of the Issuer shall act as Paying
Agent.  The Registrar shall keep a register of the Notes and of their transfer
and exchange and the entries in such register shall be conclusive as to the
ownership of each of the Notes, absent manifest error.  The Issuer, upon notice
to the Trustee, may have one or more co-registrars and one or more additional
paying agents reasonably acceptable to the Trustee.  The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent.  The Issuer initially appoints the Trustee as Registrar and Paying
Agent until such time as the Trustee has resigned or a successor has been
appointed.
 
The Issuer shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which agreement shall implement the provisions of this
Indenture that relate to such Agent.  The Issuer shall notify the Trustee, in
advance, of the name and address of any such Agent.  If the Issuer fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such.

 
-42-

--------------------------------------------------------------------------------

 
 
SECTION 2.04.
Paying Agent to Hold Assets in Trust.

 
The Issuer shall require each Paying Agent other than the Trustee or the Issuer
or any Subsidiary to agree in writing that, subject to Article Twelve, each
Paying Agent shall hold in trust for the benefit of Holders or the Trustee all
assets held by the Paying Agent for the payment of principal of, or interest on,
the Notes (whether such assets have been distributed to it by the Issuer or any
other obligor on the Notes), and shall notify the Trustee of any Default by the
Issuer (or any other obligor on the Notes) in making any such payment.  The
Issuer at any time may require a Paying Agent to distribute all assets held by
it to the Trustee and account for any assets disbursed and the Trustee may at
any time during the continuance of any payment Default, upon written request to
a Paying Agent, require such Paying Agent to distribute all assets held by it to
the Trustee and to account for any assets distributed.  Upon distribution to the
Trustee of all assets that shall have been delivered by the Issuer to the Paying
Agent, the Paying Agent shall have no further liability for such assets.
 
SECTION 2.05.
Holder Lists.

 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders.  If the
Trustee is not the Registrar, the Issuer shall furnish to the Trustee at least
seven (7) Business Days prior to each Interest Payment Date and at such other
times as the Trustee may request in writing a list, in such form and as of such
date as the Trustee may reasonably require, of the names and addresses of
Holders, which list may be conclusively relied upon by the Trustee.
 
SECTION 2.06.
Transfer and Exchange.

 
Subject to Sections 2.15 and 2.16, when Notes are presented to the Registrar
with a request to register the transfer of such Notes or to exchange such Notes
for an equal principal amount of Notes of other authorized denominations, the
Registrar shall register the transfer or make the exchange as requested if its
requirements for such transaction are met; provided, however, that the Notes
surrendered for transfer or exchange shall be duly endorsed or accompanied by a
written instrument of transfer in form satisfactory to the Issuer and the
Registrar, duly executed by the Holder thereof or his or her attorney duly
authorized in writing.  To permit registrations of transfers and exchanges, the
Issuer shall execute and the Trustee shall authenticate Notes at the Registrar’s
request.  No service charge shall be made for any registration of transfer or
exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith.
 
Without the prior written consent of the Issuer, the Registrar shall not be
required to register the transfer of or exchange of any Note (i) during a period
beginning at the opening of business 15 days before the mailing of a notice of
redemption of Notes and ending at the Close of Business on the day of such
mailing, (ii) selected for redemption in whole or in part pursuant to
Article Five, except the unredeemed portion of any Note being redeemed in part,
and (iii) beginning at the opening of business on any Record Date and ending on
the Close of Business on the related Interest Payment Date.

 
-43-

--------------------------------------------------------------------------------

 

Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Notes may be effected only through a book-entry system maintained by the
Holder of such Global Note (or its agent) in accordance with the applicable
legends thereon, and that ownership of a beneficial interest in the Note shall
be required to be reflected in a book-entry system.
 
SECTION 2.07.
Replacement Notes.

 
If a mutilated Note is surrendered to the Trustee or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuer
shall issue and the Trustee shall authenticate a replacement Note if the
Trustee’s requirements are met.  Such Holder must provide an indemnity bond or
other indemnity, sufficient in the judgment of both the Issuer and the Trustee,
to protect the Issuer, the Trustee or any Agent from any loss which any of them
may suffer if a Note is replaced.  The Issuer may charge such Holder for its
reasonable out-of-pocket expenses in replacing a Note pursuant to this
Section 2.07, including reasonable fees and expenses of counsel and of the
Trustee.
 
Every replacement Note is an additional obligation of the Issuer and every
replacement Note Guarantee shall constitute an additional obligation of the
Guarantor thereof.
 
The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of lost, destroyed or wrongfully taken Notes.
 
SECTION 2.08.
Outstanding Notes.

 
Notes outstanding at any time are all the Notes that have been authenticated by
the Trustee except those cancelled by it, those delivered to it for cancellation
and those described in this Section as not outstanding.  A Note does not cease
to be outstanding because the Issuer, the Guarantors or any of their respective
Affiliates hold the Note (subject to the provisions of Section 2.09).
 
If a Note is replaced pursuant to Section 2.07 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless a Responsible
Officer of the Trustee receives proof satisfactory to it that the replaced Note
is held by a bona fide purchaser.  A mutilated Note ceases to be outstanding
upon surrender of such Note and replacement thereof pursuant to Section 2.07.
 
If the principal amount of any Note is considered paid under Section 6.01, it
ceases to be outstanding and interest ceases to accrue.  If on a Redemption Date
or the Maturity Date the Trustee or Paying Agent (other than the Issuer or an
Affiliate thereof) holds U.S. Legal Tender or U.S. Government Obligations
sufficient to pay all of the principal and interest due on the Notes payable on
that date, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.

 
-44-

--------------------------------------------------------------------------------

 
 
SECTION 2.09.
Treasury Notes.

 
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any of its Affiliates shall be disregarded, except that, for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be disregarded.
 
SECTION 2.10.
Temporary Notes.

 
Until definitive Notes are ready for delivery, the Issuer may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuer considers appropriate for temporary Notes.  Without unreasonable delay,
the Issuer shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes.  Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive
Notes.  Notwithstanding the foregoing, so long as the Notes are represented by a
Global Note, such Global Note may be in typewritten form.
 
SECTION 2.11.
Cancellation.

 
The Issuer at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment.  The Trustee, or at the
direction of the Trustee, the Registrar or the Paying Agent (other than the
Issuer or a Subsidiary), and no one else, shall cancel and, at the written
direction of the Issuer, shall dispose of all Notes surrendered for transfer,
exchange, payment or cancellation in accordance with its customary
procedures.  Subject to Section 2.07, the Issuer may not issue new Notes to
replace Notes that it has paid or delivered to the Trustee for cancellation.  If
the Issuer or any Guarantor shall acquire any of the Notes, such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until the same are surrendered to the
Trustee for cancellation pursuant to this Section 2.11.
 
SECTION 2.12.
Defaulted Interest.

 
If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, in any lawful manner.  The Issuer may pay the defaulted
interest to the persons who are Holders on a subsequent special record date,
which date shall be the fifteenth day next preceding the date fixed by the
Issuer for the payment of defaulted interest or the next succeeding Business Day
if such date is not a Business Day.  At least 15 days before any such subsequent
special record date, the Issuer shall mail to each Holder, with a copy to the
Trustee, a notice that states the subsequent special record date, the payment
date and the amount of defaulted interest, and interest payable on such
defaulted interest, if any, to be paid.

 
-45-

--------------------------------------------------------------------------------

 
 
SECTION 2.13.
Cusip Numbers.

 
The Issuer in issuing the Notes may use “CUSIP” numbers, and if so, the Trustee
shall use the “CUSIP” numbers in notices of redemption or exchange as a
convenience to Holders; provided, however, that any such notice may state that
no representation is made as to the correctness or accuracy of the “CUSIP”
numbers printed in the notice or on the Notes, and that reliance may be placed
only on the other identification numbers printed on the Notes.  The Issuer will
promptly notify the Trustee of any change in the “CUSIP” numbers.
 
SECTION 2.14.
Deposit of Moneys.

 
Subject to Section 2 of the Notes, prior to 11:00 a.m. New York City time on
each Interest Payment Date, Maturity Date, Redemption Date, Fundamental Change
of Control Payment Date, Conversion Payment Date, Conversion Termination Date
and Net Proceeds Payment Date, the Issuer shall have deposited with the Paying
Agent in immediately available funds money sufficient to make cash payments, if
any, due on such Interest Payment Date, Maturity Date, Redemption Date,
Fundamental Change of Control Payment Date, Conversion Payment Date, Conversion
Termination Date and Net Proceeds Payment Date, as the case may be, in a timely
manner which permits the Paying Agent to remit payment to the Holders on such
Interest Payment Date, Maturity Date, Redemption Date, Fundamental Change of
Control Payment Date, Conversion Payment Date, Conversion Termination Date and
Net Proceeds Payment Date, as the case may be.
 
SECTION 2.15.
Book-Entry Provisions for Global Notes.

 
(a)           General.  The Global Notes initially shall (i) be registered in
the name of the Depositary or the nominee of such Depositary, (ii) be delivered
to the Trustee as custodian for such Depositary and (iii) bear legends as set
forth in Exhibit C, as applicable.
 
Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its custodian, or under the Global Note,
and the Depositary may be treated by the Issuer, the Trustee and any agent of
the Issuer or the Trustee as the absolute owner of the Global Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Trustee or any agent of the Issuer or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

 
-46-

--------------------------------------------------------------------------------

 

(b)          Global Notes.  Transfers of Global Notes shall be limited to
transfers in whole, but not in part, to the Depositary, its successors or their
respective nominees.  Interests of beneficial owners in the Global Notes may be
transferred or exchanged for Physical Notes in accordance with the rules and
procedures of the Depositary and the provisions of Section 2.16; provided, that
in no event shall a beneficial interest in a Global Note be credited, or a
Physical Note which is not a Restricted Security be issued, to a Person who is
an affiliate (as defined in Rule 144 under the Securities Act) of the
Issuer.  In addition, Physical Notes shall be transferred to all beneficial
owners in exchange for their beneficial interests in Global Notes if (i) the
Depositary notifies the Issuer that it is unwilling or unable to act as
Depositary for any Global Note, the Issuer so notifies the Trustee in writing
and a successor Depositary is not appointed by the Issuer within 90 days of such
notice or (ii) the Issuer, at its option, and subject to the procedures of the
Depositary, notifies the Trustee in writing that it elects to cause the issuance
of the Notes in the form of Physical Notes under this Indenture.  Upon any
issuance of a Physical Note in accordance with this Section 2.15(b) the Trustee
is required to register such Physical Note in the name of, and cause the same to
be mailed to, such person or persons (or the nominee of any thereof).  All such
Physical Notes shall bear the applicable legends, if any.
 
(c)          Transfer or Exchange of a Position of the Beneficial Interest in a
Global Note.  In connection with any transfer or exchange of a portion of the
beneficial interest in a Global Note to beneficial owners pursuant to paragraph
(b) of this Section 2.15, the Registrar shall (if one or more Physical Notes are
to be issued) reflect on its books and records the date and a decrease in the
principal amount of such Global Note in an amount equal to the principal amount
of the beneficial interest in the Global Note to be transferred, and the Issuer
shall execute, and the Trustee shall authenticate and deliver, one or more
Physical Notes of authorized denominations in an aggregate principal amount
equal to the principal amount of the beneficial interest in the Global Note so
transferred.
 
(d)          Transfer of a Global Note as an Entirety.  In connection with the
transfer of a Global Note as an entirety to beneficial owners pursuant to
paragraph (b) of this Section 2.15, such Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and (i) the Issuer shall execute,
(ii) the Guarantors shall execute notations of Note Guarantees on and (iii) the
Trustee shall upon written instructions from the Issuer authenticate and
deliver, to each beneficial owner identified by the Depositary in exchange for
its beneficial interest in such Global Note, an equal aggregate principal amount
of Physical Notes of authorized denominations.
 
(e)          Physical Notes.  Any Physical Note constituting a Restricted
Security delivered in exchange for an interest in a Global Note pursuant to
paragraph (b) or (c) of this Section 2.15 shall, except as otherwise provided by
Section 2.16, bear the Private Placement Legend.
 
(f)           Proxies.  The Holder of any Global Note may grant proxies and
otherwise authorize any Person, including Participants and Persons that may hold
interests through Participants, to take any action which a Holder is entitled to
take under this Indenture or the Notes.
 
SECTION 2.16.
Special Transfer and Exchange Provisions.

 
(a)          Transfers to Non-QIB Institutional Accredited Investors.  The
following provisions shall apply with respect to the registration of any
proposed transfer of a Restricted Security to any Institutional Accredited
Investor which is not a QIB:

 
-47-

--------------------------------------------------------------------------------

 

(i)           The Registrar shall register the transfer of any Restricted
Security, whether or not such Note bears the Private Placement Legend, if
(x) the requested transfer is after the expiration of the applicable holding
period with respect thereto set forth in Rule 144(d) of the Securities Act;
provided, however, that neither the Issuer nor any Affiliate of the Issuer has
held any beneficial interest in such Note, or portion thereof, at any time on or
prior to the expiration of the applicable holding period with respect thereto
set forth in Rule 144(d) of the Securities Act or (y) the proposed transferee
has delivered to the Registrar a certificate substantially in the form of
Exhibit E hereto and any legal opinions and certifications as may be reasonably
requested by the Trustee and the Issuer;
 
(ii)           If the proposed transferee is a Participant and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the IAI Global Note, upon receipt by the Registrar of the
Physical Note and (x) written instructions given in accordance with the
Depositary’s and the Registrar’s procedures and (y) the certificate, if
required, referred to in clause (y) of paragraph (i) above (and any legal
opinion or other certifications), the Registrar shall register the transfer and
reflect on its books and records the date and an increase in the principal
amount of the IAI Global Note in an amount equal to the principal amount of
Physical Notes to be transferred, and the Registrar shall cancel the Physical
Notes so transferred; and
 
(iii)           If the proposed transferor is a Participant seeking to transfer
an interest in a Global Note, upon receipt by the Registrar of (x) written
instructions given in accordance with the Depositary’s and the Registrar’s
procedures and (y) the certificate, if required, referred to in clause (y) of
paragraph (i) above, the Registrar shall register the transfer and reflect on
its books and records the date and (A) a decrease in the principal amount of the
Global Note from which such interests are to be transferred in an amount equal
to the principal amount of the Notes to be transferred and (B) an increase in
the principal amount of the IAI Global Note in an amount equal to the principal
amount of the Notes to be transferred.
 
(b)          Transfers to QIBs.  The following provisions shall apply with
respect to the registration of any proposed transfer of a Restricted Security to
a QIB:
 
(i)           The Registrar shall register the transfer of any Restricted
Security, whether or not such Note bears the Private Placement Legend, if
(x) the requested transfer is after the expiration of the applicable holding
period with respect thereto set forth in Rule 144(d) of the Securities Act;
provided, however, that neither the Issuer nor any Affiliate of the Issuer has
held any beneficial interest in such Note, or portion thereof, at any time on or
prior to the expiration of the applicable holding period with respect thereto
set forth in Rule 144(d) of the Securities Act or (y) such transfer is being
made by a proposed transferor who has checked the box provided for on the
applicable Global Note stating, or has otherwise advised the Issuer and the
Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the applicable Global Note stating, or has otherwise advised the
Issuer and the Registrar in writing, that it is purchasing the Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a QIB within the meaning of Rule
144A, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Issuer as
it has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A;

 
-48-

--------------------------------------------------------------------------------

 
 
(ii)           If the proposed transferee is a Participant and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the 144A Global Note, upon receipt by the Registrar of the
Physical Note and written instructions given in accordance with the Depositary’s
and the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its book and records the date and an increase in the principal amount
of the 144A Global Note in an amount equal to the principal amount of Physical
Notes to be transferred, and the Registrar shall cancel the Physical Notes so
transferred; and
 
(iii)           If the proposed transferor is a Participant seeking to transfer
an interest in the IAI Global Note or the Regulation S Global Note, upon receipt
by the Registrar of written instructions given in accordance with the
Depositary’s and the Registrar’s procedures, the Registrar shall register the
transfer and reflect on its books and records the date and (A) a decrease in the
principal amount of the IAI Global Note or the Regulation S Global Note, as the
case may be, in an amount equal to the principal amount of the Notes to be
transferred and (B) an increase in the principal amount of the 144A Global Note
in an amount equal to the principal amount of the Notes to be transferred.
 
(c)          Transfers of Interests in the Temporary Regulation S Global
Note.  The following provisions shall apply with respect to the registration of
any proposed transfer of interests in the Temporary Regulation S Global Note:
 
(i)           The Registrar shall register the transfer of an interest in the
Temporary Regulation S Global Note, whether or not such Global Note bears the
Private Placement Legend if the proposed transferor has delivered to the
Registrar a certificate substantially in the form of Exhibit E stating, among
other things, that the proposed transferee is a Non-U.S. Person (except for a
transfer to a Purchaser Party);
 
(ii)           If the proposed transferee is a Participant, upon receipt by the
Registrar of the documents referred to in clause (i)(x) above, if required, and
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and
amount of such transfer of an interest in the Temporary Regulation S Global
Note.
 
(d)          Transfers to Non-U.S. Persons.  The following provisions shall
apply with respect to any transfer of a Restricted Security to a Non-U.S. Person
under Regulation S:
 
(i)           The Registrar shall register any proposed transfer of a Restricted
Security to a Non-U.S. Person upon receipt of a certificate substantially in the
form of Exhibit F from the proposed transferor and such certifications, legal
opinions and other information as the Trustee or the Issuer may reasonably
request; and

 
-49-

--------------------------------------------------------------------------------

 
 
(ii)           (a) If the proposed transferor is a Participant holding a
beneficial interest in the Rule 144A Global Note or the IAI Global Note or the
Note to be transferred consists of Physical Notes, upon receipt by the Registrar
of (x) the documents required by paragraph (i) and (y) instructions in
accordance with the Depositary’s and the Registrar’s procedures, the Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of the Rule 144A Global Note or the IAI Global Note, as the case may be,
in an amount equal to the principal amount of the beneficial interest in the
Rule 144A Global Note or the IAI Global Note, as the case may be, to be
transferred or cancel the Physical Notes to be transferred, and (b) if the
proposed transferee is a Participant, upon receipt by the Registrar of
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Permanent Regulation S Global Note in an
amount equal to the principal amount of the Rule 144A Global Note, the IAI
Global Note or the Physical Notes, as the case may be, to be transferred.
 
(e)           Restrictions on Transfer and Exchange of Global
Notes.  Notwithstanding any other provisions of this Indenture, a Global Note
may not be transferred as a whole except by the Depositary to a nominee of the
Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary.
 
(f)           Private Placement Legend.  Upon the transfer, exchange or
replacement of Notes not bearing the Private Placement Legend unless otherwise
required by applicable law, the Registrar shall deliver Notes that do not bear
the Private Placement Legend.  Upon the transfer, exchange or replacement of
Notes bearing the Private Placement Legend, the Registrar shall deliver only
Notes that bear the Private Placement Legend unless (i) there is delivered to
the Trustee an Opinion of Counsel reasonably satisfactory to the Issuer and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act or (ii) such Note has been offered and sold (including pursuant
to the Shelf Registration Statement) pursuant to an effective registration
statement under the Securities Act.
 
(g)           General.  By its acceptance of any Note bearing the Private
Placement Legend, each Holder of such a Note acknowledges the restrictions on
transfer of such Note set forth in this Indenture and in the Private Placement
Legend and agrees that it will transfer such Note only as provided in this
Indenture.
 
The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or Section 2.16 as long as
there are any Notes outstanding.  The Issuer shall have the right to inspect and
make copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable written notice to the Registrar.

 
-50-

--------------------------------------------------------------------------------

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depositary Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
 
The Trustee shall have no responsibility for the actions or omissions of the
Depositary, or the accuracy of the books and records of the Depositary.
 
(h)           Cancellation and/or Adjustment of Global Note.  At such time as
all beneficial interests in a particular Global Note have been exchanged for
Physical Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to
or  retained and canceled by the Trustee in accordance with Section 2.11
hereof.  At any time prior to such cancellation, if any beneficial interest in a
Global Note is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Note or for
Physical Notes, the principal amount of Notes represented by such Global Note
shall be reduced accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.
 
(i)           Automatic Exchange from Global Note Constituting a Restricted
Security or Physical Note Constituting a Restricted Security to Global Note
Which Is Not a Restricted Security.  At the option of the Issuer and upon
compliance with the following procedures, beneficial interests in a Global Note
constituting a Restricted Security or Physical Note constituting a Restricted
Security shall be exchanged for beneficial interests in a Global Note, which is
not a Restricted Security.  In order to effect such exchange, the Issuer shall
provide written notice to the Trustee instructing the Trustee to (i) direct the
depositary to transfer the specified amount of the outstanding beneficial
interests in a particular Global Note constituting a Restricted Security or
Physical Note constituting a Restricted Security to a Global Note, which is not
a Restricted Security, and provide the depositary with all such information as
is necessary for the depositary to appropriately credit and debit the relevant
Holder accounts and (ii) provide prior written notice to all Holders of the
applicable Global Note constituting a Restricted Security or Physical Note
constituting a Restricted Security of such exchange, which notice must include
the date such exchange is proposed to occur, the CUSIP number of the relevant
Global Note constituting a Restricted Security or Physical Note constituting a
Restricted Security and the CUSIP number of the Global Note, which is not a
Restricted Security, into which such Holders’ beneficial interests will be
exchanged.  As a condition to any such exchange pursuant to this Section
2.16(i), the Trustee shall be entitled to receive from the Issuer, and rely upon
conclusively without any liability, an Officers’ Certificate and an Opinion of
Counsel to the Issuer, in form and in substance reasonably satisfactory to the
Trustee, to the effect that such transfer of beneficial interests to the Global
Note, which is not a Restricted Security, shall be affected in compliance with
the Securities Act.  The Issuer may request from Holders such information it
reasonably determines is required in order to be able to deliver such Officers’
Certificate and Opinion of Counsel.  Upon such exchange of beneficial interests
pursuant to this Section 2.16(i), the Registrar shall reflect on its books and
records the date of such transfer and a decrease and increase, respectively, in
the principal amount of the applicable Global Note constituting a Restricted
Security or Physical Note constituting a Restricted Security and the Global
Note, which is not a Restricted Security, respectively, equal to the principal
amount of beneficial interests transferred.  Following any such transfer
pursuant to this Section 2.16(i) of all of the beneficial interests in a Global
Note constituting a Restricted Security or Physical Note constituting a
Restricted Security, such Global Note constituting a Restricted Security or
Physical Note constituting a Restricted Security shall be cancelled.

 
-51-

--------------------------------------------------------------------------------

 
 
(j)          Transfer of Securities Held by Affiliates.  Notwithstanding
anything to the contrary in this Section 2.16 any certificate (i) evidencing a
Note that has been transferred to an Affiliate (as defined in Rule 405 of the
Securities Act) of the Issuer, as evidenced by a notation on the certificate of
transfer or certificate of exchange for such transfer or in the representation
letter delivered in respect thereof, or (ii) evidencing a Note that has been
acquired from an Affiliate (other than by an Affiliate) in a transaction or a
chain of transactions not involving any public offering, as evidenced by a
notation on the certificate of transfer or certificate of exchange for such
transfer or in the representation letter delivered in respect thereof, shall,
until one year after the last date on which either the Issuer or any Affiliate
of the Issuer was an owner of such Note, in each case, be in the form of a
permanent Physical Note and bear the Private Placement Legend subject to the
restrictions in this Section 2.16.  The Registrar shall retain copies of all
letters, notices and other written communications received pursuant to this
Section 2.16(j).  The Issuer, at its sole cost and expense, shall have the right
to inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable advance
written notice to the Trustee.
 
ARTICLE THREE

 
PURCHASE AT OPTION OF HOLDERS UPON
A FUNDAMENTAL CHANGE OF CONTROL
 
SECTION 3.01.
Purchase at the Option of Holders upon a Fundamental Change of Control.

 
(a)          Generally. If there shall occur a Fundamental Change of Control at
any time prior to the Maturity Date of the Notes, then each Holder shall have
the right, at such Holder’s option, to require the Issuer to purchase all of
such Holder’s Notes, or any portion thereof in principal amount that is equal to
$1,000 or an integral multiple thereof, on a date specified by the Issuer that
is not less than 25 Business Days nor more than 30 Business Days after the
Fundamental Change of Control, subject to extension to comply with applicable
law (the “Fundamental Change of Control Purchase Date”), at a purchase price in
cash equal to 100% of the principal amount thereof, together with accrued and
unpaid interest thereon to, but excluding, the Fundamental Change of Control
Purchase Date (the “Fundamental Change of Control Purchase Price”), subject to
the satisfaction by the Holder of the requirements set forth in Section 3.01(c);
provided, however, if the Fundamental Change of Control Purchase Date occurs
after a Record Date and on or prior to the Interest Payment Date to which it
relates, the Issuer will pay accrued and unpaid interest to the Holder of record
as of the corresponding Record Date and the Fundamental Change of Control
Purchase Price payable to the Holder of such Note will be 100% of the principal
amount of such Note.

 
-52-

--------------------------------------------------------------------------------

 
 
(b)          Delivery of Fundamental Change of Control Issuer Notice. On or
before the 5th calendar day after the occurrence of a Fundamental Change of
Control, the Issuer shall deliver or cause to be delivered to all Holders of
record of the Notes as of such date at their addresses shown in the register for
the Notes a notice as set forth in Section 3.02 (the “Fundamental Change of
Control Issuer Notice”) with respect to such Fundamental Change of Control.  The
Issuer shall also deliver a copy of the Fundamental Change of Control Issuer
Notice to the Trustee, the Conversion Agent and the Paying Agent at such time as
it is mailed to Holders of Notes.  Simultaneously with providing such
Fundamental Change of Control Issuer Notice, the Issuer shall publicly announce
the relevant information through a reputable national newswire in the United
States, file such press release with the SEC on Form 8-K and make such
information available on the Issuer’s website.
 
No failure of the Issuer to give the foregoing notices and no defect therein
shall limit any Holder’s purchase rights or affect the validity of the
proceedings for the purchase of the Notes pursuant to this Section 3.01.
 
(c)          Delivery of Fundamental Change of Control Purchase Notice By
Holders. For Notes to be purchased at the option of the Holder, the Holder must
deliver to the Paying Agent, at any time after the occurrence of the Fundamental
Change of Control and prior to Close of Business, on the Business Day
immediately preceding the Fundamental Change of Control Purchase Date,
 
(i)           A duly completed notice (the “Fundamental Change of Control
Purchase Notice”) in the form set forth on Exhibit I hereto, which must specify:
 
(1)           If the Notes are Physical Notes, the certificate numbers of the
Holder’s Notes to be delivered for purchase or if such Notes are not Physical
Notes, the Holder’s notice must comply with the appropriate procedures of the
Depositary and its direct and indirect participants;
 
(2)           The portion of the principal amount of the Holder’s Notes to be
purchased, which must be $1,000 or an integral multiple thereof; and
 
(3)           That the Holder’s Notes are to be purchased by the Issuer pursuant
to the applicable provisions of the Notes and this Indenture.
 
(4)           Delivery or book-entry transfer of the Notes to the Trustee (or
other Paying Agent appointed by the Issuer) at any time after delivery of the
Fundamental Change of Control Purchase Notice (together with all necessary
endorsements) at the applicable Corporate Trust Office of the Trustee (or other
Paying Agent appointed by the Issuer), such delivery being a condition to
receipt by the Holder of the Fundamental Change of Control Purchase Price
therefor; provided, that such Fundamental Change of Control Purchase Price shall
be so paid pursuant to this Section 3.01 only if the Notes so delivered to the
Trustee (or other Paying Agent appointed by the Issuer) shall conform in all
respects to the description thereof in the related Fundamental Change of Control
Purchase Notice and no written notice of withdrawal in accordance and complying
with Section 3.03 shall have been received by the Paying Agent at any time prior
to the Close of Business on the Business Day immediately preceding the
Fundamental Change of Control Purchase Date.

 
-53-

--------------------------------------------------------------------------------

 
 
All questions as to the validity, eligibility (including time of receipt) and
acceptance of Notes for purchase shall be determined by the Issuer, whose
determination shall be final and binding absent manifest error.  The Issuer
shall purchase from the Holder thereof, pursuant to this Section 3.01, a portion
of a Note, if the principal amount of such portion is $1,000 or an integral
multiple thereof. Provisions of this Indenture that apply to the purchase of all
of a Note shall apply to the purchase of such portion of such Note.  The Paying
Agent shall promptly notify the Issuer of the receipt by it of any Fundamental
Change of Control Purchase Notice or written notice of withdrawal thereof.
 
(d)          No Payment During Events of Default.  Notwithstanding the
foregoing, no Notes may be purchased by the Issuer at the option of the Holders
pursuant to this Section 3.01 if an Event of Default has occurred and is
continuing other than an Event of Default that is cured by the payment of the
Fundamental Change of Control Purchase Price on the Fundamental Change of
Control Purchase Date.
 
Any purchase by the Issuer contemplated pursuant to the provisions of this
Section 3.01 shall be consummated by the delivery to the Trustee of the
consideration to be received by the Holder promptly following the later of the
Fundamental Change of Control Purchase Date or the time of the book-entry
transfer or delivery of the Notes.
 
SECTION 3.02.
Fundamental Change of Control Issuer Notice.

 
(a)          The Fundamental Change of Control Issuer Notice.  The Fundamental
Change of Control Issuer Notice shall:
 
(i)           State the Fundamental Change of Control Purchase Price including
the amount of interest accrued and unpaid per $1,000 principal amount of Notes
to, but excluding, the Fundamental Change of Control Purchase Date and the
Fundamental Change of Control Purchase Date to which the Fundamental Change of
Control Issuer Notice relates;
 
(ii)          State the event constituting the Fundamental Change of Control and
the Effective Date of the Fundamental Change of Control;
 
(iii)         State whether the Fundamental Change of Control Purchase Price
will be paid in cash;
 
(iv)        State that Holders must exercise their right to elect purchase prior
to Close of Business on the Business Day immediately preceding the Fundamental
Change of Control Purchase Date by sending a Fundamental Change of Control
Purchase Notice to the Paying Agent;
 
(v)         State the name and address of the Paying Agent;

 
-54-

--------------------------------------------------------------------------------

 
 
(vi)        State that Notes must be surrendered to the Paying Agent to collect
the Fundamental Change of Control Purchase Price;
 
(vii)       State that a Holder may withdraw its Fundamental Change of Control
Purchase Notice in whole or in part at any time prior to Close of Business on
the Business Day immediately preceding the Fundamental Change of Control
Purchase Date by delivering a valid written notice of withdrawal in accordance
with Section 3.03;
 
(viii)      State that the Notes are then convertible, the Conversion Rate and
any adjustments to the Conversion Rate resulting from the Fundamental Change of
Control transaction (pursuant to Section 3.01) and expected changes in cash,
shares or other property deliverable upon conversion of the Notes as a result of
the occurrence of the Fundamental Change of Control;
 
(ix)         State that if Notes are converted in connection with a Fundamental
Change of Control (rather than repurchased) a Holder shall be entitled to
receive Additional Shares and a Make Whole Payment (as defined in
Section 5.07(b) and Section 5.07(f));
 
(x)          State the number of Additional Shares and Make Whole Payment that
would be payable as a result of such Fundamental Change of Control transaction,
if any, if the Notes are converted in connection with such Fundamental Change
of  Control (rather than repurchased);
 
(xi)         State that for Notes to be converted in connection with a
Fundamental Change of Control, Notes must be converted at any time on or after
the Effective Date of the Fundamental Change of Control but prior to the Close
of Business on the Fundamental Change of Control Purchase Date;
 
(xii)        State that Notes as to which a Fundamental Change of Control
Purchase Notice has been given by a Holder may be converted and the Additional
Shares and Make Whole Payment received only if a Fundamental Change of Control
Purchase Notice is not given or is withdrawn in accordance with the terms of
this Indenture; and
 
(xiii)       State the CUSIP number of the Notes.
 
(b)          Other Matters.  A Fundamental Change of Control Issuer Notice may
be given by the Issuer or, at the Issuer’s request, the Trustee shall give such
Fundamental Change of Control Issuer Notice in the Issuer’s name and at the
Issuer’s expense; provided, that the text of the Fundamental Change of Control
Issuer Notice shall be prepared by the Issuer.
 
The Issuer will, to the extent required, (i) comply with the provisions of
Rule 13e-4 and Rule 14e-1 (or any successor provision) and any other tender
offer rules under the Exchange Act that may be applicable at the time of the
purchase of the Notes, (ii) file the related Schedule TO (or any successor
schedule, form or report) under the Exchange Act and (iii) otherwise comply with
all federal and state securities laws so as to permit the rights and obligations
under Section 3.01 to be exercised in the time and in the manner specified in
Section 3.01.

 
-55-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Issuer will not be required to make an offer
to purchase the Notes pursuant to this Article Three after the Maturity Date or
after the Conversion Termination Date.
 
No failure of the Issuer to give the foregoing notices and no defect therein
shall limit any Holder’s purchase rights or affect the validity of the
proceedings for the purchase of Notes pursuant to this Section 3.02.
 
SECTION 3.03.
Effect of Fundamental Change of Control Purchase Notice; Withdrawal.

 
(a)          Right to Receive Fundamental Change of Control Purchase
Price.  Upon receipt by the Paying Agent of the Fundamental Change of Control
Purchase Notice specified in Section 3.01(c), the Holder of the Notes in respect
of which such Fundamental Change of Control Purchase Notice was given shall
(unless such Fundamental Change of Control Purchase Notice is validly withdrawn
in accordance with Section 3.03(b)) thereafter be entitled to receive solely the
Fundamental Change of Control Purchase Price with respect to such Notes.  Such
Fundamental Change of Control Purchase Price shall be paid to such Holder,
subject to receipt of funds and/or the Notes by the Paying Agent, promptly
following the later of (x) the Fundamental Change of Control Purchase Date with
respect to such Notes (provided the Holder has satisfied the conditions in
Section 3.01(a)) and (y) the time of book-entry transfer or delivery of such
Notes to the Paying Agent by the Holder thereof in the manner required by
Section 3.01.  The Notes in respect of which a Fundamental Change of Control
Purchase Notice has been given by the Holder thereof may not be converted
pursuant to Article Five hereof on or after the date of delivery of such
Fundamental Change of Control Purchase Notice unless such Fundamental Change of
Control Purchase Notice has first been validly withdrawn pursuant to
Section 3.03(b).
 
(b)          Withdrawal of Fundamental Change of Control Purchase Notice.  A
Fundamental Change of Control Purchase Notice may be withdrawn (in whole or in
part) by means of a written notice of withdrawal delivered to the Paying Agent
at any time prior to Close of Business time on the Business Day immediately
preceding the Fundamental Change of Control Purchase Date, specifying:
 
(i)           If the Notes are Physical Notes, the certificate numbers of the
withdrawn Notes, or if such Notes are not Physical Notes, the notice must comply
with appropriate procedures of the Depositary and its direct and indirect
participants;
 
(ii)          The principal amount of the Notes with respect to which notice of
withdrawal is being submitted, which must be $1,000 or integral multiples
thereof; and
 
(iii)         The principal amount, if any, of such Notes which remains subject
to the original Fundamental Change of Control Purchase Notice and which has been
or will be delivered for purchase by the Issuer, which must be $1,000 or
integral multiples thereof.
 
If a Fundamental Change of Control Purchase Notice is properly withdrawn, the
Issuer shall not be obligated to purchase the Notes  listed on the Fundamental
Change of Control Purchase Notice nor pay the Fundamental Change of Control
Purchase Price therefor.

 
-56-

--------------------------------------------------------------------------------

 
 
SECTION 3.04.
Deposit of Fundamental Change of Control Purchase Price.

 
(a)          Deposit of Funds.  No later than 11:00 a.m. New York City time on
the Fundamental Change of Control Purchase Date, the Issuer shall deposit with
the Paying Agent (or, if the Issuer or a Subsidiary or an Affiliate of either of
them is acting as the Paying Agent, shall segregate and hold in trust as
provided herein) an amount in cash (in immediately available funds if deposited
on such Fundamental Change of Control Purchase Date) sufficient to pay the
Fundamental Change of Control Purchase Price, of all the Notes or portions
thereof that are to be purchased as of the Fundamental Change of Control
Purchase Date.  The Issuer shall promptly notify the Trustee in writing of the
amount of any deposits of cash made pursuant to this Section 3.04.  The Issuer
shall be entitled to make any deposit of funds contemplated by this Section 3.04
under arrangements designed to permit such funds to generate interest or other
income for the Issuer, and the Issuer shall be entitled to receive all interest
and other income earned by any funds while such funds shall be deposited as
contemplated by this Article Three, provided, that the Issuer shall maintain on
deposit funds sufficient to satisfy all payments which the deposit arrangement
shall have been established to satisfy.
 
(b)          Interest shall cease to Accrue.  If on the Fundamental Change of
Control Purchase Date the Paying Agent holds funds sufficient to pay the
Fundamental Change of Control Purchase Price of the Notes that Holders have
elected to require the Issuer to purchase in accordance with Section 3.01(a),
then, as of the Fundamental Change of Control Purchase Date, (i) such Notes will
cease to be outstanding and interest will cease to accrue thereon and (ii) all
other rights of the Holder in respect thereof will terminate (other than the
right to receive the Fundamental Change of Control Purchase Price and previously
accrued and unpaid interest upon delivery or transfer of such Notes).  This will
be the case whether or not book-entry transfer of the Notes has been made or the
Notes have been delivered to the Paying Agent.
 
SECTION 3.05.
Notes Purchased in Whole or in Part; Repayment to the Issuer.

 
(a)          Notes Purchased in Whole or in Part.  Any Note that is to be
purchased, whether in whole or in part, shall be surrendered at the office of
the Paying Agent (with, if the Issuer or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Issuer and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and the Issuer shall execute and the
Trustee shall authenticate and deliver to the Holder of such Note, without
service charge, a new Note or Notes, of any authorized denomination as requested
by such Holder in aggregate principal amount equal to, and in exchange for, the
portion of the principal amount of the Note so surrendered which is not
purchased; provided, that in no event shall a Note of a principal amount of
$1,000 or less be redeemed in part.
 
(b)          Repayment to the Issuer.  The Paying Agent shall return to the
Issuer any cash that remains unclaimed, together with interest, if any, thereon,
held by it for the payment of the Fundamental Change of Control Purchase Price;
provided, that to the extent that the aggregate amount of cash deposited by the
Issuer pursuant to Section 3.04 exceeds the aggregate Fundamental Change of
Control Purchase Price of the Notes or portions thereof which the Issuer is
obligated to purchase as of the Fundamental Change of Control Purchase Date,
then as soon as practicable following the Fundamental Change of Control Purchase
Date, the Paying Agent shall return any such excess to the Issuer.

 
-57-

--------------------------------------------------------------------------------

 
 
ARTICLE FOUR

 
REDEMPTION
 
SECTION 4.01.
Redemption at the Option of the Issuer.

 
(a)          Redemption at the Option of the Issuer Following Conversion
Termination Date.  Notes may not be redeemed by the Issuer in whole or in part
at any time, except as provided in this Article Four.  On or after the
Conversion Termination Date, the Issuer may, at its option, redeem outstanding
Notes, in whole or in part, out of funds legally available therefor, at any time
or from time to time, subject to the notice provisions and provisions for
partial redemption described below, at a price (the “Redemption Price”) equal to
100% of  the principal amount thereof, plus accrued and unpaid interest, if any,
to, but excluding, the Conversion Termination Date, plus, the Cash Conversion
Amount, if any, in respect of the Notes to be redeemed; provided, that Notes
subject to redemption under this Article Four shall not include any Notes
specified for conversion pursuant to an Election Notice as described in
Section 5.08(c).  Subject to the Conversion Cap and Section 4.02, the Issuer may
elect to pay the Cash Conversion Amount, in whole or in part, in shares of its
Common Stock.
 
(b)          Notice of Redemption.  In case the Issuer shall desire to exercise
the right to redeem the Notes pursuant to this Section 4.01, it shall fix a date
for redemption, and it, or at its request (which request must be delivered to
the Trustee at least ten (10) Business Days prior to the date the Trustee is
requested to give notice as described below unless a shorter period is agreed to
by the Trustee) the Trustee in the name of and at the expense of the Issuer,
shall mail or cause to be mailed a notice of such redemption at least fifteen
(15) and not more than forty-five (45) days prior to the Redemption Date to the
Holders of the Notes to be redeemed.  In any case, failure to give notice to a
Holder or any defect in the notice to the Holder of any Notes designated for
redemption shall not affect the validity of the proceedings for the redemption
of any other Note.
 
In addition to any information required by law, each such notice of redemption
shall specify the following:
 
(i)           The principal amount of Notes to be redeemed,
 
(ii)          The date fixed for redemption;
 
(iii)         The Redemption Price at which such Notes are to be redeemed
(including the Cash Conversion Amount);
 
(iv)         The place or places of payment, and that payment will be made upon
presentation and surrender of the physical certificate or certificates
representing such Notes;

 
-58-

--------------------------------------------------------------------------------

 
 
(v)          That the Redemption Price, will be paid as specified in said notice
and whether the Cash Conversion Amount will be paid in cash or in shares of
Common Stock or a combination of cash and shares of Common Stock, and if payable
all or in part in Common Stock, the method of calculating the amount of Common
Stock to be delivered on the applicable payment date;
 
(vi)         That interest on such Notes ceased to accrue as of the Conversion
Termination Date in accordance with this Indenture, and
 
(vii)        The right to convert such Notes  expired on the Conversion
Termination Date in accordance with this Indenture.
 
On or prior to the date fixed for redemption specified in the notice of
redemption given as provided in this Section 4.01(b), the Issuer will deposit
with a bank or trust company having an office or agency in the Borough of
Manhattan, The City of New York and having a combined capital and surplus of at
least $50,000,000 (the “Deposit Bank”) an amount in cash sufficient to redeem on
the date fixed for redemption all the Notes so called for redemption at the
appropriate Redemption Price, together with the Cash Conversion Amount, if any;
provided, that if such payment is made on the date fixed for redemption it must
be received by the Deposit Bank by 11:00 a.m. New York City time, on such
date.  The Issuer shall be entitled to make any deposit of funds contemplated by
this Section 4.01 under arrangements designed to permit such funds to generate
interest or other income for the Issuer, and the Issuer shall be entitled to
receive all interest and other income earned by any funds while such funds shall
be deposited as contemplated by this Article Four, provided, that the Issuer
shall maintain on deposit funds sufficient to satisfy all payments which the
deposit arrangement shall have been established to satisfy. If the conditions
precedent to the disbursement of any funds deposited by the Issuer pursuant to
this Article Four shall not have been satisfied within two years after the
establishment of such funds, then (i) such funds shall be returned to the Issuer
upon its request, (ii) after such return, such funds shall be free of any trust
which shall have been impressed upon them, (iii) the person entitled to the
payment for which such funds shall have been originally intended shall have the
right to look only to the Issuer for such payment, subject to applicable escheat
laws, and (iv) the trustee which shall have held such funds shall be relieved of
any responsibility for such funds upon the return of such funds to the Issuer.
 
If fewer than all the outstanding Notes are to be redeemed, Notes to be redeemed
shall be selected by the Issuer from outstanding Notes not previously called for
redemption by lot or pro rata (as near as may be) or by any other equitable
method determined by the Issuer in its sole discretion.
 
(c)          Payment of Redemption Price.  If notice of redemption has been
given as above provided, on and after the date fixed for redemption (unless the
Issuer shall default in the payment of the Redemption Price, together with the
Cash Conversion Amount), such Notes shall be deemed no longer outstanding and
the Holders thereof shall have no right in respect of such Notes except the
right to receive the Redemption Price thereof and the Cash Conversion Amount, if
any.

 
-59-

--------------------------------------------------------------------------------

 
 
If fewer than all Notes represented by any certificate are redeemed, a new
certificate shall be issued representing the unredeemed Notes without cost to
the Holder thereof.
 
SECTION 4.02.
Payment of Cash Conversion Amount in Shares of Common Stock.

 
Subject to the Conversion Cap, the Issuer may elect to pay the Cash Conversion
Amount by delivery of shares of its Common Stock if and only if the conditions
of Section 5.08(f) have been satisfied.
 
SECTION 4.03.
No other Redemption Rights.

 
No sinking fund, mandatory redemption or other similar provision shall apply to
the Notes.
 
ARTICLE FIVE

 
CONVERSION
 
SECTION 5.01.
Right to Convert.

 
(a)          Conversion.  Subject to and upon compliance with the provisions of
this Indenture, each Holder shall have the right, at such Holder’s option, at
any time to convert the principal amount of its Notes, or any portion of such
principal amount which is $1,000 or an integral multiple thereof, into shares of
Common Stock; provided, that a Holder’s right to convert Notes shall terminate
upon the occurrence of a Conversion Event as provided in Section 5.08.
 
Notwithstanding the foregoing, if a Holder of Notes has submitted Notes for
purchase under Article Three, the Holder may convert such Notes only if the
Holder first withdraws its Fundamental Change of Control Purchase Notice
pursuant to Section 3.03(b).
 
(b)          Conversion in Whole or in Part.  Provisions of this Indenture that
apply to conversion of all of a Note also apply to conversion of a portion of a
Note.
 
SECTION 5.02.
Conversion Procedure.

 
(a)          Conversion Notice.  Each Note shall be convertible at the office of
the Conversion Agent.  In order to exercise the conversion right with respect to
any interest in Global Notes, the Holder must complete the appropriate
instruction form for conversion pursuant to the Depositary’s book-entry
conversion program, furnish appropriate endorsements and transfer documents if
required by the Issuer or the Trustee or Conversion Agent and any transfer taxes
if required pursuant to Section 5.09. In order to exercise the conversion right
with respect to any Physical Notes, the Holder of any such Notes to be
converted, in whole or in part, shall:
 
(i)           Complete and manually sign the conversion notice provided on the
back of the Note (the “Conversion Notice”) or facsimile of the Conversion
Notice;

 
-60-

--------------------------------------------------------------------------------

 
 
(ii)          Deliver such notice, which is irrevocable, and the Note to a
Conversion Agent;
 
(iii)         If required, furnish appropriate endorsements and transfer
documents; and
 
(iv)        If required, pay any transfer or similar tax.
 
The date on which the Holder satisfies all of the applicable requirements set
forth above is the “Conversion Date.”
 
(b)          Conversion Payment Date.  As soon as practicable, but in any event
within five (5) Business Days, or ten (10) Business Days in the case of the
application of the Conversion Cap calculation pursuant to Section 5.13,
immediately following the Conversion Date (the “Conversion Payment Date”), the
Issuer shall issue and shall deliver to Holder at the office of the Conversion
Agent, a certificate or certificates for the number of full shares of Common
Stock issuable in respect of such conversion in accordance with the provisions
of this Article Five including payment of the Accrued Interest in accordance
with Section 5.03. In case any Notes of a denomination greater than $1,000 shall
be surrendered for partial conversion, the Issuer shall execute and the Trustee
shall authenticate and deliver to the Holder of the Notes so surrendered,
without charge to such Holder, new Notes in authorized denominations in an
aggregate principal amount equal to the unconverted portion of the surrendered
Notes.
 
Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) on the date on which the requirements set forth above in
Section 5.02(a) have been satisfied as to such Notes (or portion thereof);
provided, however, that the person in whose name any certificate or certificates
for shares of Common Stock shall be issuable upon such conversion shall be
deemed to have become as of the relevant Conversion Date the Holder of record of
the shares of Common Stock represented thereby; provided, further, that in case
of any such surrender on any date when the share transfer books of the Issuer
shall be closed, the Person or Persons in whose name the certificate or
certificates for such shares are to be issued shall be deemed to have become the
record Holder thereof for all purposes on the next day on which such share
transfer books are open, but such conversion shall be at the Conversion Rate in
effect on the date upon which such Notes shall be surrendered.  All shares of
Common Stock delivered upon conversion of the Notes will, upon delivery, be duly
authorized, validly issued and fully paid and non assessable, free and clear of
all Liens and not subject to any preemptive rights.
 
(c)          Trustee.  Upon the conversion of an interest in Global Notes, the
Trustee (or other Conversion Agent appointed by the Issuer) shall make a
notation on such Global Notes as to the reduction in the principal amount
represented thereby. The Issuer shall notify the Trustee in writing of any
conversions of Notes effected through any Conversion Agent other than the
Trustee.
 
(d)          Legend.  Each share certificate representing shares of Common Stock
issued upon conversion of the Notes that are Restricted Notes shall bear the
legend in substantially the form of Exhibit G hereto.

 
-61-

--------------------------------------------------------------------------------

 



 
SECTION 5.03.
Settlement upon Conversion.

 
(a)          Number of Shares.  With respect to any conversion of Notes, the
Issuer shall, subject to the provisions of this Article Five, deliver to
converting Holders, in respect of each $1,000 principal amount of Notes being
converted, a number of shares of Common Stock equal to the then Conversion Rate.
 
(b)          Payment of Accrued Interest.  Upon conversion, on the Conversion
Payment Date, Holders shall receive separate cash payment for accrued and unpaid
interest to, but excluding, the applicable Conversion Date (the “Accrued
Interest”), unless such conversion occurs between a Record Date and the Interest
Payment Date to which it relates, in which case the following shall apply.  If
Notes are converted after the Close of Business on a Record Date for the payment
of interest but prior to the Open of Business on the related Interest Payment
Date, Holders of such Notes at the Close of Business on such Record Date will
receive in cash the interest payable on such Notes on the corresponding Interest
Payment Date notwithstanding the conversion.
 
(c)          Payment of Accrued Interest in Shares of Common Stock.  The Issuer
may elect to pay the Accrued Interest to any Holder by delivery of shares of its
Common Stock if and only if the following conditions have been satisfied:
 
(i)           The shares of Common Stock deliverable in payment of the Accrued
Interest shall have a fair market value as of the Conversion Date of not less
than the Accrued Interest;
 
For purposes of this Section 5.03(c), the fair market value of shares of Common
Stock shall be determined by the Issuer and shall be equal to 95% of the average
of the 10-day VWAP of the Common Stock for the 10 consecutive Trading Days
immediately preceding the Conversion Date.  The Issuer shall provide such Holder
written notice prior to the Conversion Payment Date that it will pay all or a
portion of the Accrued Interest in shares of Common Stock.
 
(ii)          Payment of the Accrued Interest may not be made in Common Stock
unless such stock is, or shall have been, approved for listing on the United
States national securities exchange on which the Issuer’s Common Stock may then
be listed prior to the Conversion Payment Date; provided that the foregoing
restriction shall not apply if the Issuer’s Common Stock is not then so listed
on a United States national securities exchange;
 
(iii)         All shares of Common Stock which may be issued will be issued out
of the Issuer’s authorized but unissued Common Stock and, will upon issue, be
duly and validly issued and fully paid and non-assessable free of any preemptive
rights; and
 
(iv)         Payment of the Accrued Interest may not be made in Common Stock to
any Person to the extent such payment would cause such Person to become a
“beneficial owner” (as determined pursuant to Section 13 of the Exchange Act) of
securities of the Issuer in excess of the Conversion Cap as provided in Section
5.13; provided, that the foregoing shall not prevent the Issuer from making a
payment in Common Stock to any other Person.

 
-62-

--------------------------------------------------------------------------------

 
 
If all the conditions set forth above are not satisfied, the Accrued Interest
shall be paid by the Issuer only in cash.
 
(d)           No Fractional Shares.  The Issuer shall not issue fractional
shares upon conversion of Notes.  If multiple Notes shall be surrendered for
conversion at one time by the same Holder, the number of full shares which shall
be issuable upon conversion (and the number of fractional shares, if any, for
which cash shall be delivered) shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof to the extent
permitted hereby) so surrendered.  If any fractional share would be issuable
upon the conversion of any Notes, the Issuer shall make payment an amount in
cash for the current market value of the fractional shares.  The current market
value of a fractional share shall be determined (calculated to the nearest
1/1000th of a share) by multiplying the Last Reported Sale Price of the Common
Stock on the relevant Conversion Date by such fractional share and rounding the
product to the nearest whole cent.  The Issuer shall not issue fractional shares
upon payment of Accrued Interest.  If any fractional share would be issuable
upon such payment, the Issuer shall make payment in an amount of such fractional
share in cash.
 
(e)           Satisfaction of Conversion.  By delivery to the Holder of the full
number of shares of Common Stock, together with any cash payment for fractional
shares, issuable upon conversion, and amounts equal to the Accrued Interest,
whether paid in cash or in shares of Common Stock in accordance with
Section 5.03(c), the Issuer will be deemed to satisfy in full its obligation to
pay the principal amount of the Notes and all accrued and unpaid interest to,
but not including, the Conversion Date.
 
SECTION 5.04.
Adjustment of Conversion Rate.

 
The Conversion Rate shall be adjusted from time to time by the Issuer as
follows:
 
(a)           Dividends and Distributions.  In case the Issuer shall, at any
time or from time to time while any of the Notes are outstanding, pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock, in
each case, to all or substantially all holders of Common Stock, the Conversion
Rate will be adjusted based on the following formula:
 
CR1 = CR0 x OS1 / OS0
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
 
CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such dividend or distribution;

 
-63-

--------------------------------------------------------------------------------

 
 
OS0 = the number of shares of Common Stock outstanding at Close of Business on
the Trading Day immediately preceding the Ex-Dividend Date for such dividend or
distribution; and
 
OS1 = the number of shares of Common Stock that would be outstanding immediately
after the Open of Business on the Ex-Dividend Date and solely as a result of and
giving effect to such dividend or distribution.
 
Any adjustment made pursuant to this Section 5.04(a) shall become effective
immediately prior to Open of Business on the Ex-Dividend Date for such dividend
or distribution. If any dividend or distribution that is the subject of this
Section 5.04(a) is declared but not so paid or made, the Conversion Rate shall
be readjusted, effective as of the date the Issuer publicly announces its
decision not to make such dividend or distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
For purposes of this Section 5.04(a), the number of shares of Common Stock
outstanding at Close of Business on the Trading Day immediately preceding the
Ex-Dividend Date for such dividend or distribution shall not include shares of
Common Stock held in treasury. The Issuer will not pay any dividend or make any
distribution on Common Stock held in treasury.
 
(b)           Subdivisions and Combinations.  In case outstanding shares of
Common Stock shall be subdivided into a greater number of shares of Common Stock
or combined into a smaller number of shares of Common Stock (in each case, other
than in connection with a Fundamental Change of Control), the Conversion Rate
will be adjusted based on the following formula:
 
CR1 = CR0 x OS1 / OS0
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the effective date of such subdivision or combination;
 
CR1 = the Conversion Rate in effect immediately after the Open of Business on
the effective date of such subdivision or combination;
 
OS0 = the number of shares of Common Stock outstanding at Close of Business on
the Trading Day immediately preceding the effective date of such subdivision or
combination; and
 
OS1 = the number of shares of Common Stock that would be outstanding immediately
after the Open of Business on the effective date of such subdivision or
combination, and solely as a result of and giving effect to, such subdivision or
combination.
 

 
-64-

--------------------------------------------------------------------------------

 

Any adjustment made pursuant to this Section 5.04(b) shall become effective
immediately prior to Open of Business on the effective date of such subdivision
or combination.  If any subdivision or combination that is the subject of this
Section 5.04(b) is declared but not so made, the Conversion Rate shall be
readjusted, effective as of the date the Issuer publicly announces its decision
not to effect such subdivision or combination to the Conversion Rate that would
then be in effect if such subdivision or combination had not been declared.  For
purposes of this Section 5.04(b), the number of shares of Common Stock
outstanding at Close of Business on the Trading Day immediately preceding the
effective date of such subdivision or combination for such subdivision or
combination shall not include shares of Common Stock held in treasury.
 
(c)           Rights, Warrants or Options.  In case the Issuer shall issue
rights (other than rights issued pursuant to a stockholder rights plan, and then
in accordance with Section 5.04(n)), warrants or options to all or substantially
all holders of Common Stock entitling them to purchase, for a period expiring
within 60 calendar days of the date of issuance, Common Stock at an aggregate
price per share less than the average of the Last Reported Sale Prices of Common
Stock during the 10 consecutive Trading Day period ending on the Trading Day
immediately preceding the time of announcement of the distribution, the
Conversion Rate will be adjusted based on the following formula:
 
CR1 = CR0 x (OS0 + X)/ (OS0 +Y)
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such issuance;
 
CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such issuance;
 
OS0 = the number of shares of Common Stock outstanding at Close of Business on
the Trading Day immediately preceding the Ex-Dividend Date for such issuance;
 
X = the total number of shares of Common Stock issuable pursuant to such rights,
warrants or options; and
 
Y = the number of shares of Common Stock equal to the quotient of (x) the
aggregate price payable to exercise such rights, warrants or options divided by
(y) the average of the Last Reported Sale Prices of Common Stock during the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the date of announcement of the issuance of such rights, warrants or options.

 
-65-

--------------------------------------------------------------------------------

 

Any adjustment made pursuant to this Section 5.04(c) shall become effective
immediately prior to Open of Business on the Ex-Dividend Date for such issuance.
In the event that such rights, warrants or options described in this
Section 5.04(c) are not so issued, the Conversion Rate shall be readjusted,
effective as of the date the Issuer publicly announces its decision not to issue
such rights, warrants or options to the Conversion Rate that would then be in
effect if such issuance had not been declared. To the extent that such rights,
warrants or options are not exercised prior to their expiration or shares of
Common Stock are otherwise not delivered pursuant to such rights, warrants or
options upon the exercise of such rights, warrants or options the Conversion
Rate shall be readjusted to the Conversion Rate that would then be in effect had
the adjustments made upon the issuance of such rights, warrants or options been
made on the basis of the delivery of only the number of shares of Common Stock
actually delivered. In determining the aggregate price payable to exercise such
rights, warrants or options there shall be taken into account any consideration
received by the Issuer for such rights, warrants or options and the value of
such consideration (if other than cash, to be determined in good faith by the
Issuer’s Board of Directors). For purposes of this Section 5.04(c), the number
of shares of Common Stock outstanding at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such issuance shall not include
shares of Common Stock held in treasury. The Issuer will not issue any rights,
warrants or options in respect of shares of Common Stock held in treasury.
 
(d)          Other Distributions; Public Spin-Off.  In case the Issuer shall, by
dividend or otherwise, distribute to all or substantially all holders of its
outstanding Common Stock, evidences of the Issuer’s indebtedness or assets,
including securities but excluding:
 
(i)           Any dividends or distributions referred to in Section 5.04(a)
above;
 
(ii)           Shares delivered in connection with subdivisions of Common Stock
referred to in Section 5.04(b) above;
 
(iii)           Any rights, warrants or options referred to in Section 5.04(c)
above;
 
(iv)           Any dividends or distributions referred to in Section 5.04(e)
below; and, or
 
(v)           Any Public Spin-Offs to which the provisions set forth below in
this Section 5.04(d) applies;
 
(any of the foregoing hereinafter in this Section 5.04(d) called the
“Distributed Assets”), the Conversion Rate will be adjusted based on the
following formula:
 
CR1 = CR0 x (SP0 / (SP0 – FMV))
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution;
 
CR1 = the Conversion Rate in effect on the Ex-Dividend Date for such
distribution;
 
SP0 = the average of the Last Reported Sale Prices of Common Stock during the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and

 
-66-

--------------------------------------------------------------------------------

 
 
FMV = the Fair Market Value (as determined in good faith by the Issuer’s Board
of Directors) on the Ex-Dividend Date for such distribution of the Distributed
Assets so distributed, expressed as an amount per share of Common Stock.
 
If the transaction that gives rise to an adjustment pursuant to this
Section 5.04(d) is, however, one pursuant to which the payment of a dividend or
other distribution on Common Stock consists of shares of Capital Stock of any
class or series of, or similar equity interests in, a Subsidiary or other
business unit of the Issuer (i.e., a “spin-off”) that are, or when issued, will
be, traded or listed on The Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or any other United States national
securities exchange or market (a “Public Spin-Off”), the Conversion Rate will be
adjusted based on the following formula:
 
CR1 = CR0 x (FMV0 + MP0) / MP0
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution;
 
CR1 = the Conversion Rate in effect on the Ex-Dividend Date for such
distribution;
 
FMV0 = the average of the Last Reported Sale Prices of the Distributed Assets
applicable to one share of Common Stock during the 10 consecutive Trading Day
period commencing on and including the effective date of the Public Spin-Off
(the “Public Spin-Off Valuation Period”); and
 
MP0 = the average of the Last Reported Sale Prices of Common Stock during the
Public Spin-Off Valuation Period.
 
Any adjustment made pursuant to this Section 5.04(d) shall become effective
immediately prior to Open of Business on the 10th Trading Day from and including
the date of the spin-off; provided that in respect of any conversion within 10
Trading Days following the effective date of a spin-off, references in this
paragraph (d) to 10 Trading Days shall be deemed replaced with such lesser
number of Trading Days as have elapsed between the effective Date of such
spin-off and the Conversion Date with respect to the applicable Conversion
Rate.  If any dividend or distribution of the type described in this
Section 5.04(d) is declared but not so paid or made, the Conversion Rate shall
be immediately readjusted, effective as of the date the Issuer publicly
announces its decision not to pay such dividend or distribution, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.  If an adjustment to the Conversion Rate is required
pursuant to this Section 5.04(d) during any settlement period in respect of
Notes that have been tendered for conversion, delivery of the related conversion
consideration will be delayed to the extent necessary in order to complete the
calculations provided for in this Section 5.04(d).

 
-67-

--------------------------------------------------------------------------------

 

Rights, warrants or options distributed by the Issuer to all holders of Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Issuer’s Capital Stock (either initially or under certain circumstances), which
rights, warrants or options, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of shares of Common Stock, shall be deemed not to have been
distributed for purposes of this Section 5.04 (and no adjustment to the
Conversion Rate under this Section 5.04 will be required) until the occurrence
of the earliest Trigger Event, whereupon such rights, warrants or options shall
be deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 5.04(d),
except as set forth in Section 5.04(n). If any such rights, warrants or options
are subject to events, upon the occurrence of which such rights, warrants or
options become exercisable to purchase different securities, evidences of
indebtedness or other assets, then the date of the occurrence of any and each
such event shall be deemed to be the date of distribution and Trigger Date with
respect to new rights, warrants or options with such rights (and a termination
or expiration of the existing rights, warrants or options without exercise by
any of the holders thereof), except as set forth in Section 5.04(n). In
addition, except as set forth in Section 5.04(n), in the event of any
distribution (or deemed distribution) of rights, warrants or options, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purpose of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section 5.04
was made (including any adjustment contemplated by Section 5.04(n)), (1) in the
case of any such rights, warrants or options that shall all have been redeemed
or repurchased without exercise by any holders thereof, the Conversion Rate
shall be readjusted upon such final redemption or repurchase to give effect to
such distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Common Stock with respect to such rights, warrants or
options (assuming such holder had retained such rights, warrants or options),
made to all holders of Common Stock as of the date of such redemption or
repurchase, and (2) in the case of such rights, warrants or options that shall
have expired or been terminated without exercise by any holders thereof, the
Conversion Rate shall be readjusted as if such rights, warrants or options had
not been issued.
 
No adjustment to the Conversion Rate shall be made pursuant to this
Section 5.04(d) in respect of rights, warrants or options distributed or deemed
distributed on any Trigger Event to the extent that such rights, warrants or
options are actually distributed or reserved by the Issuer for distribution to
Holders of Notes upon conversion by such Holders of Notes to Common Stock.
 
(e)           Cash Distributions.  In case the Issuer shall pay a dividend or
otherwise distribute to all or substantially all holders of its Common Stock a
dividend or other distribution of exclusively cash excluding any dividend or
distribution in connection with the liquidation, dissolution or winding up of
the Issuer, whether voluntary or involuntary, the Conversion Rate will be
adjusted based on the following formula:
 
CR1 = CR0 x (SP0 / (SP0 – C))

 
-68-

--------------------------------------------------------------------------------

 
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution;
 
CR1 = the Conversion Rate in effect immediately after the Open of Business on
the Ex-Dividend Date for such distribution;
 
SP0 = the average of the Last Reported Sale Prices of Common Stock during the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and
 
C = the amount in cash per share of Common Stock the Issuer distributes to
holders of Common Stock.
 
Any adjustment made pursuant to this Section 5.04(e) shall become effective
immediately prior to Open of Business on the Ex-Dividend Date for such dividend
or distribution. If any dividend or distribution of the type described in this
Section 5.04(e) is declared but not so paid or made, the Conversion Rate shall
be immediately readjusted, effective as of the date the Issuer publicly
announces its decision not to pay such dividend or distribution, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared.
 
(f)           Tender Offers and Exchange Offers.  In case of purchases of Common
Stock pursuant to a tender offer or exchange offer made by the Issuer or any
Subsidiary of the Issuer for all or any portion of Common Stock, to the extent
that the Fair Market Value of cash and any other consideration included in the
payment per share of Common Stock exceeds the Last Reported Sale Price of Common
Stock on the Trading Day next succeeding the last date on which tenders or
exchanges may be made pursuant to such tender offer or exchange offer (the
“Expiration Date”), as it may be amended, the Conversion Rate will be adjusted
based on the following formula:
 
CR1 = CR0 x (AC + (SP1 x OS1)) / (SP1 x OS0)
 
Where
 
CR0 = the Conversion Rate in effect at Close of Business on the Trading Day
immediately following the Expiration Date;
 
CR1 = the Conversion Rate in effect immediately after the Open of Business on
the second Trading Day immediately following the Expiration Date;
 
AC = the Fair Market Value (as determined in good faith by the Issuer’s Board of
Directors), on the Expiration Date, of the aggregate value of all cash and any
other consideration paid or payable for Common Stock validly tendered or
exchanged and not withdrawn as of the Expiration Date;

 
-69-

--------------------------------------------------------------------------------

 
 
OS1 = the number of shares of Common Stock outstanding immediately after the
last time tenders or exchanges may be made pursuant to such tender offer or
exchange offer (the “Expiration Time”) (after giving effect to such tender or
exchange offer);
 
OS0 = the number of shares of Common Stock outstanding immediately before the
Expiration Time (prior to giving effect to such tender or exchange offer); and
 
SP1 = the average of the Last Reported Sale Prices of Common Stock during the 10
consecutive Trading Day period commencing on, and including, the Trading Day
immediately after the Expiration Date.
 
Any adjustment pursuant to this Section 5.04(f) shall become effective
immediately following the Open of Business on the second Trading Day immediately
following the Expiration Date.  If the Issuer or one of its Subsidiaries is
obligated to purchase Common Stock pursuant to any such tender or exchange
offer, but the Issuer or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases or all such purchases are rescinded, the
Conversion Rate shall be readjusted to be the Conversion Rate that would then be
in effect if such tender or exchange offer had not been made. Except as set
forth in the preceding sentence, if the application of this Section 5.04(f) to
any tender offer or exchange offer would result in a decrease in the Conversion
Rate, no adjustment shall be made for such tender offer or exchange offer under
this Section 5.04(f). If an adjustment to the Conversion Rate is required
pursuant to this Section 5.04(f) during any settlement period in respect of
Notes that have been tendered for conversion, delivery of the related conversion
consideration will be delayed to the extent necessary in order to complete the
calculations provided for in this Section 5.04(f).
 
(g)          No Adjustment.  In cases where the Fair Market Value of Distributed
Assets and cash, other than with respect to a Public Spin-Off, as to which
Section 5.04(d) and 5.04(e) apply, applicable to one share of Common Stock,
distributed to holders of Common Stock:
 
(i)           Equals or exceeds the average of Last Reported Sale Prices of
Common Stock during the 10 consecutive Trading Day period ending on the Trading
Day immediately preceding the Ex-Dividend Date for such distribution, or
 
(ii)           The average of the Last Reported Sale Prices of Common Stock
during the 10 consecutive Trading Day period ending on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution exceeds the
Fair Market Value of such Distributed Assets or cash so distributed by less than
$1.00,
 
rather than being entitled to an adjustment in the Conversion Rate, the Holder
of a Note will be entitled to receive upon conversion, in addition to Common
Stock, the Distributed Assets or cash, as applicable, that such Holder would
have been entitled to receive if such Holder had been a record holder of Common
Stock (on an as converted basis at the then applicable Conversion Rate) on the
Record Date for determining the stockholders entitled to receive the
distribution.

 
-70-

--------------------------------------------------------------------------------

 
 
(h)           Increases to Conversion Rate.  In addition to those Conversion
Rate adjustments required by Sections 5.04(a), 5.04(b), 5.04(c), 5.04(d),
5.04(e) and 5.04(f), to the extent permitted by applicable law and subject to
the applicable rules of any stock exchange on which the Issuer’s Common Stock is
listed at the relevant time, the Issuer from time to time may increase the
Conversion Rate by a specified amount for a period of at least 20 Business Days,
if the increase is irrevocable during the period and the Issuer’s Board of
Directors shall have made a determination that such increase would be in the
best interest of the Issuer, which determination shall be conclusive. Whenever
the Conversion Rate is increased pursuant to the preceding sentence, the Issuer
shall mail to Holders of record of the Notes a notice of increase, which notice
will be given at least 15 calendar days prior to the effective date of any such
increase, and such notice shall state the increased Conversion Rate and the
period during which it will be in effect.
 
To the extent permitted by applicable law and subject to the applicable rules of
any stock exchange on which the Issuer’s Common Stock is listed at the relevant
time, the Issuer may also (but is not required to) to make such increases to the
Conversion Rate, in addition to those required by Sections 5.04(a), 5.04(b),
5.04(c), 5.04(d), 5.04(e) and 5.04(f), as the Issuer’s Board of Directors
considers to be advisable to avoid or diminish any income tax to holders of
Common Stock resulting from any dividend or distribution of Common Stock (or
rights to acquire Common Stock) or from any event treated as such for income tax
purposes.
 
The Issuer shall not take any voluntary action to increase the Conversion Rate
of the Notes pursuant to this Section 5.04(h) without complying, if applicable,
with the shareholder approval rules of any stock exchange on which the Issuer’s
Common Stock is listed at the relevant time.
 
(i)           Calculations; No Further Adjustments.  All calculations under this
Article Five shall be made by the Issuer and not by the Trustee or Conversion
Agent, and shall be made to the nearest cent or to the nearest one-ten
thousandth (1/10,000th) of a share of Common Stock, as the case may be.  The
Conversion Rate shall not be adjusted except as specifically set forth in this
Section 5.04.  Without limiting the foregoing, the Conversion Rate shall not be
adjusted for (A) the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Issuer’s securities or the investment of additional optional
amounts in shares of Common Stock under any plan; (B) the issuance of any shares
of Common Stock or options or rights to purchase such shares pursuant to any of
the Issuer’s present or future employee, director, trustee or consultant benefit
plans, employee agreements or arrangements or programs including the Management
Incentive Plan; (C) a change in the par value of Common Stock or (D) the
issuance of shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of the Issuer’s Common Stock or rights to
purchase shares of Common Stock or such convertible, exchangeable or exercisable
securities or the payment of cash upon repurchase or redemption thereof, except
as otherwise provided in this Section 5.04.

 
-71-

--------------------------------------------------------------------------------

 

(j)           Announcement of Adjustments.  Whenever the Conversion Rate is
adjusted as herein provided, the Issuer will publicly announce through a
reputable national newswire in the United States the relevant information, file
such press release with the SEC on Form 8-K and make this information available
on the Issuer’s website. In addition, the Issuer shall promptly file with the
Trustee and any Conversion Agent other than the Trustee an Officers’ Certificate
setting forth the Conversion Rate after such adjustment and setting forth a
brief statement of the facts requiring such adjustment. Unless and until a Trust
Officer of the Trustee shall have received such Officers’ Certificate, the
Trustee and the Conversion Agent (provided the Conversion Agent is not the
Issuer) shall not be deemed to have knowledge of any adjustment of the
Conversion Rate and may assume that the last Conversion Rate of which each had
knowledge is still in effect. Promptly after delivery of such certificate, the
Issuer shall prepare a notice of such adjustment of the Conversion Rate setting
forth the adjusted Conversion Rate and the date on which each adjustment became
effective and shall mail such notice of such adjustment of the Conversion Rate
to each Holder of each Note at its last address appearing on the register of the
Holders, within 20 calendar days after execution thereof. Failure to deliver
such notice shall not affect the legality or validity of any such adjustment.
 
(k)           Calculation of Shares Outstanding; Treasury Stock.  For purposes
of this Section 5.04, the number of shares of Common Stock at any time
outstanding shall not include shares of Common Stock held in the treasury of the
Issuer but shall include shares of Common Stock issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock. The Issuer
will not pay any dividend or make any distribution on Common Stock held in the
treasury of the Issuer.
 
(l)           Participation of Holders in Distribution.  Notwithstanding any of
the foregoing clauses in this Section 5.04, the applicable Conversion Rate will
not be adjusted pursuant to this Section 5.04 if the Holders of the Notes are
permitted to participate (as a result of holding the Notes and contemporaneously
with holders of Common Stock) in any of the transactions that would otherwise
give rise to adjustment pursuant to this Section 5.04 as if such Holders of the
Notes held a number of shares of Common Stock equal to the applicable Conversion
Rate one Business Day prior to the effective date of the applicable transaction,
multiplied by the principal amount (expressed in thousands) of Notes held by
such Holder, without having to convert their Notes.
 
(m)          Limitation or Adjustment.  In no event shall the Conversion Price
be reduced below $0.01, subject to adjustment for share splits and combination
and similar events.
 
(n)           Rights Plan.  If the Issuer has in effect a rights plan while any
Notes remain outstanding, Holders of Notes shall receive, upon a conversion of
such Notes, in addition to such shares of Common Stock, rights under the
Issuer’s stockholder rights plan unless, prior to such conversion, the rights
have expired, terminated or been redeemed or unless the rights have separated
from Common Stock.  If the rights provided for in any rights plan that the
Issuer’s Board of Directors may adopt have separated from the Common Stock in
accordance with the provisions of the rights plan so that Holders of Notes would
not be entitled to receive any rights in respect of Common Stock that the Issuer
delivers upon conversion of Notes, the Issuer shall adjust the conversion rate
at the time of separation as if the Issuer had distributed to all holders of the
Issuer’s Common Stock, shares of Capital Stock, evidences of indebtedness or
other assets or property in accordance with Section 5.04(d), subject to
readjustment upon the subsequent expiration, termination or redemption of such
rights.

 
-72-

--------------------------------------------------------------------------------

 
 
SECTION 5.05.
Effect of Reclassification, Consolidation, Merger or Sale.

 
If any of the following events occur:
 
(a)          Any recapitalization, reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination), or
 
(b)          Any consolidation, merger or combination of the Issuer with or into
another Person, or any sale, lease, transfer, conveyance or other disposition of
all or substantially all of the Issuer’s assets and those of the Issuer’s
Subsidiaries taken as a whole to any other Person or Persons (other than to one
or more of its subsidiaries), in each case, as a result of which holders of all
or substantially all of the Common Stock receive stock, other securities or
other property or assets (including cash or any combination thereof) with
respect to or in exchange for such Common Stock, the Issuer or the successor or
purchasing corporation, as the case may be, shall execute with the Trustee a
supplemental indenture (which shall comply with the Trust Indenture Act as in
force at the date of execution of such supplemental indenture, if such
supplemental indenture is then required to so comply) providing that from and
after the effective date of such transaction each such Note shall, without the
consent of any Holders of Notes, become convertible into, in lieu of the Common
Stock otherwise deliverable, the same type (in the same proportion) of the
consideration that the holders of Common Stock received in such
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition (such consideration, the “Reference Property”).
In all cases, the conditions relating to conversion of Notes specified herein
(including in Sections 5.01 and 5.02, in each case, to the extent applicable,
and Section 5.04) (modified as appropriate in the good faith judgment of the
Issuer’s Board of Directors to apply properly to the Reference Property in lieu
of Common Stock), the provisions of Section 5.03 relating to the Issuer’s
satisfaction of the conversion obligation upon conversion of Notes and the
provisions of Section 5.13 relating to the Conversion Cap shall continue to
apply following such transaction.  If such transaction also constitutes a
Fundamental Change of Control, a Holder converting Notes in connection with such
Fundamental Change of Control will be entitled to receive Additional Shares and
the Make Whole Payment in accordance with Section 5.07 in the Fundamental Change
of Control.  If such transaction causes Common Stock to be converted into the
right to receive more than a single type of consideration (determined based in
part upon any form of stockholder election), the Reference Property shall be
deemed to be the kind and amount of consideration elected to be received by a
majority of shares of Common Stock voted for such an election (if electing
between two types of consideration) or a plurality of shares of Common Stock
voted for such an election (if electing between more than two types of
consideration), as the case may be. The Issuer may not become a party to any
such transaction unless its terms are consistent with the foregoing. Such
supplemental indenture shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article Five, as determined in good faith by the Issuer or successor or
purchasing corporation.

 
-73-

--------------------------------------------------------------------------------

 

If, in the case of any such reclassification, change, consolidation, merger,
sale, lease, transfer, conveyance or other disposition, the stock or other
securities and assets received thereupon by a holder of Common Stock includes
shares of stock or other securities and assets of a corporation other than the
successor or purchasing corporation, as the case may be, in such
reclassification, change, consolidation, merger, sale, lease, transfer,
conveyance or other disposition, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the Holders of the Notes as the Issuer’s Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent practicable the provisions providing for the conversion
rights set forth in this Article Five.
 
The Issuer shall cause notice of the execution of such supplemental indenture to
be mailed or delivered to each Holder, at the address of such Holder as it
appears on the register of the Notes maintained by the Registrar, within 20
calendar days after execution thereof. Simultaneously with providing such
notice, the Issuer shall announce through a reputable national newswire in the
United States the relevant information and make this information available on
the Issuer’s website. Failure to deliver such notice shall not affect the
legality or validity of such supplemental indenture.
 
The foregoing provisions of this Section 5.05 shall similarly apply to
successive reclassifications, changes, consolidations, mergers, sales, leases,
transfers, conveyances or other dispositions.
 
If this Section 5.05 applies to any event or occurrence, Section 5.04 shall not
apply.
 
None of the foregoing provisions shall affect the right of a Holder of Notes to
convert such Holder’s Notes into shares of Common Stock at any time, subject to
Section 5.08.
 
SECTION 5.06.
Adjustments of Prices.

 
Whenever any provision of this Indenture requires a calculation of the Last
Reported Sale Prices over a span of multiple days, the Issuer will make
appropriate adjustments determined by the Issuer or its agents to account for
any adjustment to the Conversion Rate that becomes effective, or any event
requiring an adjustment to the Conversion Rate where the Ex-Dividend Date of the
event occurs, at any time during the period from which such prices are to be
calculated.  Such adjustments will be effective as of the effective date of the
adjustment to the Conversion Rate.
 
SECTION 5.07.
Adjustment Upon Fundamental Change of Control.

 
(a)          In connection with any Fundamental Change of Control, the Issuer
shall provide to the Holders of the Notes and the Trustee the notice in respect
of such Fundamental Change of Control as contemplated by Section 3.01(a).
 
(b)          If and only to the extent a Holder converts its Notes in connection
with a Fundamental Change of Control, the Issuer will (i) increase the
Conversion Rate for the Notes so surrendered for conversion by a number of
additional shares of Common Stock (the “Additional Shares”) as described below
and (ii) pay to such Holder the Make Whole Payment (as defined in
Section 5.07(f)).  The Issuer shall use it best efforts to obtain stockholder
approval if necessary in connection with the issuance of Additional Shares as
promptly as practicable.  A conversion of Notes shall be deemed for these
purposes to be “in connection with” such Fundamental Change of Control if the
notice of conversion of the Notes is received by the Conversion Agent during the
period from the Effective Date of the Fundamental Change of Control to Close of
Business on the Business Day immediately preceding the related Fundamental
Change of Control Purchase Date.

 
-74-

--------------------------------------------------------------------------------

 
 
(c)          The number of Additional Shares, if any, by which the Conversion
Rate will be increased will be determined by reference to the table attached as
Schedule I hereto, based on the date on which the Fundamental Change of Control
becomes effective (the “Effective Date”) and the price (the “Share Price”) paid
(or deemed paid) per share of Common Stock in the Fundamental Change of Control.
If the Holders of the Common Stock receive only cash in a Fundamental Change of
Control, the Share Price will be the cash amount paid per share of Common Stock.
Otherwise, the Share Price shall be the 10-day VWAP preceding the Effective Date
of such Fundamental Change of Control.
 
(d)          The Share Prices set forth in the column headings of the table in
Schedule I hereto shall be adjusted as of any date on which the Conversion Rate
of the Notes is otherwise adjusted. The adjusted Share Prices shall equal the
Share Prices applicable immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the Conversion Rate immediately prior to
such adjustment giving rise to the share price adjustment and the denominator of
which is the Conversion Rate as so adjusted. The number of Additional Shares set
forth in such table shall be adjusted in the same manner as the Conversion Rate
as set forth in Section 5.04.
 
(e)          The exact Share Prices and Effective Dates may not be set forth in
the table in Schedule I, in which case:
 
(i)           If the Share Price is between two Share Price amounts in the table
or the Effective Date is between two Effective Dates in the table, the number of
Additional Shares by which the Conversion Rate will be increased will be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Share Price amounts and the earlier
and later Effective Dates, as applicable, based on a 365-day year.
 
(ii)           If the Share Price is greater than $28.00 per share (subject to
adjustment as set forth in clause (d) of this Section 5.07), no Additional
Shares will be added to the Conversion Rate.
 
(iii)           If the Share Price is less than $6.21 per share (subject to
adjustment as set forth in clause (d) of this Section 5.07), no Additional
Shares will be added to the Conversion Rate.
 
Notwithstanding the foregoing, in no event shall the total number of Additional
Shares added to the Conversion Rate exceed 65.793 per $1,000 principal amount of
Notes, subject to adjustments in the same manner as the Conversion Rate as set
forth in Section 5.04 as set forth in clause (c) of this Section 5.07.
 
 
-75-

--------------------------------------------------------------------------------

 
 
(f)          In connection with a Fundamental Change of Control, and if and only
to the extent a Holder converts its Notes in connection with such Fundamental
Change of Control, in addition to the payment of the Additional Shares, the
Issuer will be required to make an additional payment to such Holders in cash
(the “Make Whole Payment”), which Make Whole Payment shall equal the total
amount of interest that would have accrued and become payable on such Notes
from, but excluding, the Effective Date through and including [       ],
20131 (but including any accrued and unpaid interest on the Notes from the Issue
Date through and including the Effective Date).  The Make Whole Payment shall be
made on the applicable Conversion Payment Date.
 
(g)          A Purchaser Party shall not be entitled to receive Additional
Shares or the Make Whole Payment upon a Fundamental Change of Control,
notwithstanding any conversion of such Purchaser Party’s Notes, if such
Fundamental Change of Control (i) is a merger, consolidation or sale with or
into such Purchaser Party, or any member of any “group” of which such Purchaser
Party is a member or any of their respective Affiliates; (ii) is a transaction
specified in clause (ii) of the definition of “Fundamental Change of Control” if
such Purchaser Party or any of its Affiliates is a “person” or a member of a
“group” for purposes of such definition or (iii) if the nominees of any such
Purchaser Party, or any member of any “group” of which such Purchaser Party is a
member or any of their respective Affiliates constitutes one or more of new
members of the Board of Directors effecting such Fundamental Change of Control.
 
For purposes of this Section 5.08(g), “group” has the meaning it has in
Sections 13(d) and 14(d) of the Exchange Act and “person” is used with the same
meaning as that used within Rule 13d-3 under the Exchange Act, in each case
whether or not applicable.
 
(h)          The Issuer will notify Holders, the Trustee and the Conversion
Agent of the anticipated Effective Date of any Fundamental Change of Control on
or prior to the later of (i) 10 calendar days prior to such Effective Date and
(ii) 10 calendar days following the date on which the Issuer becomes aware (or
should have become aware) of such anticipated Effective Date.  The Issuer shall
publicly announce such information through a reputable national newswire in the
United States, file such press release with the SEC on Form 8-K and shall make
such information available on the Issuer’s website.
 
(i)           Notwithstanding Section 5.07(f), the Issuer may elect to pay the
Make Whole Payment in shares of Common Stock if and only if the following
conditions shall have been satisfied:
 
(i)           The shares of Common Stock deliverable in payment of the Make
Whole Payment shall have a fair market value as of the Conversion Date of not
less than the Make Whole Payment.
 

--------------------------------------------------------------------------------

1
NTD:  Insert third anniversary of closing date.

 
 
-76-

--------------------------------------------------------------------------------

 

For purposes of this Section 5.07(i), the fair market value of shares of Common
Stock shall be determined by the Issuer and shall be equal to 95% of the average
of the 10-day VWAP of the Common Stock for the 10 consecutive Trading Days
immediately preceding the Effective Date; provided, that if the Fundamental
Change of Control is a merger or consolidation pursuant to clause (i) of the
definition of Fundamental Change of Control and all of the Issuer’s Common Stock
is exchanged for common stock of the acquiror (or successor entity) in such
Fundamental Change of Control, the number of shares of Issuer Common Stock
issuable hereunder shall be determined by dividing the Make Whole Payment by the
implied price per share paid for the Issuer Common Stock in such Fundamental
Change of Control, with such resulting shares of Issuer Common Stock being
treated in the same manner as all other shares of Issuer Common Stock in such
Fundamental Change of Control (e.g., exchanged for shares of Common Stock or
other property of such acquiror (or successor) in the same proportion as Issuer
Common Stock in such Fundamental Change of Control);
 
(ii)           Payment of the Make Whole Payment may not be made in Common Stock
unless such stock is, or shall have been, approved for listing on a United
States national securities exchange on which the Issuer’s Common Stock may then
be listed prior to the date of payment of the Make Whole Payment; provided that
the foregoing restriction shall not apply if the Issuer’s Common Stock is not
then so listed on a United States national securities exchange;
 
(iii)           All shares of Common Stock which may be issued will be issued
out of authorized but unissued common stock and will upon issue, be duly issued,
fully paid and non-assessable, free and clear of all preemptive rights; and
 
(iv)           Payment of the Make Whole Payment may not be made in Common Stock
(or securities of the acquiror (or successor)) to any Person to the extent such
payment would cause such Person to become a “beneficial owner” (as determined
pursuant to Section 13 of the Exchange Act) of securities of the Issuer in
excess of the Conversion Cap as provided in Section 5.13; provided, that the
foregoing shall not prevent the Issuer from making a payment in Common Stock to
any other Person.
 
In connection with the payment of the Make Whole Payment in shares of Common
Stock, no fractional shares or scrip representing fractional shares shall be
issued upon conversion of the Notes.  If any fractional shares or scrip would be
so issuable, the Issuer shall make a payment of the remaining Make Whole Payment
in cash.
 
If all the conditions set forth above are not satisfied, the Make Whole Payment
shall be paid by the Issuer only in cash.
 
SECTION 5.08.
Conversion Event; Termination of Conversion Rights.

 
(a)          Conversion Event.  If the Last Reported Sale Price of the Common
Stock for at least 20 Trading Days in a period of 30 consecutive Trading Days
equals or exceeds 150% of the Conversion Price (a “Conversion Event”), the
Issuer may, at its option, deliver or cause to be delivered to all Holders of
the Notes at their address shown in the register for the Notes, a notice as set
forth below (the “Conversion Event Notice”) with respect to such Conversion
Event at any time within 20 Business Days of such Conversion Event.  The Issuer
shall also deliver a copy of the Conversion Event Notice to the Trustee, the
Conversion Agent and the Paying Agent at such time as is mailed to Holders of
Notes.  Simultaneously with providing such Conversion Event Notice, the Issuer
shall publicly announce the relevant information through a reputable national
newswire in the United States, file such press release with the SEC on Form 8-K
and make such information available on the Issuer’s website.

 
-77-

--------------------------------------------------------------------------------

 
 
No failure of the Issuer to deliver the foregoing notices and no defect therein
shall limit a Holders rights hereunder or affect the validity of the proceedings
pursuant to this Section 5.08.
 
(b)          Termination of Conversion Rights.  Except as set forth by a Holder
in an Election Notice (as defined below), a Holder’s right to convert Notes
shall automatically terminate, with no further action of the Issuer or any
Holder, immediately prior to the Open of Business on the date that is 46 days
following the date of the Conversion Event Notice (the “Conversion Termination
Date”).  A Holder may convert its Notes at any time in connection with a
Conversion Event during the 45-day period from the date of the Conversion Event
Notice to the Close of Business on the Business Day immediately preceding the
Conversion Termination Date.  A conversion of Notes shall be deemed for these
purposes to be in connection with a Conversion Event if notice of conversion is
received by the Conversion Agent during the period from the date of the
Conversion Event Notice to the Close of Business on the Business Day immediately
preceding the Conversion Termination Date.
 
(c)          Notes Not Converted due to Conversion Cap; Election Notice.  Any
Notes not converted prior to the Conversion Termination Date as a result of the
Conversion Cap shall be, at such Holder’s election, upon written notice to the
Issuer delivered by such Holder (an “Election Notice”), converted into shares of
Common Stock of the Issuer on a date (or dates) prior to the date that is 180
days following the Conversion Termination Date (such date or dates as specified
in the Election Notice, the “Cap Conversion Dates”).  A Holder shall deliver an
Election Notice to the Issuer so specifying its election to convert Notes that
could not have otherwise been converted due to the Conversion Cap at any time
prior to the Conversion Termination Date.  An Election Notice shall be in the
form attached as Exhibit J.
 
(d)          Conversion Event Notice.  The Conversion Event Notice delivered by
the Issuer shall be in the form set forth on Exhibit H hereto and shall state
the amount of the Cash Conversion Amount and whether the payment of the Cash
Conversion Amount shall be made in cash, shares of Common Stock or a combination
of cash and shares of Common Stock and the method of calculating the Cash
Conversion Amount payment.
 
In addition to any other information provided by the Issuer, a Conversion Event
Notice shall:
 
(i)           State the events constituting the Conversion Event and the
Conversion Rate then applicable to the Notes;
 
(ii)          State that the right to convert Notes shall terminate immediately
prior to the Open of Business on the date that is 46 days following the date of
Conversion Event Notice;

 
-78-

--------------------------------------------------------------------------------

 
 
(iii)         State that holders may convert Notes up to the Conversion Cap at
any time prior to the Close of Business on the Business Day immediately
preceding the Conversion Termination Date;
 
(iv)         State that any Holders who cannot convert the full amount of their
Notes prior to the Conversion Termination Date due to the Conversion Cap may
send an Election Notice to the Issuer in the form attached as an exhibit to such
conversion Event Notice (which shall be in the form of Exhibit J hereof) and may
elect to convert such Notes on any date or dates prior to the date that is 180
days following the Conversion Termination Date.
 
(v)          State that except for Notes specified for conversion pursuant to an
Election Notice, any Notes not otherwise converted prior to the Conversion
Termination Date may be redeemed at the option of the Issuer at any time in
accordance with Article Four and shall also state the Redemption Price therefor;
 
(vi)         State that interest shall cease to accrue on all Notes as of the
Conversion Termination Date;
 
(vii)        State that certain covenants (to be specified in such Conversion
Event Notice) contained in the Indenture shall cease to have any further force
or effect as of the Conversion Termination Date and shall state such other
provisions of this Indenture that shall no longer apply, including release of
Collateral securing the Notes in accordance with Section 12.09; and
 
(viii)       State the amount of the Cash Conversion Amount, if any, payable on
all Notes as a result of the Conversion Event and the dates which such Cash
Conversion Amount may be paid.
 
(e)          Cash Conversion Amount.  If a Conversion Event occurs on or prior
to [          ]2, in addition to shares of Common Stock issuable upon conversion
of the Notes prior to the Conversion Termination Date, or amounts received upon
redemption of the Notes or upon maturity thereof, the Issuer will be required to
make an additional payment in cash (the “Cash Conversion Amount”) in respect of
the Notes.  The Cash Conversion Amount shall be equal to the lesser of: (i) the
aggregate amount of interest payable from (and including) the Conversion
Termination Date to and including [         ], 2012 and (ii) an aggregate amount
equal to 15 months of interest on the Notes (in each case including any accrued
and unpaid interest on the Notes from the Issue Date to and including the
Conversion Termination Date (or applicable Conversion Date, if earlier).
 
(f)          Payment of Cash Conversion Amount in Shares of Common
Stock.  Notwithstanding Section 5.08(e), the Issuer may elect to pay the Cash
Conversion Amount by delivery of shares of its Common Stock if and only if the
following conditions have been satisfied:
 

--------------------------------------------------------------------------------

2
NTD:  Insert second anniversary of the Issue Date.


 
-79-

--------------------------------------------------------------------------------

 
 
(i)           The shares of Common Stock deliverable in payment of the Cash
Conversion Amount shall have a fair market value as of the Conversion
Termination Date of not less than the Cash Conversion Amount.
 
For purposes of this Section 5.08(f), the fair market value of shares of Common
Stock shall be determined by the Issuer and shall be equal to 95% of the average
of the 10-day VWAP of the Common Stock for the 10 consecutive Trading Days
immediately preceding the Conversion Termination Date.  The Issuer shall provide
such Holder written notice prior to the applicable Cash Conversion Payment Date
(as defined below) that it will pay all or a portion of the Cash Conversion
Amount in shares of Common Stock.
 
(ii)          Payment of the Cash Conversion Amount may not be made in Common
Stock unless such stock is, or shall have been, approved for listing on the
United States national securities exchange on which the Issuer’s Common Stock
may then be listed prior to the Conversion Payment Date; provided that the
foregoing restriction shall not apply if the Issuer’s Common Stock is then not
so listed on a United States national securities exchange;
 
(iii)         All shares of Common Stock which may be issued will be issued out
of the Issuer’s authorized but unissued Common Stock and, will upon issue, be
duly and validly issued and fully paid and non-assessable free of any preemptive
rights; and
 
(iv)         Payment of the Cash Conversion Amount may not be made to any Holder
in Common Stock to the extent such payment would cause such Person to become a
“beneficial owner” (as determined pursuant to Section 13 of the Exchange Act) of
securities of the Issuer in excess of the Conversion Cap as provided in Section
5.13; provided, that the foregoing shall not prevent the Issuer from making a
payment in Common Stock to any other Person.
 
In connection with the payment of the Cash Conversion Amount in shares of Common
Stock, no fractional shares or scrip representing fractional shares shall be
issued upon conversion of the Notes.  If any fractional shares or scrip
otherwise would be so issuable, the Issuer shall make a payment of the remaining
Cash Conversion Amount in cash.
 
If all of the conditions set forth in this Section 5.08(f) are not satisfied in
accordance with the terms thereof, the Cash Conversion Amount shall be paid by
the Issuer only in cash.
 
(g)           Effect of Conversion Termination Date.  On and after the
Conversion Termination Date, interest shall cease to accrue on the Notes.  In
addition, and after the Conversion Termination Date, the following provisions of
this Indenture shall cease to have any further force and effect with respect to
any Notes not converted in connection with a Conversion Event (whether prior to
the Conversion Termination Date or pursuant to an Election Notice) (the
“Remaining Notes”):

 
-80-

--------------------------------------------------------------------------------

 
 
(i)           Article Three (Purchase at Option of Holders upon a Fundamental
Change of Control)
 
(ii)          Article Five (Conversion (other than this Section 5.08, and
paragraph five of Section 5.10, Section 5.13, Section 5.14 and Section 5.16)
 
(iii)         Section 6.04 (Payment of Taxes)
 
(iv)         Section 6.05 (Maintenance of Properties)
 
(v)          Section 6.06 (Compliance Certificate; Notice of Default)
 
(vi)         Section 6.07 (Waiver of Stay, Extension or Usury Laws)
 
(vii)        Section 6.08 (Limitations on Additional Indebtedness)
 
(viii)       Section 6.09 (Limitations on Restricted Payments)
 
(ix)         Section 6.10 (Limitations on Liens)
 
(x)          Section 6.11 (Limitations on Asset Sales)
 
(xi)         Section 6.12 (Limitations on Transactions with Affiliates)
 
(xii)        Section 6.13 (Limitations on Dividend and Other Restrictions
Affecting Restricted Subsidiaries)
 
(xiii)       Section 6.14 (Additional Note Guarantees)
 
(xiv)       Section 6.15 (Further Assurances)
 
(xv)        Section 6.16 (Reports to Holders)
 
(xvi)       Section 6.17 (Limitations on Designation of Unrestricted
Subsidiaries)
 
(xvii)      Section 6.18 (Limitation on the Issuance or Sale of Equity Interests
of Restricted Subsidiaries)
 
(xviii)     Section 6.19 (Information Regarding Collateral)
 
(xix)       Section 6.20 (Impairment of Security Interest)
 
(xx)        Section 6.21 (Insurance)
 
(xxi)       Article Seven (Successor Corporation)
 
(xxii)      Section 8.01 (Events of Default) (other than clauses (i), (ii),
(vi), (xi) and (xii)  thereof).

 
-81-

--------------------------------------------------------------------------------

 
 
With respect to the outstanding Remaining Notes, the Issuer and the Guarantors
may omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute an Event
of Default under Section 8.01 hereof, but, except as specified above, the
remainder of this Indenture and such  Remaining Notes shall be unaffected
thereby.
 
(h)          Remaining Notes may be redeemed in whole or in part at the option
of the Issuer at any time or from time to time following the Conversion
Termination Date in accordance with Article Four.
 
(i)          The Issuer shall pay the Cash Conversion Amount as follows (each, a
“Cash Conversion Payment Date”):
 
(i)           On the Conversion Termination Date for all Notes converted during
the period from the date of the Conversion Event Notice to the Close of Business
on the Business Day immediately preceding the Conversion Termination Date;
 
(ii)           On the date or dates specified for conversion in an Election
Notice; and
 
(iii)          On the date of redemption or at maturity, as applicable for any
Remaining Notes.
 
SECTION 5.09.
Taxes on Shares Issued.

 
Any issue of share certificates on conversions of Notes shall be made without
charge to the converting Holder for any documentary, transfer, stamp or any
similar tax in respect of the issue thereof, and the Issuer shall pay any and
all documentary, stamp or similar issue or transfer taxes that may be payable in
respect of the issue or delivery of shares of Common Stock on conversion of
Notes pursuant hereto. The Issuer shall not, however, be required to pay any
such tax which may be payable in respect of any transfer involved in the issue
and delivery of shares in any name other than that of the Holder of any Notes
converted, and the Issuer shall not be required to issue or deliver any such
share certificate unless and until the person or persons requesting the issue
thereof shall have paid to the Issuer the amount of such tax or shall have
established to the satisfaction of the Issuer that such tax has been paid.
 
SECTION 5.10.
Reservation of Shares; Shares to be Fully Paid; Compliance with Governmental
Requirements.

 
The Issuer shall at all times maintain out of its authorized but unissued shares
of Common Stock enough shares to permit the issuance of shares of Common Stock
upon the conversion, in accordance herewith, of all of the Notes.  The shares of
Common Stock due upon conversion of a Global Note shall be delivered by the
Issuer in accordance with the Depositary’s customary practices.  All shares of
Common Stock which may be issued upon conversion of the Notes shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free from all liens, taxes, charges or adverse changes.

 
-82-

--------------------------------------------------------------------------------

 
 
Before taking any action that would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Notes, the Issuer will take all corporate action which may, in
the opinion of its counsel, be necessary in order that the Issuer may validly
and legally issue shares of such Common Stock at such adjusted Conversion Price.
 
The Issuer covenants to take all such actions as may be required for the payment
in accordance herewith of shares of Common Stock, if any, deliverable upon the
conversion of any Notes, including the acceptance of such shares of Common Stock
into the book-entry system maintained by the Depositary. Without limiting the
generality of the foregoing, the Issuer further covenants that, (i) if any
shares of Common Stock to be provided for the purpose of conversion of Notes
hereunder require registration with or approval of any governmental authority
under any federal or state law before such shares may be validly issued upon
conversion, the Issuer will in good faith and as expeditiously as possible, to
the extent then permitted by the rules and interpretations of the Commission (or
any successor thereto), endeavor to secure such registration or approval, as the
case may be and (ii) if at any time Common Stock shall be listed on any national
securities exchange or automated quotation system, the Issuer will, if permitted
by the rules of such exchange or automated quotation system, list and keep
listed, so long as Common Stock shall be so listed on such exchange or automated
quotation system, all shares of Common Stock issuable upon conversion of the
Notes; provided, that if the rules of such exchange or automated quotation
system permit the Issuer to defer the listing of such shares of Common Stock
until the first conversion of the Notes into Common Stock in accordance with the
provisions of this Indenture, the Issuer covenants to list such shares of Common
Stock issuable upon conversion of the Notes in accordance with the requirements
of such exchange or automated quotation system at such time.
 
SECTION 5.11.
Responsibility of Trustee.

 
The Trustee and any other Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine the Conversion Rate or whether
any facts exist which may require any adjustment of the Conversion Rate, or with
respect to the nature or extent or calculation of any such adjustment when made,
or with respect to the method employed, or herein or in any supplemental
indenture provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any Common Stock, or of any securities or property,
which may at any time be issued or delivered upon the conversion of any Notes;
and the Trustee and any other Conversion Agent make no representations with
respect thereto. Neither the Trustee nor any Conversion Agent shall be
responsible for any failure of the Issuer to issue, transfer or deliver any
shares of Common Stock or share certificates or other securities or property or
cash upon the surrender of any Notes for the purpose of conversion or to comply
with any of the duties, responsibilities or covenants of the Issuer contained in
this Article Five. Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 5.05 relating either to the kind or amount of
shares of stock or securities or property (including cash) receivable by Holders
upon the conversion of their Notes after any event referred to in such
Section 5.05 or to any adjustment to be made with respect thereto, but, may
accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, the Officers’ Certificate (which the Issuer
shall be obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.

 
-83-

--------------------------------------------------------------------------------

 
 
SECTION 5.12.
Notice to Holders Prior to Certain Actions.

 
In case:
 
(a)          The Issuer shall pay a dividend (or any other distribution) on
shares of Common Stock that would require an adjustment in the Conversion Rate
pursuant to Section 5.06; or
 
(b)          The Issuer shall issue rights, warrants or options to the holders
of all or substantially all of the shares of Common Stock to subscribe for or
purchase any shares of any class of Capital Stock or any other rights or
warrants; or
 
(c)          Of any reclassification or change of the outstanding shares of
Common Stock (other than change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination), or of any consolidation or merger of the Issuer with or into
another Person, or any sale, lease, transfer, conveyance or other disposition of
all or substantially all of the Issuer’s assets and those of the Issuer’s
Subsidiaries taken as a whole to any other Person or Persons; or
 
(d)          Liquidation, dissolution or winding up of the Issuer, whether
voluntary or involuntary;
 
then, in each case, the Issuer shall cause to be filed with the Trustee and the
Conversion Agent and to be mailed to each Holder at such Holder’s address
appearing on register of Holders as promptly as practicable but in any event at
least 30 days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend or distribution of Common Stock rights, warrants, cash or other assets,
debt securities or rights to purchase the Issuer’s securities, or, if a record
is not to be taken, the date as of which the holders of Common Stock of record
to be entitled to such dividend, distribution or rights are to be determined, or
(y) the date on which such reclassification, change, consolidation, merger,
sale, lease, transfer, conveyance or other disposition or liquidation,
dissolution or winding up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

 
-84-

--------------------------------------------------------------------------------

 
 
SECTION 5.13.
Conversion Cap.

 
Notwithstanding anything to the contrary in this Indenture, (a) a Person or any
Affiliate thereof holding the Notes shall not be entitled to convert any Notes
(and the Issuer shall not so convert any Notes), (b) the Issuer shall not be
entitled to settle any cash payments owing to any Person of Notes in shares of
its Common Stock and (iii) shares of any acquiror (or successor) shall not be
issued upon conversion pursuant to the adjustment mechanisms contained in
Section 5.05 in connection with a transaction governed by Section 5.05 or upon a
Fundamental Change of Control to the extent, and only to the extent, such
conversion, share settlement or issuance would cause such Person, together with
its Affiliates, to become a beneficial owner (as determined pursuant to
Section 13 of the Exchange Act and Rules 13d-3 and 13d-5 thereunder) of more
than 9.9% of the issued and outstanding shares of Common Stock (or such
equivalent shares of an acquiror or successor) (the “Conversion Cap”).  The
Issuer shall, within three Business Days of delivery by a Holder of a Conversion
Notice, notify such Holder in writing of (i) the number of shares of Common
Stock that would be issuable to such Holder if such conversion requested in such
Conversion Notice were effected in full and (ii) the number of issued and
outstanding shares of Common Stock of the Issuer as of the most recent date such
information is available to the Issuer.  Whereupon, within three Business Days
of such notice, the Issuer shall issue to such Holder the number of shares of
Common Stock issuable upon conversion up to the Conversion Cap.  In connection
with the performance of this Section 5.13, such Holder agrees to furnish to the
Issuer any information reasonably requested by the Issuer in connection with the
Conversion Cap amount calculations.  Notwithstanding anything to the contrary,
to the extent any such issuance would cause a Holder or an Affiliate thereof to
be a “beneficial owner” of more than 9.9% of the issued and outstanding shares
of Common Stock (or successor shares), such conversion, share settlement or
issuance upon conversion as the case may be shall be void and of no effect.  The
limitations set forth in this Section 5.13 may not be waived at any time by any
Holder.  Any acquiror (or successor) or the Issuer shall expressly assume the
obligations of the Issuer in this Section 5.13 with respect to the Notes in
connection with any transaction governed by Section 5.05 or otherwise in
connection with a Fundamental Change of Control.
 
SECTION 5.14.
General Provisions Applicable to Conversion.

 
(a)          Provisions of this Indenture that apply to conversion of all of a
Note also apply to conversion of a portion of a Note.
 
A Holder of Notes is not entitled to any rights of a holder of Common Stock
until such Holder has converted its Notes, and only to extent such Notes are
deemed to have been converted into shares of Common Stock pursuant to this
Section 5.14.

 
-85-

--------------------------------------------------------------------------------

 
 
ARTICLE SIX

 
COVENANTS
 
SECTION 6.01.
Payment of Notes.

 
The Issuer shall pay the principal of (and premium, if any) and interest on the
Notes in the manner provided in the Notes, the Registration Rights Agreement and
this Indenture.  An installment of principal of, or interest on, the Notes shall
be considered paid on the date it is due if the Trustee or Paying Agent (other
than the Issuer or an Affiliate thereof) holds on that date U.S. Legal Tender
designated for and sufficient to pay the installment.  Interest on the Notes
will be computed on the basis of a 360-day year comprised of twelve 30-day
months.
 
The Issuer shall pay interest on overdue principal (including, without
limitation, post petition interest in a proceeding under any Bankruptcy Law),
and overdue interest, to the extent lawful, at the rate equal to 2% per annum in
excess of the then applicable rate on the Notes.
 
SECTION 6.02.
Maintenance of Office or Agency.

 
The Issuer shall maintain in the Borough of Manhattan, The City of New York, the
office or agency required under Section 2.03 (which may be an office of the
Trustee or an affiliate of the Trustee or Registrar).  The Issuer shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.  If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the address of the Trustee set forth in Section 14.02.
 
The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations.  The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
 
The Issuer hereby initially designates U.S. Bank National Association, located
at 100 Wall Street, New York, NY 10005, Attention:  Corporate Trust, as such
office of the Issuer in accordance with Section 2.03.
 
SECTION 6.03.
Corporate Existence.

 
Except as otherwise permitted by Article Seven, the Issuer shall do or cause to
be done all things reasonably necessary to preserve and keep in full force and
effect its corporate existence and the corporate, partnership or other existence
of each of its Restricted Subsidiaries in accordance with the respective
organizational documents of each such Restricted Subsidiary and the material
rights (charter and statutory) and material franchises of the Issuer and each of
its Restricted Subsidiaries; provided, however, that the Issuer shall not be
required to preserve any such right, franchise or corporate existence with
respect to itself or any Restricted Subsidiary, if the loss thereof would not,
individually or in the aggregate, have a material adverse effect on the Issuer
and the Guarantors, taken as a whole.

 
-86-

--------------------------------------------------------------------------------

 
 
SECTION 6.04.
Payment of Taxes.

 
The Issuer and the Guarantors shall, and shall cause each of the Restricted
Subsidiaries to, pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of the Restricted
Subsidiaries or upon the income, profits or property of it or any of the
Restricted Subsidiaries and (b) all lawful claims for labor, materials and
supplies which, in each case, if unpaid, might by law become a liability or Lien
upon the property of it or any of the Restricted Subsidiaries which would
reasonably be expected to have a material adverse effect on the Issuer and the
Guarantors taken as a whole; provided, however, that the Issuer and the
Guarantors shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount the
applicability or validity is being contested in good faith by appropriate
actions and for which appropriate provision has been made, or any such tax,
assessment, charge or claim that would not reasonably be expected to have a
material adverse effect on the Issuer and the Guarantors taken as a whole.
 
SECTION 6.05.
Maintenance of Properties.

 
The Issuer shall cause all material properties owned by or leased by it or any
of its Restricted Subsidiaries used or useful to the conduct of its business or
the business of any of its Restricted Subsidiaries to be maintained and kept in
normal condition, repair and working order and supplied with all necessary
equipment and shall cause to be made all repairs, renewals, replacements, and
betterments thereof, all as in its judgment may be necessary, so that the
business carried on in connection therewith may be conducted at all times in a
commercially productive manner; provided, however, that nothing in this
Section 6.05 shall prevent the Issuer or any of its Restricted Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such discontinuance or disposal is desirable in the
conduct of the business of the Issuer or any such Restricted Subsidiary, and if
such discontinuance or disposal would not, individually or in the aggregate,
have a material adverse effect on the ability of the Issuer or the Guarantors to
perform each of their respective obligations hereunder; provided, further, that
nothing in this Section 6.05 shall prevent the Issuer or any of its Restricted
Subsidiaries from discontinuing or disposing of any properties to the extent
otherwise permitted by this Indenture.
 
SECTION 6.06.
Compliance Certificate; Notice of Default.

 
(a)          The Issuer shall deliver to the Trustee, within 120 days after the
close of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuer and its Subsidiaries has been made under the
supervision of the signing Officers with a view to determining whether the
Issuer and the Guarantors have kept, observed, performed and fulfilled their
obligations under this Indenture and further stating, as to each such Officer
signing such certificate, that to the best of such Officer’s knowledge, the
Issuer and the Guarantors during such preceding fiscal year has kept, observed,
performed and fulfilled each and every such covenant and no Default occurred
during such year and at the date of such certificate there is no Default that
has occurred and is continuing or, if such signers do know of such Default, the
certificate shall specify such Default and what action, if any, the Issuer is
taking or proposes to take with respect thereto.  The Officers’ Certificate
shall also notify the Trustee should the Issuer elect to change the manner in
which it fixes the fiscal year end.

 
-87-

--------------------------------------------------------------------------------

 
 
(b)           The Issuer shall deliver to the Trustee promptly and in any event
within 15 days after any Officer of the Issuer becomes aware of the occurrence
of any Default in an Officers’ Certificate specifying the Default and what
action, if any, the Issuer is taking or proposes to take with respect thereto.
 
SECTION 6.07.
Waiver of Stay, Extension or Usury Laws.

 
The Issuer and each Guarantor covenants (to the extent permitted by applicable
law) that it will not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
or any usury law or other law that would prohibit or forgive such Issuer or such
Guarantor from paying all or any portion of the principal of and/or interest on
the Notes or the Note Guarantee of any such Guarantor as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Indenture, and (to the extent permitted by
applicable law) each hereby expressly waives all benefit or advantage of any
such law, and covenants that it will not hinder, delay or impede the execution
of any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.
 
SECTION 6.08.
Limitations on Additional Indebtedness.

 
(a)          The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, incur any Indebtedness.
 
(b)          Notwithstanding Section 6.08(a), the Issuer and the Restricted
Subsidiary shall be permitted to incur “Permitted Indebtedness”.  Each of the
following shall be permitted (the “Permitted Indebtedness”):
 
(i)           Indebtedness of the Issuer or any Guarantor under the ABL Facility
in an aggregate principal amount at any time outstanding not to exceed $80.0
million (with letters of credit being deemed to have a principal amount equal to
the maximum potential liability of the Issuer or such Guarantor) less, to the
extent a permanent repayment and/or commitment reduction is required thereunder
as a result of such application, the aggregate amount of Net Available Proceeds
applied to repayments under the Credit Agreement in accordance with
Section 6.11;
 
(ii)          The Notes issued on the Issue Date and the Note Guarantees in
respect thereof;
 
(iii)         Indebtedness of the Issuer and the Restricted Subsidiaries to the
extent outstanding on the Issue Date (other than Indebtedness referred to in
clauses (i) and (ii) above, and immediately following the Issue Date after
giving effect to the intended use of proceeds of the Notes);

 
-88-

--------------------------------------------------------------------------------

 
 
(iv)         Indebtedness under Hedging Obligations (including Swap Obligations)
of the Issuer or any Restricted Subsidiary in the ordinary course and not for
the purpose of speculation;
 
(v)          Indebtedness of the Issuer owed to a Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary owed to the Issuer or any other
Restricted Subsidiary; provided, however, (a) that upon any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or such Indebtedness being owed
to any Person other than the Issuer or a Restricted Subsidiary, the Issuer or
such Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (v); (b) any such Indebtedness made by
a Note Party shall be evidenced by a promissory note pledged to the Noteholder
Collateral Agent for the ratable benefit of the Noteholder Secured Parties
pursuant to the Collateral Agreement; and (c) any such Indebtedness made by Note
Parties to Subsidiaries that are not Guarantors is either a Permitted Investment
or permitted by Section 6.09;
 
(vi)         Indebtedness in respect of bid, performance, surety bonds,
statutory, appeal, export or import, indemnities, customs or revenue bonds or
similar instruments in the ordinary course of business and workers’ compensation
claims, self-insurance obligations and bankers acceptances issued for the
account of the Issuer or any Restricted Subsidiary in the ordinary course of
business, including guarantees or obligations of the Issuer or any Restricted
Subsidiary with respect to letters of credit supporting such bid, performance,
surety bonds and workers’ compensation claims, self-insurance obligations and
bankers acceptances;
 
(vii)        Purchase Money Indebtedness incurred by the Issuer or any
Restricted Subsidiary, and Refinancing Indebtedness thereof, in an aggregate
amount not to exceed at any time outstanding the greater of $20.0 million and
12.5% of Consolidated Net Tangible Assets at the time of the incurrence;
 
(viii)       Indebtedness arising from (a) the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five (5) Business Days of incurrence and (b) without
duplication of clause (a), Banking Services Obligations;
 
(ix)         Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
 
(x)          Refinancing Indebtedness with respect to Indebtedness incurred
pursuant to clause (ii), (iii), (xi) or (xii) of this Section 6.08(b) or this
clause (x);

 
-89-

--------------------------------------------------------------------------------

 

(xi)         (A) Acquired Indebtedness of the Issuer or any Restricted
Subsidiary, and (B) Indebtedness incurred by the Issuer or any Restricted
Subsidiary in contemplation of, or in connection with, or to provide all or any
part of the funds or credit support utilized to consummate, the transaction or
series of related transactions pursuant to which such Person became a Subsidiary
of or was otherwise acquired by the Issuer or a Restricted Subsidiary or was
merged with or into or consolidated with the Issuer or a Restricted Subsidiary
of the Issuer; provided that such Indebtedness shall not exceed the greater of
$15.0 million or 10% of the Consolidated Net Tangible Assets at the time of
incurrence; and
 
(xii)        Acquired Indebtedness of the Issuer or any Restricted Subsidiary
assumed or acquired in connection with a transaction governed by, and effected
in accordance with, Section 7.01(a) (except to the extent such Acquired
Indebtedness was incurred in connection with or in contemplation of such
acquisition);
 
(xiii)       Indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Issuer or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Capital Stock for the purpose of financing any such
acquisition; provided, that the maximum aggregate liability in respect of all
such obligations outstanding under this clause (xiii) shall at no time exceed
(a) in the case of an acquisition, $5.0 million (provided that the amount of
such liability shall be deemed to be the amount thereof, if any, reflected on
the balance sheet of the Issuer or any Restricted Subsidiary (e.g., the amount
of such liability shall be deemed to be zero if no amount is reflected on such
balance sheet)) and (b) in the case of a disposition, the gross proceeds
actually received by the Issuer and the Restricted Subsidiaries in connection
with such disposition;
 
(xiv)       Any other Indebtedness of the Issuer or any Restricted Subsidiary
if, after giving effect thereto, the Total Leverage Ratio does not exceed
5.00:1.00;
 
(xv)        Indebtedness of the Issuer or any Restricted Subsidiary incurred in
the ordinary course of business under guarantees of Indebtedness of suppliers,
licensees, franchisees or customers in an aggregate amount, together with the
aggregate amount of Investments under clause (12) of the definition of
“Permitted Investments,” not to exceed $5.0 million at any time outstanding;
 
(xvi)       The issuance by any of the Issuer’s Restricted Subsidiaries to the
Issuer or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
 
(1)           any subsequent issuance or transfer of Equity Interests that
results in any such preferred stock being held by a Person other than the Issuer
or a Restricted Subsidiary of the Issuer; and
 
(2)           any sale or other transfer of any such preferred stock to a Person
that is not either the Issuer or a Restricted Subsidiary of the Issuer, will be
deemed, in each case, to constitute an issuance of such preferred stock by such
Restricted Subsidiary that was not permitted by this clause (xvi)

 
-90-

--------------------------------------------------------------------------------

 
 
(xvii)      (A) The guarantee by the Issuer or any Restricted Subsidiary of the
Issuer of Indebtedness of the Issuer or a Restricted Subsidiary of the Issuer,
in each case, to the extent that the guaranteed Indebtedness was permitted to be
incurred by another provision of this Section 6.08  and (B) guarantees by the
Issuer or any Restricted Subsidiary of the Issuer provided to the Excluded Joint
Venture to the extent permitted by clause (24) of the definition of “Permitted
Investments”;
 
(xviii)     Contribution Indebtedness;
 
(xix)       The incurrence by the Issuer or any Restricted Subsidiary of
Indebtedness consisting of obligations to pay insurance premiums in an amount
not to exceed the annual premiums in respect of such insurance premiums at any
one time outstanding;
 
(xx)        Indebtedness related to unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law;
 
(xxi)       Indebtedness supported by one or more letters of credit issued under
the ABL Facility in accordance with clause (i); provided that the amount of
Indebtedness permitted to be incurred under this clause (xxi) supported by any
such letter(s) of credit shall not exceed the amount of such letter(s) of
credit;
 
(xxii)      Indebtedness issued by the Issuer or any Guarantor to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Company or any of its direct or indirect parent companies permitted by
Section 6.09(b)(iv) hereof not in excess of $2.0 million at any time
outstanding;
 
(xxiii)     The incurrence by the Issuer or any Restricted Subsidiary of
additional Indebtedness or the issuance by the Issuer of Disqualified Stock or
the issuance by any Restricted Subsidiary of preferred stock in an aggregate
principal amount (or accreted value, as applicable) or liquidation value at any
time outstanding, including all Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness or liquidation value
incurred pursuant to this clause (xxii), not to exceed $5.0 million; and
 
(xxiv)     Indebtedness of the Issuer or any Restricted Subsidiaries in an
amount not to exceed $1.5 million and incurred in connection with the sale of
the Excluded Joint Venture; provided that any such Indebtedness shall be
unsecured.

 
-91-

--------------------------------------------------------------------------------

 

(c)           For purposes of determining compliance with this Section 6.08, in
the event that an item of Indebtedness meets the criteria of more than one of
the categories of Permitted Indebtedness described in clauses (i) through (xxiv)
above, the Issuer shall classify and may reclassify, in its sole discretion,
such item of Indebtedness and may divide, classify and reclassify such
Indebtedness in more than one of the types of Indebtedness described, except
that Indebtedness incurred under the Credit Agreement on the Issue Date by the
Issuer or any Guarantor shall be deemed to have been incurred under clause (i)
above.  In addition, for purposes of determining any particular amount of
Indebtedness under this covenant, guarantees, Liens or letter of credit
obligations supporting Indebtedness otherwise included in the determination of
such particular amount shall not be included so long as incurred by a Person
that could have incurred such Indebtedness.
 
SECTION 6.09.
Limitations on Restricted Payments.

 
(a)           The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, make any Restricted Payment if at the time of such
Restricted Payment:
 
(i)           A Default shall have occurred and be continuing or shall occur as
a consequence thereof; or
 
(ii)           The amount of such Restricted Payment, when added to the
aggregate amount of all other Restricted Payments made after the Issue Date
(other than Restricted Payments made pursuant to clause (ii), (iii), (iv), (v),
(vi), (viii), (ix) or (x) of Section 6.09(b)), exceeds the sum (the “Restricted
Payments Basket”) of (without duplication):
 
(1)           50% of Consolidated Net Income for the period (taken as one
accounting period) from the beginning of the first fiscal quarter commencing
after the Issue Date to the end of the Issuer’s most recently ended fiscal
quarter for which consolidated financial statements are available (or, if such
Consolidated Net Income shall be a deficit, minus 100% of such aggregate
deficit), plus
 
(2)           Subject to Section 6.09(b)(ii), 100% of the aggregate net cash
proceeds received by the Issuer and 100% of the Fair Market Value at the time of
receipt of assets other than cash, if any, received by the Issuer, either (x) as
contributions to the common equity of the Issuer after the Issue Date or
(y) from the issuance and sale of Qualified Equity Interests after the Issue
Date, other than (a) any such proceeds or assets received from a Subsidiary of
the Issuer; (b) Excluded Contributions; or (c) Designated Preferred Stock, plus
 
(3)           The aggregate amount by which Indebtedness (other than any
Subordinated Indebtedness) incurred by the Issuer or any Restricted Subsidiary
subsequent to the Issue Date is reduced on the Issuer’s balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Issuer) into Qualified
Equity Interests (less the amount of any cash, or the fair value of assets,
distributed by the Issuer or any Restricted Subsidiary upon such conversion or
exchange (other than payments of interest with respect thereto), plus
 
(4)           In the case of the disposition or repayment of or return on any
Investment that was treated as a Restricted Payment made after the Issue Date,
an amount (to the extent not included in the computation of Consolidated Net
Income) equal to the lesser of (i) 100% of the aggregate amount received by the
Issuer or any Restricted Subsidiary in cash or other property (valued at the
Fair Market Value thereof) as the return of capital with respect to such
Investment and (ii) the amount of such Investment that was treated as a
Restricted Payment, plus

 
-92-

--------------------------------------------------------------------------------

 
 
(5)           Upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the lesser of (i) the Fair Market Value of the Issuer’s
proportionate interest in such Subsidiary immediately following such
Redesignation, and (ii) the aggregate amount of the Issuer’s Investments in such
Subsidiary to the extent such Investments reduced the Restricted Payments Basket
and were not previously repaid or otherwise reduced.
 
(b)          The foregoing provisions will not prohibit:
 
(i)           The payment by the Issuer or any Restricted Subsidiary of any
dividend or the consummation of any redemption within 60 days after the date of
declaration of the dividend or giving or any redemption notice, if on the date
of declaration or notice, the payment or redemption would have complied with the
provisions of this Indenture;
 
(ii)           The making of any Restricted Payment in exchange for, or out of
or with the net cash proceeds of the substantially concurrent issuance and sale
(other than to a Subsidiary of the Issuer) of, Qualified Equity Interests of the
Issuer or from the substantially concurrent contribution of common equity
capital to the Issuer; provided, that net cash proceeds from the issuance and
sale of Qualified Equity Interests or from contributions to equity capital of
the Issuer under this clause (ii) shall not be included for purpose of
calculating amounts under Section 6.09(a)(ii)(2);
 
(iii)           The redemption of Subordinated Indebtedness of the Issuer or any
Restricted Subsidiary (a) in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests,
(b) in exchange for, or out of the proceeds of the substantially concurrent
incurrence of, Refinancing Indebtedness permitted to be incurred under
Section 6.08 and the other terms of this Indenture;
 
(iv)           Payments by the Issuer to redeem Equity Interests of the Issuer
held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided, that the aggregate cash consideration paid for all such
redemptions shall not exceed the sum of (A) $2.0 million during any calendar
year (with unused amounts being available to be used in the following calendar
year, but not in any succeeding calendar year) plus (B) the amount of any net
cash proceeds received by or contributed to the Issuer from the issuance and
sale after the Issue Date of Qualified Equity Interests of the Issuer to its
officers, directors or employees that have not been applied to the payment of
Restricted Payments pursuant to this clause (iv), plus (C) the net cash proceeds
of any “key-man” life insurance policies that have not been applied to the
payment of Restricted Payments pursuant to this clause (iv);

 
-93-

--------------------------------------------------------------------------------

 

(v)           Payments of cash, dividends, distributions, advances or other
Restricted Payments by the Issuer or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares or upon the
purchase, redemption or acquisition of fractional shares, including in
connection with (i) the exercise of options or warrants, (ii) the conversion or
exchange of Equity Interests, (iii) stock dividends, splits or combinations or
business combinations, or (iv) the conversion of the Notes or any payment made
with respect thereto;
 
(vi)          Repurchases of Equity Interests (i) deemed to occur upon the
exercise of stock options or other similar stock-based awards under equity plans
of the Issuer or any of the Issuer’s Restricted Subsidiaries, warrants or other
Equity Interests to the extent such Equity Interests represent a portion of the
exercise price of those stock options, other similar stock-based awards under
equity plans of the Issuer or any Restricted Subsidiary, warrants or other
Equity Interests or (ii) in connection with a gross up for tax withholding
related to such Equity Interests;
 
(vii)         Additional Restricted Payments of $5.0 million;
 
(viii)        Restricted Payments that are made with Excluded Contributions;
 
(ix)          The redemption, of Indebtedness that is contractually subordinated
to the Notes pursuant to provisions similar to those described in Section 3.01
or Section 6.11 hereof; provided that, prior to such redemption, the Issuer (or
a third party to the extent permitted by this Indenture) has made a Change of
Control Offer or Asset Sale Offer, as the case may be, with respect to the Notes
as a result of such Fundamental Change of Control or Asset Sale, as the case may
be, and has repurchased all Notes validly tendered and not withdrawn in
connection with such Fundamental Change of Control Offer or Asset Sale Offer, as
the case may be;
 
(x)           The distribution, as a dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to the Issuer or a Restricted Subsidiary of the
Issuer by, Unrestricted Subsidiaries;
 
(xi)          Any Restricted Payment made in connection with the Transactions;
 
(xii)         Payments and distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries taken as a whole that complies with the terms of this
Indenture, including Article Seven hereof; or
 
(xiii)         Repurchases of the Notes;
 
provided, that (a) in the case of any Restricted Payment pursuant to clause
(iii)(c) above, no Default shall have occurred and be continuing or occur as a
consequence thereof and (b) no issuance and sale of Qualified Equity Interests
pursuant to clause (ii), (iii) or (iv)(B) above shall increase the Restricted
Payments Basket.
 
 
-94-

--------------------------------------------------------------------------------

 
 
For purposes of determining compliance with this Section 6.09, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described in clauses (i) through (xiii) of Section 6.09(b)
hereof, or is entitled to be incurred pursuant to Section 6.09(a) hereof, the
Issuer will be entitled to classify such Restricted Payment (or portion thereof)
on the date of its payment or later reclassify such Restricted Payment (or
portion thereof) in any manner that complies with this Section 6.09.
 
SECTION 6.10.
Limitations on Liens.

 
The Issuer shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien of any nature whatsoever against any assets of the Issuer or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary but excluding
Equity Interests or assets of the Excluded Joint Venture), whether owned at the
Issue Date or thereafter acquired, or any proceeds therefrom, or assign or
otherwise convey any right to receive income or profits therefrom securing any
Indebtedness (other than Permitted Liens).
 
SECTION 6.11.
Limitations on Asset Sales.

 
(a)          The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, consummate any Asset Sale unless:
 
(i)           The Issuer or such Restricted Subsidiary receives consideration at
the time of such Asset Sale at least equal to the Fair Market Value of the
assets included in such Asset Sale;
 
(ii)           Either at least 75% of the total consideration received in such
Asset Sale consists of cash or Cash Equivalents; and
 
(iii)           With respect to any Asset Sale of any Notes Collateral, the Net
Available Proceeds from such Asset Sale are paid directly by the purchaser
thereof to an Asset Sale Proceeds Account over which the Noteholder Collateral
Agent has a fully perfected first-priority lien (subject to Permitted Liens)
pursuant to arrangements reasonably satisfactory to the Noteholder Collateral
Agent for application in accordance with this Section 6.11.
 
(b)          For purposes of clause (ii) of Section 6.11(a), the following shall
be deemed to be cash:
 
(i)           The amount (without duplication) of any Indebtedness (other than
Subordinated Indebtedness) of the Issuer or such Restricted Subsidiary that is
expressly assumed by the transferee in such Asset Sale and with respect to which
the Issuer or such Restricted Subsidiary, as the case may be, is unconditionally
released by the holder of such Indebtedness,
 
(ii)           The amount of any obligations received from such transferee that
are within 90 days converted by the Issuer or such Restricted Subsidiary to cash
(to the extent of the cash actually so received), and
 
 
-95-

--------------------------------------------------------------------------------

 

(iii)           The Fair Market Value of (i) any assets (other than securities)
received by the Issuer or any Restricted Subsidiary to be used by it in the
Permitted Business, (ii) Equity Interests in a Person that is a Restricted
Subsidiary or in a Person engaged in a Permitted Business that shall become a
Restricted Subsidiary immediately upon the acquisition of such Person by the
Issuer or (iii) a combination of (i) and (ii).
 
(c)          If at any time any non-cash consideration received by the Issuer or
any Restricted Subsidiary, as the case may be, pursuant to Section 6.11(b)(ii)
above in connection with any Asset Sale is repaid or converted into or sold or
otherwise disposed of for cash (other than interest received with respect to any
such non-cash consideration), then the date of such repayment, conversion or
disposition shall be deemed to constitute the date of an Asset Sale hereunder
and the Net Available Proceeds thereof shall be applied in accordance with this
Section 6.11.
 
(d)          If the Issuer or any Restricted Subsidiary engages in an Asset
Sale, the Issuer or such Restricted Subsidiary shall, by no later than 12 months
following the later of the consummation thereof and the Issuer’s or Restricted
Subsidiary’s receipt of the Net Available Proceeds, have applied all or any of
the Net Available Proceeds therefrom to:
 
(i)           If such Net Available Proceeds are proceeds of an Asset Sale of
any asset that constitutes Collateral, prepay permanently or repay permanently
any Indebtedness secured by such Collateral Security Documents; provided, that
if such Net Available Proceeds are proceeds of an Asset Sale of ABL Collateral,
such Net Available Proceeds shall be applied as required under the ABL Facility;
 
(ii)           If such Net Available Proceeds are proceeds of any Asset Sale
(other than an Asset Sale of Collateral), to permanently reduce any Other Pari
Passu Indebtedness; provided, however, that if any Pari Passu Indebtedness is so
reduced, the Issuer will equally and ratably reduce Indebtedness under the Notes
by making an offer to all holders of Notes to purchase at a purchase price equal
to 100% of the principal amount thereof, plus accrued and unpaid interest, if
any, the pro rata principal amount of the Notes; or
 
(iii)           (A) invest in the purchase of assets (other than securities) to
be used by the Issuer or any Restricted Subsidiary in, or make capital
expenditure with respect to, the Permitted Business, (B) acquire Equity
Interests in a Person that is a Guarantor or in a Person engaged in a Permitted
Business that shall become a Guarantor immediately upon the consummation of such
acquisition or (C) a combination of (A) and (B).  The Issuer will be deemed to
have complied with the provisions set forth in clause (d) of this Section 6.11
if (i) within 365 days after the Asset Sale that generated the Net Available
Proceeds, the Issuer (or the applicable Restricted Subsidiary) has entered into
and not abandoned or rejected a binding agreement to acquire all or
substantially all of the assets of, or any Equity Interests of another Permitted
Business or to make a capital expenditure or acquire other assets that are used
or useful in a Permitted Business or to make a capital expenditure or acquire
other assets that are used or useful in a Permitted Business and that
acquisition or capital expenditure is thereafter completed within 180 days after
the end of such 365-day period or (ii) in the event such binding agreement
described in the preceding clause (i) is canceled or terminated for any reason
before such Net Available Proceeds are applied, the Issuer (or the applicable
Restricted Subsidiary) enters into another such binding commitment within 180
days of such cancellation or termination of the prior binding commitment;
provided that if any second binding commitment is later canceled or terminated
for any reason or not entered into before such Net Available Proceeds are
applied within 180 days of such second binding commitment, then such Net
Available Proceeds shall constitute Excess Proceeds (as defined below).  In
addition, during the period following the entering into of a binding agreement
with respect to an Asset Sale and prior to the consummation thereof (which
period cannot exceed 365 days), cash (whether or not actual Net Available
Proceeds of such Asset Sale) used for the purposes described in subclause (A),
(B) and (C) of this clause (iii) that are designated as uses in accordance with
this clause (iii), and not previously or subsequently so designated in respect
of any other Asset Sale, shall be deemed to be Net Available Proceeds applied in
accordance with this clause (iii).
 
 
-96-

--------------------------------------------------------------------------------

 
 
The amount of Net Available Proceeds not applied or invested as provided in this
Section 6.11(d) will constitute “Excess Proceeds.”
 
(e)          When the aggregate amount of Excess Proceeds equals or exceeds
$15.0 million, the Issuer will be required to make an offer to purchase from all
Holders and, if applicable, make an offer to purchase or redeem any Other Pari
Passu Lien Obligations of the Issuer the provisions of which require the Issuer
to do so with the proceeds from any Asset Sales, in an aggregate principal
amount of Notes and such Other Pari Passu Lien Obligations equal to the amount
of such Excess Proceeds as follows:
 
(i)           The Issuer will (a) make an offer to purchase (a “Net Proceeds
Offer”) to all Holders in accordance with the procedures set forth in this
Indenture, and (b)  make an offer to purchase or redeem any such Other Pari
Passu Lien Obligations (and permanently reduce the related loan commitment (if
any) in an amount equal to the principal amount so redeemed), pro rata in
proportion to the respective principal amounts of the Notes and such other
Indebtedness required to be redeemed or purchased, the maximum principal amount
of Notes and Other Pari Passu Lien Obligations that may be purchased or redeemed
out of the amount (the “Payment Amount”) of such Excess Proceeds;
 
(ii)          The offer price for the Notes will be payable in cash in an amount
equal to 100% of the principal amount of the Notes tendered pursuant to a Net
Proceeds Offer, plus accrued and unpaid interest thereon, if any, to the date
such Net Proceeds Offer is consummated (the “Offered Price”), in accordance with
the procedures set forth in this Indenture and the redemption price for such
Other Pari Passu Lien Obligations (the “Pari Passu Indebtedness Price”) shall be
as set forth in the related documentation governing such Indebtedness;
 
(iii)         If the aggregate Offered Price of Notes validly tendered and not
withdrawn by Holders thereof exceeds the pro rata portion of the Payment Amount
allocable to the Notes, Notes to be purchased will be selected on a pro rata
basis; and
 
 
-97-

--------------------------------------------------------------------------------

 

(iv)         Upon completion of such Net Proceeds Offer in accordance with the
foregoing provisions, the amount of Excess Proceeds with respect to which such
Net Proceeds Offer was made shall be deemed to be zero, if applicable, and
released from the Asset Sale Proceeds Account.
 
(f)          To the extent that the sum of the aggregate Offered Price of Notes
tendered pursuant to a Net Proceeds Offer and the aggregate Pari Passu
Indebtedness Price paid to the holders of such Other Pari Passu Lien Obligations
is less than the Payment Amount relating thereto (such difference constituting a
“Net Proceeds Surplus”), the Issuer may use the Net Proceeds Surplus, or a
portion thereof, for general corporate purposes, subject to the provisions of
this Indenture.
 
(g)          Upon the commencement of a Net Proceeds Offer, the Issuer shall
send, by first class mail, a notice to the Trustee and to each Holder at is
registered address.  The notice shall contain all instructions and materials
necessary to enable such Holder to tender Notes pursuant to the Net Proceeds
Offer.  Any Net Proceeds Offer shall be made to all Holders.  The notice, which
shall govern the terms of the Net Proceeds Offer, shall state:
 
(i)           That the Net Proceeds Offer is being made pursuant to this
Section;
 
(ii)          The Payment Amount, the Offered Price, and the date on which Notes
tendered and accepted for payment shall be purchased, which date shall be at
least 30 days and not later than 60 days from the date such notices is mailed
(the “Net Proceeds Payment Date”);
 
(iii)         That any Notes not tendered or accepted for payment shall continue
to accrue interest;
 
(iv)         That, unless the Issuer defaults in making such payment, any Notes
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest on and after the Net Proceeds Payment Date;
 
(v)          That Holders electing to have any Notes purchased pursuant to any
Net Proceeds Offer shall be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, or transfer by book-entry transfer, to the Issuer, a Depositary, if
appointed by the Issuer, or the Paying Agent at the address specified in the
notice at least three days before the Net Proceeds Payment Date;
 
(vi)         That Holders shall be entitled to withdraw their election if the
Issuer, the Depositary or the Paying Agent, as the case may be, receives, not
later than the Net Proceeds Payment Date, a notice setting forth the name of the
Holder, the principal amount of the Note the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;
 
 
-98-

--------------------------------------------------------------------------------

 

(vii)        That if the aggregate principal amount of Notes surrendered by
Holders exceeds the Payment Amount, the Issuer shall select the Notes to be
purchased on a pro rata basis (with such adjustments as may be deemed
appropriate by the Issuer so that only Notes in denominations of $1,000, or
integral multiples thereof, shall be purchased); and
 
(viii)       That Holders whose Notes were purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry).
 
(h)         On the Net Proceeds Payment Date, the Issuer shall, to the extent
lawful:  (1) accept for payment all Notes or portions thereof properly tendered
pursuant to the Net Proceeds Offer, subject to pro ration if the aggregate Notes
tendered exceed the Payment Amount allocable to the Notes; (2) deposit with the
Paying Agent U.S. Legal Tender equal to the lesser of the Payment Amount
allocable to the Notes and the amount sufficient to pay the Offered Price in
respect of all Notes or portions thereof so tendered; and (3) deliver or cause
to be delivered to the Trustee the Notes so accepted together with an Officers’
Certificate stating the aggregate principal amount of Notes or portions thereof
being repurchased by the Issuer.  The Issuer shall publicly announce the results
of the Net Proceeds Offer on the Net Proceeds Payment Date.
 
(i)          The Paying Agent shall promptly mail to each Holder of Notes so
tendered the Offered Price for such Notes, and the Trustee shall promptly
authenticate pursuant to an Authentication Order and mail (or cause to be
transferred by book-entry) to each Holder a new Note equal in principal amount
to any unrepurchased portion of the Notes surrendered, if any; provided, that
each such new Note shall be in principal amount of $1,000 or an integral
multiple thereof.  However, if the Net Proceeds Payment Date is on or after an
interest Record Date and on or before the related Interest Payment Date, any
accrued and unpaid interest shall be paid to the Person in whose name a Note is
registered at the Close of Business on such Record Date, and no Additional
Interest shall be payable to Holders who tender Notes pursuant to the Net
Proceeds Offer.
 
(j)          The Issuer will comply with applicable tender offer rules,
including the requirements of Rule 14e-1 under the Exchange Act and any other
applicable laws and regulations in connection with the purchase of Notes
pursuant to a Net Proceeds Offer.  To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 6.11, the Issuer shall comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 6.11 by virtue of this compliance.
 
SECTION 6.12.
Limitations on Transactions with Affiliates.

 
(a)          The Issuer will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, in one transaction or a series of related
transactions, sell, lease, transfer or otherwise dispose of any of its assets
to, or purchase any assets from, or enter into any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (an “Affiliate Transaction”), unless:
 
 
-99-

--------------------------------------------------------------------------------

 

(i)           Such Affiliate Transaction is on terms that are no less favorable
to the Issuer or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction at such time on an arm’s-length basis
by the Issuer or that Restricted Subsidiary from a Person that is not an
Affiliate of the Issuer or that Restricted Subsidiary; and
 
(ii)           The Issuer delivers to the Trustee:
 
(x)          With respect to any Affiliate Transaction involving aggregate value
in excess of $5.0 million, an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (1) above and (x) a Secretary’s
Certificate which sets forth and authenticates a resolution that has been
adopted by a majority of the directors of the Issuer who are disinterested with
respect to such Affiliate Transaction, approving such Affiliate Transaction or
(y) if there are no such disinterested directors, a written opinion described in
clause (y) below; and
 
(y)          With respect to any Affiliate Transaction involving aggregate value
of $10.0 million or more, the certificates described in the preceding clause
(x) and a written opinion as to the fairness of such Affiliate Transaction to
the Issuer or such Restricted Subsidiary from a financial point of view issued
by an Independent Financial Advisor to the Board of Directors of the Issuer.
 
(b)          The foregoing restrictions shall not apply to:
 
(i)           Transactions exclusively between or among (a) the Issuer and one
or more Restricted Subsidiaries or (b) Restricted Subsidiaries;
 
(ii)          Reasonable director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans), indemnification arrangements, compensation, employment and
severance agreements, in each case approved by the Board of Directors;
 
(iii)         The entering into of a tax sharing agreement, or payments pursuant
thereto, between the Issuer and/or one or more Subsidiaries, on the one hand,
and any other Person with which the Issuer or such Subsidiaries are required or
permitted to file a consolidated tax return or with which the Issuer or such
Subsidiaries are part of a consolidated group for tax purposes, on the other
hand, which payments by the Issuer and the Restricted Subsidiaries are not in
excess of the tax liabilities that would have been payable by them on a
stand-alone basis;
 
(iv)         Any Restricted Payments which are made in accordance with
Section 6.09, any Permitted Investment or any Permitted Lien;
 
(v)          Entering into an agreement that provides registration rights to the
shareholders of the Issuer or amending any such agreement with shareholders of
the Issuer and the performance of such agreements;
 
 
-100-

--------------------------------------------------------------------------------

 
 
(vi)         Any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Issuer or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity; provided, that no Affiliate of the Issuer or any of its
Subsidiaries other than the Issuer or a Restricted Subsidiary shall have a
beneficial interest in such joint venture or similar entity;
 
(vii)        Any merger, consolidation or reorganization of the Issuer with an
Affiliate, solely for the purposes of (a) reorganizing to facilitate an initial
public offering of securities of the Issuer or any holding company of the
Issuer, (b) forming a holding company or (c) reincorporating the Issuer in a new
jurisdiction;
 
(viii)       (a) Any agreement in effect on the Issue Date and disclosed in the
Offering Memorandum, as in effect on the Issue Date or as thereafter amended or
replaced in any manner, that, taken as a whole, is not more adverse to the
interests of the Holders in any material respect than such agreement as it was
in effect on the Issue Date or (b) any transaction pursuant to any agreement
referred to in the immediately preceding clause (a);
 
(ix)          Any contributions to the common equity capital of the Issuer;
 
(x)           Pledges of Equity Interests of Unrestricted Subsidiaries;
 
(xi)         The Transactions and/or the payment of any reasonable fees or
expenses to the extent incurred as of the Issue Date in connection therewith if
documented as of Issue Date;
 
(xii)        Transactions with an Affiliate where the only consideration paid is
Qualified Equity Interests of the Issuer;
 
(xiii)       Payment of loans (or cancellation of loans) to employees or
consultants in the ordinary course of business in aggregate amount not to exceed
$2.0 million; or
 
(xiv)       Supply and purchase contracts with joint ventures entered into the
ordinary course of business consistent with past practice.
 
SECTION 6.13.
Limitations on Dividend and Other Restrictions Affecting Restricted
Subsidiaries.

 
The Issuer will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:
 
(a)          Pay dividends or make any other distributions on or in respect of
its Equity Interests;
 
 
-101-

--------------------------------------------------------------------------------

 
 
(b)         Make loans or advances or pay any Indebtedness or other obligation
owed to the Issuer or any other Restricted Subsidiary; or
 
(c)          Transfer any of its assets to the Issuer or any other Restricted
Subsidiary;
 
except for:
 
(i)           Encumbrances or restrictions existing under or by reason of
applicable law, regulation or order;
 
(ii)          Encumbrances or restrictions existing under, or otherwise required
by or imposed pursuant to the terms of Note Documents;
 
(iii)         Non-assignment provisions of any contract or any lease entered
into in the ordinary course of business;
 
(iv)         Encumbrances or restrictions existing under or required by or
otherwise imposed pursuant to the terms of agreements existing on the date of
this Indenture (including, without limitation, the Credit Agreement) as in
effect on that date;
 
(v)          Restrictions relating to any Lien permitted under this Indenture
imposed by the holder of, or otherwise required by or imposed pursuant to the
terms of such Lien;
 
(vi)         Restrictions imposed under any agreement to sell assets permitted
under this Indenture to any Person pending the closing of such sale;
 
(vii)        Any instrument governing Acquired Indebtedness, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person or the properties or assets of the Person so
acquired;
 
(viii)       Any other agreement governing Indebtedness entered into after the
Issue Date that contains encumbrances and restrictions that are not materially
more restrictive, taken as a whole, with respect to any Restricted Subsidiary
than those in effect on the Issue Date with respect to that Restricted
Subsidiary pursuant to agreements in effect on the Issue Date;
 
(ix)          Customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture, asset sale and stock
sale agreements and other similar agreements entered into in the ordinary course
of business that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person;
 
(x)           Purchase Money Indebtedness incurred in compliance with Section
6.08 that impose restrictions of the nature described in clause (c) above on the
assets acquired;
 
 
-102-

--------------------------------------------------------------------------------

 

(xi)          Restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business;
 
(xii)         Encumbrances or restrictions contained in security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
encumbrances or restrictions restrict the transfer of assets subject to such
security agreements or mortgages;
 
(xiii)        Encumbrances or restrictions contained in Indebtedness of Foreign
Subsidiaries, or municipal loan or related agreements entered into in connection
with the incurrence of industrial revenue bonds, permitted to be incurred under
this Indenture; provided, that any such encumbrances or restrictions are
ordinary and customary with respect to the type of Indebtedness being incurred
under the relevant circumstances and do not, in the good faith judgment of the
Board of Directors of the Issuer, materially impair the Issuer’s ability to make
payment on the Notes when due; and
 
(xiv)        Any encumbrances or restrictions imposed by any amendments or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiii) above; provided, that such amendments or refinancings are no
more materially restrictive, taken as a whole, with respect to such encumbrances
and restrictions than those prior to such amendment or refinancing.
 
SECTION 6.14.
Additional Note Guarantees.

 
(a)          The Issuer shall cause each Subsidiary (including any newly formed
or newly acquired Subsidiary or newly designated Restricted Subsidiary) (other
than any designated Unrestricted Subsidiary, Foreign Subsidiary or the Excluded
Joint Venture) to, within twenty (20) days of its acquisition, formation or
designation to:
 
(i)           In case of a newly formed or newly acquired Subsidiary, be
designated as a Restricted Subsidiary;
 
(ii)          Execute and deliver to the Trustee (a) a supplemental indenture
pursuant to which such Restricted Subsidiary shall unconditionally guarantee all
of the Issuer’s obligations under the Notes and this Indenture, (b) a notation
of guarantee in respect of its Note Guarantee, in each case in form and
substance reasonably satisfactory to the Trustee;
 
(iii)         Pledge its assets and have it stock pledged as Collateral pursuant
to the Security Documents and execute and deliver to the Trustee (a) a
supplement to the Collateral Agreement, (b) a supplement to the Intercreditor
Agreement and (c) other applicable Security Documents, in each case in form and
substance reasonably satisfactory to the Trustee; and
 
(iv)         Deliver to the Trustee one or more opinions of counsel that such
documents required by Section 6.14(a)(i), (x) have been duly authorized,
executed and delivered by such Restricted Subsidiary and (y) constitute a valid
and legally binding obligation of such Restricted Subsidiary in accordance with
their terms.
 
 
-103-

--------------------------------------------------------------------------------

 

Thereafter, such Restricted Subsidiary shall be a Guarantor for all purposes of
this Indenture.
 
(b)          Notwithstanding Section 6.14(a), a Guarantor will be automatically
and unconditionally released and discharged from its obligations under its Note
Guarantee, this Indenture and the Registration Rights Agreement under the
circumstances set forth in Section 13.05.  The form of the Note Guarantee is
attached hereto as Exhibit B.
 
SECTION 6.15.
Further Assurances.

 
To the extent required by applicable law or the Security Documents, or upon
reasonable request of the Trustee, the Issuer shall, and shall cause each
Guarantor to, at their sole expense, subject to the terms, conditions and
provisions of the Intercreditor Agreement, and the Security Documents
promptly:  (1) execute, acknowledge and deliver such Security Documents, the
Intercreditor Agreement, instruments, financing statements, certificates,
notices and other documents, make such filings, recordations and take such other
actions as may be reasonably required by applicable law or as may be reasonably
necessary or advisable to create and perfect, protect, assure, transfer, confirm
or enforce first priority and second priority (as applicable) Liens and security
interests in respect of the Collateral (including, without limitation, the
filing of financing statements under the Uniform Commercial Code, and customary
short-form security agreements with respect to Intellectual Property with the
U.S. Patent and Trademark Office and the U.S. Copyright Office and recording of
Mortgages on each Material Real Property or other real property constituting
Collateral); and (2) subject to the terms, conditions and provisions of the
Intercreditor Agreement and the Security Documents, promptly deliver to the
Noteholder Collateral Agent certificates, if any, representing the capital stock
and membership interests of the Guarantors.  In addition, from time to time, the
Issuer will reasonably promptly secure the obligations under the Indenture,
Security Documents and Intercreditor Agreement by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
the Collateral, in each case to the extent reasonably requested by the Trustee,
and in accordance with the Security Documents (including the Intercreditor
Agreement).  Such security interests and Liens will be created under the
Security Documents in form and substance reasonably satisfactory to the Trustee,
and the Issuer shall deliver or cause to be delivered to Trustee all such
instruments and documents (including certificates, legal opinions, title
insurance policies and lien searches) as the Trustee shall reasonably request to
evidence compliance with this covenant.  The Issuer agrees to provide promptly
after reasonable request by the Trustee such evidence as to the perfection and
priority status of each such security interest and Lien.  In furtherance of the
foregoing, the Issuer will give prompt notice to the Trustee of the acquisition
by it or any of the Guarantors after the Issue Date of any new Material Real
Property.  With respect to any fee interest in any Material Real Property
located in the United States (individually and collectively, the “Premises”)
owned by the Issuer or a Guarantor on the Issue Date or acquired by the Issuer
or a Guarantor after the Issue Date, the Issuer or Guarantor shall, in case of
properties existing on the Issue Date, within 75 days after the Issue Date and,
in case of future acquired properties, within 75 days of such acquisition, as
applicable, deliver to the Noteholder Collateral Agent the following documents
and instruments with respect to any such acquired Material Real Property that
does not constitute an Excluded Asset:
 
 
-104-

--------------------------------------------------------------------------------

 

(a)          The Issuer shall deliver to the Noteholder Collateral Agent, as
mortgagee, fully executed counterparts of Mortgages duly executed by the Issuer
or the applicable Guarantor, together with evidence of the completion (or
reasonably satisfactory arrangements for the completion) of all recordings and
filings of such Mortgages (and payment of any taxes or fees in connection
therewith) as may be reasonably necessary to create a valid, perfected Lien
against the properties purported to be covered thereby;
 
(b)          The Issuer shall deliver to the Noteholder Collateral Agent, at the
Issuer’s sole cost and expense, mortgagee’s title insurance policies in favor of
the Noteholder Collateral Agent, as mortgagee for the ratable benefit of itself
and the Holders of the Notes in an amount equal to 110% of the net book value of
the applicable Material Real Property (such net book value for each Material
Real Property existing as of the Issue Date is set forth on Schedule II), and in
the form necessary, with respect to the property purported to be covered by such
Mortgage, to insure that that the interests created by the Mortgage constitute
valid Liens thereon free and clear of all Liens other than Permitted Liens, and
such policies shall also include, to the extent available, such other advisable
lenders’ endorsements and shall be accompanied by evidence of the payment in
full of all premiums thereon; and
 
(c)          The Issuer shall, or shall cause the Guarantors to, deliver to the
Noteholder Collateral Agent, at the Issuer’s sole cost and expense, with respect
to each such Material Real Property, (i) corporate and local law Opinions of
Counsel, as the Noteholder Collateral Agent or the Trustee shall reasonably
request (which opinions shall confirm, among other things, the due
authorization, execution and delivery and the enforceability of such Mortgages
in accordance with their terms), (ii)  ALTA surveys in form and substance
reasonably acceptable to the title company to cause the title company to remove
the standard survey exception and to issue a survey endorsement with respect to
each of the title policies referenced in Section 6.15(b), and (iii) such
affidavits that the title company shall reasonably request in connection with
the issuance of the title policies referenced in Section 6.15(b).
 
SECTION 6.16.
Reports to Holders.

 
Whether or not required by the SEC, so long as any Notes are outstanding, the
Issuer will furnish to the Holders of Notes, or file electronically with the SEC
through the SEC’s Electronic Data Gathering, Analysis and Retrieval System (or
any successor system), within the time periods that would be applicable to the
Issuer if it were subject to Section 13(a) or 15(d) of the Exchange Act:
 
(i)           All quarterly and annual financial and other information that
would be required to be contained in a filing with the SEC on Forms 10-Q and
10-K if the Issuer were required to file these Forms; and
 
(ii)          All current reports that would be required to be filed with the
SEC on Form 8-K if the Issuer were required to file these reports.
 
In addition, whether or not required by the SEC, the Issuer will file a copy of
all of the information and reports referred to in clauses (i) and (ii) above
with the SEC for public availability within the time periods specified in the
SEC’s rules and regulations (unless the SEC will not accept the filing) and make
the information available to securities analysts and prospective investors upon
request.
 
 
-105-

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary, the Issuer will be deemed to have
complied with its obligations in the preceding two paragraphs following the
filing of the Shelf Registration Statement and prior to the effectiveness
thereof if the Shelf Registration Statement includes the information specified
in clause (i) above at the times it would otherwise be required to file such
Forms.  If any direct or indirect parent of the Issuer has complied with the
reporting requirements of Section 13 or 15(d) of the Exchange Act, if
applicable, and has furnished the Holders of Notes, or filed electronically with
the SEC’s Electronic Data Gathering, Analysis and Retrieval System (or any
successor system), the reports described herein with respect to such parent
(including any financial information required by Regulation S-X relating to the
Issuer and the Guarantors), the Issuer shall be deemed to be in compliance with
the provisions of this Section 6.16.
 
The Issuer and the Guarantors have agreed that, for so long as any Notes remain
outstanding, the Issuer will furnish to the Holders and to securities analysts
and prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.  Until the
filing of the Shelf Registration Statement, nothing herein shall be construed to
require the Issuer to include in any such reports any information specified in
Rule 3-10 or 3-16 of Regulation S-X.
 
SECTION 6.17.
Limitations on Designation of Unrestricted Subsidiaries.

 
(a)          The Issuer may designate any Subsidiary (including any newly formed
or newly acquired Subsidiary) of the Issuer as an “Unrestricted Subsidiary”
under this Indenture (a “Designation”) only if:
 
(i)           No Default shall have occurred and be continuing at the time of or
after giving effect to such Designation; and
 
(ii)          Either (A) the Subsidiary to be so Designated has total assets of
$1,000 or less; or (B) the Issuer would be permitted to make, at the time of
such Designation, (x) a Permitted Investment or (y) an Investment pursuant to
Section 6.09(a), in either case, in an amount (the “Designation Amount”) equal
to the Fair Market Value of the Issuer’s proportionate interest in such
Subsidiary on such date.
 
(b)          No Subsidiary shall be Designated as an “Unrestricted Subsidiary”
if such Subsidiary or any of its Subsidiaries owns (i) (A) any Equity Interests
(other than Qualified Equity Interests) of the Issuer or (B) any Equity
Interests of any Restricted Subsidiary that is not a Subsidiary of the
Subsidiary to be so Designated or (ii) is a Person with respect to which neither
the Issuer nor any Restricted Subsidiary has any direct or indirect obligations
(A) to subscribe for additional Equity Interests or (B) to maintain or preserve
the Person’s financial condition or cause the Person to achieve any specified
levels of operating results, unless such obligation is a Permitted Investment or
is otherwise permitted under Section 6.09.
 
 
-106-

--------------------------------------------------------------------------------

 

(c)          If, at any time, any Unrestricted Subsidiary fails to meet the
requirements of Section 6.17(a) and (b) as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of the Subsidiary and any Liens on assets of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary as of the
date and, if the Indebtedness is not permitted to be incurred under Section 6.08
or the Lien is not permitted under Section 6.10, the Issuer shall be in default
of the applicable Section.
 
(d)          The Issuer may redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary (a “Redesignation”) only if:
 
(i)           No Default shall have occurred and be continuing at the time of
and after giving effect to such Redesignation; and
 
(ii)          All Liens, Indebtedness and Investments of such Unrestricted
Subsidiary outstanding immediately following such Redesignation would, if
incurred or made at such time, have been permitted to be incurred or made for
all purposes of this Indenture.
 
(e)          All Designations and Redesignations must be evidenced by
resolutions of the Board of Directors of the Issuer, delivered to the Trustee,
certifying compliance with the foregoing provisions.
 
SECTION 6.18.
Limitation on the Issuance or Sale of Equity Interests of Restricted
Subsidiaries.

 
[RESERVED]
 
SECTION 6.19.
Information Regarding Collateral.

 
(a)          The Issuer will furnish to the Noteholder Collateral Agent and the
Trustee, with respect to the Issuer or any Guarantor, prompt written notice at
least fifteen (15) days prior to any change in such Person’s (i) corporate name,
(ii) jurisdiction of organization or formation, (iii) identity or corporate
structure or (iv) Federal Taxpayer Identification Number.  The Issuer also
agrees promptly to notify the Noteholder Collateral Agent and the Trustee if any
material portion of the Collateral is damaged or destroyed.
 
(b)          Each year, at the time of delivery of the annual financial
statements with respect to the preceding fiscal year, the Issuer shall deliver
to the Trustee a certificate of a financial officer setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the prior
delivered Perfection Certificate.
 
SECTION 6.20.
Impairment of Security Interest.

 
The Issuer will not, and will not permit any of its Restricted Subsidiaries to,
take or knowingly or negligently omit to take, any action which action or
omission would reasonably be expected to have the result of materially impairing
the security interest with respect to the Collateral for the benefit of
Noteholder Secured Parties, except as expressly permitted by Articles Eleven or
Twelve, the Security Documents or the Intercreditor Agreement.
 
 
-107-

--------------------------------------------------------------------------------

 
 
SECTION 6.21.
Insurance.

 
(a)         The Issuer and Guarantors (x) will cause any insurance policies
covering any Collateral to be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Trustee, which endorsement shall provide that, from and
after the Issue Date, subject to the terms, conditions and provisions of the
Intercreditor Agreement, if the insurance carrier shall have received written
notice from the Trustee of the occurrence and continuance of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Grantors under such policies directly to the Trustee during the continuance of
an Event of Default; (y) cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Trustee (giving the Trustee the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Trustee; (c) will deliver to the Trustee,
prior to the cancellation, modification or nonrenewal of any such policy of
insurance, a draft copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Trustee) and reasonably promptly
thereafter deliver a duplicate original copy of such policy together with
evidence reasonably satisfactory to the Trustee of payment of the premium as
required by such insurance.
 
(b)         The Grantors will notify the Trustee promptly whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this covenant is taken out by any Grantor; and
promptly deliver to the Trustee a duplicate copy of such policy or policies.
 
SECTION 6.22.
Consolidated Secured Debt Ratio.

 
Commencing April 1, 2012, the Issuer will not permit the Consolidated Secured
Debt Ratio as at the last day of each fiscal month for any period set forth
below to exceed:
 
Period
 
Consolidated
Secured Debt Ratio
 
April 1, 2012 — March 31, 2013
 
 
7.50 : 1.00
April 1, 2013 — March 31, 2014
 
7.00 : 1.00
April 1, 2014 — March 31, 2015
 
6.75 : 1.00
April 1, 2015 — and thereafter
 
6.50 : 1.00

 
 
-108-

--------------------------------------------------------------------------------

 


ARTICLE SEVEN

 
SUCCESSOR CORPORATION
 
SECTION 7.01.
Mergers, Consolidations, Etc.

 
(a)          The Issuer will not, directly or indirectly, in a single
transaction or a series of related transactions, (i) consolidate or merge with
or into another Person (other than a merger with an Affiliate solely for the
purpose of and with the effect of changing the Issuer’s jurisdiction of
incorporation to another State of the United States or forming a holding company
for the Issuer (provided that such holding company becomes a Guarantor)), or
sell, lease, transfer, convey or otherwise dispose of or assign all or
substantially all of the assets of the Issuer or the Issuer and the Restricted
Subsidiaries (taken as a whole) or (ii) adopt a Plan of Liquidation unless, in
either case:
 
(i)           Either:
 
(1)           The Issuer will be the surviving or continuing Person; or
 
(2)           The Person formed by or surviving such consolidation or merger or
to which such sale, lease, conveyance or other disposition shall be made (or, in
the case of a Plan of Liquidation, any Person to which assets are transferred)
(collectively, the “Successor”) is a corporation, limited liability company or
limited partnership organized and existing under the laws of any State of the
United States or the District of Columbia, and the Successor expressly assumes,
by supplemental indenture, security documents and intercreditor agreement in
form and substance reasonably satisfactory to the Trustee, all of the
obligations of the Issuer under the Notes, this Indenture, the applicable
Security Documents, the Intercreditor Agreement and the Registration Rights
Agreement; provided, that if such Person is a limited liability company or a
partnership, such Person will form a Wholly Owned Restricted Subsidiary that is
a corporation and cause such Subsidiary to become a co-issuer of the Notes; and
 
(ii)           Immediately prior to and immediately after giving effect to such
transaction and the assumption of the obligations as set forth in clause
(i)(B) above and the incurrence of any Indebtedness to be incurred in connection
therewith, and the use of any net proceeds therefrom on a pro forma basis, no
Default shall have occurred and be continuing.
 
For purposes of this Section 7.01(a), any Indebtedness of the Successor which
was not Indebtedness of the Issuer immediately prior to the transaction shall be
deemed to have been incurred in connection with such transaction.
 
(b)          Except as provided in Section 13.05, no Guarantor may consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another Person, unless:
 
(i)           Either:
 
 
-109-

--------------------------------------------------------------------------------

 
 
(1)           Such Guarantor will be the surviving or continuing Person; or
 
(2)           The Person formed by or surviving any such consolidation or merger
assumes, by supplemental indenture, security documents and intercreditor
agreement in form and substance reasonably satisfactory to the Trustee, all of
the obligations of such Guarantor under the Note Guarantee of such Guarantor,
this Indenture, the applicable Security Documents, the Intercreditor Agreement
and the Registration Rights Agreement, and is a corporation, limited liability
company or limited partnership organized and existing under the laws of any
State of the United States or the District of Columbia; and
 
(ii)           Immediately after giving effect to such transaction, no Default
shall have occurred and be continuing.
 
(c)          For purposes of the foregoing, the transfer (by lease, assignment,
sale or otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries, the Equity Interests of which constitute all or substantially all
of the properties and assets of the Issuer, will be deemed to be the transfer of
all or substantially all of the properties and assets of the Issuer.
 
(d)         Upon any consolidation, combination or merger of the Issuer or a
Guarantor, or any transfer of all or substantially all of the assets of the
Issuer in accordance with the foregoing, in which the Issuer or such Guarantor
is not the continuing obligor under the Notes or its Note Guarantee, except as
provided in Section 13.05, the surviving entity formed by such consolidation or
into which the Issuer or such Guarantor is merged or the Person to which the
conveyance, lease or transfer is made will succeed to, and be substituted for,
and may exercise every right and power of, the Issuer or such Guarantor under
this Indenture, the Notes, the Note Guarantees, the Security Documents and
Intercreditor Agreement with the same effect as if such surviving entity had
been named therein as the Issuer or such Guarantor and, except in the case of a
lease, the Issuer or such Guarantor, as the case may be, will be released from
the obligation to pay the principal of and interest on the Notes or in respect
of its Note Guarantee, as the case may be, and all of the Issuer’s or such
Guarantor’s other obligations and covenants under the Notes, this Indenture and
its Note Guarantee, if applicable.
 
(e)          Notwithstanding the foregoing, any Restricted Subsidiary may
consolidate with, merge with or into or convey, transfer or lease, in one
transaction or a series of transactions, all or substantially all of its assets
to the Issuer or another Restricted Subsidiary; provided, that if any party to
any such transaction is a Note Party, the surviving entity, as the case may be,
shall be a Note Party.
 
 
-110-

--------------------------------------------------------------------------------

 


ARTICLE EIGHT
 
DEFAULT AND REMEDIES
 
SECTION 8.01.
Events of Default.

 
Each of the following is an “Event of Default”:
 
(i)           Failure by the Issuer to pay interest on any of the Notes when it
becomes due and payable and the continuance of any such failure for thirty (30)
days;
 
(ii)          Failure by the Issuer to pay the principal on any of the Notes
when it becomes due and payable, whether at Stated Maturity, upon redemption,
upon a Fundamental Change of Control Purchase Date, upon acceleration or
otherwise;
 
(iii)         Failure by the Issuer to comply with its obligations to convert
Notes in accordance with this Indenture upon exercise of a Holder’s conversion
right herein and such failure continues for a period of ten (10) days;
 
(iv)         Failure by the Issuer to provide a Fundamental Change of Control
Notice to Holders in accordance with the terms of this Indenture and such
failure continues for a period of ten (10) days;
 
(v)          Failure by the Issuer to issue Additional Shares or make the
relevant Make Whole Payment in accordance with this Indenture and such failure
continues for a period of ten (10) days;
 
(vi)         Failure by the Issuer to pay the Cash Conversion Amount in
accordance with this Indenture and such failure continues for a period of
fifteen (15) days;
 
(vii)        Failure by the Issuer to comply with Section 7.01 or in respect of
its obligations to purchase Notes upon a Fundamental Change of Control as
described in Section 3.01 (whether or not such compliance is prohibited by the
subordination provisions of this Indenture);
 
(viii)       Failure by the Issuer or any Guarantor (A) to comply with any other
agreement or covenant in this Indenture (other than Section 6.22), the Security
Documents or the Intercreditor Agreement and continuance of this failure for 60
days after notice of the failure has been given to the Issuer by the Trustee or
by the Holders of at least 25% of the aggregate principal amount of the Notes
then outstanding and (B) to comply with the covenant provided in Section 6.22
and continuance of this failure to comply for 30 days after notice of the
failure has been given to the Issuer by the Trustee or by Holders of at least
25% of the aggregate principal amount of the Notes then outstanding;
 
 
-111-

--------------------------------------------------------------------------------

 
 
(ix)          Event of default under any mortgage, indenture or other instrument
or agreement under which there is issued Indebtedness of the Issuer or any
Restricted Subsidiary, whether such Indebtedness now exists or is incurred after
the Issue Date, if such event of default is a default relating to a failure to
pay at stated maturity thereof or would enable or permit the holder or holders
thereof or any trustee or agent on their behalf to cause such Indebtednesss to
become due and payable prior to scheduled maturity and such event of default
continues for a period of twenty (20) days,  provided, that the principal amount
of such Indebtedness, together with any other Indebtedness with respect to which
a default has occurred and is continuing, aggregates $10.0 million or more;
 
(x)           One or more final non-appealable judgments or orders that exceed
$10.0 million in the aggregate (net of amounts covered by insurance or bonded)
for the payment of money have been entered by a court or courts of competent
jurisdiction against the Issuer or any Restricted Subsidiary and such judgment
or judgments have not been satisfied, stayed, annulled, discharged or rescinded
within 60 days after the applicable judgment becomes final and non-appealable;
 
(xi)          The Issuer or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:
 
(1)           Commences a voluntary case,
 
(2)           Consents to the entry of an order for relief against it in an
involuntary case,
 
(3)           Consents to the appointment of a Custodian of it or for all or
substantially all of its assets, or
 
(4)           Makes a general assignment for the benefit of its creditors;
 
(xii)         A court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(1)           Is for relief against the Issuer or any Significant Subsidiary as
debtor in an involuntary case,
 
(2)           Appoints a Custodian of the Issuer or any Significant Subsidiary
or a Custodian for all or substantially all of the assets of the Issuer or any
Significant Subsidiary, or
 
(3)           Orders the liquidation of the Issuer or any Significant
Subsidiary,
 
and the order or decree remains unstayed and in effect for 60 consecutive days;
 
(xiii)        Any Note Guarantee of any Significant Subsidiary ceases to be in
full force and effect (other than in accordance with the terms of such Note
Guarantee and this Indenture) or is declared null and void and unenforceable or
found to be invalid or any Guarantor denies its liability under its Note
Guarantee (other than by reason of release of a Guarantor from its Note
Guarantee in accordance with the terms of this Indenture and the Note
Guarantee); or
 
 
-112-

--------------------------------------------------------------------------------

 
 
(xiv)       Any security interest and Lien purported to be created by any
Security Document with respect to any Collateral, individually or in the
aggregate, having a fair market value in excess of $5.0 million at any time
shall cease to be in full force and effect, or shall cease to give the
Noteholder Collateral Agent, for the benefit of the applicable Noteholder
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted thereby (including a perfected first priority security
interest in and Lien on, all of the Collateral thereunder (except as otherwise
expressly provided in the Indenture, the Intercreditor Agreement or Security
Documents)) in favor of the Noteholder Collateral Agent, or shall be asserted by
the Issuer or any other Guarantor not to be, (or any action shall be taken by
the Issuer or any Guarantor to discontinue unless otherwise permitted) a valid,
perfected, first priority (except as otherwise expressly provided in the
Indenture, the Intercreditor Agreement or Security Documents) security interest
in or Lien on the Collateral covered thereby; except in each case to the extent
that any such loss of perfection or priority results from the failure of the
Trustee or Noteholder Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents) or take other actions required to maintain the creation, perfection
or priority of such security interest and Lien.
 
SECTION 8.02.
Acceleration.

 
If an Event of Default specified in clause (xi) or (xii) of Section 8.01 with
respect to the Issuer occurs, all outstanding Notes shall become due and payable
without any further action or notice.  If an Event of Default (other than an
Event of Default specified in clause (xi) or (xii) of Section 8.01 with respect
to the Issuer) shall have occurred and be continuing under this Indenture, the
Trustee, by written notice to the Issuer, or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding, by written notice to
the Issuer and the Trustee, may declare (an “acceleration declaration”) all
amounts owing under the Notes to be due and payable immediately.  Upon such
acceleration declaration, the aggregate principal of and accrued and unpaid
interest on the outstanding Notes shall become due and payable immediately;
provided, however, that after such acceleration, but before a judgment or decree
based on acceleration, the Holders of a majority in aggregate principal amount
of such outstanding Notes may rescind and annul such acceleration:
 
(i)           If the rescission would not conflict with any judgment or decree;
 
(ii)          If all existing Events of Default have been cured or waived except
nonpayment of principal and interest that has become due solely because of this
acceleration;
 
(iii)         To the extent the payment of such interest is lawful, interest on
overdue installments of interest and overdue principal, which has become due
otherwise than by such declaration of acceleration, has been paid;
 
 
-113-

--------------------------------------------------------------------------------

 
 
(iv)         If the Issuer has paid to the Trustee its reasonable compensation
and reimbursed the Trustee of its expenses, disbursements and advances; and
 
(v)          In the event of a cure or waiver of an Event of Default of the type
set forth in Section 8.01(xi) or (xii), the Trustee shall have received an
Officers’ Certificate and an Opinion of Counsel that such Event of Default has
been cured or waived.
 
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
 
SECTION 8.03.
Other Remedies.

 
Subject to the terms, conditions, and provisions of the Intercreditor Agreement,
an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, or interest on, the Notes or to enforce the performance of any
provision of the Notes or this Indenture.
 
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  No remedy is exclusive of any other
remedy.  All available remedies are cumulative to the extent permitted by law.
 
SECTION 8.04.
Waiver of Past Defaults.

 
Subject to Sections 2.09, 8.07 and 11.02, the Holders of a majority in principal
amount of the outstanding Notes (which may include consents obtained in
connection with a tender offer or exchange offer of Notes) by notice to the
Trustee may waive an existing Default and its consequences, except a continuing
Default in the payment of principal of, or interest on, any Note as specified in
Section 8.01(i) or (ii); provided, however, that the Holders of a majority in
aggregate principal amount of the then-outstanding Notes may rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration.  The Issuer shall deliver to the Trustee an
Officers’ Certificate stating that the requisite percentage of Holders have
consented to such waiver and attaching copies of such consents.  When a Default
is waived, it is cured and ceases.
 
SECTION 8.05.
Control by Majority.

 
The Holders of not less than a majority in principal amount of the outstanding
Notes may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
it.  Subject to Section 9.01, however, the Trustee may refuse to follow any
direction that conflicts with any law or this Indenture, that the Trustee
determines may be unduly prejudicial to the rights of another Holder, or that
may involve the Trustee in personal liability; provided, that the Trustee may
take any other action deemed proper by the Trustee which is not inconsistent
with such direction.
 
 
-114-

--------------------------------------------------------------------------------

 

In the event the Trustee takes any action or follows any direction pursuant to
this Indenture, the Trustee shall be entitled to indemnification against any
loss or expense caused by taking such action or following such direction.
 
SECTION 8.06.
Limitation on Suits.

 
No Holder will have any right to institute any proceeding with respect to this
Indenture or for any remedy thereunder, unless the Trustee:
 
(i)           has failed to act for a period of 60 days after receiving written
notice of a continuing Event of Default by such Holder and a request to act by
Holders of at least 25% in aggregate principal amount of Notes outstanding;
 
(ii)          has been offered indemnity satisfactory to it in its reasonable
judgment; and
 
(iii)         has not received from the Holders of a majority in aggregate
principal amount of the outstanding Notes a direction inconsistent with such
request.
 
However, such limitations do not apply to a suit instituted by a Holder of any
Note for enforcement of payment of the principal of or interest on such Note on
or after the due date therefor (after giving effect to the grace period
specified in Section 8.01(i)).
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.
 
SECTION 8.07.
Rights of Holders to Receive Payment.

 
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of, and interest on, a Note, on or after the
respective due dates therefor, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of the Holder.
 
SECTION 8.08.
Collection Suit by Trustee.

 
If a Default in payment of principal or interest specified in Section 8.01(i) or
(ii) occurs and is continuing, the Trustee may recover judgment in its own name
and as trustee of an express trust against the Issuer or any other obligor on
the Notes for the whole amount of principal and accrued interest and fees
remaining unpaid, together with interest on overdue principal and, to the extent
that payment of such interest is lawful, interest on overdue installments of
interest, in each case at the rate per annum borne by the Notes and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
 
 
-115-

--------------------------------------------------------------------------------

 

SECTION 8.09.
Trustee May File Proofs of Claim.

 
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relating to the Issuer, their creditors or their property and shall
be entitled and empowered to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same, and any
Custodian in any such judicial proceedings is hereby authorized by each Holder
to make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agent and counsel, and any other
amounts due the Trustee under Section 9.07.  Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.  The Trustee shall be entitled to participate as a member of any
official committee of creditors in the matters as it deems necessary or
advisable.
 
SECTION 8.10.
Priorities.

 
If the Trustee or Noteholder Collateral Agent collects any money or property
pursuant to this Article Eight, it shall pay out the money or property (subject
to the Intercreditor Agreement) in the following order:
 
First:  to the Trustee and Noteholder Collateral Agent for amounts due under
Section 9.07 or Section 12.11;
 
Second:  to Holders for interest accrued on the Notes, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;
 
Third:  to Holders for principal amounts due and unpaid on the Notes, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal; and
 
Fourth:  to the Issuer or, if applicable, the Guarantors, as their respective
interests may appear.
 
The Trustee, upon prior notice to the Issuer, may fix a record date and payment
date for any payment to Holders pursuant to this Section 8.10.
 
SECTION 8.11.
Undertaking for Costs.

 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee or Noteholder Collateral Agent for any action
taken or omitted by it as Trustee or Noteholder Collateral Agent, a court in its
discretion may require the filing by any party litigant in the suit of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant.  This Section 8.11
does not apply to a suit by the Trustee or Noteholder Collateral Agent, a suit
by a Holder pursuant to Section 8.07, or a suit by a Holder or Holders of more
than 10% in principal amount of the outstanding Notes.
 
 
-116-

--------------------------------------------------------------------------------

 
 
ARTICLE NINE
 
TRUSTEE
 
SECTION 9.01.
Duties of Trustee.

 
(a)          If a Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs.
 
(b)          Except during the continuance of a Default:
 
(i)           The Trustee need perform only those duties as are specifically set
forth herein or in the Trust Indenture Act and no duties, covenants,
responsibilities or obligations shall be implied in this Indenture against the
Trustee.
 
(ii)           In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates (including Officers’ Certificates)
or opinions (including Opinions of Counsel and opinions relating to fair market
value) furnished to the Trustee and conforming to the requirements of this
Indenture.  However, in the case of any such certificates or opinions which by
any provision hereof are specifically required to be furnished to the Trustee,
the Trustee shall examine the certificates and opinions to determine whether or
not they conform to the requirements of this Indenture.
 
(c)          Notwithstanding anything to the contrary herein, the Trustee may
not be relieved from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
 
(i)           This paragraph does not limit the effect of Section 9.01(b).
 
(ii)           The Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.
 
(iii)           The Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 8.05.

 
-117-

--------------------------------------------------------------------------------

 
 
(d)          No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or to take or omit to take any action
under this Indenture or take any action at the request or direction of Holders
if it shall have reasonable grounds for believing that repayment of such funds
is not assured to it.
 
(e)          Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to this
Section 9.01.
 
(f)          The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuer.  Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
 
(g)          In the absence of bad faith, negligence or willful misconduct on
the part of the Trustee, the Trustee shall not be responsible for the
application of any money by any Paying Agent other than the Trustee.
 
SECTION 9.02.
Rights of Trustee.

 
Subject to Section 9.01:
 
(a)          The Trustee may rely conclusively on any resolution, certificate
(including any Officers’ Certificate), statement, instrument, opinion (including
any Opinion of Counsel), notice, request, direction, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper Person.  The Trustee need not investigate
any fact or matter stated in the document.
 
(b)          Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 14.05.  The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such Officers’ Certificate
or Opinion of Counsel.
 
(c)          The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent (other than an
agent who is an employee of the Trustee) appointed with due care.
 
(d)          The Trustee shall not be liable for any action it takes or omits to
take in good faith which it reasonably believes to be authorized or within its
rights or powers under this Indenture.
 
(e)          The Trustee may consult with counsel of its selection and the
advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.
 
(f)          The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby.
 
 
-118-

--------------------------------------------------------------------------------

 
 
(g)         The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Issuer, to examine the books, records,
and premises of the Issuer, personally or by agent or attorney at the sole cost
of the Issuer.
 
(h)          The Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.
 
(i)           The permissive rights of the Trustee to do things enumerated in
this Indenture shall not be construed as duties.
 
(j)           Except with respect to Section 6.01 and 6.06, the Trustee shall
have no duty to inquire as to the performance of the Issuer with respect to the
covenants contained in Article Six.  In addition, the Trustee shall not be
deemed to have knowledge of an Event of Default except (i) any Default or Event
of Default occurring pursuant to Sections 6.01, 8.01(i) or 8.01(ii) or (ii) any
Default or Event of Default of which the Trustee shall have received written
notification.
 
(k)          The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.
 
(l)           Delivery of reports to the Trustee pursuant to Section 6.16 hereof
shall not constitute actual knowledge of, or notice to, the Trustee of the
information contained therein.
 
SECTION 9.03.
Individual Rights of Trustee.

 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer, its Subsidiaries or its
respective Affiliates with the same rights it would have if it were not
Trustee.  Any Agent may do the same with like rights.  However, the Trustee must
comply with Sections 9.10 and 9.11.
 
SECTION 9.04.
Trustee’s Disclaimer.

 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes, and it shall not be
responsible for any statement of the Issuer in this Indenture or any document
issued in connection with the sale of Notes or any statement in the Notes other
than the Trustee’s certificate of authentication.  The Trustee makes no
representations with respect to the effectiveness or adequacy of this Indenture.
 
 
-119-

--------------------------------------------------------------------------------

 
 
SECTION 9.05.
Notice of Default.

 
If a Default occurs and is continuing and the Trustee receives actual notice of
such Default, the Trustee shall mail to each Holder notice of the uncured
Default within 30 days after such Default occurs.  Except in the case of a
Default in payment of principal of, or interest on, any Note, including an
accelerated payment and the failure to make a payment on the Change of Control
Payment Date pursuant to a Change of Control Offer or the Net Proceeds Payment
Date pursuant to a Net Proceeds Offer, or a Default in complying with the
provisions of Article Seven, the Trustee may withhold the notice if and so long
as the Board of Directors, the executive committee, or a trust committee of
directors and/or Responsible Officers, of the Trustee in good faith determines
that withholding the notice is in the interest of the Holders.
 
SECTION 9.06.
Reports by Trustee to Holders.

 
Within 60 days after each [             ], beginning with [            ], 2011,
the Trustee shall, to the extent that any of the events described in Trust
Indenture Act § 313(a) occurred within the previous twelve months, but not
otherwise, mail to each Holder a brief report dated as of such date that
complies with Trust Indenture Act § 313(a).  The Trustee also shall comply with
Trust Indenture Act §§ 313(b), 313(c) and 313(d).
 
A copy of each report at the time of its mailing to Holders shall be mailed to
the Issuer and filed with the SEC and each securities exchange, if any, on which
the Notes are listed.
 
The Issuer shall notify the Trustee if the Notes become listed on any securities
exchange or of any delisting thereof and the Trustee shall comply with Trust
Indenture Act § 313(d).
 
SECTION 9.07.
Compensation and Indemnity.

 
The Issuer shall pay to the Trustee from time to time such compensation as the
Issuer and the Trustee shall from time to time agree in writing for its services
hereunder.  The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust.  The Issuer shall reimburse the
Trustee upon request for all reasonable disbursements, expenses and advances
(including reasonable fees and expenses of counsel) incurred or made by it in
addition to the compensation for its services, except any such disbursements,
expenses and advances as may be attributable to the Trustee’s negligence, bad
faith or willful misconduct.  Such expenses shall include the reasonable fees
and expenses of the Trustee’s agents and counsel.
 
 
-120-

--------------------------------------------------------------------------------

 
 
The Issuer shall indemnify each of the Trustee or any predecessor Trustee and
its agents for, and hold them harmless against, any and all loss, damage, claims
including taxes (other than taxes based upon, measured by or determined by the
income of the Trustee), liability or expense (including reasonable fees and
expenses of counsel) incurred by them except for such actions to the extent
caused by any negligence, bad faith or willful misconduct on their part, arising
out of or in connection with the acceptance or administration of this trust
including the reasonable costs and expenses of defending themselves against or
investigating any claim or liability in connection with the exercise or
performance of any of the Trustee’s rights, powers or duties hereunder
(including the costs and expenses of enforcing this Indenture against the Issuer
or the Guarantors (including this Section 9.07)).  The Trustee shall notify the
Issuer promptly of any claim asserted against the Trustee or any of its agents
for which it may seek indemnity, provided, however, that the failure to so
notify the Issuer shall not relieve the Issuer of any liability that it may have
to the Trustee hereunder (except to the extent that the Issuer is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure).  The Issuer shall defend the claim and the Trustee shall
cooperate in the defense.  The Trustee and its agents subject to the claim may
have separate counsel and the Issuer shall pay the reasonable fees and expenses
of such counsel; provided, however, that the Issuer will not be required to pay
such fees and expenses if there is no conflict of interest between the Issuer
and the Trustee and its agents subject to the claim in connection with such
defense as reasonably determined by the Trustee.  The Issuer need not pay for
any settlement made without its written consent, which consent shall not be
unreasonably withheld or delayed.  The Issuer need not reimburse any expense or
indemnify against any loss or liability to the extent incurred by the Trustee
through the Trustee’s negligence, bad faith or willful misconduct.
 
To secure the Issuer’s payment obligations in this Section 9.07, the Trustee
shall have a Lien prior to the Notes against all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal and interest on particular Notes.
 
When the Trustee incurs expenses or renders services after a Default specified
in Section 8.01(xi) or (xii) occurs, such expenses and the compensation for such
services shall be paid to the extent allowed under any Bankruptcy Law.
 
Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 9.07 shall survive the satisfaction and discharge of this
Indenture or the appointment of a successor Trustee.
 
SECTION 9.08.
Replacement of Trustee.

 
The Trustee may resign at any time by so notifying the Issuer in writing.  The
Holders of a majority in principal amount of the outstanding Notes may remove
the Trustee by so notifying the Issuer and the Trustee and may appoint a
successor Trustee.  The Issuer may remove the Trustee if:
 
(i)           The Trustee fails to comply with Section 9.10;
 
(ii)          The Trustee is adjudged a bankrupt or an insolvent;
 
(iii)         A receiver or other public officer takes charge of the Trustee or
its property; or
 
(iv)         The Trustee becomes incapable of acting.
 
 
-121-

--------------------------------------------------------------------------------

 
 
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall notify each Holder of such event and
shall promptly appoint a successor Trustee.  Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the Notes
may appoint a successor Trustee to replace the successor Trustee appointed by
the Issuer.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer.  Immediately after that, the retiring
Trustee shall transfer, after payment of all sums then owing to the Trustee
pursuant to Section 9.07, all property held by it as Trustee to the successor
Trustee, subject to the Lien provided in Section 9.07, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture.  A successor Trustee shall mail notice of its succession to each
Holder.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee at
the expense of the Issuer.
 
If the Trustee fails to comply with Section 9.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
Notwithstanding replacement of the Trustee pursuant to this Section 9.08, the
Issuer’s obligations under Section 9.07 shall continue for the benefit of the
retiring Trustee.
 
SECTION 9.09.
Successor Trustee by Merger, Etc.

 
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided, that such corporation shall be
otherwise qualified and eligible under this Article Nine.
 
SECTION 9.10.
Eligibility; Disqualification.

 
This Indenture shall always have a Trustee who satisfies the requirement of
Trust Indenture Act §§ 310(a)(1), 310(a)(2) and 310(a)(5).  The Trustee shall
have a combined capital and surplus of at least $50.0 million as set forth in
its most recent published annual report of condition.  The Trustee shall comply
with Trust Indenture Act § 310(b); provided, however, that there shall be
excluded from the operation of Trust Indenture Act § 310(b)(1) any indenture or
indentures under which other securities, or certificates of interest or
participation in other securities, of the Issuer are outstanding, if the
requirements for such exclusion set forth in Trust Indenture Act § 310(b)(1) are
met.  The provisions of Trust Indenture Act § 310 shall apply to the Issuer and
any other obligor of the Notes.
 
 
-122-

--------------------------------------------------------------------------------

 

SECTION 9.11.
Preferential Collection of Claims Against the Issuer.

 
The Trustee, in its capacity as Trustee hereunder, shall comply with Trust
Indenture Act § 311(a), excluding any creditor relationship listed in Trust
Indenture Act § 311(b).  A Trustee who has resigned or been removed shall be
subject to Trust Indenture Act § 311(a) to the extent indicated.
 
SECTION 9.12.
Notice of Payment of Additional Interest.

 
In the event that the Issuer is required to pay Additional Interest pursuant to
the terms of the Registration Rights Agreement, the Issuer shall provide a
written notice to the Trustee of the Issuer’s obligation to pay Additional
Interest no later than 15 days prior to the next Interest Payment Date, which
notice shall set forth the amount of the Additional Interest to be paid by the
Issuer.  The Trustee shall not at any time be under any duty or responsibility
to any Holders to determine whether Additional Interest is payable and the
amount thereof.
 
ARTICLE TEN

 
DISCHARGE OF INDENTURE; DEFEASANCE
 
SECTION 10.01.
Termination of the Issuer’s Obligations.

 
The Issuer may terminate its obligations under the Notes, this Indenture and the
Security Documents and the obligations of the Guarantors under the Note
Guarantees, this Indenture and the Security Documents and this Indenture and the
Security Documents shall cease to be of further effect, except those obligations
referred to in the penultimate paragraph of this Section 10.01, if:
 
(i)           All the Notes that have been authenticated and delivered (except
lost, stolen or destroyed Notes which have been replaced or paid and Notes for
whose payment money has been deposited in trust or segregated and held in trust
by the Issuer and thereafter repaid to the Issuer or discharged from this trust)
have been delivered to the Trustee for cancellation, or
 
(ii)           (a)  All Notes not delivered to the Trustee for cancellation
otherwise have become due and payable, will become due and payable, or may be
called for redemption, within one year and the Issuer has irrevocably deposited
or caused to be deposited with the Trustee funds in trust sufficient to pay and
discharge the entire Indebtedness (including all principal and accrued interest)
on the Notes not theretofore delivered to the Trustee for cancellation,
 
(1)           The Issuer has paid all sums then due and payable by it under this
Indenture, and
 
(2)           The Issuer has delivered irrevocable instructions to the Trustee
to apply the deposited money toward the payment of the Notes at maturity or on
the Redemption Date, as the case may be.
 
 
-123-

--------------------------------------------------------------------------------

 

In addition, the Issuer must deliver an Officers’ Certificate and an Opinion of
Counsel stating that all conditions precedent to satisfaction and discharge have
been complied with.
 
In the case of clause (ii) of this Section 10.01, and subject to the next
sentence and notwithstanding the foregoing paragraph, the Issuer’s obligations
in Sections 2.05, 2.06, 2.07, 2.08, Article Five, 6.01, 6.02, 6.03 (as to legal
existence of the Issuer only), 9.07, 10.05 and 10.06 shall survive until the
Notes are no longer outstanding pursuant to the last paragraph of
Section 2.08.  After the Notes are no longer outstanding, the Issuer’s
obligations in Sections 9.07, 10.05 and 10.06 shall survive.
 
After such delivery or irrevocable deposit, the Trustee upon request shall
acknowledge in writing the discharge of the Issuer’s obligations under the Notes
and this Indenture except for those surviving obligations specified above.
 
SECTION 10.02.
Legal Defeasance and Covenant Defeasance.

 
(a)          The Issuer may, at its option and at any time, elect to have either
paragraph (b) or (c) below be applied to all outstanding Notes upon compliance
with the conditions set forth in Section 10.03.
 
(b)          Upon the Issuer’s exercise under Section 10.02(a) hereof of the
option applicable to this Section 10.02(b), the Issuer and the Guarantors shall,
subject to the satisfaction of the conditions set forth in Section 10.03, be
deemed to have been discharged from their obligations with respect to all
outstanding Notes, Note Guarantees and the Security Documents on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”).  For
this purpose, Legal Defeasance means that the Issuer and the Guarantors shall be
deemed to have paid and discharged the entire Indebtedness represented by the
outstanding Notes, the Note Guarantees, this Indenture and the Security
Documents which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 10.04 hereof and the other Sections of this Indenture
referred to in (i)and (ii)below, and to have satisfied all its other obligations
under such Notes and this Indenture and the Guarantors shall be deemed to have
satisfied all of their obligations under the Note Guarantees, this Indenture and
the Security Documents (and the Trustee and the Noteholder Collateral Agent, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:
 
(i)           The rights of Holders of outstanding Notes to receive, solely from
the trust fund described in Section 10.04 hereof, and as more fully set forth in
such Section 10.04, payments in respect of the principal of, premium, if any,
and interest on such Notes when such payments are due;
 
(ii)          The Issuer’s obligations with respect to such Notes under
Article Two and Section 6.02 hereof;
 
 
-124-

--------------------------------------------------------------------------------

 
 
(iii)           The rights, powers, trusts, duties and immunities of the Trustee
and Noteholder Collateral Agent hereunder and the Issuer’s and Guarantors’
obligations in connection therewith; and
 
(iv)           The provisions of this Article Ten applicable to Legal
Defeasance.
 
Subject to compliance with this Article Ten, the Issuer may exercise its option
under this Section 10.02(b) notwithstanding the prior exercise of its option
under Section 10.02(c) hereof.
 
(c)          Upon the Issuer’s exercise under paragraph (a) hereof of the option
applicable to this paragraph (c), the Issuer and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 10.03 hereof, be
released from their respective obligations under the covenants contained in
ARTICLE Three (solely with rights to the Holders purchase option upon a
Fundamental Change of Control), Sections 6.03 (other than with respect to the
legal existence of the Issuer), 6.04, 6.05 and 6.08 through 6.21 and ARTICLES
Seven, Twelve and Thirteen hereof and the Security Documents with respect to the
outstanding Notes on and after the date the conditions set forth in
Section 10.03 are satisfied (hereinafter, “Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes).  For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Issuer and the Guarantors may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute an Event of Default under Section 8.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes shall
be unaffected thereby.  In addition, upon the Issuer’s exercise under paragraph
(a) hereof of the option applicable to this paragraph (c), subject to the
satisfaction of the conditions set forth in Section 10.03 hereof, clauses (vii),
(viii), (ix), (x), (xiii) and (xiv) of Section 8.01 hereof shall not constitute
Events of Default.
 
SECTION 10.03.
Conditions to Legal Defeasance or Covenant Defeasance.

 
The following shall be the conditions to the application of either
Section 10.02(b) or 10.02(c) hereof to the outstanding Notes:
 
(i)           The Issuer must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, U.S. Legal Tender, U.S. Government Obligations
or a combination thereof, in such amounts as will be sufficient (without
reinvestment), in the opinion of a nationally recognized firm of independent
public accountants selected by the Issuer, to pay the principal of and interest
on the Notes on the stated date for payment or on the Redemption Date of the
principal or installment of principal of or interest on the Notes,
 
 
-125-

--------------------------------------------------------------------------------

 
 
(ii)           In the case of Legal Defeasance, the Issuer shall have delivered
to the Trustee an Opinion of Counsel in the United States confirming that:
 
(1)           The Issuer has received from, or there has been published by the
Internal Revenue Service, a ruling, or
 
(2)           Since the date of this Indenture, there has been a change in the
applicable United States federal income tax law,
 
in either case to the effect that, and based thereon this Opinion of Counsel
shall confirm that, the Holders will not recognize income, gain or loss for
United States federal income tax purposes as a result of such Legal Defeasance
and will be subject to United States federal income tax on the same amounts, in
the same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred,
 
(iii)           In the case of Covenant Defeasance, the Issuer shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that the Holders will not recognize income,
gain or loss for United States federal income tax purposes as a result of such
Covenant Defeasance and will be subject to United States federal income tax on
the same amounts, in the same manner and at the same times as would have been
the case if the Covenant Defeasance had not occurred,
 
(iv)           No Default shall have occurred and be continuing on the date of
such deposit (other than a Default resulting from the borrowing of funds to be
applied to such deposit),
 
(v)           The Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a Default under this Indenture or a
default under any other material agreement or instrument to which the Issuer or
any of its Subsidiaries is a party or by which the Issuer or any of its
Subsidiaries is bound (other than any such Default or default resulting solely
from the borrowing of funds to be applied to such deposit),
 
(vi)           The Issuer shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by it with the intent of
preferring the Holders over any other of its creditors or with the intent of
defeating, hindering, delaying or defrauding any other of its creditors or
others, and
 
(vii)           The Issuer shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that the conditions provided
for in, in the case of the Officers’ Certificate, clauses (i) through (vi) and,
in the case of the Opinion of Counsel, clauses (ii) and/or (iii) and (v) of this
Section 10.03 have been complied with.
 
 
-126-

--------------------------------------------------------------------------------

 
 
SECTION 10.04.
Application of Trust Money.

 
The Trustee or Paying Agent shall hold in trust U.S. Legal Tender and U.S.
Government Obligations deposited with it pursuant to this Article Ten, and shall
apply the deposited U.S. Legal Tender and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of the principal of
and the interest on the Notes.  The Trustee shall be under no obligation to
invest said U.S. Legal Tender and U.S. Government Obligations, except as it may
agree with the Issuer.
 
The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender and U.S. Government
Obligations deposited pursuant to Section 10.03 or the principal and interest
received in respect thereof, other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.
 
Anything in this Article Ten to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the Issuer’s request any
U.S. Legal Tender and U.S. Government Obligations held by it as provided in
Section 10.03 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
 
SECTION 10.05.
Repayment to the Issuer.

 
The Trustee and the Paying Agent shall pay to the Issuer upon request any money
held by them for the payment of principal or interest that remains unclaimed for
two years; provided, that the Trustee or such Paying Agent, before being
required to make any payment, may at the expense of the Issuer cause to be
published once in a newspaper of general circulation in the City of New York or
mail to each Holder entitled to such money notice that such money remains
unclaimed and that after a date specified therein which shall be at least 30
days from the date of such publication or mailing any unclaimed balance of such
money then remaining will be repaid to the Issuer.  After payment to the Issuer,
Holders entitled to such money must look to the Issuer for payment as general
creditors unless an applicable law designates another Person.
 
SECTION 10.06.
Reinstatement.

 
If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender and U.S.
Government Obligations in accordance with this Article Ten by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, or if the funds deposited with the Trustee to effect Covenant
Defeasance are insufficient to pay the principal of, and interest on, the Notes
when due, the Issuer’s obligations under this Indenture, and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article Ten until such time as the Trustee or Paying Agent is permitted to apply
all such U.S. Legal Tender and U.S. Government Obligations in accordance with
this Article Ten; provided, that if the Issuer has made any payment of interest
on, or principal of, any Notes because of the reinstatement of its obligations,
the Issuer shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the U.S. Legal Tender and U.S. Government Obligations
held by the Trustee or Paying Agent.
 
 
-127-

--------------------------------------------------------------------------------

 
 
ARTICLE ELEVEN

 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
SECTION 11.01.
Without Consent of Holders.

 
(a)          Subject to Section 11.03, the Issuer and the Trustee and the
Noteholder Collateral Agent together, may amend or supplement this Indenture,
the Notes, the Note Guarantees or any other Note Documents without notice to or
consent of any Holder:
 
(i)           To cure any ambiguity, defect or inconsistency;
 
(ii)          To provide for uncertificated Notes in addition to or in place of
certificated Notes;
 
(iii)         To provide for the assumption of the Issuer’s obligations to the
Noteholder Secured Parties in the case of a merger, consolidation or sale of all
or substantially all of the assets, in accordance with Article Seven;
 
(iv)         To release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture (to the extent permitted by this Indenture);
 
(v)          To add any Subsidiary of the Issuer as a Guarantor;
 
(vi)         To make any change that would provide additional rights or benefits
to the Holders or would not materially adversely affect the rights of any
Holder;
 
(vii)        In the case of this Indenture, to comply with requirements of the
SEC in order to effect or maintain the qualification of this Indenture under the
Trust Indenture Act;
 
(viii)       To add additional assets as Collateral or otherwise enter into
additional or supplemental Security Documents;
 
(ix)          To release Collateral from the Lien pursuant to the Indenture, the
Security Documents and the Intercreditor Agreement when permitted or required by
such agreements;
 
(x)           To make, complete or confirm any grant of Collateral permitted or
required by this Indenture or any of the Security Documents or to the extent
required under the Intercreditor Agreement, to conform any Security Documents to
reflect amendments or other modifications to comparable provisions under ABL
Facility security documents; or
 
 
-128-

--------------------------------------------------------------------------------

 
 
(xi)           To amend the Intercreditor Agreement pursuant to Section 10.5
thereof or otherwise enter into an Intercreditor Agreement in respect of an ABL
Facility permitted hereby;
 
provided, that the Issuer has delivered to the Trustee and Noteholder Collateral
Agent an Opinion of Counsel and an Officers’ Certificate, each stating that such
amendment or supplement complies with the provisions of this Section 11.01.
 
(b)          After an amendment, supplement or waiver under this Section 11.01
becomes effective, the Issuer shall mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.
 
SECTION 11.02.
With Consent of Holders.

 
(a)          Subject to Sections 8.07 and 11.03, the Issuer, the Guarantors and
the Trustee and Noteholder Collateral Agent together, with the written consent
(which may include consents obtained in connection with a tender offer or
exchange offer for Notes) of the Holder or Holders of at least a majority in
aggregate principal amount of the Notes then outstanding may amend or supplement
this Indenture, the Notes or the Note Guarantees or other Note Documents,
without notice to any other Holders.  Subject to Sections 8.07 and 11.03, the
Holder or Holders of a majority in aggregate principal amount of the outstanding
Notes may waive compliance with any provision of this Indenture, the Notes or
the Note Guarantees or the other Note Documents without notice to any other
Holders;
 
(b)          Notwithstanding Section 11.02(a), without the consent of each
Holder affected, no amendment or waiver may:
 
(i)           Reduce, or change the maturity, of the principal of any Note;
 
(ii)          Reduce the rate of or extend the time for payment of interest on
any Note;
 
(iii)         Reduce any amounts payable upon redemption, conversion or any
Fundamental Change of Control or Conversion Event or change the date on, or the
circumstances under, which any Notes are subject to redemption or purchase
(other than provisions of Article Three and Section 6.11, except that if a
Fundamental Change of Control has occurred, no amendment or other modification
of the obligation of the Issuer to repurchase the Notes upon a Fundamental
Change of Control shall be made without the consent of each Holder of the Notes
affected);
 
(iv)         Reduce the Fundamental Change of Control Purchase Price, the number
of Additional Shares or Make Whole Payment in connection with a Fundamental
Change of Control or the Cash Conversion Amount in connection with a Conversion
Event or amend or modify in any manner adverse to the Holders the Issuer’s
obligations to make such payments;
 
 
-129-

--------------------------------------------------------------------------------

 

(v)          Make any Note payable in money or currency other than that stated
in the Notes;
 
(vi)         Expressly subordinate in right of payment such Note or any Note
Guarantee to any other Indebtedness of the Issuer or any Guarantor;
 
(vii)        Reduce the percentage of Holders necessary to consent to an
amendment or waiver to this Indenture or the Notes;
 
(viii)       Waive a continuing default in the payment of principal of or
premium or interest on any Notes (except a rescission of acceleration of the
Notes by the Holders thereof as provided in this Indenture and a waiver of the
payment default that resulted from such acceleration);
 
(ix)          Impair the rights of Holders to receive payments of principal of
or interest on the Notes on or after the due date therefor or to institute suit
for the enforcement of any payment on the Notes;
 
(x)           Release any Guarantor that is a Significant Subsidiary from any of
its obligations under its Note Guarantee or this Indenture, except as permitted
by this Indenture;
 
(xi)          Make any change in these amendment and waiver provisions; or
 
(xii)         Make any change that adversely affects the conversion rights of
any Holder of the Notes, including any change to the provisions set forth in
Article Five.
 
In addition, without the consent of the Holders of at least 66⅔% in principal
amount of the Notes then outstanding, (a) no amendment to this Indenture, the
Notes, the Note Guarantees or other Note Documents may release all or
substantially all of the Collateral from the Liens securing the Notes and (b) no
amendment to, or waiver of, the provisions of this Indenture, the Notes, the
Note Guarantees or other Note Documents may alter the priority of the Liens
securing the Collateral in any manner that adversely affects the rights of the
Holders of the Notes, in each case other than in accordance with the terms of
the applicable Note Documents.
 
(c)          It shall not be necessary for the consent of the Holders under this
Section 11.02 to approve the particular form of any proposed amendment,
supplement or waiver but it shall be sufficient if such consent approves the
substance thereof.
 
(d)          A consent to any amendment, supplement or waiver under this
Indenture by any Holder given in connection with an exchange (in the case of an
exchange offer) or a tender (in the case of a tender offer) of such Holder’s
Notes will not be rendered invalid by such tender or exchange.

 
(e)          After an amendment, supplement or waiver under this Section 11.02
becomes effective, the Issuer shall mail to the Holders affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amendment, supplement or
waiver.

 
-130-

--------------------------------------------------------------------------------

 
 
SECTION 11.03.
Compliance with the Trust Indenture Act.

 
From the date on which this Indenture is qualified under the Trust Indenture
Act, every amendment, waiver or supplement of this Indenture, the Notes or the
Note Guarantees shall comply with the Trust Indenture Act as then in effect.
 
SECTION 11.04.
Revocation and Effect of Consents.

 
Until an amendment, waiver or supplement becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder or subsequent Holder may revoke the consent as
to his Note or portion of his Note by notice to the Trustee or the Issuer
received before the date on which the Trustee receives an Officers’ Certificate
certifying that the Holders of the requisite principal amount of Notes have
consented (and not theretofore revoked such consent) to the amendment,
supplement or waiver.
 
The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement or
waiver, which record date shall be prior to the first solicitation of such
consent.  If a record date is fixed, then notwithstanding the last sentence of
the immediately preceding paragraph, those Persons who were Holders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to revoke any consent previously given, whether or not such Persons
continue to be Holders after such record date.  No such consent shall be valid
or effective for more than 120 days after such record date.  The Issuer shall
inform the Trustee in writing of the fixed record date if applicable.
 
After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (i) through (xii)
of Section 11.02(b), in which case, the amendment, supplement or waiver shall
bind only each Holder of a Note who has consented to it and every subsequent
Holder of a Note or portion of a Note that evidences the same debt as the
consenting Holder’s Note; provided, that any such waiver shall not impair or
affect the right of any Holder to receive payment of principal of, and interest
on, a Note, on or after the respective due dates therefor, or to bring suit for
the enforcement of any such payment on or after such respective dates without
the consent of such Holder.
 
SECTION 11.05.
Notation on or Exchange of Notes.

 
If an amendment, supplement or waiver changes the terms of a Note, the Issuer
may require the Holder of the Note to deliver it to the Trustee.  The Issuer
shall provide the Trustee with an appropriate notation on the Note about the
changed terms and cause the Trustee to return it to the Holder at the Issuer’s
expense.  Alternatively, if the Issuer or the Trustee so determines, the Issuer
in exchange for the Note shall issue, and the Trustee shall authenticate, a new
Note that reflects the changed terms.  Failure to make the appropriate notation
or issue a new Note shall not affect the validity and effect of such amendment,
supplement or waiver.
 
 
-131-

--------------------------------------------------------------------------------

 

SECTION 11.06.
Trustee to Sign Amendments, Etc.

 
The Trustee and the Noteholder Collateral Agent shall execute any amendment,
supplement or waiver authorized pursuant to this Article Eleven; provided, that
the Trustee and the Noteholder Collateral Agent may, but shall not be obligated
to, execute any such amendment, supplement or waiver which affects the Trustee’s
or Noteholder Collateral Agent’s own rights, duties or immunities under this
Indenture.  The Trustee and Noteholder Collateral Agent shall be entitled to
receive, and shall be fully protected in relying upon, an Opinion of Counsel and
an Officers’ Certificate each stating that the execution of any amendment,
supplement or waiver authorized pursuant to this Article Eleven is authorized or
permitted by this Indenture and that such amendment is the legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms and complies with the provisions of this Indenture.  Such Opinion
of Counsel shall be at the expense of the Issuer.
 
ARTICLE TWELVE

 
SECURITY DOCUMENTS
 
SECTION 12.01.
Collateral and Security Documents.

 
The due and punctual payment of the principal of and interest on the Notes when
and as the same shall be due and payable, whether on an Interest Payment Date,
at maturity, by acceleration, repurchase, redemption or otherwise, and interest
on the overdue principal of and interest on the Notes and payment of all other
Obligations of the Issuer and the Guarantors to the Holders, the Trustee or the
Noteholder Collateral Agent under this Indenture, the Notes, the Intercreditor
Agreement and the Security Documents, according to the terms hereunder or
thereunder, shall be secured by (i) first-priority Liens and security interests
on the Notes Collateral, subject to Permitted Liens and (ii) second-priority
Liens and security interests in the ABL Collateral, subject to the
first-priority Liens and security interests securing Obligations, Swap
Obligations and Banking Services Obligations, incurred under the ABL Facilities
or in respect of Swap Obligations and Banking Services Obligations with lenders
(or their Affiliates) under the ABL Facilities up to the Maximum ABL Debt Amount
and Permitted Liens, in each case as provided in the Security Documents which
the Issuer and the Guarantors, as the case may be, have entered into as
reasonably requested by the Noteholder Collateral Agent hereafter delivered as
required or permitted by this Indenture, the Collateral Documents and the
Intercreditor Agreement.  The Trustee and the Issuer hereby acknowledge and
agree that the Noteholder Collateral Agent holds the Collateral in trust for the
benefit of the Noteholder Secured Parties, in each case pursuant to the terms of
the Security Documents and the Intercreditor Agreement.  Each Holder, by
accepting a Note, consents and agrees to the terms of the Security Documents
(including the provisions providing for the possession, use, release and
foreclosure of Collateral) and the Intercreditor Agreement as the same may be in
effect or may be amended from time to time in accordance with their terms and
this Indenture and the Intercreditor Agreement, and authorizes and directs the
Noteholder Collateral Agent to enter into the Security Documents and the
Intercreditor Agreement and to perform its obligations and exercise its rights
thereunder in accordance therewith; provided, however, that if any of the
provisions of the Security Documents limit, qualify or conflict with the duties
imposed by the provisions of the TIA (if this Indenture is qualified under the
TIA), the TIA shall control.  The Issuer shall deliver to the Noteholder
Collateral Agent copies of all documents pursuant to the Security Documents, and
will do or cause to be done all such acts and things as may be reasonably
required by the next sentence of this Section 12.01, to assure and confirm to
the Noteholder Collateral Agent the security interest in the Collateral
contemplated hereby, by the Security Documents or any part thereof, as from time
to time constituted, so as to render the same available for the security and
benefit of this Indenture and of the Notes secured hereby, according to the
intent and purposes herein expressed.  The Issuer shall, and shall cause the
Subsidiaries of the Issuer to, use its commercially reasonable efforts to take
any and all actions reasonably required to cause the Security Documents to
create and maintain, as security for the Obligations, a valid and enforceable,
except as enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity),
perfected Lien and security interest (subject to Permitted Liens) in and on all
of the Collateral (subject to the terms of the Intercreditor Agreement), in
favor of the Noteholder Collateral Agent for the benefit of the Secured Parties,
in each case subject to and in accordance with the terms of the Security
Documents.
 
 
-132-

--------------------------------------------------------------------------------

 

SECTION 12.02.
Recordings and Opinions.

 
(a)          To the extent applicable (if this Indenture is qualified under the
TIA), the Issuer will cause TIA § 313(b), relating to reports, and TIA § 314(d),
relating to the release of property or securities subject to the Lien of the
Security Documents, to be complied with.
 
(b)          Any release of Collateral permitted by Section 12.03 hereof will be
deemed not to impair the Liens under this Indenture, the Collateral Agreement
and the other Security Documents in contravention thereof. Any certificate or
opinion required by TIA § 314(d) may be made by an officer or legal counsel, as
applicable, of the Issuer except in cases where TIA § 314(d) requires that such
certificate or opinion be made by an independent Person, which Person will be an
independent engineer, appraiser or other expert selected by or reasonably
satisfactory to the Trustee.
 
(c)          Notwithstanding anything to the contrary in this Section 12.02, the
Issuer will not be required to comply with all or any portion of TIA § 314(d) if
it reasonably determines that under the terms of TIA § 314(d) or any
interpretation or guidance as to the meaning thereof of the SEC and its staff,
including “no action” letters or exemptive orders, all or any portion of TIA
§ 314(d) is inapplicable to any release or series of releases of Collateral.  In
addition, and without limiting the generality of the foregoing, the Subsidiaries
of the Issuer may, among other things, without any release or consent by the
Trustee (and without the delivery of any Officers’ Certificate or any other
documents under this Indenture, except as specified in this Section 12.02(c),
but otherwise in compliance with the covenants of this Indenture and the
Security Documents, conduct ordinary course activities with respect to the
Collateral including, without limitation (i) selling or otherwise disposing of,
in any transaction or series of related transactions, any property subject to
the Liens and security interests created by this Indenture or any of the
Security Documents which has become worn out, defective or obsolete or not used
or useful in the business; (ii) abandoning, terminating, canceling, releasing or
making alterations in or substitutions of any leases or contracts subject to the
Liens and security interests created by the Security Documents;
(iii) surrendering or modifying any franchise, license or permit subject to the
Liens and security interests created by the Security Documents which it may own
or under which it may be operating; (iv) altering, repairing, replacing or
changing the location or position of and adding to its structures, machinery,
systems, equipment, fixtures and appurtenances; (v) granting a license of any
intellectual property; (vi) selling, transferring or otherwise disposing of
inventory in the ordinary course of business; (vii) collecting accounts
receivable in the ordinary course of business or selling, liquidating, factoring
or otherwise disposing of accounts receivable in the ordinary course of
business; (viii) making cash payments (including for the repayment of
Indebtedness or interest and in connection with the Issuer’s cash management
activities) from cash that is at any time part of the Collateral in the ordinary
course of business that are not otherwise prohibited by this Indenture or the
Security Documents; and (ix) abandoning any intellectual property which is no
longer used or useful in the Issuer’s business.  The Issuer must deliver to the
Trustee within 30 calendar days following the end of each fiscal year (or such
later date as the Trustee shall agree), an Officers’ Certificate to the effect
that all releases and withdrawals during the preceding fiscal year (or since the
date of this Indenture, in the case of the first such certificate) in which no
release or consent of the Trustee was obtained in the ordinary course of the
Issuer’s and its Subsidiaries’ business were not prohibited by this
Indenture.  Notwithstanding any of the foregoing to the contrary, the Trustee
shall execute and deliver to the Issuer all documents reasonably requested to
evidence any such releases of Collateral.  In addition, in lieu of releasing the
Liens created by any of the Mortgages, the Trustee or Collateral Agent will, at
the request of the Issuer, to the extent necessary to facilitate future savings
of mortgage recording tax in states that impose such taxes, assign such Liens to
any such new lender or collateral agent.
 
 
-133-

--------------------------------------------------------------------------------

 

SECTION 12.03.
Release of Collateral.

 
(a)          Subject to Section 12.02 hereof, Collateral may be released from
the Lien and security interest created by the Security Documents at any time or
from time to time in accordance with the provisions of the Security Documents,
the Intercreditor Agreement or as provided hereby.  The Issuer and the
Guarantors will be entitled to a release of property and other assets included
in the Collateral from the Liens securing the Notes, and the Trustee (subject to
its receipt of an Officer Certificate and Opinion of Counsel as provided below)
shall release, or instruct the Noteholder Collateral Agent to release, as
applicable, the same from such Liens at the Issuer’s sole cost and expense,
under one or more of the following circumstances:
 
(i)           To enable the Issuer or any Guarantor to sell, exchange or
otherwise dispose of any of the Collateral to the extent not prohibited under
Section 6.11;
 
(ii)          In the case of a Guarantor that is released from its Guarantee
with respect to the Notes, the release of the property and assets of such
Guarantor;
 
(iii)         Pursuant to an amendment or waiver in accordance with Article Nine
of this Indenture;
 
 
-134-

--------------------------------------------------------------------------------

 

(iv)         Pursuant to the terms of the Intercreditor Agreement; or
 
(v)          If the Notes have been discharged or defeased pursuant to
Section 10.01 or Section 10.02; provided, that in the case of any release in
whole pursuant to clauses (i), (ii) and (iii) above, all amounts owing at such
time to the Trustee under this Indenture, the Notes, the Notes Guarantees, the
Security Documents and the Intercreditor Agreement have been paid.
 
Upon receipt of an Officers’ Certificate and an Opinion of Counsel certifying
that all conditions precedent under the Indenture and the Security Documents
(and TIA Section 314(d) (if this Indenture is qualified under the TIA)), if any,
to such release have been met and any necessary or proper instruments of
termination, satisfaction or release prepared by the Issuer, the Trustee shall,
or shall cause the Noteholder Collateral Agent, to execute, deliver or
acknowledge (at the Issuer’s expense) such instruments or releases to evidence
the release of any Collateral permitted to be released pursuant to this
Indenture or the Security Documents or the Intercreditor Agreement. Neither the
Trustee nor the Noteholder Collateral Agent shall be liable for any such release
undertaken in good faith in reliance upon any such Officer Certificate or
Opinion of Counsel, and notwithstanding any term hereof or in any Security
Document to the contrary, the Trustee and Noteholder Collateral Agent shall not
be under any obligation to release any such Lien and security interest, or
execute and deliver any such instrument of release, satisfaction or termination,
unless and until it receives such Officer Certificate and Opinion of Counsel.
 
Notwithstanding any provision to the contrary herein, upon the request of the
Issuer accompanied by an Officers’ Certificate and Opinion of Counsel (that each
action is in compliance with the terms of this Indenture, Intercreditor
Agreement and the Security Documents) the Trustee shall instruct the Noteholder
Collateral Agent to execute and deliver UCC financing statement amendments or
releases (which shall be in form and substance reasonably satisfactory to the
Noteholder Collateral Agent and prepared by the Issuer or such Grantor) solely
to the extent necessary to delete property or assets not required to be subject
to a Lien under the Security Documents from the description of assets in any
previously filed financing statements. If requested in writing by the Issuer or
any Grantor, the Trustee shall instruct the Noteholder Collateral Agent to
execute and deliver such documents, instruments or statements (which shall be
prepared in form and substance reasonably satisfactory to the Noteholder
Collateral Agent and by the Issuer or such Grantor) and to take such other
action as the Issuer may reasonably request to evidence or confirm that such
property or assets not required to be subject to a Lien under the Security
Documents described in the immediately preceding sentence has  been released
from the Liens of each of the Security Documents. The Noteholder Collateral
Agent shall execute and deliver such documents, instruments and statements and
shall take all such actions promptly upon receipt of such instructions from the
Issuer, any Grantor or the Trustee.
 
 
-135-

--------------------------------------------------------------------------------

 
 
SECTION 12.04.
Certificates of the Trustee.

 
In the event that the Issuer wishes to release Collateral in accordance with
this Indenture, the Security Documents and the Intercreditor Agreement at a time
when the Trustee is not itself also the Noteholder Collateral Agent and the
Issuer has delivered the certificates and documents required by the Security
Documents and Section 12.03 hereof, and, based on an Opinion of Counsel pursuant
to Section 14.04, will deliver a certificate to the Noteholder Collateral Agent
setting forth such determination.  The Trustee, however, shall have no duty to
confirm the legality, genuineness, accuracy, contents or validity of such
documents (or any signature appearing therein), its sole duty being to certify
its receipt of such documents which, on their face (and assuming that they are
what they purport to be), conform to § 314(d) of the TIA.
 
SECTION 12.05.
Suits to Protect the Collateral.

 
Subject to the provisions of Article Nine hereof and the terms, conditions and
provisions of the Intercreditor Agreement, the Trustee in its sole discretion
and without the consent of the Holders, on behalf of the Holders, may or may
direct the Noteholder Collateral Agent to take all actions it deems necessary or
appropriate in order to:
 
(a)          Enforce any of the terms of the Security Documents; and
 
(b)         Collect and receive any and all amounts payable in respect of the
obligations hereunder.
 
Subject to the terms, conditions and provisions of this Indenture and the
Security Documents and the Intercreditor Agreement, the Trustee shall have power
to institute and to maintain such suits and proceedings as it may deem expedient
to prevent any impairment of the Collateral by any acts which may be unlawful or
in violation of any of the Security Documents or this Indenture, and such suits
and proceedings as the Trustee, in its sole discretion, may deem expedient to
preserve or protect its interests and the interests of the Holders in the
Collateral (including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the Lien on the Collateral or be prejudicial to the interests of
the Holders or the Trustee). Nothing in this Section 12.05 shall be considered
to impose any such duty or obligation to act on the part of the Trustee.
 
SECTION 12.06.
Authorization of Receipt of Funds by the Trustee Under the Security Documents.

 
Subject to the terms, conditions and provisions of the Intercreditor Agreement,
the Trustee is authorized to receive any funds for the benefit of the Holders
distributed under the Security Documents, and to make further distributions of
such funds to the Holders according to the provisions of this Indenture.
 
 
-136-

--------------------------------------------------------------------------------

 

SECTION 12.07.
Purchaser Protected.

 
In no event shall any purchaser in good faith of any property purported to be
released hereunder be bound to ascertain the authority of the Noteholder
Collateral Agent or the Trustee to execute the release or to inquire as to the
satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor shall any purchaser or other
transferee of any property or rights permitted by this Article Twelve to be sold
be under any obligation to ascertain or inquire into the authority of the Issuer
or the applicable Guarantor to make any such sale or other transfer.
 
SECTION 12.08.
Powers Exercisable by Receiver or Trustee.

 
In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article Twelve upon the Issuer
or a Guarantor with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuer or a Guarantor or of any officer or officers thereof
required by the provisions of this Article Twelve; and if the Trustee shall be
in the possession of the Collateral under any provision of this Indenture, then
such powers may be exercised by the Trustee.
 
SECTION 12.09.
Release Upon Termination of the Issuer’s Obligations.

 
In the event that the Issuer delivers to the Trustee, in form and substance
reasonably acceptable to it, an Officers’ Certificate certifying that
(i) payment in full of the principal of, together with accrued and unpaid
interest on, the Notes and all other Obligations under this Indenture, the
Guarantees and the Security Documents that are due and payable at or prior to
the time such principal, together with accrued and unpaid interest, are paid,
(ii) the Issuer shall have discharged its obligations under Section 10.01 or
exercised its legal defeasance option or its covenant defeasance option under
Section 10.02, in each case in compliance with the provisions of Article Ten, or
(iii) with respect to Remaining Notes only, a Conversion Event has occurred, the
Trustee shall deliver to the Issuer and the Noteholder Collateral Agent a notice
stating that the Trustee, on behalf of the Holders, disclaims and gives up any
and all rights it has in or to the Collateral (other than with respect to funds
held by the Trustee pursuant to Article Ten), and any rights it has under the
Security Documents, and upon receipt by the Noteholder Collateral Agent of such
notice, the Noteholder Collateral Agent shall be deemed not to hold a Lien in
the Collateral on behalf of the Trustee and shall do or cause to be done all
acts reasonably necessary or reasonably requested by the Issuer to evidence the
release of such Lien as soon as is reasonably practicable or otherwise deliver
any such Collateral to the applicable Guarantor (including without limitation,
execution and filing of Lien releases, instruments, documents and return of any
Collateral then in its possession).
 
 
-137-

--------------------------------------------------------------------------------

 
 
SECTION 12.10.
Noteholder Collateral Agent.

 
(a)          The Trustee and each of the Holders by acceptance of the Notes
hereby designates and appoints the Noteholder Collateral Agent as its agent
under this Indenture, the Collateral Agreement, the Security Documents and the
Intercreditor Agreement and the Trustee and each of the Holders by acceptance of
the Notes hereby irrevocably authorizes the Noteholder Collateral Agent to take
such action on its behalf under the provisions of this Indenture, the Collateral
Agreement, the Security Documents and the Intercreditor Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Noteholder Collateral Agent by the terms of this Indenture, the Collateral
Agreement, the Security Documents and the Intercreditor Agreement, together with
such powers as are reasonably incidental thereto.  The Noteholder Collateral
Agent agrees to act as such on the express conditions contained in this
Section 12.10.  Notwithstanding any provision to the contrary contained
elsewhere in this Indenture, the Collateral Agreement, the Security Documents
and the Intercreditor Agreement, the Noteholder Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Noteholder Collateral Agent have or be deemed to have any fiduciary
relationship with the Trustee, any Holder or any Grantor, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Indenture, the Collateral Agreement, the Security Documents
and the Intercreditor Agreement or otherwise exist against the Noteholder
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Indenture with reference to the Noteholder
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Except as expressly otherwise provided in this
Indenture, the Noteholder Collateral Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Noteholder Collateral Agent is expressly entitled to take or assert under this
Indenture, the Collateral Agreement, the Security Documents and the
Intercreditor Agreement, including the exercise of remedies pursuant to
Article Eight, and any action so taken or not taken shall be deemed consented to
by the Trustee and the Holders.
 
(b)          The Noteholder Collateral Agent may execute any of its duties under
this Indenture, the Security Documents or the Intercreditor Agreement by or
through agents, employees, attorneys-in-fact or through its Related Persons and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Noteholder Collateral Agent shall not be responsible for the
negligence or misconduct of any agent, employee, attorney-in-fact or Related
Person that it selects as long as such selection was made without negligence or
willful misconduct (other than any employee).
 
(c)           None of the Noteholder Collateral Agent, any of its respective
Related Persons shall (i) be liable for any action taken or omitted to be taken
by any of them under or in connection with this Indenture or the transactions
contemplated hereby (except for its own gross negligence, willful misconduct or
bad faith) or under or in connection with the Collateral Agreement, any Security
Document or Intercreditor Agreement or the transactions contemplated thereby
(except for its own gross negligence, bad faith or willful misconduct), or
(ii) be responsible in any manner to any of the Trustee or any Holder for any
recital, statement, representation, warranty, covenant or agreement made by the
Issuer or any Grantor or Affiliate of any Grantor, or any officer or Related
Person thereof, contained in this or any Indenture, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Noteholder Collateral Agent under or in connection with, this or any
other Indenture, the Collateral Agreement, the Security Documents or the
Intercreditor Agreement, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this or any other Indenture, the Collateral
Agreement, the Security Documents or the Intercreditor Agreement, or for any
failure of any Grantor or any other party to this Indenture, the Collateral
Agreement, the Security Documents or the Intercreditor Agreement to perform its
obligations hereunder or thereunder.  None of the Noteholder Collateral Agent or
any of its respective Related Persons shall be under any obligation to the
Trustee or any Holder to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this or any
other Indenture, the Collateral Agreement, the Security Documents or the
Intercreditor Agreement or to inspect the properties, books, or records of any
Grantor or any Grantor’s Affiliates.
 
 
-138-

--------------------------------------------------------------------------------

 

(d)         The Noteholder Collateral Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, facsimile, or telephone message, statement, or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including, without limitation,
counsel to any Grantor), independent accountants and other experts and advisors
selected by the Noteholder Collateral Agent.  The Noteholder Collateral Agent
shall be fully justified in failing or refusing to take any action under this or
any other Indenture, the Security Documents or the Intercreditor Agreement
unless it shall first receive such advice or concurrence of the Trustee as it
deems appropriate and, if it so requests, it shall first be indemnified to its
reasonable satisfaction by the Holders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Noteholder Collateral Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this or any other Indenture, the
Security Documents or the Intercreditor Agreement in accordance with a request
or consent of the Trustee and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of the Holders.
 
(e)         The Noteholder Collateral Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Noteholder Collateral Agent shall have received written notice from the
Trustee or a Grantor referring to this Indenture, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  The
Noteholder Collateral Agent shall take such action with respect to such Default
or Event of Default as may be requested by the Trustee in accordance with
Article Eight (subject to Section 12.10); provided, however, that unless and
until the Noteholder Collateral Agent has received any such request, the
Noteholder Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
 
(f)          U.S. Bank National Association and its respective Affiliates (and
any successor Noteholder Collateral Agent and its affiliates) may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Grantor and its Affiliates as
though it was not the Noteholder Collateral Agent hereunder and without notice
to or consent of the Trustee.  The Trustee and the Holders acknowledge that,
pursuant to such activities, U.S. Bank National Association or its respective
Affiliates (and any successor Noteholder Collateral Agent and its affiliates)
may receive information regarding any Grantor or its Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Grantor or such Affiliate) and acknowledge that the Noteholder Collateral
Agent shall not be under any obligation to provide such information to the
Trustee or the Holders. Nothing herein shall impose or imply any obligation on
the part of the U.S. Bank National Association (or any successor Noteholder
Collateral Agent) to advance funds.
 
 
-139-

--------------------------------------------------------------------------------

 

(g)         The Noteholder Collateral Agent may resign at any time upon thirty
(30) days prior written notice to the Trustee and the Grantors, such resignation
to be effective upon the acceptance of a successor agent to its appointment as
Noteholder Collateral Agent.  If the Noteholder Collateral Agent resigns under
this Indenture, the Trustee, subject to the consent of the Issuer (which shall
not be unreasonably withheld and which shall not be required during a continuing
Event of Default), shall appoint a successor Noteholder Collateral Agent.  If no
successor noteholder collateral agent is appointed prior to the intended
effective date of the resignation of the Noteholder Collateral Agent (as stated
in the notice of resignation), the Noteholder Collateral Agent may appoint,
after consulting with the Trustee, subject to the consent of the Issuer (which
shall not be unreasonably withheld and which shall not be required during a
continuing Event of Default), a successor noteholder collateral agent.  If no
successor noteholder collateral agent is appointed and consented to by the
Issuer pursuant to the preceding sentence within thirty (30) days after the
intended effective date of resignation (as stated in the notice of resignation)
the Noteholder Collateral Agent shall be entitled to petition a court of
competent jurisdiction to appoint a successor.  Upon the acceptance of its
appointment as successor noteholder collateral agent hereunder, such successor
noteholder collateral agent shall succeed to all the rights, powers and duties
of the retiring Noteholder Collateral Agent, and the term “Noteholder Collateral
Agent” shall mean such successor noteholder collateral agent, and the retiring
Noteholder Collateral Agent’s appointment, powers and duties as the Noteholder
Collateral Agent shall be terminated.  After the retiring Noteholder Collateral
Agent’s resignation hereunder, the provisions of this 12.10 (and Section 12.11)
shall continue to inure to its benefit and the retiring Noteholder Collateral
Agent shall not by reason of such resignation be deemed to be released from
liability as to any actions taken or omitted to be taken by it while it was the
Noteholder Collateral Agent under this Indenture.
 
(h)         The Trustee shall initially act as Noteholder Collateral Agent and
shall be authorized to appoint co-Noteholder Collateral Agents as necessary in
its sole discretion. Except as otherwise explicitly provided herein or in the
Security Documents or the Intercreditor Agreement, neither the Noteholder
Collateral Agent nor any of its respective officers, directors, employees or
agents or other Related Persons shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any other Person or to take any other action whatsoever with regard
to the Collateral or any part thereof.  The Noteholder Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither the Noteholder Collateral Agent nor any of
its officers, directors, employees or agents shall be responsible for any act or
failure to act hereunder, except for its own willful misconduct, gross
negligence or bad faith.
 
(i)         The Trustee, as such and as Noteholder Collateral Agent, is
authorized and directed to (i) enter into the Collateral Agreement and the
Security Documents, (ii) enter into the Intercreditor Agreement, (iii) bind the
Holders on the terms as set forth in the Collateral Agreement and the Security
Documents and the Intercreditor Agreement and (iv) perform and observe its
obligations under the Collateral Agreement and the Security Documents and the
Intercreditor Agreement.
 
 
-140-

--------------------------------------------------------------------------------

 
 
(j)           The Trustee agrees that it shall not (and shall not be obliged
to), and shall not instruct the Noteholder Collateral Agent to, unless
specifically requested to do so by a majority of the Holders, take or cause to
be taken any action to enforce its rights under this Indenture or against any
Grantor, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
If at any time or times the Trustee shall receive (i) by payment, foreclosure,
set-off or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations arising under, or relating to, this Indenture, except for any
such proceeds or payments received by the Trustee from the Noteholder Collateral
Agent pursuant to the terms of this Indenture, or (ii) payments from the
Noteholder Collateral Agent in excess of the amount required to be paid to the
Trustee pursuant to Article Eight, the Trustee shall promptly turn the same over
to the Noteholder Collateral Agent, in kind, and with such endorsements as may
be required to negotiate the same to the Noteholder Collateral Agent.
 
(k)          The Trustee is each Holder’s agent for the purpose of perfecting
the Holders’ security interest in assets which, in accordance with Article 9 of
the Uniform Commercial Code can be perfected only by possession.  Should the
Trustee obtain possession of any such Collateral, upon request from the Issuer,
the Trustee shall notify the Noteholder Collateral Agent thereof, and, promptly
upon the Noteholder Collateral Agent’s request therefor shall deliver such
Collateral to the Noteholder Collateral Agent or otherwise deal with such
Collateral in accordance with the Noteholder Collateral Agent’s instructions.
 
(l)           The Noteholder Collateral Agent shall have no obligation
whatsoever to the Trustee or any of the Holders to assure that the Collateral
exists or is owned by any Grantor or is cared for, protected, or insured or has
been encumbered, or that the Noteholder Collateral Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, maintained
or enforced or are entitled to any particular priority, or to determine whether
all or the Grantor’s property constituting collateral intended to be subject to
the Lien and security interest of the Security Documents has been properly and
completely listed or delivered, as the case may be, or the genuineness,
validity, marketability or sufficiency thereof or title thereto, or to exercise
at all or in any particular manner or under any duty of care, disclosure, or
fidelity, or to continue exercising, any of the rights, authorities, and powers
granted or available to the Noteholder Collateral Agent pursuant to this
Indenture, any Security Document or the Intercreditor Agreement, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, the Noteholder Collateral Agent may act in any manner
it may deem appropriate, in its sole discretion given the Noteholder Collateral
Agent’s own interest in the Collateral and that the Noteholder Collateral Agent
shall have no other duty or liability whatsoever to the Trustee or any Holder as
to any of the foregoing.
 
(m)         No provision of this Indenture, the Collateral Agreement, the
Intercreditor Agreement or any Security Document shall require the Noteholder
Collateral Agent (or the Trustee) to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or thereunder or to take or omit to take any action hereunder or thereunder or
take any action at the request or direction of Holders (or the Trustee in the
case of the Noteholder Collateral Agent) if it shall have reasonable grounds for
believing that repayment of such funds is not assured to it.
 
 
-141-

--------------------------------------------------------------------------------

 

(n)          The Noteholder Collateral Agent (i) shall not be liable for any
action it takes or omits to take in good faith which it reasonably believes to
be authorized or within its rights or powers, or for any error of judgment made
in good faith by a Responsible Officer, unless it is proved that the Noteholder
Collateral Agent was grossly negligent in ascertaining the pertinent facts,
(ii) shall not be liable for interest on any money received by it except as the
Noteholder Collateral Agent may agree in writing with the Issuer (and money held
in trust by the Noteholder Collateral Agent need not be segregated from other
funds except to the extent required by law) and (iii) may consult with counsel
of its selection and the advice or opinion of such counsel as to matters of law
shall be full and complete authorization and protection from liability in
respect of any action taken, omitted or suffered by it in good faith and in
accordance with the advice or opinion of such counsel. The grant of permissive
rights or powers to the Noteholder Collateral Agent shall not be construed to
impose duties to act.
 
(o)          Neither the Noteholder Collateral Agent nor the Trustee shall be
liable for delays or failures in performance resulting from acts beyond its
control.  Such acts shall include but not be limited to acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters.  Neither the Noteholder Collateral
Agent nor the Trustee shall be liable for any indirect, special or consequential
damages (included but not limited to lost profits) whatsoever, even if it has
been informed of the likelihood thereof and regardless of the form of action.
 
SECTION 12.11.
Compensation and Indemnity.

 
The Noteholder Collateral Agent shall be entitled to the compensation and
indemnity set forth in Section 9.07 (with the references to the Trustee therein
being deemed to refer to the Noteholder Collateral Agent).
 
SECTION 12.12.
Intercreditor Agreement, Collateral Agreement and Other Security Documents.

 
The Trustee and Noteholder Collateral Agent is each hereby directed and
authorized to execute and deliver the Intercreditor Agreement, the Collateral
Agreement and any other Security Documents in which it is named as a party.  It
is hereby expressly acknowledged and agreed that, in doing so, the Trustee and
the Noteholder Collateral Agent are not responsible for the terms or contents of
such agreements, or for the validity or enforceability thereof, or the
sufficiency thereof for any purpose. Whether or not so expressly stated therein,
in entering into, or taking (or forbearing from) any action under pursuant to,
the Intercreditor Agreement, the Collateral Agreement or any other Security
Documents, the Trustee and Noteholder Collateral Agent each shall have all of
the rights, immunities, indemnities and other protections granted to it under
this Indenture (in addition to those that may be granted to it under the terms
of such other agreement or agreements).

 
-142-

--------------------------------------------------------------------------------

 

ARTICLE THIRTEEN

 
NOTE GUARANTEE
 
SECTION 13.01.
Unconditional Guarantee.

 
Subject to the provisions of this Article Thirteen, each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably guarantees to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and the other Noteholder Secured Parties and their respective successors
and assigns, irrespective of the validity and enforceability of this Indenture,
the Notes, the other Note Documents or the obligations of the Issuer or any
other Guarantors to the Holders or the Trustee or the other Noteholder Secured
Parties hereunder or thereunder:  (a) (x) the due and punctual payment of the
principal of, premium, if any, and interest on the Notes when and as the same
shall become due and payable, whether at maturity, upon redemption or
repurchase, by acceleration or otherwise, (y) the due and punctual payment of
interest on the overdue principal and (to the extent permitted by law) interest,
if any, on the Notes and (z) the due and punctual payment and performance of all
other obligations of the Issuer and all other obligations of the other
Guarantors (including under the Note Guarantees) under the Note Documents, in
each case, to the Holders, the Trustee or the other Noteholder Secured Parties
hereunder or thereunder (including amounts due the Trustee or the Noteholder
Collateral Agent under Section 9.07 or Section 12.11, respectively, hereof), all
in accordance with the terms hereof and thereof (collectively, the “Guarantee
Obligations”); and (b) in case of any extension of time of payment or renewal of
any Notes or any of such other obligations, the due and punctual payment and
performance of Guarantee Obligations in accordance with the terms of the
extension or renewal, whether at maturity, upon redemption or repurchase, by
acceleration or otherwise.  Failing payment when due of any amount so
guaranteed, or failing performance of any other obligation of the Issuer to the
Holders under this Indenture, under the Notes or under the other Note Documents,
for whatever reason, each Guarantor shall be obligated to pay, or to perform or
cause the performance of, the same immediately.  A Default under this Indenture,
the Notes or the other Note Documents shall constitute an event of default under
the Note Guarantees, and shall entitle the Holders of Notes to accelerate the
obligations of the Guarantors thereunder in the same manner and to the same
extent as the obligations of the Issuer.
 
Each of the Guarantors hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes, this Indenture or the Note Documents, the absence of any action to
enforce the same, any waiver or consent by any Holder of the Notes with respect
to any provisions hereof or thereof, any release of any other Guarantor, the
recovery of any judgment against the Issuer, any action to enforce the same,
whether or not a Note Guarantee is affixed to any particular Note, or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor.  To the fullest extent permitted by law, each of the
Guarantors hereby waives the benefit of diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Issuer, any right to require a proceeding first against the Issuer,
protest, notice and all demands whatsoever and covenants that its Note Guarantee
shall not be discharged except by complete performance of the obligations
contained in the Notes, this Indenture and this Note Guarantee and the other
Note Documents.  This Note Guarantee is a guarantee of payment and not of
collection.  If any Holder or the Trustee or the Noteholder Collateral Agent is
required by any court or otherwise to return to the Issuer or to any Guarantor,
or any custodian, trustee, liquidator or other similar official acting in
relation to the Issuer or such Guarantor, any amount paid by the Issuer or such
Guarantor to the Trustee or such Holder, this Note Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.  Each
Guarantor further agrees that, as between it, on the one hand, and the Holders
of Notes and the Trustee and the Noteholder Collateral Agent, on the other hand,
(a) subject to this Article Thirteen, the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article Eight for the purposes of this
Note Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (b) in the event of any acceleration of such obligations as provided in
Article Eight hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantors for the purpose of this Note
Guarantee.
 
 
-143-

--------------------------------------------------------------------------------

 



SECTION 13.02.    Subordination.
 
The Issuer and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Issuer or any Restricted Subsidiary of
the Issuer shall be fully subordinated to the indefeasible payment in full in
cash of the obligations with respect to the Note Documents.
 
SECTION 13.03.    Limitation on Guarantor Liability.
 
Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal, foreign or state law to the extent
applicable to any Note Guarantee.  To effectuate the foregoing intention, the
Trustee, the Holders and the Guarantors hereby irrevocably agree that the
obligations of such Guarantor under its Note Guarantee and this Article Thirteen
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor (including any guarantee
under the Credit Agreement)  that are relevant under such laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Guarantor in respect of the obligations of
such other Guarantor under this Article Thirteen, result in the obligations of
such Guarantor under its Note Guarantee not constituting a fraudulent transfer
or conveyance.  Each Guarantor that makes a payment for distribution under its
Note Guarantee is entitled to a contribution from each other Guarantor in a pro
rata amount based on the adjusted net assets of each Guarantor.
 
SECTION 13.04.    Execution and Delivery of Note Guarantee.
 
To further evidence its Note Guarantee set forth in Section 13.01, each
Guarantor hereby agrees that a notation of such Note Guarantee, substantially in
the form of Exhibit B hereto, shall be endorsed on each Note authenticated and
delivered by the Trustee.  Such Note Guarantee shall be executed on behalf of
each Guarantor by either manual or facsimile signature of one Officer or other
person duly authorized by all necessary corporate action of each Guarantor who
shall have been duly authorized to so execute by all requisite corporate
action.  The validity and enforceability of any Note Guarantee shall not be
affected by the fact that it is not affixed to any particular Note.

 
-144-

--------------------------------------------------------------------------------

 

Each of the Guarantors hereby agrees that its Note Guarantee set forth in
Section 13.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of such Note Guarantee.
 
If an Officer of a Guarantor whose signature is on this Indenture or a Note
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which such Note Guarantee is endorsed or at any time thereafter, such
Guarantor’s Note Guarantee of such Note shall nevertheless be valid.
 
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Note Guarantee set forth in this
Indenture on behalf of each Guarantor.
 
SECTION 13.05.    Release of a Guarantor
 
A Guarantor shall be released from its obligations under its Note Guarantee and
its obligations under this Indenture and the Registration Rights Agreement:
 
(i)         In the event of a sale or other disposition of all or substantially
all of the assets of such Guarantor, by way of merger, consolidation or
otherwise; provided, that Net Available Proceeds of such sale or other
disposition are applied in accordance with the applicable provisions of this
Indenture, including without limitation Section 6.11 hereof; or
 
(ii)        in connection with any sale or other disposition of Capital Stock of
that Guarantor to a Person that is not (either before or after giving effect to
such transaction) the Company or a Restricted Subsidiary of the Company, if the
sale or other disposition does not violate Section 6.11 hereof and the Guarantor
ceases to be a Restricted Subsidiary of the Company as a result of the sale or
other disposition;
 
(iii)       If such Guarantor is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively; or
 
(iv)       If the Issuer exercises its legal defeasance option or its covenant
defeasance option pursuant to Section 10.02 and 10.03, if the Issuer’s
obligations under the Indenture are discharged in accordance Section 10.01 or
with respect to Remaining Notes, if a Conversion Event has occurred.
 
The Trustee shall execute an appropriate instrument prepared by the Issuer
evidencing the release of a Guarantor from its obligations under its Note
Guarantee upon receipt of a request by the Issuer or such Guarantor accompanied
by an Officers’ Certificate and an Opinion of Counsel certifying as to the
compliance with this Section 13.05; provided, however, that the legal counsel
delivering such Opinion of Counsel may rely as to matters of fact on one or more
Officers’ Certificates of the Issuer.

 
-145-

--------------------------------------------------------------------------------

 

Except as set forth in Articles Six and Seven and this Section 13.05, nothing
contained in this Indenture or in any of the Notes shall prevent any
consolidation or merger of a Guarantor with or into the Issuer or another
Guarantor or shall prevent any sale or conveyance of the property of a Guarantor
as an entirety or substantially as an entirety to the Issuer or another
Guarantor.
 
SECTION 13.06.     Waiver of Subrogation.
 
Until this Indenture is discharged and all of the Notes are discharged and paid
in full, each Guarantor hereby irrevocably waives and agrees not to exercise any
claim or other rights which it may now or hereafter acquire against the Issuer
or any other Guarantor that arise from the existence, payment, performance or
enforcement of the Issuer’s obligations or any other Guarantor’s obligations, in
each case under the Notes or this Indenture or the other Note Documents and such
Guarantor’s obligations under this Note Guarantee and this Indenture or the
other Note Documents, in any such instance including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
and any right to participate in any claim or remedy of the Holders or other
Noteholder Secured Parties against the Issuer or any other Guarantor, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Issuer or any other Guarantor, directly or indirectly, in cash or other assets
or by set-off or in any other manner, payment or security on account of such
claim or other rights.  If any amount shall be paid to any Guarantor in
violation of the preceding sentence and any amounts owing to the Trustee or the
Holders of Notes or other Noteholder Secured Parties under the Notes, this
Indenture, the other Note Documents or any other document or instrument
delivered under or in connection with such agreements or instruments, shall not
have been paid in full, such amount shall have been deemed to have been paid to
such Guarantor for the benefit of, and held in trust for the benefit of, the
Trustee or the Holders or the other Noteholder Secured Parties and shall
forthwith be paid to the Trustee for the benefit of itself or such Holders or
other Noteholder Secured Parties to be credited and applied to the obligations
in favor of the Trustee or the Holders or other Noteholder Secured Parties, as
the case may be, whether matured or unmatured, in accordance with the terms of
this Indenture.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Indenture
and that the waiver set forth in this Section 13.06 is knowingly made in
contemplation of such benefits.
 
SECTION 13.07.     Immediate Payment.
 
Each Guarantor agrees to make immediate payment to the Trustee on behalf of the
Holders of all Guarantee Obligations owing or payable to the respective Holders
upon receipt of a demand for payment therefor by the Trustee to such Guarantor
in writing.

 
-146-

--------------------------------------------------------------------------------

 

SECTION 13.08.     No Set-Off.
 
Each payment to be made by a Guarantor hereunder in respect of the Guarantee
Obligations shall be payable in the currency or currencies in which such
Guarantee Obligations are denominated, and, to the fullest extent permitted by
law, shall be made without set-off, counterclaim, reduction or diminution of any
kind or nature.
 
SECTION 13.09.    Guarantee Obligations Absolute.
 
The obligations of each Guarantor hereunder are and shall be absolute and
unconditional and any monies or amounts expressed to be owing or payable by each
Guarantor hereunder which may not be recoverable from such Guarantor on the
basis of a Note Guarantee shall be recoverable from such Guarantor as a primary
obligor and principal debtor in respect thereof.
 
SECTION 13.10.    Note Guarantee Obligations Continuing.
 
The obligations of each Guarantor hereunder shall be continuing and shall remain
in full force and effect until all such obligations have been paid and satisfied
in full.  Each Guarantor agrees with the Trustee that it will from time to time
deliver to the Trustee suitable acknowledgments of this continued liability
hereunder and under any other instrument or instruments in such form as counsel
to the Trustee may advise and as will prevent any action brought against it in
respect of any default hereunder being barred by any statute of limitations now
or hereafter in force and, in the event of the failure of a Guarantor so to do,
it hereby irrevocably appoints the Trustee the attorney and agent of such
Guarantor to make, execute and deliver such written acknowledgment or
acknowledgments or other instruments as may from time to time become necessary
or advisable, in the judgment of the Trustee on the advice of counsel, to fully
maintain and keep in force the liability of such Guarantor hereunder.
 
SECTION 13.11.    Note Guarantee Obligations Not Reduced.
 
The obligations of each Guarantor hereunder shall not be satisfied, reduced or
discharged solely by the payment of such principal, premium, if any, interest,
fees and other monies or amounts as may at any time prior to discharge of this
Indenture pursuant to Article Ten be or become owing or payable under or by
virtue of or otherwise in connection with the Notes or this Indenture or the
other Note Documents.
 
SECTION 13.12.    Note Guarantee Obligations Reinstated.
 
The obligations of each Guarantor hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment which would
otherwise have reduced the obligations of any Guarantor hereunder (whether such
payment shall have been made by or on behalf of the Issuer or by or on behalf of
a Guarantor) is rescinded or reclaimed from any of the Holders upon the
insolvency, bankruptcy, liquidation or reorganization of the Issuer or any
Guarantor or otherwise, all as though such payment had not been made.  If demand
for, or acceleration of the time for, payment by the Issuer or any other
Guarantor is stayed upon the insolvency, bankruptcy, liquidation or
reorganization of the Issuer or such Guarantor, all such Indebtedness otherwise
subject to demand for payment or acceleration shall nonetheless be payable by
each Guarantor as provided herein.

 
-147-

--------------------------------------------------------------------------------

 

SECTION 13.13.    Note Guarantee Obligations Not Affected.
 
To the fullest extent permitted by law, the obligations of each Guarantor
hereunder shall not be affected, impaired or diminished in any way by any act,
omission, matter or thing whatsoever, occurring before, upon or after any demand
for payment hereunder (and whether or not known or consented to by any Guarantor
or any of the Holders) which, but for this provision, might constitute a whole
or partial defense to a claim against any Guarantor hereunder or might operate
to release or otherwise exonerate any Guarantor from any of its obligations
hereunder or otherwise affect such obligations, whether occasioned by default of
any of the Holders or otherwise, including, without limitation:
 
(a)      Any limitation of status or power, disability, incapacity or other
circumstance relating to the Issuer or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting the Issuer or
any other Person;
 
(b)      Any irregularity, defect, unenforceability or invalidity in respect of
any Indebtedness or other obligation of the Issuers or any other Person under
this Indenture, the Notes, other Note Documents or any other document or
instrument;
 
(c)      Any failure of the Issuer or any other Guarantor, whether or not
without fault on its part, to perform or comply with any of the provisions of
this Indenture, the Notes, other Note Documents or any Note Guarantee, or to
give notice thereof to a Guarantor;
 
(d)      The taking or enforcing or exercising or the refusal or neglect to take
or enforce or exercise any right or remedy from or against the Issuer or any
other Person or their respective assets or the release or discharge of any such
right or remedy;
 
(e)      The granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Issuer or any other
Person;
 
(f)      Any change in the time, manner or place of payment of, or in any other
term of, any of the Notes, or any other amendment, variation, supplement,
replacement or waiver of, or any consent to departure from, any of the Notes or
this Indenture, including, without limitation, any increase or decrease in the
principal amount of or premium, if any, or interest on any of the Notes;
 
(g)      Any change in the ownership, control, name, objects, businesses,
assets, capital structure or constitution of the Issuer or a Guarantor;
 
(h)      Any merger or amalgamation of the Issuer or a Guarantor with any Person
or Persons;
 
(i)       The occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Guarantee Obligations or the obligations of a Guarantor under its Note
Guarantee; and

 
-148-

--------------------------------------------------------------------------------

 

(j)       Any other circumstance, including release of a Guarantor pursuant to
Section 13.05 (other than by complete, irrevocable payment) that might otherwise
constitute a legal or equitable discharge or defense of the Issuer under this
Indenture or the Notes or of a Guarantor in respect of its Note Guarantee
hereunder.
 
SECTION 13.14.    Waiver.
 
Without in any way limiting the provisions of Section 13.01, each Guarantor
hereby waives notice of acceptance hereof, notice of any liability of any
Guarantor hereunder, notice or proof of reliance by the Holders upon the
obligations of any Guarantor hereunder, and diligence, presentment, demand for
payment on the Issuer, protest, notice of dishonor or non-payment of any of the
Guarantee Obligations, or other notice or formalities to the Issuer or any
Guarantor of any kind whatsoever.
 
SECTION 13.15.    No Obligation to Take Action Against the Issuers.
 
Neither the Trustee nor any other Person shall have any obligation to enforce or
exhaust any rights or remedies against the Issuer or any other Person or any
property of the Issuer or any other Person before the Trustee is entitled to
demand payment and performance by any or all Guarantors of their liabilities and
obligations under their Note Guarantees or under this Indenture.
 
SECTION 13.16.    Dealing with the Issuer and Others.
 
The Holders, without releasing, discharging, limiting or otherwise affecting in
whole or in part the obligations and liabilities of any Guarantor hereunder and
without the consent of or notice to any Guarantor, may
 
(a)      Grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Issuer or any other Person;
 
(b)      Take or abstain from taking security or collateral from the Issuer or
from perfecting security or collateral of the Issuers;
 
(c)      Release, discharge, compromise, realize, enforce or otherwise deal with
or do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Issuer or any third party
with respect to the obligations or matters contemplated by this Indenture or the
Notes;
 
(d)      Accept compromises or arrangements from the Issuer;
 
(e)      Apply all monies at any time received from the Issuer or from any
security upon such part of the Guarantee Obligations as the Holders may see fit
or change any such application in whole or in part from time to time as the
Holders may see fit; and

 
-149-

--------------------------------------------------------------------------------

 

(f)       Otherwise deal with, or waive or modify their right to deal with, the
Issuers and all other Persons and any security as the Holders or the Trustee may
see fit.
 
SECTION 13.17.    Default and Enforcement.
 
If any Guarantor fails to pay in accordance with Section 13.07 hereof, subject
to the terms, conditions and provisions of the Intercreditor Agreement, the
Trustee may proceed in its name as trustee hereunder in the enforcement of the
Note Guarantee of any such Guarantor and such Guarantor’s obligations thereunder
and hereunder by any remedy provided by law, whether by legal proceedings or
otherwise, and to recover from such Guarantor the obligations.
 
SECTION 13.18.    Acknowledgment.
 
Each Guarantor hereby acknowledges communication of the terms of this Indenture
and the Notes and consents to and approves of the same.
 
SECTION 13.19.    Costs and Expenses.
 
Each Guarantor shall pay promptly following written demand (including
documentation reasonably supporting such demand) by the Trustee or Noteholder
Collateral Agent any and all reasonable costs, fees and expenses (including,
without limitation, reasonable legal fees on a solicitor and client basis)
incurred by the Trustee or Noteholder Collateral Agent, its agents, advisors and
counsel or any of the Holders in enforcing any of their rights under any Note
Guarantee.
 
SECTION 13.20.    No Merger or Waiver; Cumulative Remedies.
 
No Note Guarantee shall operate by way of merger of any of the obligations of a
Guarantor under any other agreement, including, without limitation, this
Indenture.  No failure to exercise and no delay in exercising, on the part of
the Trustee or the Holders, any right, remedy, power or privilege hereunder or
under this Indenture or the Notes, shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under this Indenture or the Notes preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges in the Note Guarantee
and under this Indenture, the Notes and any other document or instrument between
a Guarantor and/or the Issuers and the Trustee are cumulative and not exclusive
of any rights, remedies, powers and privilege provided by law.
 
SECTION 13.21.    Survival of Note Guarantee Obligations.
 
Without prejudice to the survival of any of the other obligations of each
Guarantor hereunder, the obligations of each Guarantor under Section 13.01 shall
survive the payment in full of the Guarantee Obligations and shall be
enforceable against such Guarantor, to the fullest extent permitted by law,
without regard to and without giving effect to any defense, right of offset or
counterclaim available to or which may be asserted by the Issuers or any
Guarantor.

 
-150-

--------------------------------------------------------------------------------

 

SECTION 13.22.    Note Guarantee in Addition to Other Guarantee Obligations.
 
The obligations of each Guarantor under its Note Guarantee and this Indenture
are in addition to and not in substitution for any other obligations to the
Trustee or to any of the Holders in relation to this Indenture or the Notes and
any guarantees or security at any time held by or for the benefit of any of
them.
 
SECTION 13.23.    Severability.
 
Any provision of this Article Thirteen which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction unless its removal
would substantially defeat the basic intent, spirit and purpose of this
Indenture and this Article Thirteen.
 
SECTION 13.24.    Successors and Assigns.
 
Each Note Guarantee shall be binding upon and inure to the benefit of each
Guarantor and the Trustee and the other Holders and other Noteholder Secured
Parties and their respective successors and permitted assigns, except that no
Guarantor may assign any of its obligations hereunder or thereunder, except as
permitted by Article Seven.
 
ARTICLE FOURTEEN
 
MISCELLANEOUS
 
SECTION 14.01.    Trust Indenture Act Controls.
 
If this Indenture is qualified under the TIA and any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control.
 
SECTION 14.02.    Notices.
 
Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
nationally recognized overnight courier service, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:
 
if to the Issuer or a Guarantor:
 
c/o U.S. Concrete, Inc.
2925 Briarpark, Suite 1050
Houston, TX 77042
Attention:  General Counsel

 
Telephone:    
Facsimile:    

 
-151-

--------------------------------------------------------------------------------

 

if to the Trustee or Noteholder Collateral Agent:
 
U.S. Bank National Association
150 Fourth Avenue North, 2nd Floor
Nashville, Tennessee  37219
Attention:  Corporate Trust Department – U.S. Concrete

 
Facsimile:    615-251-0737
 
With a copy to:
 
U.S. Bank National Association
100 Wall Street
New York, NY  10005
Attention:  Corporate Trust Department – U.S. Concrete
 
Facsimile:    615-251-0737
 
Each of the Issuer and the Trustee and Noteholder Collateral Agent by written
notice to each other such Person may designate additional or different addresses
for notices to such Person.  Any notice or communication to the Issuer and the
Trustee and Noteholder Collateral Agent, shall be deemed to have been given or
made as of the date so delivered if personally delivered; when replied to; when
receipt is acknowledged, if telecopied; five (5) calendar days after mailing if
sent by registered or certified mail, postage prepaid (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee); and next Business Day if by nationally recognized overnight
courier service.
 
Any notice or communication mailed to a Holder shall be mailed to him by first
class mail or other equivalent means at his address as it appears on the
registration books of the Registrar and shall be sufficiently given to him if so
mailed within the time prescribed.
 
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
 
SECTION 14.03.    Communications by Holders with Other Holders.
 
Holders may communicate pursuant to Trust Indenture Act § 312(b) with other
Holders with respect to their rights under this Indenture, the Notes or the Note
Guarantees.  The Issuer, the Trustee, the Registrar and any other Person shall
have the protection of Trust Indenture Act § 312(c).
 
SECTION 14.04.    Certificate and Opinion as to Conditions Precedent.
 
Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture, the Issuer shall furnish to the Trustee at the request of
the Trustee:

 
-152-

--------------------------------------------------------------------------------

 

(i)         An Officers’ Certificate, in form and substance reasonably
satisfactory to the Trustee, stating that, in the opinion of the signers, all
conditions precedent to be performed or effected by the Issuer, if any, provided
for in this Indenture relating to the proposed action have been complied with;
and
 
(ii)        An Opinion of Counsel stating that, in the opinion of such counsel,
all such conditions precedent have been complied with.
 
SECTION 14.05.    Statements Required in Certificate or Opinion.
 
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 6.06, shall include:
 
(i)         A statement that the Person making such certificate or opinion has
read such covenant or condition;
 
(ii)        A brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(iii)       A statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with or satisfied; and
 
(iv)       A statement as to whether or not, in the opinion of each such Person,
such condition or covenant has been complied with; provided, however, that with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.
 
SECTION 14.06.    Rules by Paying Agent or Registrar.
 
The Paying Agent or Registrar may make reasonable rules and set reasonable
requirements for their functions.
 
SECTION 14.07.    Legal Holidays.
 
If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day.
 
SECTION 14.08.    Governing Law.
 
THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 
-153-

--------------------------------------------------------------------------------

 

SECTION 14.09.    No Adverse Interpretation of Other Agreements.
 
This Indenture may not be used to interpret another indenture, loan or debt
agreement of any of the Issuer or any of its Subsidiaries.  Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.
 
SECTION 14.10.    No Recourse Against Others.
 
No director, officer, employee, incorporator, stockholder, member or manager of
the Issuer or any Guarantor shall have any liability for any obligations of the
Issuer under the Notes or this Indenture or of any Guarantor under its Note
Guarantee or this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation.  Each Holder of Notes by
accepting a Note waives and releases all such liability.  Such waiver and
release are part of the consideration for issuance of the Notes.
 
SECTION 14.11.    Successors.
 
All agreements of the Issuer and the Guarantors in this Indenture, the Notes and
the Note Guarantees shall bind their respective successors.  All agreements of
the Trustee and Noteholder Collateral Agent in this Indenture shall bind their
respective successors.
 
SECTION 14.12.    Duplicate Originals.
 
All parties may sign any number of copies of this Indenture.  Each signed copy
or counterpart shall be an original, but all of them together shall represent
the same agreement.
 
SECTION 14.13.    Severability.
 
To the extent permitted by applicable law, in case any one or more of the
provisions in this Indenture, in the Notes or in the Note Guarantees shall be
held invalid, illegal or unenforceable, in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions shall not in any way be affected or
impaired thereby, it being intended that all of the provisions hereof shall be
enforceable to the full extent permitted by law.
 
SECTION 14.14.    Senior Indebtedness.
 
The Issuer and each Guarantor hereby designate the obligations with respect to
the Note Documents as senior Indebtedness which is senior in right of payment in
full in cash to any subordinated Indebtedness of the Issuer or any Guarantor.
 
SECTION 14.15.    Intercreditor Agreement Governs.
 
Reference is made to the Intercreditor Agreement.  Notwithstanding anything to
the contrary contained herein, each Holder, by its acceptance of a Note,
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement, (c) authorizes and instructs
the Trustee and Noteholder Collateral Agent to enter into the Intercreditor
Agreement as Trustee and Noteholder Collateral Agent, respectively, and on
behalf of such Holder and (d) agrees this Indenture and the other Note Documents
are subject to the terms, conditions and provisions of the Intercreditor
Agreement.  The foregoing provisions are intended as an inducement to the
lenders under the Credit Agreement to extend credit and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

 
-154-

--------------------------------------------------------------------------------

 

SECTION 14.16.    Intercreditor Agreement, Collateral Agreement and Security
Documents.
 
In the event of any conflict between (a) this Indenture (on the one hand) and
(b) the Intercreditor Agreement, the Collateral Agreement and the Security
Documents (on the other hand), the provisions of the Intercreditor Agreement,
the Collateral Agreement and the Security Documents shall control.
 
SECTION 14.17.    Calculations.
 
Except as otherwise provided herein, the Issuer (or its agents) will be
responsible for making all calculations called for under this Indenture or the
Notes.  The Issuer (or its agents) will make all such calculations in good faith
and, absent manifest error, its calculations will be final and binding on
Holders.  The Issuer (or its agents) upon request will provide a schedule of its
calculations to each of the Trustee and the Conversion Agent, and each of the
Trustee and Conversion Agent is entitled to rely conclusively upon the accuracy
of such calculations without independent verification.  The Trustee will deliver
a copy of such schedule to any Holder upon the written request of such Holder.
 
SECTION 14.18.    Waiver of Jury Trial.
 
EACH OF THE ISSUER, THE GUARANTORS, THE NOTEHOLDER COLLATERAL AGENT AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
RELATING TO THE INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 14.19.    Force Majeure.
 
In no event shall the Trustee or the Noteholder Collateral Agent be responsible
or liable for any failure or delay in the performance of its obligations under
this Indenture arising out of or caused by, directly or indirectly, forces
beyond its reasonable control, including without limitation strikes, work
stoppages, accidents, acts of war or terrorism, civil, or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software or hardware)
services.

 
-155-

--------------------------------------------------------------------------------

 

SIGNATURES
 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the date first written above.
 

 
U.S. CONCRETE, INC., as Issuer
       
By: 
     
Name:
   
Title:
     
Guarantors:

 

 
ALBERTA INVESTMENTS, INC.
 
ALLIANCE HAULERS, INC.
 
AMERICAN CONCRETE PRODUCTS, INC.
 
ATLAS REDI-MIX, LLC
 
ATLAS-TUCK CONCRETE, INC.
 
BEALL CONCRETE ENTERPRISES, LLC
 
BEALL INDUSTRIES, INC.
 
BEALL MANAGEMENT, INC.
 
BUILDERS’ REDI-MIX, LLC
 
BWB, INC. OF MICHIGAN
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
CENTRAL PRECAST CONCRETE, INC.
 
HAMBURG QUARRY LIMITED LIABILITY
COMPANY
 
INGRAM CONCRETE, LLC
 
MG, LLC
 
REDI-MIX CONCRETE, L.P.
 
REDI-MIX GP, LLC
 
REDI-MIX, LLC
 
SAN DIEGO PRECAST CONCRETE, INC.
 
SIERRA PRECAST, INC.
 
SMITH PRE-CAST, INC.
 
SUPERIOR CONCRETE MATERIALS, INC.
 
U.S. CONCRETE ON-SITE, INC.
 
USC MANAGEMENT CO., LLC
 
USC PAYROLL, INC.
 
USC TECHNOLOGIES, INC.

 
 
 

--------------------------------------------------------------------------------

 
 

 
By: 
     
Name:
   
Title:
       
BRECKENRIDGE READY MIX, INC.
       
By:
     
Name:
   
Title:
       
KURTZ GRAVEL COMPANY
 
SUPERIOR HOLDINGS, INC.
 
TITAN CONCRETE INDUSTRIES, INC.
       
By:
     
Name:
   
Title:
       
RIVERSIDE MATERIALS, LLC
       
By:
     
Name:
   
Title:
       
EASTERN CONCRETE MATERIALS, INC.
       
By:
     
Name:
   
Title:
       
LOCAL CONCRETE SUPPLY & EQUIPMENT,
LLC
 
MASTER MIX CONCRETE, LLC
 
MASTER MIX, LLC
 
NYC CONCRETE MATERIALS, LLC
 
PEBBLE LANE ASSOCIATES, LLC

 
 
 

--------------------------------------------------------------------------------

 
 

 
By: 
     
Name:
   
Title:
     
USC ATLANTIC, INC.
       
By: 
     
Name:
   
Title:
       
USC MICHIGAN, INC.
       
By:
     
Name:
   
Title:
     
CONCRETE XXXIII ACQUISITION, INC.
 
CONCRETE XXXIV ACQUISITION, INC.
 
CONCRETE XXXV ACQUISITION, INC.
 
CONCRETE XXXVI ACQUISITION, INC.
       
By:
     
Name:
   
Title:
     
CONCRETE ACQUISITION III, LLC
 
CONCRETE ACQUISITION IV, LLC
 
CONCRETE ACQUISITION V, LLC
 
CONCRETE ACQUISITION VI, LLC
       
By:
     
Name:
   
Title:

 
[Indenture]

 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee and Noteholder Collateral Agent
         
By: 
       
Name:
     
Title:

 
[Indenture]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
 
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
 
U.S. CONCRETE, INC.
9.5% Convertible Secured Notes 2015
 

 
CUSIP No.
No.________
$_________

 
U.S. CONCRETE, INC., a Delaware corporation (the “Issuer”), for value received
promises to pay to ____________ or its registered assigns, the principal sum of
                          [or such other amount as is provided in a schedule
attached hereto]3 on [       ], 2015.
 
Interest Payment Dates:  [          ], [          ], [          ]  and
[         ], commencing [             ], 2010.
 
Record Dates:  [          ], [          ], [          ]  and [         ].
 
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.
 

--------------------------------------------------------------------------------

3
This language should be included only if the Note is issued in global form.



 
A-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.
 
Dated:  [            ], 201_
 

 
U.S. CONCRETE, INC., as Issuer
     
By:  
     
Name:
   
Title:

 
 
A-2

--------------------------------------------------------------------------------

 

FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the 9.5% Convertible Secured Notes due 2015 described in the
within-mentioned Indenture.
 
Dated:  [           ], 201_
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
       
By:  
  
   
Authorized Signatory


 
A-3

--------------------------------------------------------------------------------

 

(Reverse of Note)
 
9.5% Convertible Secured Notes due 2015
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.  All references to
“interest” herein, unless the context requires otherwise, shall include
“Additional Interest.”
 
1.     Interest.  U.S. Concrete, Inc., a Delaware corporation (the “Issuer”)
promises to pay interest on the principal amount of this Note at 9.5% per annum
from [          ], 2010 until maturity.  The Issuer will pay interest quarterly
on [        ], [        ], [          ] and [          ] of each year, or if any
such day is not a Business Day, on the next succeeding Business Day (each an
“Interest Payment Date”), commencing [           ], 2010.  Interest on the Notes
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of original issuance.  The Issuer shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand to the extent lawful at the rate equal to 2% per annum in excess of the
then applicable rate on the Notes; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the same rate to the extent lawful.  Interest will be
computed on the basis of a 360-day year of twelve 30-day months.
 
2.     Method of Payment.  The Issuer will pay interest on the Notes to the
Persons who are registered Holders of Notes at the Close of Business on the
[       ], [           ], [                   ] or [                ] next
preceding the Interest Payment Date (each a “Record Date”), even if such Notes
are canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest.  The Notes will be issued in denominations of $1,000 and integral
multiples thereof.  The Issuer shall pay principal, premium, if any, and
interest on the Notes in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts (“U.S. Legal Tender”).  Principal, premium, if any, and interest on the
Notes will be payable at the office or agency of the Issuer maintained for such
purpose except that, at the option of the Issuer, the payment of interest may be
made by check mailed to the Holders of the Notes at their respective addresses
set forth in the register of Holders of Notes; provided, that for Holders that
have given wire transfer instructions to the Issuer at least three Business Days
prior to the applicable payment date, the Issuer will make all payments of
principal, premium and interest by wire transfer of immediately available funds
to the accounts specified by the Holders thereof.  Until otherwise designated by
the Issuer, the Issuer’s office or agency in New York will be the office of the
Trustee maintained for such purpose.
 
3.     Paying Agent and Registrar.  Initially, U.S. Bank National Association,
the Trustee under the Indenture, will act as Paying Agent and Registrar.  The
Issuer may change any Paying Agent or Registrar without notice to any
Holder.  Except as provided in the Indenture, the Issuer or any of their
Subsidiaries may act in any such capacity.

 
A-4

--------------------------------------------------------------------------------

 

4.  Indenture.  The Issuer issued the Notes under an Indenture dated as of
[                        ], 2010 (“Indenture”) by and among the Issuer, the
Guarantors, the Trustee and Collateral Agent.  The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb)
(the “Trust Indenture Act”).  The Notes are subject to all such terms, and
Holders are referred to the Indenture and the Trust Indenture Act for a
statement of such terms.
 
5.     Conversion.
 
(a)     Optional Conversion. Subject to and in compliance with the provisions of
the Indenture (including without limitation the conditions of conversion of this
Note set forth in the Indenture), the Holder hereof has the right, at its
option, to convert the principal amount hereof or any portion of such principal
which is $1,000 or an integral multiple thereof, into shares of Common Stock at
the applicable Conversion Rate.  The initial Conversion Rate is 95.23809524
shares of Common Stock $1,000 principal amount of the Notes (equivalent to a
Conversion Price of approximately $10.50), subject to adjustment in certain
events described in the Indenture. Upon conversion, the Issuer will issue shares
of Common Stock as set forth in the Indenture. No fractional shares will be
issued upon any conversion, but an adjustment and payment in cash will be made,
as provided in the Indenture, in respect of any fraction of a share which would
otherwise be issuable upon the surrender of any Notes for conversion.  Notes in
respect of which a Holder is exercising its right to require repurchase on a
Fundamental Change of Control Purchase Date may be converted only if such Holder
withdraws its election to exercise such right in accordance with the terms of
the Indenture.
 
(b)     Termination of Conversion Right Upon Occurrence of a Conversion
Event.  Subject to and in compliance with the provisions of the Indenture
(including without limitation the conditions of conversion of this Note set
forth in the Indenture), upon occurrence of a Conversion Event the right to
convert Notes shall terminate as of 5:00 p.m. New York City time on the date
that is 45 days following the date the Issuer shall send notice of the
occurrence of the Conversion Event (the “Conversion Event Notice”).  The
Conversion Termination Date shall be the date that is 46 days following the
Conversion Event Notice.  Any Notes not converted prior to the Conversion
Termination Date as a result of the Conversion Cap (specified in (e) below),
may, at such Holder’s option, be converted into shares of the Common Stock on a
date or dates prior to the date that is 180 days following the Conversion Event
Termination Date provided that a Holder must send an election notice (an
“Election Notice”) specifying such later conversion to the Issuer prior to the
Conversion Termination Date.  Any Notes not converted in connection with a
Conversion Event may be redeemed, in whole or in part, at the Issuer’s option at
any time prior to the Maturity Date in accordance with Paragraph 7 hereof.
 
If a Conversion Event occurs on or prior to the second anniversary of the Issue
Date, in addition to the shares of Common Stock issuable  upon conversion or any
amounts received upon redemption or at maturity, the Holders shall receive an
amount in cash equal to the Cash Conversion Amount (which, at the election of
the Issuer and subject to satisfaction of certain conditions specified in the
Indenture, may be paid in shares of Common Stock).
 
As of the Conversion Termination Date, the interest on the Notes shall cease to
accrue, certain covenants and certain other provisions shall no longer have any
force or effect as specified in the Indenture and the Collateral securing the
Notes and Note Guarantees shall be released.

 
A-5

--------------------------------------------------------------------------------

 

(c)     Conversion in Connection with the Fundamental Change of Control.  If a
Holder converts its Notes in connection with a Fundamental Change of Control,
the Issuer shall (i) increase the Conversion Rate for the Notes so surrendered
for conversion by a number of Additional Shares of Common Stock as described in
the Indenture and (ii) pay to such Holder in cash the Make Whole Payment equal
to the total amount of interest that would have accrued and become payable on
such Notes from, but excluding, the Effective Date through, and including,
[             ], 20134 (but including any accrued and unpaid interest on the
Notes from the Issue Date through and including the Effective Date).  The Make
Whole Payment shall be made on the applicable Conversion Payment
Date.  Notwithstanding the above and subject to satisfaction of certain
conditions specified in the Indenture, at the election of the Issuer, the Make
Whole Payment may be paid in shares of its Common Stock.
 
(d)     Payment of Accrued Interest.  Upon conversion and without duplication,
Holders shall receive a separate cash payment for Accrued Interest, which, at
the election of the Issuer (subject to satisfaction of certain conditions
specified in the Indenture), may be paid in shares of its Common Stock.
 
(e)     Conversion Cap.  Notwithstanding anything to the contrary in this Note
and the Indenture, (i) a “beneficial owner” (as determined pursuant to
Section 13 of the Exchange Act) of the Notes shall not be entitled to convert
any Notes, (ii) the Issuer shall not be entitled to settle any cash payments
owing to any beneficial owner of Notes in shares of its Common Stock and
(iii) shares of any acquiror (or successor) shall not be issued upon conversion
pursuant to the adjustment mechanism contained in the Indenture or in connection
with a transaction governed by the provisions of the Indenture or upon a
Fundamental Change of Control  to the extent, and only to the extent, such
conversion or share settlement would cause such Person, together with its
Affiliates, to become a beneficial owner  of more than 9.9% of the issued and
outstanding shares of Common Stock (or such equivalent shares of an acquiror or
a successor) (the “Conversion Cap”).
 
6.     Repurchase at the Option of Holder
 
(a)     Upon a Fundamental Change of Control. Subject to and in compliance with
the provisions of the Indenture (including without limitation the conditions of
conversion of this Note set forth in Paragraph 5), upon occurrence of a
Fundamental Change of Control, the Holders shall have a right to require the
Issuer to repurchase all or a portion of their Notes at 100% of their principal
amount, plus accrued and unpaid interest, if any, thereon to but excluding the
Fundamental Change of Control Purchase Date.
 
(b)     From Net Proceeds of Certain Sales and Dispositions.  The Issuer is,
subject to certain conditions and exceptions, obligated to make an offer to
purchase Notes at 100% of their principal amount, plus accrued and unpaid
interest, if any, thereon to the date of repurchase, with certain net cash
proceeds of certain sales or other dispositions of assets in accordance with the
Indenture.
 

--------------------------------------------------------------------------------

4
NTD: Insert third anniversary of the closing date.



 
A-6

--------------------------------------------------------------------------------

 
 
7.       Redemption at the Option of the Issuer. On or after the Conversion
Termination Date, the Issuer may, at its option, redeem the Notes, in whole or
in part, out of funds legally available therefor, at any time or from time to
time, subject to the notice provisions and provisions for partial redemption
described in the Indenture, at a price (the “Redemption Price”) equal to 100% of
the principal amount thereof, plus accrued and unpaid interest, if any, to the
date fixed for redemption (the “Redemption Date”) plus the Cash Conversion
Amount; provided, that the Issuer may redeem only such Notes not otherwise
specified for conversion pursuant to an Election Notice.  The Issuer shall pay
the Redemption Price in respect of such Notes subject to redemption on the
Redemption Date in accordance with the provisions of the Indenture.  The Issuer
may elect to pay the Cash Conversion Amount, in whole or in part, in shares of
its Common Stock.
 
8.       Notice of Redemption.  Notice of redemption will be mailed by first
class mail at least 15 days but not more than 45 days before the Redemption Date
to each Holder of Notes to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part.  If any Note is to be
redeemed in part only, the notice of redemption that relates to such Note shall
state the portion of the principal amount thereof to be redeemed.  A new Note in
principal amount equal to the unredeemed portion thereof will be issued in the
name of the Holder thereof upon cancellation of the original Note.  On and after
the Redemption Date interest ceases to accrue on Notes or portions thereof
called for redemption.
 
9.       Mandatory Redemption.  The Issuer shall not be required to make any
sinking fund, mandatory redemption or other similar payments with respect to the
Notes.
 
10.     Denominations, Transfer, Exchange.  The Notes are in registered form
without coupons in denominations of $1,000 and integral multiples thereof.  The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture.  The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture.  The Issuer and the Registrar are not required to
transfer or exchange any Note selected for redemption.  Also, the Issuer and the
Registrar are not required to transfer or exchange any Notes for a period of 15
days before a selection of Notes to be redeemed.
 
11.     Persons Deemed Owners.  The registered Holder of a Note may be treated
as its owner for all purposes.
 
12.     Amendment, Supplement and Waiver.  The Note Documents may be amended or
supplemented only as provided in the Indenture.

 
A-7

--------------------------------------------------------------------------------

 

13.     Defaults and Remedies.  If a Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes generally may declare all the Notes to be due and payable
immediately.  Notwithstanding the foregoing, in the case of a Default arising
from certain events of bankruptcy or insolvency as set forth in the Indenture,
with respect to the Issuer, all outstanding Notes will become due and payable
without further action or notice.  Holders of the Notes may not enforce the
Indenture, the Security Documents, Intercreditor Agreement or the Notes except
as provided in the Indenture.  Subject to certain limitations, Holders of a
majority in principal amount of the then outstanding Notes may direct the
Trustee or Noteholder Collateral Agent in its exercise of any trust or
power.  The Trustee and Noteholder Collateral Agent may withhold from Holders of
the Notes notice of any continuing Default (except a Default relating to the
payment of principal or interest including an accelerated payment or the failure
to make a payment on the Fundamental Change of Control Purchase Date, or payment
in connection with a Conversion Event, on the Net Proceeds Payment Date pursuant
to a Net Proceeds Offer or a Default in complying with the provisions of
Article Seven of the Indenture) if they determine that withholding notice is in
their interest.  The Holders of a majority in aggregate principal amount of the
Notes then outstanding by notice to the Trustee may on behalf of the Holders of
all of the Notes waive any existing Default and its consequences under the
Indenture except a continuing Default in the payment of interest on, or the
principal of, or the premium on, the Notes.
 
14.     Restrictive Covenants.  The Indenture contains certain covenants that,
among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to make restricted payments, to incur indebtedness, to create
liens, to sell assets, to permit restrictions on dividends and other payments by
Restricted Subsidiaries of the Issuer, to consolidate, merge or sell all or
substantially all of its assets or to engage in transactions with
affiliates.  The limitations are subject to a number of important qualifications
and exceptions.  The Issuer must annually report to the Trustee on compliance
with such limitations and other provisions in the Indenture.
 
15.     No Recourse Against Others.  No director, officer, employee,
incorporator, stockholder, member or manager of the Issuer or any Guarantor
shall have any liability for any obligations of the Issuer under the Notes or
the Indenture, or of any Guarantor under its Note Guarantee or the Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.  Each Holder of Notes by accepting a Note waives and releases
all such liability.  The waiver and release are part of the consideration for
issuance of the Notes.
 
16.     Note Guarantees.  This Note will be entitled to the benefits of certain
Note Guarantees made for the benefit of the Holders.  Reference is hereby made
to the Indenture for a statement of the respective rights, limitations of
rights, duties and obligations thereunder of the Guarantors, the Trustee and the
Holders.
 
17.     Security Interest.  The Notes will be secured, to the extent and in the
manner provided in the Security Documents, by (i) a first priority Lien on the
Notes Collateral (subject to Permitted Liens), and (ii) a second priority Lien
on the ABL Collateral (subject to Permitted Liens).  Each Holder of Notes, by
its acceptance of a Note, consents and agrees to the terms of each Security
Document and the Intercreditor Agreement, authorizes and directs the Trustee to
appoint U.S. Bank National Association as Noteholder Collateral Agent on the
Issue Date and directs the Noteholder Collateral Agent to enter into the
Security Documents and the Intercreditor Agreement, and authorizes and empowers
each of the Trustee and the Noteholder Collateral Agent to bind the Holders of
Notes as set forth in the Security Documents and the Intercreditor Agreement and
to perform its respective obligations and exercise its respective rights and
powers thereunder.  In the event of any conflict between (a) the Indenture (on
the one hand) and (b) the Intercreditor Agreement and the Security Documents (on
the other hand), the provisions of the Intercreditor Agreement and Security
Documents shall control unless such compliance would violate the TIA.

 
A-8

--------------------------------------------------------------------------------

 

18.     Trustee Dealings with the Issuer.  Subject to certain terms, the Trustee
or Noteholder Collateral Agent under the Indenture, in its individual or any
other capacity, may become the owner or pledgee of Notes and may otherwise deal
with the Issuer, their Subsidiaries or their respective Affiliates as if it were
not the Trustee or Noteholder Collateral Agent.
 
19.     Authentication.  This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
 
20.     Abbreviations.  Customary abbreviations may be used in the name of a
Holder or an assignee, such as:  TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).
 
21.     Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes.  In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Registrable Securities (as defined in the Registration
Rights Agreement) will have all the rights set forth in the Registration Rights
Agreement dated as of [          ], 2010, among the Issuer, the Guarantors and
the other parties named on the signature pages thereof (the “Registration Rights
Agreement”).
 
22.     CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders.  No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
 
23.     Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
The Issuer will furnish to any Holder upon written request and without charge a
copy of the Note Documents.

 
A-9

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
I or we assign and transfer this Note to
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Print or type name, address and zip code of assignee or transferee)
 

--------------------------------------------------------------------------------

(Insert Social Security or other identifying number of assignee or transferee)
 
and irrevocably appoint _______________________________________ agent to
transfer this Note on the books of the Issuer.  The agent may substitute another
to act for him.
 
Dated:  _________________
Signed:  
  
   
(Sign exactly as name appears on
   
the other side of this Note)

 
Signature Guarantee:
  
 
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Trustee)

 
In connection with any transfer of this Note occurring prior to the date which
is the date following the expiration of the applicable holding period set forth
in Rule 144(d) of the Securities Act of this Note, the undersigned confirms that
it has not utilized any general solicitation or general advertising in
connection with the transfer and is making the transfer pursuant to one of the
following:
 
[Check One]
 
(1) o
to the Issuer or a subsidiary thereof; or

 
(2) o
to a person who the transferor reasonably believes is a “qualified institutional
buyer” pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”); or

 
(3) o
to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act) that has furnished to the Trustee a signed
letter containing certain representations and agreements (the form of which
letter can be obtained from the Trustee); or

 
(4) o
outside the United States to a non-“U.S. person” as defined in Rule 902 of
Regulation S under the Securities Act in compliance with Rule 904 of Regulation
S under the Securities Act; or

 
 
A-10

--------------------------------------------------------------------------------

 

(5) o
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act or pursuant to another exemption available under the Securities
Act; or

 
(6) o
pursuant to an effective registration statement under the Securities Act.

 
and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Issuer as defined in Rule 144
under the Securities Act (an “Affiliate”):
 
¨ The transferee is an Affiliate of the Issuer.
 
Unless one of the foregoing items (1) through (6) is checked, the Trustee will
refuse to register any of the Notes evidenced by this certificate in the name of
any person other than the registered Holder thereof; provided, however, that if
item (3), (4) or (5) is checked, the Issuer or the Trustee may require, prior to
registering any such transfer of the Notes, in their sole discretion, such
written legal opinions, certifications (including an investment letter in the
case of box (3) or (4)) and other information as the Trustee or the Issuer has
reasonably requested to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.
 
If none of the foregoing items (1) through (6) are checked, the Trustee or
Registrar shall not be obligated to register this Note in the name of any person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 2.16 of the Indenture
shall have been satisfied.
 
Dated: _____________
Signed:  
  
   
(Sign exactly as name appears on the other
   
side of this Note)

 
Signature Guarantee:
_____________________________________________________________
 

 
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Trustee)



TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED
 
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.
 
Dated: _____________
  
 
NOTICE:  
To be executed by an executive officer

 
 
A-11

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Issuer pursuant to
Article Three or Section 6.11 of the Indenture, check the appropriate box:
 
Article Three                                           Section 6.11
 
If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Article Three or Section 6.11 of the Indenture, state the amount (in
denominations of $1,000 and integral multiples thereof):  $___________
 
Dated:  _________________
Signed:  
     
(Sign exactly as name
   
appears on the other
   
side of this Note)

 
Signature Guarantee:
   
 
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Trustee)

 
 
A-12

--------------------------------------------------------------------------------

 

CONVERSION NOTICE
 
If you want to convert this Note into Common Stock of the Issuer, check the box:
¨
 
To convert only part of this Note, state the principal amount to be converted
(which must be $1,000 or an integral multiple of thereof):
 
$                                       5
 
State the principal amount of the Notes held not subject to conversion
$________.
 
State the aggregate number of shares of Common Stock of the Issuer beneficially
owned as of the date of this notice __________.
 
The Issuer and the Trustee shall be entitled to rely upon the representation
herein.  The Issuer shall not be in breach of any provision of the Indenture or
the Note with respect to shares of Common Stock issued in reliance on such
information and shall have no liability (and shall be indemnified by the
undersigned for any liability) as a result of the issuance of any shares of
Common Stock to the undersigned in excess of the Conversion Cap issued in
reliance on such information.
 
If you want the share certificate, if any, made out in another person’s name,
fill in the form below:
 
(Insert other person’s social security or tax ID no.)
 
(Print or type other person’s name, address and zip code)
 
Date:_____________________________          Signed:_________________________
 
(Sign exactly as your name appears on the other side of this Note)
 
Signature Guarantee:
 
NOTE: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------

 
5
NTD:  State the (1) principal amount of Notes held not subject to conversion and
(2) aggregate number of shares of common stock of the Issuer held as of the date
of this notice.



 
A-13

--------------------------------------------------------------------------------

 
 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE6
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Physical Note, or exchanges of a part of another Global
Note or Physical Note for an interest in this Global Note, have been made:
 
Date of Exchange
 
Amount of decrease in
Principal Amount of
this Global Note
 
Amount of increase in
Principal Amount of
this Global Note
 
Principal Amount of
this Global Note
following such decrease
(or increase)
 
Signature of
authorized officer of
Trustee or Note
Custodian
                                                                       

  

--------------------------------------------------------------------------------

6
This schedule should be included only if the Note is issued in global form.

 
 
A-14

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
NOTE GUARANTEE
 
For value received, each of the undersigned (including any successor Person
under the Indenture) hereby unconditionally guarantees, jointly and severally,
to the extent set forth in the Indenture (as defined below) to the Holder of
this Note the payment of principal, premium, if any, and interest on this Note
in the amounts and at the times when due and interest on the overdue principal,
premium, if any, and interest, if any, of this Note when due, if lawful, and, to
the extent permitted by law, the payment or performance of all other obligations
of the Issuer under the Indenture or the Notes or other Note Documents, to the
Holder of this Note and the Trustee and other Noteholder Secured Parties, all in
accordance with and subject to the terms and limitations of this Note, the
Indenture, including Article Thirteen thereof, and this Note Guarantee.  This
Note Guarantee will become effective in accordance with Article Thirteen of the
Indenture and its terms shall be evidenced therein.  The validity and
enforceability of any Note Guarantee shall not be affected by the fact that it
is not affixed to any particular Note.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of [           ], 2010, among U.S. Concrete,
Inc., a Delaware corporation (the “Issuer”), the Guarantors named therein and
U.S. Bank National Association, as trustee (the “Trustee”), as amended or
supplemented (the “Indenture”).
 
The obligations of the undersigned to the Holders of Notes and to the Trustee
pursuant to this Note Guarantee and the Indenture are expressly set forth
in Article Thirteen of the Indenture and reference is hereby made to the
Indenture for the precise terms of the Note Guarantee and all of the other
provisions of the Indenture to which this Note Guarantee relates.
 
No director, officer, employee, incorporator, stockholder, member or manager of
any Guarantor, as such, shall have any liability for any obligations of such
Guarantors under such Guarantors’ Note Guarantee or the Indenture or for any
claim based on, in respect of, or by reason of, such obligation or its creation.
 
This Note Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
This Note Guarantee is subject to release upon the terms set forth in the
Indenture.

 
B-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused its Note Guarantee to be duly
executed.
 
Date:
       
[                           ]
       
By:
     
Name:
   
Title:

 

 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF LEGENDS
 
Each Global Note and Physical Note that constitutes a Restricted Security shall
bear the following legend (the “Private Placement Legend”) on the face thereof
until the expiration of the applicable holding period with respect thereto set
forth in Rule 144(d) of the Securities Act, unless otherwise agreed by the
Issuer and the Holder thereof or if such legend is no longer required by Section
2.16(f) of the Indenture:
 
This note (or its predecessor) was originally issued in a transaction exempt
from registration under the United States Securities Act of 1933 (the
“Securities Act”), and this note may not be offered, sold or otherwise
transferred in the absence of such registration or an applicable exemption
therefrom.  Each purchaser of this note is hereby notified that the seller of
this note may be relying on the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A thereunder.
 
The holder of this note agrees for the benefit of the Issuer and the Guarantors
that (a) this note may be offered, resold, pledged or otherwise transferred,
only (i) so long as such security is eligible for resale pursuant to Rule 144A,
in the United States to a person whom the seller reasonably believes is a
qualified institutional buyer (as defined in Rule 144A under the Securities Act)
in a transaction meeting the requirements of rule 144A, (ii) outside the United
States in an offshore transaction in accordance with Rule 904 under the
Securities Act, (iii) pursuant to an exemption from registration under the
securities act provided by Rule 144 thereunder (if available) or (iv) pursuant
to an effective registration statement under the Securities Act, in each of
cases (i) through (iv) in accordance with any applicable securities laws of any
state of the United States, and (b) the holder will, and each subsequent holder
is required to, notify any purchaser of this note from it of the resale
restrictions referred to in (a) above.
 
Each Global Note authenticated and delivered hereunder shall also bear the
following legend:
 
This note is a Global Note within the meaning of the Indenture hereinafter
referred to and is registered in the name of a Depositary or a nominee of a
Depositary or a successor Depositary.  This note is not exchangeable for notes
registered in the name of a person other than the Depositary or its nominee
except in the limited circumstances described in the indenture, and no transfer
of this note (other than a transfer of this note as a whole by the Depositary to
a nominee of the Depositary or by a nominee of the Depositary to the Depositary
or another nominee of the Depositary) may be registered except in the limited
circumstances described in the Indenture.

 
C-1

--------------------------------------------------------------------------------

 

Unless this certificate is presented by an authorized representative of the
Depositary Trust Company, a New York Corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.
 
Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of Cede & Co. or to a successor thereof or such successor’s
nominee and transfers of portions of this Global Note shall be limited to
transfers made in accordance with the restrictions set forth in Section 2.16 of
the Indenture.
 
Each Temporary Regulation S Global Note shall also bear the following legend:
 
This note (or its predecessor) was originally issued in a transaction originally
exempt from registration under the U.S. Securities Act of 1933, as amended (the
“Securities Act”), and may not be transferred in the United States or to, or for
the account or benefit of, any U.S. person except pursuant to an available
exemption from the registration requirements of the securities act and all
applicable state securities laws. terms used above have the meanings given to
them in Regulation S under the Securities Act.

 
C-2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF CERTIFICATE TO BE DELIVERED IN CONNECTION WITH
TRANSFERS OF TEMPORARY REGULATION S GLOBAL NOTE
 
___________________,_______
 
U.S. Bank National Association
60 Livingston Avenue
1st Floor – Bond Drop Window
St. Paul, MN  55107
Attn.: Corporate Trust Department – U.S. Concrete
 
 
Re:
U.S. Concrete, Inc. (the “Issuer”)

 
9.5% Convertible Secured Notes due 2015 (the “Notes”)

 
Dear Sirs:
 
This letter relates to U.S. $ ______________ principal amount of Notes
represented by a certificate (the “Legended Certificate”) which bears a legend
outlining restrictions upon transfer of such Legended Certificate.  Pursuant to
Section 2.16(c) of the Indenture (the “Indenture”) dated as of
[                        ], 2010 relating to the Notes, we hereby certify that
we are (or we will hold such securities on behalf of) a person outside the
United States (or to a Purchaser Party (as defined in the Indenture)) to whom
the Notes could be transferred in accordance with Rule 904 of Regulation S
promulgated under the U.S. Securities Act of 1933, as amended.
 
You, as Trustee, the Issuer, counsel for the Issuer and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to the matters covered hereby.  Terms used in
this letter have the meanings set forth in Regulation S.
 

 
Very truly yours,
     
[Name of Holder]
     
By:
     
Authorized Signature


 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF CERTIFICATE TO BE
DELIVERED IN CONNECTION WITH
TRANSFERS TO NON-QIB INSTITUTIONAL ACCREDITED INVESTORS
 
[                  ], [     ]
 
U.S. Bank National Association
60 Livingston Avenue
1st Floor – Bond Drop Window
St. Paul, MN  55107
Attn.: Corporate Trust Department – U.S. Concrete
 
Ladies and Gentlemen:
 
In connection with our proposed purchase of 9.5% Convertible Secured Notes due
2015 (the “Notes”) of U.S. CONCRETE, INC., a Delaware corporation (the
“Issuer”), we confirm that:
 
1.           We understand that any subsequent transfer of the Notes is subject
to certain restrictions and conditions set forth in the Indenture relating to
the Notes (the “Indenture”) and the undersigned agrees to be bound by, and not
to resell, pledge or otherwise transfer the Notes except in compliance with,
such restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”), and all applicable state securities laws.
 
2.           We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered,
sold, pledged or otherwise transferred except as permitted in the following
sentence.  We agree, on our own behalf and on behalf of any accounts for which
we are acting as hereinafter stated, that if we should sell, offer, pledge or
otherwise transfer any Notes, we will do so only (i) to the Issuer or any of its
subsidiaries, (ii) so long as such security is eligible for resale pursuant to
Rule 144A, inside the United States in a transaction meeting the requirements of
Rule 144A under the Securities Act to a person who we reasonably believe to be a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (iii) inside the United States to an institutional “accredited investor”
(as defined below) that is purchasing at least $250,000 of Notes for its own
account or for the account of an institutional accredited investor and who,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to the Trustee (as defined in the Indenture) a signed letter
containing certain representations and agreements relating to the restrictions
on transfer of the Notes (the form of which letter can be obtained from the
Trustee), (iv) outside the United States to a person that is not a U.S. person
(as defined in Rule 902 under the Securities Act) in accordance with Regulation
S promulgated under the Securities Act, (v) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act (if available) or
another available exemption under the Securities Act or (vi) pursuant to an
effective registration statement under the Securities Act, and we further agree
to provide to any person purchasing any of the Notes from us a notice advising
such purchaser that resales of the Notes are restricted as stated herein.

 
E-1

--------------------------------------------------------------------------------

 

3.           We are not acquiring the Notes for or on behalf of, and will not
transfer the Notes to, any pension or welfare plan (as defined in Section 3 of
the Employee Retirement Income Security Act of 1974, as amended) or plan (as
defined in Section 4975 of the Internal Revenue Code of 1986, as amended),
except as permitted in the Section entitled “Notice to Investors” of the
Offering Memorandum.
 
4.           We understand that, on any proposed resale of any Notes, we will be
required to furnish to the Trustee and the Issuer such certification, legal
opinions and other information as the Trustee and the Issuer may reasonably
require to confirm that the proposed sale complies with the foregoing
restrictions.  We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.
 
5.           We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or their investment, as the case may be.
 
6.           We are acquiring the Notes purchased by us for our account or for
one or more accounts (each of which is an institutional “accredited investor”)
as to each of which we exercise sole investment discretion.

 
E-2

--------------------------------------------------------------------------------

 

You, as Trustee, the Issuer, counsel for the Issuer and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.
 

 
Very truly yours,
     
[Name of Transferee]
     
By:
     
Name:
   
Title:


 
E-3

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF CERTIFICATE TO BE DELIVERED
IN CONNECTION WITH TRANSFERS
      PURSUANT TO REGULATION S  
 
[                ], [     ]
 
U.S. Bank National Association
60 Livingston Avenue
1st Floor – Bond Drop Window
St. Paul, MN  55107
Attn.: Corporate Trust Department – U.S. Concrete
 
 
Re:
U.S. Concrete, Inc. (the “Issuer”)

 
9.5% Convertible Secured Notes due 2015 (the “Notes”)

 
Ladies and Gentlemen:
 
In connection with our proposed sale of $[        ] aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:
 
(1)           the offer of the Notes was not made to a person in the United
States;
 
(2)           either (a) at the time the buy offer was originated, the
transferee was outside the United States or we and any person acting on our
behalf reasonably believed that the transferee was outside the United States, or
(b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither we nor any person acting on
our behalf knows that the transaction has been prearranged with a buyer in the
United States;
 
(3)           no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;
 
(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and
 
(5)           we have advised the transferee of the transfer restrictions
applicable to the Notes.
 
F-1

--------------------------------------------------------------------------------


 
You, as Trustee, the Issuer, counsel for the Issuer and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to the matters covered hereby.  Terms used in
this certificate have the meanings set forth in Regulation S.
 

 
Very truly yours,
     
[Name of Transferor]
     
By:
     
Authorized Signatory

 
 
F-2

--------------------------------------------------------------------------------

 

EXHIBIT G
 
COMMON STOCK LEGEND
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE OFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT. BY ITS ACQUISITION HEREOF, OR
OF A BENEFICIAL INTEREST HEREIN, THE HOLDER:
 
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
 
(2) AGREES FOR THE BENEFIT OF U.S. CONCRETE, INC. (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST
ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE
144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH
LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
 
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
 
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR
 
(C) FOR SO LONG AS THE SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO
A PERSON IT REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN
RULE 144A THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, ALL IN COMPLIANCE WITH RULE 144A, OR
 
(D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, INCLUDING RULE 144, IF AVAILABLE.

 
G-1

--------------------------------------------------------------------------------

 

PRIOR TO ANY OFFER, SALE, PLEDGE OR TRANSFER PURSUANT TO CLAUSE (2)(D) ABOVE THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM
IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE
WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION
IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
G-2

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF CONVERSION EVENT NOTICE
 
_______________, ____
[Name of the Holder]
[Address of the Holder]
 
 
Re:
U.S. Concrete, Inc. (the “Issuer”)

 
9.5% Convertible Secured Notes due 2015 (the “Notes”)

 
Dear Sirs;
 
This is a Conversion Event Notice as defined in Section 5.08 of the Indenture
dated as of [        ], 2010 (the “Indenture”) among the Issuer, the guarantors
from time to time party thereto and U.S. Bank National Association, as
Trustee.  Terms used but not defined herein shall have the meanings ascribed to
them in the Indenture.
 
We hereby notify you that
 
1.           On [            ]7, [                 ]8 occurred, which
constitutes the Conversion Event pursuant to the Indenture;
 
2.           The Conversion Rate applicable to the Notes is [             ]9;
 
3.           The right to convert Notes will terminate on [                  ],
the date that is 46 days following the date of this Conversion Event Notice (the
“Conversion Termination Date”);
 
4.           Holders may convert Notes up to the Conversion Cap at any time
prior to the Close of Business on [                  ], the Business Day
immediately preceding the Conversion Termination Date;
 
5.           Any Holders who cannot convert the full amount of their Notes prior
to the Conversion Termination Date due to the Conversion Cap may send an
Election Notice to us in the form attached hereto (Exhibit J to the Indenture)
and may elect to convert Notes on any date or dates prior to the date that is
180 days following the Conversion Termination Date;
 

--------------------------------------------------------------------------------

 
7
Insert the date of the Conversion Event.

 
8
Describe Conversion Event.

 
9
Insert Conversion Rate.



 
H-1

--------------------------------------------------------------------------------

 
 
6.           Except as otherwise provided in an Election Notice, any Notes not
otherwise converted prior to the Conversion Termination Date may be redeemed at
our option in accordance with Article Four of the Indenture;
 
7.           Interest shall cease to accrue on all Notes as of (but not
including) the Conversion Termination Date;
 
8.           The following covenants [                              ] contained
in the Indenture shall cease to have any further force or effect as of the
Conversion Termination Date and the following provisions of the Indenture shall
no longer apply [                      ] and the Collateral securing the Notes
and the Note Guarantees will be released; and
 
9.           The Cash Conversion Amount payable on all Notes as a result of the
Conversion Event is $[          ] and will be paid on [            ].
 

 
U.S. CONCRETE, INC.
     
By:
     
Name:
   
Title:



 
H-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF FUNDAMENTAL CHANGE OF CONTROL PURCHASE NOTICE
 
_______________, ____
U.S. Bank National Association
60 Livingston Avenue
1st Floor – Bond Drop Window
St. Paul, MN  55107
Attn.: Corporate Trust Department – U.S. Concrete
 
 
Re:
U.S. Concrete, Inc. (the “Issuer”)

 
9.5% Convertible Secured Notes due 2015 (the “Notes”)

 
Dear Sirs:
 
This is a Fundamental Change of Control Purchase Notice as defined in
Section 3.01(c) of the Indenture dated as of [        ], 2010 (the “Indenture”)
among the Issuer, the guarantors from time to time party thereto and U.S. Bank
National Association, as Trustee.  Terms used but not defined herein shall have
the meanings ascribed to them in the Indenture.
 
Certificate No(s). of Notes:                                           
 
(if Physical Notes)
 
I intend to deliver the following aggregate principal amount of Notes for
purchase by the Issuer pursuant to Section 3.01 of the Indenture (in minimum
denomination of $1,000 and integral multiples thereof):
 
$                                     
 
I hereby certify that I am [      ] / am not [      ] a Purchaser Party (as
defined in the Indenture).
 
I hereby agree that the Notes will be purchased as of the Fundamental Change of
Control Purchase Date pursuant to the terms and conditions thereof and of the
Indenture.
 
Signed: ________________

 
I-1

--------------------------------------------------------------------------------

 

EXHIBIT J
 
FORM OF ELECTION NOTICE
 
U.S. Concrete, Inc.
[                  ]
[                  ]
T:  [                         ]
F:  [                         ]
Attention: [                         ]
 
 
Re:
9.5% Convertible Secured Notes due 2015 (the “Notes”)

 
Dear Sirs:
 
This is a Election Notice as defined in Section 5.08(c) of the Indenture dated
as of [        ], 2010 (the “Indenture”) among U.S. Concrete, Inc. (the
“Issuer”), the guarantors from time to time party thereto and U.S. Bank National
Association, as Trustee.  Terms used but not defined herein shall have the
meanings ascribed to them in the Indenture.
 
Certificate No(s). of Notes:                                           
 
(if certificated)
 
I intend to deliver the following aggregate principal amount of Notes for
conversion by the Issuer pursuant to Section 5.08 of the Indenture (in minimum
denomination of $1,000 and integral multiples thereof):
 
$                                     
 
and request such Notes to be converted into the shares of Common Stock on the
Issuer on [          ].
 
As of the date hereof I am the beneficial owner of [                 ] of shares
of Common Stock.
 
Signed: ________________
 

 
J-1

--------------------------------------------------------------------------------

 

Schedule I
 
Reference Table for Calculation of Additional Shares
 
The following table sets forth the number of Additional Shares of the Issuer’s
Common Stock to be added to the Conversion Rate per $1,000 principal amount of
Notes in connection with an   "Adjustment Upon Fundamental Change of Control"
 
Valuation Date
 
STOCK PRICE
     
$6.21
   
$7.00
   
$10.50
   
$14.00
   
$17.50
   
$21.00
   
$24.50
   
$28.00
 
8/31/2010
    65.793       53.181       23.631       11.808       6.225       3.320      
1.715       0.806  
8/31/2011
    65.793       52.584       21.700       9.582       4.328       1.957      
0.839       0.296  
8/31/2012
    65.793       51.687       20.025       6.866       0.356       0.000      
0.000       0.000  
8/31/2013
    65.793       49.778       17.630       5.804       0.274       0.000      
0.000       0.000  
8/31/2014
    65.793       47.619       12.315       3.332       0.147       0.000      
0.000       0.000  
8/31/2015
    65.793       47.619       0.000       0.000       0.000       0.000      
0.000       0.000  

 
 
Schedule I-1

--------------------------------------------------------------------------------

 

Schedule II
 
Net Book Values of Real Properties
 
File No.
 
Owner or
Tenant
 
Property Name and Address(es)
 
Ownership
 
State
 
NBV
                           
PROP CA02
 
Central Concrete Supply Co., Inc.
 
S. San Francisco office
 
150 South Linden Avenue South
San Francisco, California  94080
 
Westside BM Shop and Office:
 
201-205  South Linden Ave. S San Francisco CA
 
Owned/Leased
 
CA
  $ 3,841,677                            
PROP CA01
 
Central Concrete Supply Co, Inc.
 
Hayward RM Plant
 
1844 West Winton Avenue
Hayward, California  94545
 
Owned
 
CA
  $ 3,412,805                          
PROP CA20
 
Central Concrete Supply Co., Inc.
 
457 Queens Lane,
San Jose, California
 
Owned
 
CA
 
Included in Hayward figure (PROP CA01)
                           
PROP  TX07
 
Beall Concrete Enterprises, LLC
 
Alliance Plant
9.431 Acres
Denton, County
13624 FM 1171
Roanoke, TX
 
Owned/Leased
 
TX
  $ 2,898,815                          
PROP TX16
 
Beall Concrete Enterprises, LLC
 
Part of Alliance Plant property 10.438 acres Denton County, Roanoke, Texas
 
Owned/Leased
 
TX
 
Included in PROP TX07 figure
                           
PROP CA15
 
Central Concrete Supply Co., Inc.
 
S. San Francisco Plant
 
1305 San Mateo Ave. South
San Francisco, California  94080
 
Owned
 
CA
  $ 2,409,907                            
PROP CA54
 
Central Precast Concrete, Inc.
 
15540 S. McKinley Avenue, Lathrop, CA 95330
 
Owned
 
CA
  $ 1,997,533                            
PROP NJ07
 
Eastern Concrete Materials, Inc.
 
Hamburg Quarry
 
 3620 Route 23
Hardyston Township
Hamburg, New Jersey  (Includes 118 Scenic Lake Drive, Hardyston, NJ)
 
Owned
 
NJ
  $ 1,863,201                            
PROP TX66
 
Beall Concrete Enterprises, LLC
 
Chatfield Quarry  TX
Navarro County
 
Owned
 
TX
  $ 1,636,062                            
PROP TX 73
 
Redi-Mix, LLC
 
Plant #259
 
Lewisville
725 E. College St., Lewisville, TX 75057
 
Owned
 
TX
  $ 1,441,635                            
PROP NJ26
 
Eastern Concrete Materials, Inc.
 
Cedar Bridge Quarry
 
201 Route 539 South, Barnegat NJ 08005
 
Owned
 
NJ
  $ 1,318,632  

 
Schedule II-1

--------------------------------------------------------------------------------


 
File No.
 
Owner or
Tenant
 
Property Name and Address(es)
 
Ownership
 
State
 
NBV
                           
PROP TX65
 
Beall Concrete Enterprises, LLC
 
Prosper
 
706 S. Dallas Parkway, Collin County
 
Owned
 
TX
  $ 1,272,970                            
PROP TX42
 
Redi-Mix, LLC
 
Plant #260
 
Frisco. Batch Plant
14703 Lebanon Road, Frisco, TX 75035
 
 Owned
 
TX
  $ 1,172,726                            
PROP PA01
 
Eastern Concrete Materials, Inc.
 
3369 Paxtonville Road, Middleburg, PA
 
Owned
 
PA
  $ 1,155,836                            
PROP TX41
 
Ingram Concrete, LLC
 
HWY 126 & FM 1085 Noodle, TX
 
Owned
 
TX
  $ 1,096,477                            
PROP TX43
 
Alberta Investments, Inc.
 
 
Brownwood Office, P.O. Box 1166 - 76084,
 
4301 Danhill Drive, Brownwood, TX
 
Owned
 
TX
  $ 1,026,411                            
PROP TX11
 
Ingram Concrete, LLC
 
6222 East  I-20 West
Willow Park, Texas 76088
 
Owned
 
TX
  $ 1,021,768                            
PROP CA16
 
Central Concrete Supply Co., Inc.
 
Brentwood Plant
 
11911 Brentwood Blvd.
Byron, California  94514
 
Owned
 
CA
  $ 1,003,741                            
PROP TX32
 
Ingram Concrete, LLC
 
Midland Plant,
 
2608 N. FM 1788, P.O. Box 60425,
Midland TX 79707
 
Owned
 
TX
  $ 916,295                            
PROP TX62
 
Ingram Concrete, LLC
 
Ingram Sand & Gravel Quarry
 
4989 N. FM 199, Somervell County, TX
 
Owned
 
TX
  $ 810,289                                
Ingram Concrete, LLC
 
5235 Christoval Road
San Angelo
 
Owned
 
TX
  $ 747,150                            
PROP NJ04
 
Eastern Concrete Materials, Inc.
 
86 Yellowbrook Rd.
Howell, New Jersey
 
Owned
 
NJ
  $ 731,836  



 
Schedule II-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Form of Registration Rights Agreement

 
 
REGISTRATION RIGHTS AGREEMENT
 
by and among
 
U.S. CONCRETE, INC.
 
the GUARANTORS named herein
 
and the HOLDERS party hereto

 

--------------------------------------------------------------------------------

Dated:  August __, 2010

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
1.(a)
Definitions
 
1
 
(b)
Interpretation
 
6
         
2.
General; Securities Subject to this Agreement
 
7
 
(a)
Grant of Rights
 
7
 
(b)
Transfer of Registration Rights
 
7
         
3.
Shelf Registrations
 
7
 
(a)
Filings
 
7
 
(b)
Additional Electing Holders
 
8
 
(c)
Suspension Periods
 
8
 
(d)
Other Registration Rights
 
9
 
(e)
Additional Interest and Liquidated Damages
 
9
         
4.
Piggyback Takedowns
 
10
 
(a)
Right to Piggyback
 
10
 
(b)
Priority on Primary Piggyback Takedowns
 
10
 
(c)
Selection of Underwriters
 
10
         
5.
Holdback Agreements
 
10
 
(a)
Restrictions on Public Sale by Holders
 
10
         
6.
Registration Procedures
 
11
 
(a)
Obligations of the Company
 
11
 
(b)
Additional Obligations of the Company
 
12
 
(c)
Seller Requirements
 
15
         
7.
Registration Expenses
 
16
       
8.
Indemnification; Contribution
 
16
 
(a)
Indemnification by the Company
 
16
 
(b)
Indemnification by Holders
 
17
 
(c)
Conduct of Indemnification Proceedings
 
17
 
(d)
Contribution
 
18
         
9.
Participation in Underwritten Offering/Sale of Registrable Securities
 
19
       
10.
Rule 144 and Rule 144A; Other Exemptions
 
19
       
11.
Miscellaneous
 
20
 
(a)
Stock Splits, etc.
 
20
 
(b)
No Inconsistent Agreements
 
20
 
(c)
Remedies
 
20
 
(d)
Amendments and Waivers
 
20

 

 
i

--------------------------------------------------------------------------------

 



     
Page
           
(e)
Notices
 
20
 
(f)
Successors and Assigns
 
21
 
(g)
Headings
 
21
 
(h)
GOVERNING LAW
 
21
 
(i)
Jurisdiction
 
21
 
(j)
WAIVER OF JURY TRIAL
 
22
 
(k)
Severability
 
22
 
(l)
Rules of Construction
 
22
 
(m)
Entire Agreement
 
22
 
(n)
Further Assurances
 
23
 
(o)
FWP Consent
 
23
 
(p)
Other Agreements
 
23
         
Annex A
Notice and Questionnaire
 
A-1

 
 
ii

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August __,
2010, by and among U.S. Concrete, Inc., a Delaware corporation (the “Company”),
each of the direct and indirect domestic subsidiaries of the Company identified
on the signature page hereto (collectively, the “Guarantors”) and any parties
purchasing Notes (as defined below) pursuant to the Note Purchase Agreement (as
defined below) (each a “Holder” and collectively, the “Holders”).
 
WHEREAS, in connection with the Plan of Reorganization of the Company under
Chapter 11 of the United States Bankruptcy Code, the Company has issued
$55,000,000 aggregate principal amount of its 9.5% Convertible Secured Notes due
2015 (the “Notes”) (i) to certain parties subscribing to purchase Notes pursuant
to the Note Purchase Agreement dated as of the date hereof (the “Note Purchase
Agreement”) and (ii) to certain parties pursuant to that certain Support
Agreement, dated as of August 13, 2010, by and among the Company and the put
option parties named therein.  The Notes are issued pursuant to the Indenture
and are convertible into shares of Common Stock of the Company in accordance
with the terms set forth in the Indenture; and
 
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           (a)           Definitions.  As used in this Agreement, and unless
the context requires a different meaning, the following terms have the meanings
indicated:
 
“Additional Interest” has the meaning set forth in Section 3(e) hereof.
 
“Affiliate” means, with respect to a Person, any other Person which directly or
indirectly controls or is controlled by, or is under direct or indirect common
control with, the referent Person.
 
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “beneficially owns” and
beneficially owned” have a corresponding meaning.
 
 
1

--------------------------------------------------------------------------------

 

“Board of Directors” means the board of directors of the Company (or any duly
authorized committee thereof).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.
 
“Common Stock” means (i) the common stock, par value $0.001 per share, of the
Company, (ii) any securities of the Company or any successor or assign of the
Company into which such stock is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iii) any securities received as a dividend or
distribution in respect of the securities described in clauses (i) and (ii)
above.
 
“Common Stock Form S-1 Shelf” has the meaning set forth in Section 3(a) hereof.
 
“Common Stock Registration Deadline” has the meaning set forth in Section 3(a)
hereof.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) means, unless otherwise noted,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Conversion Price” has the meaning set forth in the Indenture.
 
“Counsel to the Holders” means, with respect to any Piggyback Takedown, one (1)
counsel selected by the Holders of a Majority of the Registrable Securities
requested to be included in such Piggyback Takedown.
 
“Disclosure Package” means, with respect to any offering of Registrable
Securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
promulgated under the Securities Act, to have been conveyed to purchasers of
securities at the time of sale of such securities (including, without
limitation, a contract of sale).
 
 
2

--------------------------------------------------------------------------------

 

“Electing Holder” means a Holder of Registrable Securities who provided the
Company with a Notice and Questionnaire.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Form S-1 Shelf Registration Statements” has the meaning set forth in
Section 3(a) hereof.
 
“Form S-3 Shelf Registration Statement” has the meaning set forth in
Section 3(a) hereof.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.
 
“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.
 
“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including, without limitation, any forward contract, equity swap,
put or call, put or call equivalent position, collar, non-recourse loan, sale of
an exchangeable security or similar transaction.  For the avoidance of doubt,
the following transactions shall be deemed to be Hedging Transactions:
 
(i)           transactions by a Holder in which a Hedging Counterparty engages
in short sales of Registrable Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;
 
(ii)         transactions pursuant to which a Holder sells short Registrable
Securities pursuant to a Prospectus and delivers Registrable Securities to close
out its short position;
 
(iii)        transactions by a Holder in which the Holder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and
 
(iv)        a loan or pledge of Registrable Securities to a Hedging Counterparty
who may then become a selling stockholder and sell the loaned securities or, in
an event of default in the case of a pledge, sell the pledged securities, in
each case, in a public transaction pursuant to a Prospectus.
 
 
3

--------------------------------------------------------------------------------

 

“Holder” and “Holders” shall mean each Person for so long as it holds any
Registrable Securities and each of its successors and assigns and direct and
indirect transferees who Beneficially Own Registrable Securities.
 
“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 8(c) hereof.
 
“Indemnifying Party” has the meaning set forth in Section 8(c) hereof.
 
“Indenture” means the indenture, dated as of the date hereof, as amended or
supplemented from time to time, among the Company, the Guarantors and the
Trustee.
 
“Issue Date” means the date of the original issuance of the Notes.
 
“Liability” has the meaning set forth in Section 8(a) hereof.
 
“Lock-Up Period” has the meaning set forth in Section 5(a)(i) hereof.
 
“Notes” has the meaning set forth in the preamble to this Agreement.
 
“Note Registration Deadline” has the meaning set forth in Section 3(a) hereof..
 
“Notes Shelf Registration Statement” has the meaning set forth in Section 3(a)
hereof.
 
“Notice and Questionnaire” means a written notice delivered to the Company in
the form attached as Annex A hereto.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.
 
“Piggyback Takedown” has the meaning set forth in Section 4(a) hereof.
 
“Prospectus” means the prospectus related to any Registration Statement (whether
preliminary or final or any prospectus supplement, including, without
limitation, a prospectus or prospectus supplement that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 415, 430A, 430B or 430C under the Securities Act,
as amended or supplemented by any amendment or prospectus supplement), including
post-effective amendments, and all materials incorporated by reference in such
prospectus.
 
 
4

--------------------------------------------------------------------------------

 

“Registrable Securities” means any and all (i) Notes, (ii) shares of Common
Stock issuable or issued upon conversion of the Notes and (iii) shares of Common
Stock issued by the Company in order to pay interest and/or premiums and/or
other amounts to the Holders in accordance with the provisions of the
Indenture.  Registrable Securities held by any Holder will cease to be
Registrable Securities, when (A) a Registration Statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (B) such securities (other than
Registrable Securities that are Notes) have been disposed of pursuant to
Rule 144 promulgated under the Securities Act, (C) the entire amount of the
Registrable Securities held by any Holder may be sold by such Holder, in the
opinion of counsel reasonably satisfactory to the Company, without any
limitation as to volume, manner of sale or information requirements pursuant to
Rule 144 promulgated under the Securities Act or (D) they have ceased to be
outstanding.
 
“Registration Default” has the meaning set forth in Section 3(e) hereof.
 
“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of the sale of
Registrable Securities in compliance with this Agreement, including, without
limitation, (i) Commission, stock exchange, FINRA (including, without
limitation, fees, charges and disbursements of counsel in connection with FINRA
registration) and other registration and filing fees, (ii) all fees and expenses
incurred in connection with complying with any securities or blue sky laws
(including, without limitation, fees, charges and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities),
(iii) all printing, messenger and delivery expenses, (iv) the fees, charges and
disbursements of counsel to the Company and of its independent public
accountants and any other accounting and legal fees, charges and expenses
incurred by the Company (including, without limitation, any expenses arising
from any special audits or “comfort letters” required in connection with or
incident to any registration), (v) with respect to the shares of Common Stock
that are Registrable Securities, the fees and expenses incurred in connection
with the listing of the Registrable Securities on any national securities
exchange if the Common Stock of the Company is then so listed, and
(vi) reasonable fees, charges and disbursements of Counsel to the Holders in
connection with any Piggyback Takedown.
 
“Registration Statement” means any registration statement filed pursuant to the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
 
5

--------------------------------------------------------------------------------

 

“Selling Expenses” means all expenses (including any underwriting fees,
discounts, selling commissions and stock transfer taxes) applicable to all
Registrable Securities registered by the Holders other than Registration
Expenses.
 
“Shelf” has the meaning set forth in Section 3(a) hereof.
 
“Shelf Registration” means a registration of securities pursuant to a
Registration Statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule in
effect).
 
“Shelf Registration Statements” has the meaning set forth in Section 3(a)
hereof.
 
“Suspension Period” has the meaning set forth in Section 3(c) hereof.
 
“TIA” means Trust Indenture Act of 1939, as amended.
 
“Trustee” means U.S. Bank National Association, until a successor replaces it in
accordance with the applicable provisions of the Indenture and thereafter means
the successor serving under the Indenture.
 
“underwritten offering” of securities means a public offering of securities
registered under the Securities Act in which an underwriter, placement agent or
other intermediary participates in the distribution of such securities.
 
(b)        Interpretation.  Unless otherwise noted:
 
(i)           All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.
 
(ii)          All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)         All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.
 
(iv)         All references to any amount of securities (including Registrable
Securities) shall be deemed to be a reference to such amount measured on an
as-converted or as-exercised basis.
 
 
6

--------------------------------------------------------------------------------

 

2.           General; Securities Subject to this Agreement.
 
(a)         Grant of Rights.  The Company hereby grants registration rights with
respect to the Registrable Securities to the Holders upon the terms and
conditions set forth in this Agreement.
 
(b)         Transfer of Registration Rights.  Any Registrable Securities that
are pledged or made the subject of a Hedging Transaction, which Registrable
Securities are not ultimately disposed of by the Holder pursuant to such pledge
or Hedging Transaction shall be deemed to remain “Registrable Securities,”
notwithstanding the release of such pledge or the completion of such Hedging
Transaction.
 
3.           Shelf Registrations.
 
(a)         Filings.  The Company shall use its commercially reasonable efforts
to file on or prior to [       ], 20111 (the “Note Registration Deadline”) a
Registration Statement for a Shelf Registration on Form S-1 covering the resale
by the Electing Holders of all the Notes that constitute Registrable Securities
as of such date, on a delayed or continuous basis (the “Notes Form S-1
Shelf”).  The Company shall use commercially reasonable efforts to cause the
registration statement to become effective as soon as practicable following such
filing.  The Company shall use its commercially reasonable efforts to file on or
prior to [       ], 20112 (the “Common Stock Registration Deadline”) a
Registration Statement for a Shelf Registration on Form S-1 covering the resale
of all the shares of Common Stock that constitute Registrable Securities by the
Electing Holders, on a delayed or continuous basis (the “Common Stock Form S-1
Shelf” and, together with the Notes Form S-1 Shelf, the “Form S-1 Shelf
Registration Statements”).  The Company shall give written notice of the filing
of each of the Form S-1 Shelf Registration Statements at least fifteen (15) days
prior to filing each such Registration Statement to all Holders of Registrable
Securities and shall include in such Registration Statements all Registrable
Securities of Electing Holders.  Notwithstanding the foregoing, each Shelf
Registration Statement shall be on Form S-3 (or similar short form) if the
Company shall then be eligible to use such form; provided that the Company shall
use its commercially reasonable efforts to convert each of the Form S-1 Shelf
Registration Statements on Form S-1 (or similar long form) to a Registration
Statement for a Shelf Registration on Form S-3 (the “Form S-3 Shelf Registration
Statement,” and together with the Form S-1 Shelf Registration Statements, the
“Shelf Registration Statements”) on Form S-3 as soon as practicable after the
Company becomes eligible to use Form S-3.  The Company shall maintain each Shelf
Registration Statement in accordance with the terms hereof.  For the avoidance
of doubt, if all of the Notes have ceased to constitute Registrable Securities
by the Note Registration Deadline, no Notes Form S-1 Shelf shall be required to
be filed.
 

--------------------------------------------------------------------------------

1 NTD: Date that is the first Business Day following 366th day following the
Issue Date.
2 NTD: Date that is 180 days following the Issue Date.

 
7

--------------------------------------------------------------------------------

 

(b)         Additional Electing Holders.  From and after the date a Shelf
Registration Statement is initially effective, as promptly as is practicable
after receipt of a proper Notice and Questionnaire, and in any event within (x)
ten (10) Business Days after the date such Notice and Questionnaire is received
by the Company or (y) if a Notice and Questionnaire is so received during a
Suspension Period, five (5) Business Days after the expiration of such
Suspension Period, the Company shall, if required by applicable law, file with
the Commission a post-effective amendment to the Shelf Registration Statement or
prepare and, if required by applicable law, file a supplement or supplements to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that the Electing
Holder is named as a selling securityholder in the Shelf Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement and such amendment is not automatically effective,
use reasonable efforts to cause such post-effective amendment to be declared or
to otherwise become effective under the Securities Act as promptly as is
practicable; provided that in no event shall the Company be required to make
more than one such filing during any twenty (20) Business Day period and, in
addition, if the Shelf Registration Statement is not an automatic shelf
registration statement, the Company shall not be required to make more than one
such filing in any calendar quarter; provided, further, that if such Notice and
Questionnaire is delivered during a Suspension Period, the Company shall so
inform the Holder delivering such Notice and Questionnaire and shall take the
actions set forth above upon expiration of the Suspension Period in accordance
with Section 3(c).  Notwithstanding anything contained herein to the contrary,
the Company shall be under no obligation to name any Holder that is not an
Electing Holder as a selling securityholder in any Shelf Registration Statement
or related Prospectus; provided, however, that any Holder that becomes an
Electing Holder pursuant to the provisions of this Section 3(b) (whether or not
such Holder was an Electing Holder at the time the Shelf Registration Statement
was declared or otherwise became effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section (b).
 
(c)         Suspension Periods.  Upon written notice to the Holders of
Registrable Securities, (x) the Company shall be entitled to suspend, for a
period of time, the use of any Registration Statement or Prospectus if the Board
of Directors determines in its good faith judgment, after consultation with
counsel, that the Registration Statement or any Prospectus may contain an untrue
statement of a material fact or omits any fact necessary to make the statements
in the Registration Statement or Prospectus not misleading and (y) the Company
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference if the
Board of Directors determines in its good faith judgment, after consultation
with counsel, that such amendment would reasonably be expected to have a
material adverse effect on any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction, in each case that is material to the Company (in case of
each clause (x) and (y), a “Suspension Period”); provided that (A) there are no
more than two (2) Suspension Periods in any 12-month period, (B) the duration of
all Suspension Periods may not exceed ninety (90) days in the aggregate in any
12-month period, and (C) the Company shall use its good faith efforts to amend
the Registration Statement and/or Prospectus to correct such untrue statement or
omission as soon as reasonably practicable.
 
 
8

--------------------------------------------------------------------------------

 

(d)        Other Registration Rights.  The Company represents and warrants that
as of the date of this Agreement it is not a party to, or otherwise subject to,
any other agreement granting registration rights to any other Person with
respect to any securities of the Company.
 
(e)         Additional Interest and Liquidated Damages.  Subject to the
Company’s ability to declare Suspension Periods with respect to clause
(ii) below, if (i) the Common Stock Form S-1 Shelf is not filed by the Common
Stock Registration Deadline or the Notes Form S-1 Shelf is not filed by the Note
Registration Deadline, or (ii) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose for more than 45 days
(each such event referred to in clauses (i) and (ii), a “Registration Default”),
the Company and the Guarantors hereby agree:
 
(A)        The Company shall pay additional interest (“Additional Interest”) to
each Holder of Notes that are Registrable Securities over and above the interest
set forth in the title of the Notes for the period of occurrence of such
Registration Default(s) until such time as no Registration Default is in effect
in an amount in cash equal to 0.25% per annum on the aggregate principal amount
of the Notes that are Registrable Securities, which rate shall increase by 0.25%
per annum for each subsequent 90-day period during which such Registration
Default continues, but in no event shall such increase exceed 1.00% per annum;
provided, that such Additional Interest shall only be payable with respect to
such Registrable Securities that are Notes which are Restricted Securities (as
defined in the Indenture).  Following the cure of all Registration Defaults
relating to any particular Notes that are Registrable Securities, the Additional
Interest will cease to accrue from the date of such cure and the interest rate
on the Notes that are Registrable Securities will revert to the original
interest rate born by such Notes; provided, however, that, if after the date
such Additional Interest ceases to accrue, a new Registration Default shall
occur, Additional Interest may again commence accruing pursuant to the foregoing
provisions.
 
(B)         Any amounts of Additional Interest will be payable semi-annually in
arrears on the interest payment dates of the Notes set forth in the Indenture to
Holders of record of the applicable Notes on the applicable dates of record set
forth in the Indenture.
 
 
9

--------------------------------------------------------------------------------

 

4.           Piggyback Takedowns.
 
(a)         Right to Piggyback.  If the Company proposes to file a Registration
Statement with respect to an underwritten offering of any of its securities for
its own account (other than a Registration Statement on Form S-4 or S-8) (a
“Piggyback Takedown”) the Company shall give prompt written notice to all
Holders of Registrable Securities of its intention to effect such Piggyback
Takedown.  In the case of a Piggyback Takedown that is an offering under a Shelf
Registration, such notice shall be given not less than five (5) Business Days
prior to the expected date of commencement of marketing efforts for such
Piggyback Takedown.  In the case of a Piggyback Takedown that is an offering
under a Registration Statement that is not a Shelf Registration Statement, such
notice shall be given not less than five (5) Business Days prior to the expected
date of filing of such Registration Statement.  The Company shall, subject to
the provisions of Section 4(b) below, include in such Piggyback Takedown, as
applicable, all Registrable Securities that constitute Common Stock with respect
to which the Company has received written requests for inclusion therein within
five (5) days after sending the Company’s notice.  Notwithstanding anything to
the contrary contained herein, the Company may determine not to proceed with any
Piggyback Takedown upon written notice to the Holders of Registrable Securities
requesting to include their Registrable Securities in such Piggyback Takedown.
 
(b)        Priority on Primary Piggyback Takedowns.  If a Piggyback Takedown is
an underwritten primary registration on behalf of the Company, and the managing
underwriters for a Piggyback Takedown advise the Company that in their
reasonable opinion the number of securities requested to be included in such
Piggyback Takedown exceeds the number which can be sold in an orderly manner in
such offering within a price range acceptable to the Company, the Company shall
include in such Piggyback Takedown the number which can be so sold in the
following order of priority: (i) first, the securities the Company proposes to
sell, (ii) second, the Registrable Securities requested to be included in such
Piggyback Takedown (pro rata among the Holders of such Registrable Securities on
the basis of the number of Registrable Securities requested to be included
therein by each such Holder), and (iii) third, other securities requested to be
included in such Piggyback Takedown.
 
(c)           Selection of Underwriters.  If any Piggyback Takedown is an
underwritten offering, the Company will have the sole right to select the
investment banker(s) and manager(s) for the offering.
 
5.           Holdback Agreements.
 
In connection with any Piggyback Takedown, no Holder who “beneficially owns” (as
such term is defined under and determined pursuant to Rule 13d-3 promulgated
under the Exchange Act) five percent (5%) or more of the outstanding shares of
Common Stock on as converted basis, shall effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, as
applicable, or any securities convertible into or exchangeable or exercisable
for such securities, without prior written consent from the Company, and subject
to reasonable and customary exceptions to be agreed, during the seven (7) days
prior to and the 90-day period beginning on the date of pricing of such
Piggyback Takedown (the “Lock-Up Period”), except as part of the Piggyback
Takedown, and (i) unless the underwriters managing the Piggyback Takedown
otherwise agree and (ii) only if such Lock-Up Period is applicable on
substantially similar terms to the Company and the executive officers and
directors of the Company.  If (x) the Company issues an earnings release or
other material news or a material event relating to the Company and its
subsidiaries occurs during the last 17 days of the Holdback Period or (y) prior
to the expiration of the Holdback Period, the Company announces that it will
release earnings results during the 16-day period beginning upon the expiration
of the Holdback Period, then to the extent necessary for a managing or
co-managing underwriter of an underwritten offering required hereunder to comply
with FINRA Rule 2711(f)(4), the Holdback Period shall be extended until 18 days
after the earnings release or the occurrence of the material news or event, as
the case may be (such period the “Holdback Extension”).  The Company may impose
stop-transfer instructions with respect to its securities that are subject to
the forgoing restriction until the end of such period, including any period of
Holdback Extension.  Each Holder requesting to sell Registrable Securities in
connection with such Piggyback Takedown agrees to execute a lock-up agreement in
favor of the Company’s underwriters to such effect, subject to reasonable and
customary exceptions, and other exceptions as may be agreed by the Holders and
the underwriters, and, in any event, that the Company’s underwriters in any
relevant Piggyback Takedown shall be third party beneficiaries of this Section
5.  The provisions of this Section 5 will no longer apply to a Holder once such
Holder ceases to hold Registrable Securities.
 
 
10

--------------------------------------------------------------------------------

 

6.           Registration Procedures.
 
(a)         Obligations of the Company.  Whenever registration of Registrable
Securities has been requested pursuant to Section 3 or Section 4 hereof, the
Company shall use its commercially reasonable efforts to effect the registration
and sale of such Registrable Securities in accordance with the intended method
of distribution thereof and the following provisions shall apply in connection
therewith:
 
(i)           No Holder shall be entitled to be named as a selling
securityholder in Resale Shelf Registration Statement as of the time of its
initial effectiveness or at any time thereafter, and no Holder shall be entitled
to use the Prospectus for resales of Registrable Securities at any time, unless
such Holder has become and “Electing Holder” by returning a duly completed and
signed Notice and Questionnaire to the Company by the deadline for response set
forth therein and has provided any other information reasonably requested in
writing by the Company.
 
(ii)          Each Electing Holder agrees to furnish promptly to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by such holder not materially misleading and any other
information regarding such holder and the distribution of such holder’s
Registrable Securities as the Company may from time to time reasonably request
in writing.
 
(iii)         Each Electing Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
such Electing Holder to the Company or of the occurrence of any event in either
case as a result of which any Prospectus relating to such registration contains
or would contain an untrue statement of a material fact regarding such Electing
Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading, and promptly to furnish to the Company
(i) any additional information required to correct and update any previously
furnished information or required so that such Prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (ii) any other information regarding such Electing Holder and
the distribution of such Registrable Securities as may be required to be
disclosed in the Shelf Registration Statement under applicable law or pursuant
to Commission comments.
 
 
11

--------------------------------------------------------------------------------

 

(b)           Additional Obligations of the Company.  The Company will as
expeditiously as possible:
 
(i)           before filing a Registration Statement or a Prospectus or any
amendments or supplements thereto in connection with any Piggyback Takedown, at
the Company’s expense, furnish to the Electing Holders upon written request from
such Electing Holder whose securities are covered by the Registration Statement,
copies of all such documents, other than documents that are incorporated by
reference, proposed to be filed and such other documents reasonably requested by
such Holders, which documents shall be subject to the review and comments of the
Counsel to such Holders;
 
(ii)          notify each Electing Holder of Registrable Securities whose
securities are covered by the Registration Statement of the filing and
effectiveness of the Registration Statement and prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period ending on the date on which all
Registrable Securities have been sold under the Registration Statement
applicable to such Shelf Registration or have otherwise ceased to be Registrable
Securities and notify each Electing Holder of the filing and effectiveness of
such amendments and supplements, and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;
 
(iii)         furnish to each Electing Holder selling Registrable
Securities without charge, such number of copies of the applicable Registration
Statement, each amendment and supplement thereto, the Prospectus included in
such Registration Statement (including each preliminary Prospectus, final
Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act)), all exhibits and other documents filed
therewith and such other documents as such seller may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by such Holder, and upon request, a copy of any and all transmittal
letters or other correspondence to or received from, the Commission or any other
governmental authority relating to such offer;
 
 
12

--------------------------------------------------------------------------------

 

(iv)         use its commercially reasonable efforts (A) to register or qualify
such Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions as any seller reasonably requests, (B) to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect, and (C) to do any and all other acts and things
which may be reasonably necessary or advisable to enable such Electing Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Electing Holder (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction);
 
(v)          notify each Electing Holder selling Registrable Securities at any
time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act;
 
(A)           upon discovery that, or upon the happening of any event as a
result of which, such Registration Statement, or the Prospectus or Free Writing
Prospectus relating to such Registration Statement, or any document incorporated
or deemed to be incorporated therein by reference contains an untrue statement
of a material fact or omits any fact necessary to make the statements in the
Registration Statement or the Prospectus or Free Writing Prospectus relating
thereto not misleading or otherwise requires the making of any changes in such
Registration Statement, Prospectus, Free Writing Prospectus or document, and, at
the request of any such Electing Holder and subject to the Company’s ability to
declare Suspension Periods pursuant to Section 3(c), the Company shall promptly
prepare a supplement or amendment to such Prospectus or Free Writing Prospectus,
furnish a reasonable number of copies of such supplement or amendment to each
such seller of such Registrable Securities, and file such supplement or
amendment with the Commission so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus or Free Writing Prospectus as so
amended or supplemented shall not contain an untrue statement of a material fact
or omit to state any fact necessary to make the statements therein not
misleading,
 
(B)           as promptly as practicable after the Company becomes aware of any
request by the Commission or any Federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
Free Writing Prospectus covering Registrable Securities or for additional
information relating thereto,
 
 
13

--------------------------------------------------------------------------------

 

(C)           as promptly as practicable after the Company becomes aware of the
issuance or threatened issuance by the Commission of any stop order suspending
or threatening to suspend the effectiveness of a Registration Statement covering
the Registrable Securities or
 
(D)           as promptly as practicable after the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Security for sale in any jurisdiction, or
the initiation or threatening of any proceeding for such purpose;
 
(vi)         use its commercially reasonable efforts to cause all such
Registrable Securities, if the Company’s Common Stock is then listed on a
securities exchange or included for quotation in a recognized trading market, to
continue to be so listed or included;
 
(vii)        provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities that are Common Stock from and after the
effective date of the applicable Registration Statement;
 
(viii)       permit any Electing Holder and Counsel to the Holders, in
connection with a Piggyback Takedown (including, but not limited to, reviewing,
commenting on and attending all meetings), review and comment upon any such
Registration Statement and any Prospectus supplements relating to a Piggyback
Takedown, if applicable;
 
(ix)         in the event of the issuance or threatened issuance of any stop
order suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction, the Company shall use its commercially
reasonable efforts promptly to (i) prevent the issuance of any such stop order,
and in the event of such issuance, to obtain the withdrawal of such order and
(ii) obtain the withdrawal of any order suspending or preventing the use of any
related Prospectus or Free Writing Prospectus or suspending qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction at the earliest practicable date;
 
(x)          provide a CUSIP number for the Registrable Securities prior to the
effective date of the first Registration Statement that includes Registrable
Securities;
 
(xi)         if requested by any participating Electing Holder promptly include
in a Prospectus supplement or amendment such information as the Holder may
reasonably request, including in order to permit the intended method of
distribution of such securities, and make all required filings of such
Prospectus supplement or such amendment as soon as reasonably practicable after
the Company has received such request;
 
 
14

--------------------------------------------------------------------------------

 

(xii)        in the case of certificated Registrable Securities, cooperate with
the participating Holders of Registrable Securities and the managing
underwriters to facilitate the timely preparation and delivery of certificates
(not bearing any legends) representing Registrable Securities sold pursuant to a
Shelf Registration Statement;
 
(xiii)       use its commercially reasonable efforts to take all other actions
necessary to effect the registration and sale of the Registrable Securities
contemplated hereby;
 
(xiv)       cause the Registrable Securities covered by such Registration
Statement to be registered with or approved by such other governmental agencies
or authorities, as may be reasonably necessary by virtue of the business and
operations of the Company to enable the seller or sellers of Registrable
Securities to consummate the disposition of such Registrable Securities;
 
(xv)        within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filings of all Prospectuses and Free
Writing Prospectuses with the Commission;
 
(xvi)       cause the Indenture to be qualified under the TIA not later than the
effective date of the Notes Form S-1 Shelf; and, in connection therewith,
cooperate with the Trustee and the Holders of the Notes to effect such changes
to the Indenture as may be required for such Indenture to be so qualified in
accordance with the terms of the TIA; and to execute and use its commercially
reasonable efforts to cause the Trustee to execute, all documents that may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable such Indenture to be so qualified in a
timely manner; and
 
(xvii)      within the deadlines specified by the Securities Act and the rules
promulgated thereunder, make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby).
 
(c)         Seller Requirements.  In connection with any offering under any
Registration Statement under this Agreement, each Electing Holder (i) shall
promptly furnish to the Company in writing such information with respect to such
Holder and the intended method of disposition of its Registrable Securities as
the Company may reasonably request or as may be required by law or regulations
for use in connection with any related Registration Statement or Prospectus (or
amendment or supplement thereto) and all information required to be disclosed in
order to make the information previously furnished to the Company by such Holder
not contain a material misstatement of fact or necessary to cause such
Registration Statement or Prospectus (or amendment or supplement thereto) not to
omit a material fact with respect to such Holder necessary in order to make the
statements therein not misleading; (ii) shall comply with the Securities Act and
the Exchange Act and all applicable state securities laws and comply with all
applicable regulations in connection with the registration and the disposition
of the Registrable Securities; and (iii) shall not use any Free Writing
Prospectus without the prior written consent of the Company.  If any Electing
Holder of Registrable Securities fails to provide such information required to
be included in such Registration Statement by applicable securities laws or
otherwise necessary or desirable in connection with the disposition of such
Registrable Securities in a timely manner after written request therefor, the
Company may exclude such Electing Holder’s Registrable Securities from a
registration under Sections 3 or 4 hereof.
 
 
15

--------------------------------------------------------------------------------

 

Each Person that has securities registered for resale on a Registration
Statement filed hereunder agrees that, upon receipt of any notice contemplated
in Section 3(c), such Person will forthwith discontinue the disposition of its
Registrable Securities pursuant to the applicable Registration Statement.
 
7.           Registration Expenses.  All Registration Expenses shall be borne by
the Company.  All Selling Expenses relating to Registrable Securities registered
shall be borne by the Holders of such Registrable Securities pro rata on the
basis of the number of Registrable Securities sold.
 
8.           Indemnification; Contribution.
 
(a)         Indemnification by the Company.  The Company agrees to indemnify and
hold harmless each Holder, its partners, directors, officers, Affiliates,
stockholders, members, managers, employees, agents, trustees and each Person who
controls (within the meaning of Section 15 of the Securities Act) such Holder
from and against any and all losses, claims, damages, liabilities and expenses,
or any action or proceeding in respect thereof (including any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, whether or not the
indemnified party is a party to any proceeding) (each, a “Liability” and
collectively, “Liabilities”), arising out of or based upon (a) any untrue, or
allegedly untrue, statement of a material fact contained in any Disclosure
Package, any Registration Statement, any Prospectus, any Free Writing Prospectus
or in any amendment or supplement thereto; and (b) the omission or alleged
omission to state in any Disclosure Package, any Registration Statement, any
Prospectus, any Free Writing Prospectus or in any amendment or supplement
thereto any material fact required to be stated therein or necessary to make the
statements therein not misleading under the circumstances in which such
statements were made; provided, however, that the Company shall not be held
liable in any such case to the extent that any such Liability arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission contained in such Disclosure Package, Registration Statement,
Prospectus, Free Writing Prospectus or such amendment or supplement thereto in
reliance upon and in conformity with information concerning such Holder
furnished in writing to the Company by or on behalf of such Holder expressly for
inclusion therein, including, without limitation, the information furnished to
the Company pursuant to Section 6(c) hereof.  The Company shall also provide
customary indemnities to any underwriters of the Registrable Securities, their
officers, directors and employees and each Person who controls such underwriters
(within the meaning of Section 15 of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Holders of Registrable
Securities.
 
 
16

--------------------------------------------------------------------------------

 

(b)        Indemnification by Holders.  In connection with any offering in which
a Holder is participating pursuant to Section 3 or 4 hereof, such Holder agrees
severally (and not jointly) to indemnify and hold harmless the Company, its
partners, directors, officers, Affiliates, stockholders, members, managers,
employees, agents, trustees, the other Holders, any underwriter retained by the
Company and each Person who controls the Company, the other Holders or such
underwriter (within the meaning of Section 15 of the Securities Act) to the same
extent as the foregoing indemnity from the Company to the Holders (including
indemnification of their respective partners, directors, officers, Affiliates,
stockholders, members, employees, trustees and controlling Persons), but only to
the extent that Liabilities arise out of or are based upon a statement or
alleged statement or an omission or alleged omission that was made in reliance
upon and in conformity with information with respect to such Holder furnished in
writing to the Company by or on behalf of such Holder expressly for use in such
Disclosure Package, Registration Statement, Prospectus, Free Writing Prospectus
or such amendment or supplement thereto, including, without limitation, the
information furnished to the Company pursuant to Section 6(c) hereof; provided,
however, that the total amount to be indemnified by such Holder pursuant to this
Section 8(b) shall be limited to the net proceeds (after deducting underwriters’
discounts and commissions) received by such Holder in the offering to which such
Disclosure Package, Registration Statement, Prospectus, Free Writing Prospectus
or such amendment or supplement thereto relates.
 
(c)         Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the reasonable and documented
out-of-pocket fees and expenses of such counsel shall be paid by the Indemnified
Party unless (i) the Indemnifying Party agrees to pay the same, (ii) the
Indemnifying Party fails to assume the defense of such action with counsel
reasonably satisfactory to the Indemnified Party or (iii) the named parties to
any such action (including any impleaded parties) include both the Indemnifying
Party and the Indemnified Party and such parties have been advised by such
counsel that either (x) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (y) there may be one or more legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party.  In any of such cases, the
Indemnifying Party shall not have the right to assume the defense of such action
on behalf of such Indemnified Party, it being understood, however, that the
Indemnifying Party shall not be liable for the reasonable and documented
out-of-pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out-of-pocket fees and expenses shall be reimbursed as
incurred.  No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the consent of such Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is a party and indemnity has been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding.  Notwithstanding the foregoing,
if at any time an Indemnified Party shall have requested the Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by this Section 8, the Indemnifying Party agrees that it shall be
liable for any settlement of any proceeding effected without the Indemnifying
Party’s written consent if (i) such settlement is entered into more than thirty
business days after receipt by the Indemnifying Party of the aforesaid request
and (ii) the Indemnifying Party shall not have reimbursed the Indemnified Party
in accordance with such request or contested the reasonableness of such fees and
expenses prior to the date of such settlement.
 
 
17

--------------------------------------------------------------------------------

 

(d)        Contribution.  If the indemnification provided for in this Section 8
from the Indemnifying Party is unavailable to an Indemnified Party hereunder or
insufficient to hold harmless an Indemnified Party in respect of any Liabilities
referred to herein, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted in such
Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 8(a), 8(b) and 8(c) hereof, any
reasonable and documented out-of-pocket legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding; provided, that the total amount to be contributed by any Holder
shall be limited to the net proceeds (after deducting the underwriters’
discounts and commissions) received by such Holder in the offering.
 
 
18

--------------------------------------------------------------------------------

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(e) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
9.           Participation in Underwritten Offering/Sale of Registrable
Securities.
 
(a)         No Person may participate in any underwritten offering hereunder
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements in customary form entered into
pursuant to this Agreement and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements; provided,
that the Holders included in any underwritten registration shall make only those
representations and warranties to the Company or the underwriters as are
customary for similar transactions and such other representations and warranties
that the underwriters may reasonably request that are agreed by any such Holder.
 
(b)         Each Person that has securities registered on a Registration
Statement filed hereunder agrees that, upon receipt of any notice contemplated
in Section 3(e)(ii), such Person will forthwith discontinue the disposition of
its Registrable Securities pursuant to the applicable Registration Statement.
 
10.         Rule 144 and Rule 144A; Other Exemptions.  With a view to making
available to the Holders of Registrable Securities the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the Commission that may at any time permit a Holder of Registrable Securities
to sell securities of the Company to the public without registration, the
Company covenants that it will (i) file in a timely manner all reports and other
documents required, if any, to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted thereunder and (ii) make
available information necessary to comply with Rule 144 and Rule 144A, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
and Rule 144A promulgated under the Securities Act (if available with respect to
resales of the Registrable Securities), as such rules may be amended from time
to time or (y) any other rules or regulations now existing or hereafter adopted
by the Commission.  Upon the reasonable request of any Holder of Registrable
Securities, the Company will deliver to such Holder a written statement as to
whether it has complied with such information
 
 
19

--------------------------------------------------------------------------------

 

11.         Miscellaneous.
 
(a)         Stock Splits, etc.  The provisions of this Agreement shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date hereof.
 
(b)        No Inconsistent Agreements.  The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement.
 
(c)         Remedies.  The Holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, shall be entitled to
seek specific performance of their rights under this Agreement.  All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies available under this Agreement or otherwise.
 
(d)        Amendments and Waivers.  This Agreement may be amended with the
consent of the Company and the Company may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent of the Holders of at least a
majority of the Registrable Securities then outstanding to such amendment,
action or omission to act; provided that no such amendment, action or omission
that adversely affects, alters or changes the interests of any Holder in a
manner different than all other Holders shall be effective against such Holder
without the prior written consent of such Holder.
 
No waiver of any terms or conditions of this Agreement shall operate as a waiver
of any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.  The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.
 
(e)         Notices.  All notices, demands and other communications provided for
or permitted hereunder shall be made in writing and shall be made by registered
or certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:
 
 
20

--------------------------------------------------------------------------------

 

(i)           If to the Company:
 
2925 Briarpark, Suite 1050
Houston, TX 77042
Telecopy: (713) 499-6201
Attention: General Counsel
 
 
(ii)
If to any Holder, at its address as it appears in the books and records of the
Company.

 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is acknowledged, if telecopied, or electronically transmitted.  Any party may by
notice given in accordance with this Section 12(e) designate another address or
Person for receipt of notices hereunder.
 
(f)         Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties
including each Holder of any Registrable Securities, provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Indenture.  If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to and benefit from all of the terms of this Agreement, and by
taking and holding such Registrable Securities, such person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.
 
(g)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(h)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.
 
(i)          Jurisdiction.  Any action or proceeding against any party hereto
relating in any way to this Agreement or the transactions contemplated hereby
may be brought and enforced in the federal or state courts in the State of
New York, and each party, on behalf of itself and its respective successors and
assigns, irrevocably consents to the jurisdiction of each such court in respect
of any such action or proceeding.  Each party, on behalf of itself and its
respective successors and assigns, irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, return receipt requested, to such
person or entity at the address for such person or entity set forth in
Section 12(d) hereof of this Agreement or such other address such person or
entity shall notify the other in writing.  The foregoing shall not limit the
right of any person or entity to serve process in any other manner permitted by
law or to bring any action or proceeding, or to obtain execution of any
judgment, in any other jurisdiction.
 

 
21

--------------------------------------------------------------------------------

 

Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising under or relating to this
Agreement or the transactions contemplated hereby in any court located in the
State of New York or located in any other jurisdiction chosen by the Company in
accordance with Section 12(i) hereof.  Each party, on behalf of itself and its
respective successors and assigns, hereby irrevocably waives any claim that a
court located in the State of New York is not a convenient forum for any such
action or proceeding.
 
Each party, on behalf of itself and its respective successors and assigns,
hereby irrevocably waives, to the fullest extent permitted by applicable United
States federal and state law, all immunity from jurisdiction, service of
process, attachment (both before and after judgment) and execution to which he
might otherwise be entitled in any action or proceeding relating in any way to
this Agreement or the transactions contemplated hereby in the courts of the
State of New York, of the United States or of any other country or jurisdiction,
and hereby waives any right he might otherwise have to raise or claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.
 
(j)          WAIVER OF JURY TRIAL.  EACH PARTY, ON BEHALF OF ITSELF AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION BASED UPON, OR ARISING OUT OF
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(k)         Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
 
(l)          Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(m)        Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.
 
 
22

--------------------------------------------------------------------------------

 

(n)        Further Assurances.  Each of the parties shall execute such documents
and perform such further acts as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.
 
(o)        FWP Consent.  No Electing Holder shall use a Holder Free Writing
Prospectus without the prior written consent of the Company, which consent shall
not be unreasonably withheld.
 
(p)        Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
 
[Remainder of page intentionally left blank]

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.
 

 
U.S. CONCRETE, INC.
     
By:
     
Name:
   
Title:
     
GUARANTORS:
     
ALBERTA INVESTMENTS, INC.
 
ALLIANCE HAULERS, INC.
 
AMERICAN CONCRETE PRODUCTS, INC.
 
ATLAS REDI-MIX, LLC
 
ATLAS-TUCK CONCRETE, INC.
 
BEALL CONCRETE ENTERPRISES, LLC
 
BEALL INDUSTRIES, INC.
 
BEALL MANAGEMENT, INC.
 
BUILDERS’ REDI-MIX, LLC
 
BWB, INC. OF MICHIGAN
 
CENTRAL CONCRETE SUPPLY CO., INC.
 
CENTRAL PRECAST CONCRETE, INC.
 
HAMBURG QUARRY LIMITED LIABILITY
 
COMPANY
 
INGRAM CONCRETE, LLC
 
MG, LLC
 
REDI-MIX CONCRETE, L.P.
 
REDI-MIX GP, LLC
 
REDI-MIX, LLC
 
SAN DIEGO PRECAST CONCRETE, INC.
 
SIERRA PRECAST, INC.
 
SMITH PRE-CAST, INC.
 
SUPERIOR CONCRETE MATERIALS, INC.
 
U.S. CONCRETE ON-SITE, INC.
 
USC MANAGEMENT CO., LLC
 
USC PAYROLL, INC.
 
USC TECHNOLOGIES, INC.
     
By:
     
Name:
   
Title:

 

 
 

--------------------------------------------------------------------------------

 
 

 
BRECKENRIDGE READY MIX, INC.
     
By:
     
Name:
   
Title:
     
KURTZ GRAVEL COMPANY
 
SUPERIOR HOLDINGS, INC.
 
TITAN CONCRETE INDUSTRIES, INC.
     
By:
     
Name:
   
Title:
     
RIVERSIDE MATERIALS, LLC
     
By:
     
Name:
   
Title:
     
EASTERN CONCRETE MATERIALS, INC.
     
By:
     
Name:
   
Title:
     
LOCAL CONCRETE SUPPLY & EQUIPMENT,
 
LLC
 
MASTER MIX CONCRETE, LLC
 
MASTER MIX, LLC
 
NYC CONCRETE MATERIALS, LLC
 
PEBBLE LANE ASSOCIATES, LLC
     
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 
 

 
USC ATLANTIC, INC.
     
By:
     
Name:
   
Title:
     
USC MICHIGAN, INC.
     
By:
     
Name:
   
Title:
     
CONCRETE XXXIII ACQUISITION, INC.
 
CONCRETE XXXIV ACQUISITION, INC.
 
CONCRETE XXXV ACQUISITION, INC.
 
CONCRETE XXXVI ACQUISITION, INC.
     
By:
     
Name:
   
Title:
     
CONCRETE ACQUISITION III, LLC
 
CONCRETE ACQUISITION IV, LLC
 
CONCRETE ACQUISITION V, LLC
 
CONCRETE ACQUISITION VI, LLC
     
By:
     
Name:
   
Title:

 

 
 

--------------------------------------------------------------------------------

 

Annex A

 
Notice and Questionnaire
 
The undersigned beneficial holder of 9.5% Convertible Secured Notes due 2015
(the “Notes”) of U.S. Concrete, Inc. (the “Company”) and/or common stock, par
value $0.001 per share, of the Company (including common stock issuable upon the
conversion of the Notes or in order to pay interest and/or premium and/or other
amounts to the Holders in accordance with the provisions of the Indenture) which
are Registrable Securities understands that the Company intends to file or has
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Resale Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the registration rights agreement (the “Registration Rights
Agreement”), among the Company and the Holders named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.
 
Each beneficial holder of Registrable Securities (each a “beneficial owner”) is
entitled to the benefits of the Registration Rights Agreement. In order to sell,
or otherwise dispose of, any Registrable Securities pursuant to the Resale Shelf
Registration Statement, a beneficial owner of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus, deliver a prospectus to purchasers of Registrable Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions as described
below).  Beneficial owners that do not complete this Notice and Questionnaire
and deliver it to the Company as provided below will not be named as selling
securityholders in the prospectus and, therefore, will not be permitted to sell
any Registrable Securities pursuant to the Resale Shelf Registration Statement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Resale Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the Resale Shelf Registration
Statement and the related prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Resale Shelf Registration Statement. The undersigned, by signing and returning
this Notice and Questionnaire, understands that it will be bound by the terms
and conditions of this Notice and Questionnaire and the Registration Rights
Agreement.
 
 
B-1

--------------------------------------------------------------------------------

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned that are made in the 
Resale Shelf Registration Statement or the related prospectus in reliance upon
the information provided in this Notice and Questionnaire.
 
If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.
 
QUESTIONNAIRE
 
Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.
 
If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the General Counsel of the
Company at telephone number:  [                    ].
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
1.
Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

 
 
(a)
Your full legal name:

 
 
(b)
Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:

 
Address:
 
Telephone No.:
 
Fax No.:
 
 
 

--------------------------------------------------------------------------------

 

 
(c)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
 
¨
Yes.

 
 
¨
No.

 
 
(d)
If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

 
 
¨
Yes.

 
 
¨
No.

 
For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
 
 
(e)
Full legal name of person through which you hold the Registrable Securities
(i.e., name of your broker or the DTC participant, if applicable, through which
your Registrable Securities are held):

 
Name of Broker:
 
DTC No.:
 
Contact person:
 
Telephone No.:
 
2.
Your Relationship with the Company.

 
 
(a)
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?

 
 
¨
Yes.

 
 
¨
No.

 
 
 

--------------------------------------------------------------------------------

 

 
(b)
If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with the Company:

 
3.
Your Interest in the Registrable Securities.

 
 
(a)
State the type and amount of Registrable Securities beneficially owned by you:

 
State the CUSIP No(s). of such Registrable Securities beneficially owned by you:
 
 
¨
Yes.

 
 
¨
No.

 
 
(b)
Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of the Company?

 
 
¨
Yes.

 
 
¨
No.

 
 
(c)
If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. of such other securities of the Company beneficially owned by you:

 
Type:
 
Aggregate amount:
 
CUSIP No.:
 
 
(d)
Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?

 
 
¨
Yes.

 
 
¨
No.

 
 
(e)
At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, direct or indirect, with any person
to distribute the securities?

 
 
¨
Yes.

 
 
¨
No.

 
 
 

--------------------------------------------------------------------------------

 

 
(f)
If your response to Item 3(e) above is yes, please describe such agreements or
understandings:

 
4.
Nature of your Beneficial Ownership.

 
 
(a)
Check if the beneficial owner set forth in your response to Item 1(a) is any of
the below:

 
 
(i)
A reporting company under the Exchange Act. ¨

 
 
(ii)
A majority-owned subsidiary of a reporting company under the Exchange Act. ¨

 
 
(iii)
A registered investment fund under the 1940 Act. ¨

 
 
(b)
If the beneficial owner of the Registrable Securities set forth in your response
to Item 1 (a) above is a limited partnership, state the names of the general
partner(s) of such limited partnership:

 
 
(i)
With respect to each general partner listed in Item 4(b) above who is not a
natural person and is not publicly-held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly-held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly-held entity.

 
 
(c)
Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly-held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.

 
 
(i)
(A) Full legal name of Controlling Entity(ies) or natural person(s) who has/have
sole or shared voting or dispositive power over the Registrable Securities:

 
(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 
Address:
 
Telephone No.:
 
Fax No.:
 
 
 

--------------------------------------------------------------------------------

 

(C) Name of shareholders:
 
 
(ii)
(A) Full legal name of Controlling Entity(ies):

 
(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 
Address:
 
Telephone No.:
 
Fax No.:
 
 
(iii)
Name of shareholders:

 
5.
Plan of Distribution.

 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  All or any portion of such Registrable Securities may be sold from
time to time directly by the undersigned Selling Securityholder or,
alternatively, through one or more underwriters, broker-dealers or agents.  Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices.  Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options, whether such options are listed on an options exchange or otherwise,
(v) ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers, (vi) block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction, (vii) purchases by a broker-dealer
as principal and resale by the broker-dealer for its account, (viii) an exchange
distribution in accordance with the rules of the applicable exchange, (ix)
privately negotiated transactions, (x) short sales, (xi) sales pursuant to Rule
144 or Rule 144A, (xii) broker-dealers may agree with the selling securityholder
to sell a specified number of shares at a stipulated price per share, (xiii) a
combination of any such methods of sale, and (xiv) any other method permitted
pursuant to applicable law.  In connection with sales of the Registrable
Securities or otherwise, the Selling Securityholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of hedging the positions they assume.  The
Selling Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Registrable
Securities.
 
 
 

--------------------------------------------------------------------------------

 

State any exceptions here:
 
Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.
 
The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.
 
The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein. Pursuant to the Registration
Rights Agreement, the Company has agreed under certain circumstances to
indemnify the undersigned beneficial owner and selling securityholder against
certain liabilities.
 
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Shelf Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the Resale
Shelf Registration Statement remains effective.
 
All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.
 
By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Resale Shelf Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Resale Shelf Registration
Statement and the related prospectus.
 
Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner. This Notice and Questionnaire shall be governed in
all respects by the laws of the State of New York, without giving effect to
rules governing the conflict of laws.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

 
NAME OF BENEFICIAL OWNER:
         
(Please Print)
     
Signature:   
         
Date:
 



PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO U.S.
CONCRETE, INC. AS FOLLOWS:


U.S. Concrete, Inc.
2925 Briarpark, Suite 1050
Houston, TX 77042
Telecopy: (713) 499-6201
Attention:  General Counsel
 
This Notice and Questionnaire must be returned within ten (10) days after
receipt of the Company’s notice with respect to the filing of a Shelf
Registration Statement pursuant to Section 3 of the Registration Rights
Agreement in order to include Registrable Securities in such Shelf Registration
Statement.

 
 

--------------------------------------------------------------------------------

 